            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1750 Page 1 of 333



                   1   CASTLE & NICHOLSON LLP
                       Edward F. Quigley (State Bar No. 175228)
                   2   Susan S. Davis (State Bar No. 125854)
                       2029 Century Park East, Suite 2100
                   3   Los Angeles, California 90067-3284
                       Telephone: (310) 284-2200
                   4   Facsimile: (310) 284-2100
                       Email: equigley@coxcastle.com;
                   5   sdavis@coxcastle.com
                   6   Attorneys for Defendant and Counterclaimant
                       Montalvo Associates, LLC and
                   7   Defendant Affordable Housing Access, Inc.
                   8
                                                UNITED STATES DISTRICT COURT
                   9
                                             SOUTHERN DISTRICT OF CALIFORNIA
                  10
                  11
                       AMTAX HOLDINGS 279, LLC, an                 Case No. 20CV2478 BEN AGS
                  12   Ohio limited liability company; and
                       AMTAX HOLDINGS 123, LLC, an                 DEFENDANTS MONTALVO
                  13   Ohio limited liability company,             ASSOCIATES, LLC’S AND
                                                                   AFFORDABLE HOUSING
                  14                       Plaintiffs,             ACCESS, INC.’S ANSWER TO
                                                                   COMPLAINT AND
                  15           v.                                  COUNTERCLAIMANT
                                                                   MONTALVO ASSOCIATES,
                  16   MONTALVO ASSOCIATES, LLC, a                 LLC’S COUNTERCLAIM
                       California limited liability company, and
                  17   AFFORDABLE HOUSING ACCESS,
                       INC., a California corporation,             Trial Date:            NONE SET
                  18
                                           Defendant.              Complaint Filed:December 21, 2020
                  19
                  20   MONTALVO ASSOCIATES, LLC, a
                       California limited liability company,
                  21                       Counterclaimant,
                  22           v.
                  23   AMTAX HOLDINGS 279, LLC,
                  24   AMTAX HOLDINGS 123, LLC, TAX
                       CREDIT HOLDINGS III, LLC, a
                  25   Delaware limited liability company, and
                       TCH II PLEDGE POOL, LLC, a
                  26   Delaware limited liability company,

                  27                       Counter-Defendants.
                  28
LAW OFFICES OF
COX, CASTLE &          087583\12373583v3                                         ANSWER AND COUNTERCLAIM
NICHOLSON LLP
LOS ANGELES, CA
             Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1751 Page 2 of 333



                   1           Defendants MONTALVO ASSOCIATES, LLC (“Montalvo”) and
                   2   AFFORDABLE HOUSING ACCESS, INC. (“AHA” and together with Montalvo,
                   3   collectively “Defendants”) on behalf of themselves and no others, denying all
                   4   allegations not hereinafter specifically or expressly admitted and reserving all rights
                   5   to amend this pleading, hereby answer the Complaint filed by Plaintiffs AMTAX
                   6   HOLDINGS 279, LLC, an Ohio limited liability company (“AMTAX 279”); and
                   7   AMTAX HOLDINGS 123, LLC, an Ohio limited liability company (“AMTAX
                   8   123” and together with AMTAX 279, collectively “Plaintiffs”) as follows:
                   9           1.          Answering paragraph 1 of the Complaint, Defendants admit that
                  10   AMTAX 279 is the Investor Limited Partner in Lucretia Avenue Partners, L.P.
                  11   (“Lucretia”), Lucretia owns an affordable housing development in San Jose,
                  12   California known as “Villa Solera” (the “Villa Solera Project”), and AMTAX 279
                  13   contributed capital of more than five million dollars in exchange for receiving an
                  14   allocation of 99.99% of the tax credits and depreciation deductions from the Villa
                  15   Solera Project. Except as specifically admitted herein, Defendants deny the
                  16   allegations in paragraph 1.
                  17           2.          Answering paragraph 2 of the Complaint, Defendants admit that
                  18   AMTAX 123 is the Investor Limited Partner in Evans Lane Apartments, L.P.
                  19   (“Evans Lane” and together with Lucretia, collectively “Partnerships”), Evans
                  20   Lane owns an affordable housing development in San Jose, California known as
                  21   “Las Ventanas” (the “Las Ventanas Project” and together with the Villa Solera
                  22   Project, collectively the “Projects”), and AMTAX 123 contributed capital of more
                  23   than sixteen million dollars in exchange for receiving an allocation of 99.99% of
                  24   the tax credits and depreciation deductions from the Las Ventanas Project. Except
                  25   as specifically admitted herein, Defendants deny the allegations in paragraph 2.
                  26           3.          Answering paragraph 3 of the Complaint, Defendants admit the
                  27   allegations in the first sentence of paragraph 3 and further admit that Montalvo
                  28   contributed capital of less than .01% of the initial capital and received an allocation
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                    -2-              ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
             Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1752 Page 3 of 333



                   1   of less than .01% of the tax credits and depreciation deductions for the Projects.
                   2   Montalvo is the general partner for each of the Partnerships and receives virtually
                   3   all of the economics from the Projects including more than 90% of the operational
                   4   cash flow and sale and refinancing proceeds from the Projects. Except as
                   5   specifically admitted herein, Defendants deny the allegations in paragraph 3.
                   6           4.          Answering paragraph 4 of the Complaint, Defendants admit that a
                   7   dispute has arisen between the parties and deny the remainder of the allegations in
                   8   paragraph 4.
                   9           5.          Answering paragraph 5 of the Complaint, Defendants deny the
                  10   allegations in paragraph 5.
                  11           6.          Answering paragraph 6 of the Complaint, Defendants lack sufficient
                  12   information and belief to admit or deny the allegations in paragraph 6, and deny
                  13   them on that basis. Defendants further deny that Plaintiffs are entitled to any relief
                  14   whatsoever.
                  15           7.          Answering paragraph 7 of the Complaint, Defendants lack sufficient
                  16   information and belief to admit or deny the allegations in paragraph 7, which relate
                  17   to documents that are not attached to the Complaint, and deny them on that basis.
                  18   Defendants further deny that Plaintiffs are entitled to any relief whatsoever.
                  19           8.          Answering paragraph 8 of the Complaint, Defendants admit that
                  20   AMTAX 279 is an Ohio limited liability company, AMTAX 279 contributed
                  21   capital of more than five million dollars in return for which it received an allocation
                  22   of 99.99% of the tax credits and depreciation deductions from the Villa Solera
                  23   Project. Defendants lack sufficient information and belief to admit or deny the
                  24   remaining allegations in paragraph 8 and deny them on that basis.
                  25           9.          Answering paragraph 9 of the Complaint, Defendants admit that
                  26   AMTAX 123 is an Ohio limited liability company, AMTAX 123 contributed
                  27   capital of more than sixteen million dollars in return for which it received an
                  28   allocation of 99.99% of the tax credits and depreciation deductions from the Las
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                     -3-              ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
             Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1753 Page 4 of 333



                   1   Ventanas Project. Defendants lack sufficient information and belief to admit or
                   2   deny the remaining allegations in paragraph 9 and deny them on that basis.
                   3           10.         Answering paragraph 10 of the Complaint, Defendants admit the
                   4   allegations in paragraph 10.
                   5           11.         Answering paragraph 11 of the Complaint, Defendants admit the
                   6   allegations in the first sentence of paragraph 11. Defendants lack sufficient
                   7   information and belief to admit or deny the remaining allegations in paragraph 11
                   8   and deny them on that basis.
                   9           12.         Answering paragraph 12 of the Complaint, the first sentence of
                  10   paragraph 12 is a legal conclusion which does not require a response. Defendants
                  11   admit that Montalvo is a California limited liability company that is a citizen of
                  12   California and AHA is a California nonprofit public benefit corporation that is a
                  13   citizen of California. Defendants lack sufficient information and belief to admit or
                  14   deny the remaining allegations in paragraph 12 and deny them on that basis.
                  15           13.         Answering paragraph 13 of the Complaint, to the extent that paragraph
                  16   13 is anything more than a legal conclusion which does not require a response,
                  17   Defendant denies the allegations of paragraph 13.
                  18           14.         Answering paragraph 14 of the Complaint, to the extent that paragraph
                  19   14 is anything more than a legal conclusion which does not require a response,
                  20   Defendant denies the allegations of paragraph 14.
                  21           15.         Answering paragraph 15 of the Complaint, to the extent that paragraph
                  22   15 is anything more than a legal conclusion which does not require a response,
                  23   Defendant denies the allegations of paragraph 15.
                  24           16.         Answering paragraph 16 of the Complaint, to the extent that paragraph
                  25   16 is anything more than a legal conclusion which does not require a response,
                  26   Defendant denies the allegations of paragraph 16.
                  27           17.         Answering paragraph 17 of the Complaint, to the extent that paragraph
                  28   17 is anything more than a legal conclusion which does not require a response,
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                     -4-               ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
             Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1754 Page 5 of 333



                   1   Defendant denies the allegations of paragraph 17.
                   2           18.         Answering paragraph 18 of the Complaint, Defendants admit the
                   3   allegations in paragraph 18.
                   4           19.         Answering paragraph 19 of the Complaint, Defendants admit the
                   5   allegations in paragraph 19.
                   6           20.         Answering paragraph 20 of the Complaint, Defendants admit the
                   7   allegations in paragraph 20.
                   8           21.         Answering paragraph 21 of the Complaint, Defendants admit the
                   9   allegations in paragraph 21.
                  10           22.         Answering paragraph 22 of the Complaint, Defendants admit that on
                  11   or about December 9, 2002, AMTAX 279 was admitted as Lucretia’s Investor
                  12   Limited Partner and Montalvo was admitted as Lucretia’s Administrative General
                  13   Partner. Defendants further admit that AMTAX 123 was admitted as Evans Lane’s
                  14   Investor Limited Partner and Montalvo was admitted as Evans Lane’s
                  15   Administrative General Partner. Except as expressly admitted, Defendants deny the
                  16   allegations in paragraph 22.
                  17           23.         Answering paragraph 23 of the Complaint, Defendants admit that
                  18   AHA is the Managing General Partner for both Partnerships and the Partnership
                  19   Agreements speak for themselves and not otherwise. Except as expressly admitted,
                  20   Defendants deny the allegations in paragraph 23.
                  21           24.         Answering paragraph 24 of the Complaint, Defendants admit that the
                  22   Special Limited Partners for Lucretia and Evans Lane are known as Tax Credit
                  23   Holdings III, LLC and TCH II Pledge Pool, LLC. Except as expressly admitted,
                  24   Defendants lack sufficient information and belief to admit or deny the remaining
                  25   allegations in paragraph 24 and deny them on that basis.
                  26           25.         Answering paragraph 25 of the Complaint, Defendants admit that
                  27   AMTAX 279 contributed capital of more than five million dollars in return for
                  28   which it received an allocation of 99.99% of the tax credits and depreciation
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                    -5-              ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
             Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1755 Page 6 of 333



                   1   deductions from the Villa Solera Project. Except as expressly admitted, Defendants
                   2   deny the allegations of paragraph 25.
                   3           26.         Answering paragraph 26 of the Complaint, Defendants admit that
                   4   AMTAX 123 contributed capital of more than sixteen million dollars in return for
                   5   which it received an allocation of 99.99% of the tax credits and depreciation
                   6   deductions from the Las Ventanas Project. Except as expressly admitted,
                   7   Defendants deny the allegations of paragraph 26.
                   8           27.         Answering paragraph 27 of the Complaint, Defendants admit that
                   9   Montalvo contributed initial capital of $228 to the Villa Solera Project and
                  10   contributed initial capital of $1,000 to the Las Ventanas Project in return for which
                  11   it received an allocation of less than .01% of the tax credits and depreciation
                  12   deductions from the Projects. Montalvo receives virtually all of the economics
                  13   including more than 90% of the operation cash flow and sale and refinancing
                  14   proceeds from the Projects for its services. Except as expressly admitted,
                  15   Defendants deny the allegations of paragraph 27.
                  16           28.         Answering paragraph 28 of the Complaint, Defendants admit the
                  17   allegations of paragraph 28.
                  18           29.         Answering paragraph 29 of the Complaint, to the extent that
                  19   paragraph 29 is anything more than a legal conclusion which does not require a
                  20   response, Defendants deny the allegations of paragraph 29.
                  21           30.         Answering paragraph 30 of the Complaint, Defendants admit that a
                  22   copy of the Amended and Restated Agreement of Limited Partnership dated as of
                  23   December 9, 2002 (“Lucretia Partnership Agreement”), for Lucretia is attached as
                  24   Exhibit “A” to the Complaint. This document speaks for itself, and not otherwise.
                  25           31.         Answering paragraph 31 of the Complaint, Defendants admit that a
                  26   copy of the Amended and Restated Agreement of Limited Partnership dated as of
                  27   October 1, 2002 (“Evans Lane Partnership Agreement” and together with the
                  28   Lucretia Partnership Agreement, the “Partnership Agreements”), for Evans Lane is
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                     -6-              ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
             Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1756 Page 7 of 333



                   1   attached as Exhibit “B” to the Complaint. This document speaks for itself, and not
                   2   otherwise.
                   3           32.         Answering paragraph 32 of the Complaint, the Partnership Agreements
                   4   speak for themselves and not otherwise. To the extent that paragraph 32 is anything
                   5   more than a legal conclusion which does not require a response, Defendant denies
                   6   the allegations of paragraph 32.
                   7           33.         Answering paragraph 33 of the Complaint, the Partnership Agreements
                   8   speak for themselves and not otherwise. To the extent that paragraph 33 is anything
                   9   more than a legal conclusion which does not require a response, Defendant denies
                  10   the allegations of paragraph 33.
                  11           34.         Answering paragraph 34 of the Complaint, the Partnership Agreements
                  12   speak for themselves and not otherwise. To the extent that paragraph 34 is anything
                  13   more than a legal conclusion which does not require a response, Defendant denies
                  14   the allegations of paragraph 34.
                  15           35.         Answering paragraph 35 of the Complaint, the Partnership Agreements
                  16   speak for themselves and not otherwise. To the extent that paragraph 35 is anything
                  17   more than a legal conclusion which does not require a response, Defendant denies
                  18   the allegations of paragraph 35.
                  19           36.         Answering paragraph 36 of the Complaint, the Partnership Agreements
                  20   speak for themselves and not otherwise. To the extent that paragraph 36 is anything
                  21   more than a legal conclusion which does not require a response, Defendant denies
                  22   the allegations of paragraph 36.
                  23           37.         Answering paragraph 37 of the Complaint, the Partnership Agreements
                  24   speak for themselves and not otherwise. To the extent that paragraph 37 is anything
                  25   more than a legal conclusion which does not require a response, Defendant denies
                  26   the allegations of paragraph 37.
                  27           38.         Answering paragraph 38 of the Complaint, the Partnership Agreements
                  28   speak for themselves and not otherwise. To the extent that paragraph 38 is anything
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                    -7-              ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
             Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1757 Page 8 of 333



                   1   more than a legal conclusion which does not require a response, Defendant denies
                   2   the allegations of paragraph 38.
                   3           39.         Answering paragraph 39 of the Complaint, Defendants admit the
                   4   allegations in paragraph 39.
                   5           40.         Answering paragraph 40 of the Complaint, Defendants respond that
                   6   Montalvo provided written notice in July 2020 that it was exercising its purchase
                   7   option under Section 7.4.J of the Lucretia Partnership Agreement. Except as
                   8   expressly admitted, Defendants deny the allegations in paragraph 40.
                   9           41.         Answering paragraph 41 of the Complaint, Defendants respond that
                  10   Montalvo provided written notice in July 2020 that it was exercising its purchase
                  11   option under Section 7.4.J of the Evans Lane Partnership Agreement. Except as
                  12   expressly admitted, Defendants deny the allegations in paragraph 41.
                  13           42.         Answering paragraph 42 of the Complaint, Defendants admit the
                  14   allegations in paragraph 42.
                  15           43.         Answering paragraph 43 of the Complaint, Defendants deny the
                  16   allegations in paragraph 43.
                  17           44.         Answering paragraph 44 of the Complaint, Defendants deny the
                  18   allegations in paragraph 44.
                  19           45.         Answering paragraph 45 of the Complaint, Defendants deny the
                  20   allegations in paragraph 45.
                  21           46.         Answering paragraph 46 of the Complaint, Defendants deny the
                  22   allegations in paragraph 46.
                  23           47.         Answering paragraph 47 of the Complaint, Defendants admit that
                  24   Plaintiffs sent letters to Defendants on or about November 25, 2020. Except as
                  25   expressly admitted, Defendants lack sufficient information and belief to admit or
                  26   deny the remaining allegations in paragraph 47, which relate to documents that are
                  27   not attached to the Complaint, and therefore deny the remaining allegations in
                  28   paragraph 47.
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                    -8-              ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
             Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1758 Page 9 of 333



                   1           48.         Answering paragraph 48 of the Complaint, Defendants admit that
                   2   Defendants’ legal counsel sent correspondence to Plaintiffs’ legal counsel. Except
                   3   as expressly admitted, Defendants lack sufficient information and belief to admit or
                   4   deny the remaining allegations in paragraph 48, which relate to documents that are
                   5   not attached to the Complaint, and therefore deny the remaining allegations in
                   6   paragraph 48.
                   7           49.         Answering paragraph 49 of the Complaint, Defendants deny the
                   8   allegations in paragraph 49.
                   9           50.         Answering paragraph 50 of the Complaint, Defendants admit that
                  10   Montalvo filed lawsuits against Plaintiffs in the Superior Court for the County of
                  11   Santa Clara, California on December 16, 2020. Except as expressly admitted,
                  12   Defendants deny the remaining allegations in paragraph 50.
                  13           51.         Answering paragraph 51 of the Complaint, Defendants deny the
                  14   allegations in paragraph 51.
                  15           52.         Answering paragraph 52 of the Complaint, Defendants deny the
                  16   allegations in paragraph 52.
                  17
                  18                                       CAUSES OF ACTION
                  19                                Count One (Declaratory Judgment)
                  20                               (By AMTAX 279 Against Defendants)
                  21           53.         Answering paragraph 53 of the Complaint, Defendants incorporate
                  22   herein by this reference as though set forth in full their prior responses to
                  23   paragraphs 1-52 of the Complaint.
                  24           54.         Answering paragraph 54 of the Complaint, Defendants admit the
                  25   allegations in paragraph 54.
                  26           55.         Answering paragraph 55 of the Complaint, Defendants admit that
                  27   AMTAX 279 and Defendants are parties to the Lucretia Partnership Agreement,
                  28   state that the document speaks for itself and not otherwise, and on that basis, deny
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                    -9-              ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1759 Page 10 of 333



                   1   the remaining allegations in paragraph 55.
                   2           56.         Answering paragraph 56 of the Complaint, to the extent that this
                   3   paragraph is anything more than a legal conclusion that does not require a response,
                   4   Defendants state that the document speaks for itself and not otherwise, and on that
                   5   basis, deny the allegations in paragraph 56.
                   6           57.         Answering paragraph 57 of the Complaint, Defendants deny the
                   7   allegations in paragraph 57.
                   8           58.         Answering paragraph 58 of the Complaint, Defendants state that the
                   9   document speaks for itself and not otherwise, and on that basis, deny the allegations
                  10   in paragraph 58.
                  11           59.         Answering paragraph 59 of the Complaint, Defendants admit that
                  12   Lucretia completed the fourteenth year of its Compliance Period. Except as
                  13   expressly admitted, Defendants deny the allegations in paragraph 59.
                  14           60.         Answering paragraph 60 of the Complaint, Defendants admit that
                  15   AMTAX 279 sent a letter to Defendants on or about November 25, 2020. Except as
                  16   expressly admitted, Defendants lack sufficient information and belief to admit or
                  17   deny the remaining allegations in paragraph 60 which relate to a document that is
                  18   not attached to the Complaint, and on that basis, deny the remaining allegations in
                  19   paragraph 60.
                  20           61.         Answering paragraph 61 of the Complaint, Defendants deny the
                  21   allegations in paragraph 61.
                  22           62.         Answering paragraph 62 of the Complaint, the allegations in paragraph
                  23   62 are a legal conclusion to which no response is required.
                  24           63.         Answering paragraph 63 of the Complaint, Defendants deny the
                  25   allegations in paragraph 63.
                  26                                Count Two (Declaratory Judgment)
                  27                               (By AMTAX 123 Against Defendants)
                  28           64.         Answering paragraph 64 of the Complaint, Defendants incorporate
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                     - 10 -            ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1760 Page 11 of 333



                   1   herein by this reference as though set forth in full their prior responses to
                   2   paragraphs 1-63 of the Complaint.
                   3           65.         Answering paragraph 65 of the Complaint, Defendants admit the
                   4   allegations in paragraph 65.
                   5           66.         Answering paragraph 66 of the Complaint, Defendants admit that
                   6   AMTAX 123 and Defendants are parties to the Evans Lane Partnership Agreement,
                   7   state that the document speaks for itself and not otherwise, and on that basis, deny
                   8   the remaining allegations in paragraph 66.
                   9           67.         Answering paragraph 67 of the Complaint, to the extent that this
                  10   paragraph is anything more than a legal conclusion that does not require a response,
                  11   Defendants state that the document speaks for itself and not otherwise, and on that
                  12   basis, deny the allegations in paragraph 67.
                  13           68.         Answering paragraph 68 of the Complaint, Defendants deny the
                  14   allegations in paragraph 68.
                  15           69.         Answering paragraph 69 of the Complaint, Defendants state that the
                  16   document speaks for itself and not otherwise, and on that basis, deny the allegations
                  17   in paragraph 69.
                  18           70.         Answering paragraph 70 of the Complaint, Defendants admit that
                  19   Lucretia completed the fourteenth year of its Compliance Period. Except as
                  20   expressly admitted, Defendants deny the allegations in paragraph 70.
                  21           71.         Answering paragraph 71 of the Complaint, Defendants admit that
                  22   AMTAX 123 sent a letter to Defendants on or about November 25, 2020. Except as
                  23   expressly admitted, Defendants lack sufficient information and belief to admit or
                  24   deny the remaining allegations in paragraph 71, which relate to a document that is
                  25   not attached to the Complaint, and on that basis, deny the remaining allegations in
                  26   paragraph 71.
                  27           72.         Answering paragraph 72 of the Complaint, Defendants deny the
                  28   allegations in paragraph 72.
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                     - 11 -            ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1761 Page 12 of 333



                   1           73.         Answering paragraph 73 of the Complaint, the allegations in paragraph
                   2   73 are a legal conclusion to which no response is required.
                   3           74.         Answering paragraph 74 of the Complaint, Defendants deny the
                   4   allegations in paragraph 74.
                   5                                      PRAYER FOR RELIEF
                   6           Answering the prayer for relief, Defendants deny that Plaintiffs are entitled to
                   7   any relief whatsoever and state that Judgment should be entered in favor of
                   8   Defendants and that Defendants should be awarded their costs of suit, including
                   9   expert witness fees and attorneys’ fees.
                  10                                FIRST AFFIRMATIVE DEFENSE
                  11                                (Failure to State a Claim for Relief)
                  12           The Complaint, and each claim for relief or cause of action in it, fails to state
                  13   facts sufficient to constitute any cause of action or claim for relief against the
                  14   Defendants.
                  15                               SECOND AFFIRMATIVE DEFENSE
                  16                                          (Unclean Hands)
                  17           The Complaint, and each claim for relief or cause of action in it, fails as to
                  18   the Defendants based on upon the doctrine of unclean hands, which denies relief to
                  19   a party guilty of misconduct directly related to the matter in which it seeks relief.
                  20                                THIRD AFFIRMATIVE DEFENSE
                  21                          (Failure to Comply with Contractual Provisions)
                  22           The Complaint, and each claim for relief or cause of action in it, is barred
                  23   because Plaintiffs failed to comply with their obligations under the Partnership
                  24   Agreements, and thus, Plaintiffs’ claims are barred by their own prior breaches and
                  25   failure to meet their obligations.
                  26                               FOURTH AFFIRMATIVE DEFENSE
                  27                   (Breach of the Covenant of Good Faith and Fair Dealing)
                  28           The Complaint, and each claim for relief or cause of action in it, is barred
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                    - 12 -            ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1762 Page 13 of 333



                   1   because Plaintiffs breached the implied covenant of good faith and fair dealing
                   2   failed to comply with their obligations under the Partnership Agreements, and thus,
                   3   Plaintiffs’ claims are barred by their own prior breaches and failure to meet their
                   4   obligations.
                   5                            FIFTH AFFIRMATIVE DEFENSE
                   6                                (Prevention of Performance)
                   7           The Complaint, and each claim for relief or cause of action in it, is barred
                   8   because Plaintiffs acted with bad faith concerning the matters alleged therein and
                   9   breached obligations owing to Defendants, thereby preventing Defendants’
                  10   performance and discharging any obligation on the part of Defendants.
                  11                           SIXTH AFFIRMATIVE DEFENSE
                  12                                    (Unjust Enrichment)
                  13           The Complaint, and each claim for relief or cause of action in it, is barred
                  14   because Plaintiffs would be unjustly enriched if Plaintiffs are granted any relief
                  15   sought herein against Defendants.
                  16                         SEVENTH AFFIRMATIVE DEFENSE
                  17                                   (Plaintiffs’ Own Fault)
                  18           The Complaint, and each claim for relief or cause of action in it, is barred
                  19   because if Plaintiffs suffered any damages, they were directly and proximately
                  20   caused and contributed to by Plaintiffs’ own fault or that of its agents. Therefore,
                  21   Plaintiff is barred from any recovery against Defendants, or in the alternative,
                  22   Plaintiffs’ recovery should be proportionately reduced.
                  23
                  24
                  25
                  26
                  27
                  28
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                 - 13 -            ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1763 Page 14 of 333



                   1                                         COUNTERCLAIM
                   2           Defendant and Cross-Complainant MONTALVO ASSOCIATES, LLC
                   3   (“Montalvo” or “Counterclaimant”) counterclaims against Plaintiffs and Counter-
                   4   Defendants AMTAX HOLDINGS 279, LLC, an Ohio limited liability company
                   5   (“AMTAX 279”); AMTAX HOLDINGS 123, LLC, an Ohio limited liability
                   6   company (“AMTAX 123” and together with AMTAX 279, “AMTAX”), TCH II
                   7   Pledge Pool LLC (“TCH II”); and Tax Credit Holdings III, LLC (“TCH III” and
                   8   together with AMTAX and TCH II, “Counter-Defendants”) as follows:
                   9                                            THE PARTIES
                  10           1.          Montalvo is a limited liability company formed under the laws of the
                  11   State of California with its principal place of business in San Jose, California.
                  12   Montalvo is the Administrative General Partner of (i) the Lucretia Avenue
                  13   Apartments, L.P. (“Lucretia”), as defined under the Amended and Restated
                  14   Agreement of the Limited Partnership dated December 9, 2002 (as amended from
                  15   time to time, the “Lucretia Partnership Agreement”), and (ii) the Evans Lane
                  16   Apartments, L.P. (“Evans Lane” and together with the Lucretia, the “Partnerships”),
                  17   as defined under the Amended and Restated Agreement of the Limited Partnership
                  18   dated October 1, 2002 (as amended from time to time, the “Evans Lane Partnership
                  19   Agreement” and together with the Lucretia Partnership Agreement, the “Partnership
                  20   Agreements”). Copies of the Lucretia Partnership Agreement and the Evans Lane
                  21   Partnership Agreement are attached to this Complaint as Exhibits 1 and 2,
                  22   respectively.
                  23           2.          Montalvo is informed and believes, and on that basis alleges, that
                  24   Counter-Defendant AMTAX 279 is a limited liability company formed under the
                  25   laws of the State of Ohio with its principal place of business in Denver, Colorado.
                  26   AMTAX 279 is the sole Investor Limited Partner of the Lucretia, as defined under
                  27   the Lucretia Partnership Agreement.
                  28           3.          Montalvo is informed and believes, and on that basis alleges, that
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                     - 14 -             ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1764 Page 15 of 333



                   1   Counter-Defendant AMTAX 123 is a limited liability company formed under the
                   2   laws of the State of Ohio with its principal place of business in Denver, Colorado.
                   3   AMTAX 123 is the sole Investor Limited Partner of the Evans Lane, as defined
                   4   under the Evans Lane Partnership Agreement.
                   5           4.          Montalvo is informed and believes, and on that basis alleges, that
                   6   Counter-Defendant TCH II is a limited liability company formed under the laws of
                   7   the State of Delaware with its principal place of business in Denver, Colorado. TCH
                   8   II is the sole Special Limited Partner of the Lucretia, as defined under the Lucretia
                   9   Partnership Agreement. AMTAX 279 and TCH II will be referred to as “Lucretia
                  10   Limited Partners.”
                  11           5.          Montalvo is informed and believes, and on that basis alleges, that
                  12   Counter-Defendant TCH III is a limited liability company formed under the laws of
                  13   the State of Delaware with its principal place of business in Denver, Colorado. TCH
                  14   III is the sole Special Limited Partner of the Evans Lane, as defined under the
                  15   Evans Lane Partnership Agreement. AMTAX 123 and TCH III will be referred to
                  16   as “Evans Lane Limited Partners” and together with the Lucretia Limited Partners,
                  17   the “Limited Partners.”
                  18                                   JURISDICTION AND VENUE
                  19           6.          This Court has subject matter jurisdiction over this action pursuant to
                  20   29 U.S.C. § 1332 because the matter is between citizens of different states and the
                  21   amount in controversy exceeds $75,000, exclusive of interest and costs. Defendant
                  22   and Counterclaimant Montalvo is a California limited liability company that is a
                  23   citizen of California. Plaintiffs and Counter-Defendants AMTAX 279 and AMTAX
                  24   123, and Counter-Defendants TCH II and TCH III are citizens of Colorado.
                  25           7.          Montalvo seeks declaratory relief pursuant to Rule 57 of the Federal
                  26   Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202, which grant this Court
                  27   authority to declare the rights and other legal relations surrounding questions of
                  28   actual controversy that exist between Counterclaimant and Counter-Defendants.
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                      - 15 -            ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1765 Page 16 of 333



                   1           8.          Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391
                   2   because (i) Counter-Defendants are subject to this Court’s personal jurisdiction
                   3   with respect to this action, and (ii) this Court has found venue proper under a forum
                   4   selection clause in the parties’ partnership agreements in its Order Denying Motion
                   5   to Dismiss entered on March 2, 2021, Dkt. 17.
                   6                                    GENERAL ALLEGATIONS
                   7           9.          Lucretia owns and operates a 100-unit multifamily rental apartment
                   8   project known as the Villa Solera Apartments on the real property located at 1385
                   9   Lucretia Avenue in the City of San Jose, County of Santa Clara, State of California
                  10   (the “Villa Solera Project”).
                  11           10.         Evans Lane owns and operates a 239-unit multifamily rental apartment
                  12   project known as the Las Ventanas Apartments on the real property located at 1848
                  13   Evans Lane in the City of San Jose, County of Santa Clara, State of California (the
                  14   “Las Ventanas Project” and together with the Villa Solera Project, the “Projects”).
                  15           11.         The exclusive purpose of the Partnerships is to provide low income
                  16   housing units for rent to persons of low and moderate income.
                  17           12.         The Projects are operated in order to qualify for low-income housing
                  18   tax credits as provided in Section 42 of the Internal Revenue Code, with the tax
                  19   credits distributed to the partners of the Partnerships according to their percentage
                  20   equity interests.
                  21           13.         Montalvo is one of two general partners in each of the Partnerships
                  22   and is generally responsible for operating the Projects. The other general partner is
                  23   Affordable Housing Access, Inc., a California nonprofit public benefit corporation
                  24   (“AHA” and together with Montalvo, “General Partners”).
                  25           14.         The Limited Partners do not have any right to control the Partnerships,
                  26   but AMTAX does have certain limited rights. Under the Partnership Agreements,
                  27   AMTAX was admitted to the Partnerships in order to receive the tax benefits,
                  28   primarily the low-income housing tax credit (“Tax Credit”) under Section 42 of the
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                      - 16 -             ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1766 Page 17 of 333



                   1   Internal Revenue Code of 1986. Accordingly, AMTAX received Tax Credits,
                   2   interest deductions and the rights to the Partnerships’ taxable losses. For the past
                   3   fifteen years, AMTAX received substantially all the tax credits, interest deductions
                   4   and the Partnerships’ taxable losses and received a percentage of the net cash flow
                   5   in accordance with Article 6 of the Partnership Agreements.
                   6           15.         The 15-year Tax Credit Compliance Period (“Compliance Period”)
                   7   expired for the Villa Solera Project on December 31, 2019, and for the Las
                   8   Ventanas Project on December 31, 2020. After the expiration of the Compliance
                   9   Period, the Partnerships no longer generate tax credits and no longer are subject to
                  10   recapture of those credits.
                  11           16.         Once the Compliance Period is completed, the General Partners have
                  12   the right to purchase AMTAX’s Interest on the terms set out in Section 7.4.J of the
                  13   Partnership Agreements for a period of twenty-four months.
                  14           17.         Section 7.4.J of the Partnership Agreements provides as follows:
                  15                       Subject to compliance with Section 42 of the Code and
                                           the rules of the Agency, upon completion of the
                  16                       Compliance Period, the General Partners shall have the
                                           option (the “Option”) to purchase the interest of the
                  17                       Investor Limited Partner in the real estate, fixtures and
                                           personal property of the Partnership (the “Interest”) for a
                  18                       period of twenty-four (24) months. The General Partner
                                           may exercise the Option upon written notice to the
                  19                       Investor Limited Partner at any time after the end of the
                                           Compliance Period (the “Option Period”). In the event the
                  20                       General Partners exercise the Option, their [sic] must pay
                                           to the Investor Limited Partner the Option Price (as
                  21                       defined herein) in cash. The Option Price shall equal the
                                           greater of (i) the fair market value of the Interest, without
                  22                       offset for any lack of control or inability to control
                                           management of the Investor Limited Partner, (fair market
                  23                       value shall be determined by two independent MAI
                                           appraisers: one selected by the General Partners and one
                  24                       by the Investor Limited Partner. If such appraisers are
                                           unable to agree on the value, they shall jointly appoint a
                  25                       third independent MAI appraiser whose determination
                                           shall be final and binding), or (ii) an amount determined
                  26                       by the Partnership Accountants, which is sufficient to pay
                                           (a) all outstanding indebtedness secured by the Project
                  27                       and (b) distribute to the Investor Limited Partner cash
                                           proceeds sufficient to enable the Investor Limited Partner
                  28                       to pay, on an after tax basis, any taxes projected to be
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                      - 17 -             ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1767 Page 18 of 333



                   1                       imposed on the Investor Limited Partner as a result of the
                                           sale pursuant to the Option. However, in no event shall
                   2                       the Option Price be at an amount less than the Exit Tax
                                           Distribution.
                   3
                               18.         Section 7.4.K of the Partnership Agreements also provide AMTAX
                   4
                       with certain rights to request the sale of the Projects. Section 7.4K of the
                   5
                       Partnership Agreements provide as follows:
                   6
                                           Subject to the Option in Section 7.4J above, the Limited
                   7                       Partner shall have the option to force a sale of its interest
                                           in the real estate, fixtures and personal property
                   8                       comprising the Apartment Complex (the "Limited
                                           Partnership Option") for a period of twenty-four (24)
                   9                       months following the close of the Compliance Period as
                                           determined by the Code. Such sale shall be executed at
                  10                       fair market value, as determined under Section 7.4J. In the
                                           event that the Investor Limited Partner exercises the
                  11                       Limited Partnership Option, the General Partners shall
                                           have a "Right of First Refusal" to purchase the
                  12                       Partnership Interest.
                  13           19.         In a letter dated January 8, 2020, AMTAX 279 notified the General
                  14   Partners that AMTAX 279 was exercising its option in Section 7.4.K of the
                  15   Lucretia Partnership Agreement and requested the General Partners use their best
                  16   efforts to obtain a buyer for the Villa Solera Project on the best terms available. A
                  17   copy of the January 8, 2020 letter from AMTAX 279 is attached as Exhibit 3.
                  18           20.         In a letter dated March 30, 2020, AMTAX 279 reminded the General
                  19   Partners of their obligations under Section 7.4.K of the Lucretia Partnership
                  20   Agreement and requested that they contact AMTAX 279. A copy of the March 30,
                  21   2020 letter from AMTAX 279 is attached as Exhibit 4.
                  22           21.         On or about April 14, 2020, Alexis Grant, a representative of the
                  23   Administrative General Partner, spoke with Erik Aukland, a representative of
                  24   AMTAX 279, and informed him that Montalvo was not interested in selling the
                  25   Projects and wanted to exercise its Option under Section 7.4.J. to purchase
                  26   AMTAX 279’s Interest. Montalvo also provided a copy of an appraisal to AMTAX
                  27   279.
                  28           22.         Montalvo subsequently informed AMTAX 279 that it wanted to
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                      - 18 -             ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1768 Page 19 of 333



                   1   update the appraisal.
                   2           23.         In a letter dated May 29, 2020, AMTAX 279 requested that the
                   3   Administrative General Partner confirm that it would be exercising its Option under
                   4   Section 7.4.J of the Lucretia Partnership Agreement. A copy of the May 29, 2020
                   5   letter from AMTAX 279 is attached as Exhibit 5.
                   6           24.         In a call with Mr. Aukland and Adam Stein, another representative of
                   7   AMTAX 279, on or about June 25, 2020, Ms. Grant confirmed that the Montalvo
                   8   was exercising its Option under Section 7.4.J of the Lucretia Partnership
                   9   Agreement.
                  10           25.         In a letter dated July 10, 2020, AMTAX 279 acknowledged that the
                  11   Administrative General Partner had exercised its Option under Section 7.4.J of the
                  12   Lucretia Partnership Agreement and set out an arbitrary timeline to complete the
                  13   purchase of its Interest. A copy of the July 10, 2020 letter from AMTAX 279 is
                  14   attached as Exhibit 6.
                  15           26.         In a letter dated July 27, 2020, Montalvo provided written notification
                  16   to AMTAX 279 that Montalvo was exercising the Option under Section 7.4.J of the
                  17   Lucretia Partnership Agreement to purchase AMTAX 279’s Interest in the Lucretia.
                  18   A copy of the July 27, 2020 letter from Montalvo to AMTAX 279 is attached as
                  19   Exhibit 7.
                  20           27.         In a letter dated July 27, 2020, Montalvo provided written notification
                  21   to AMTAX 123 that Montalvo was exercising the Option under Section 7.4.J of the
                  22   Evans Lane Partnership Agreement to purchase AMTAX 123’s Interest in the
                  23   Evans Lane. A copy of the July 27, 2020 letter from Montalvo to AMTAX 123 is
                  24   attached as Exhibit 8.
                  25           28.         In a letter dated August 21, 2020, AMTAX acknowledged receipt of
                  26   the July 27, 2020 notices, delivered a copy of AMTAX 279’s appraisal for the Villa
                  27   Solera Project, requested a copy of Montalvo’s appraisal for the Villa Solera
                  28   Project, and requested that the parties agree on a timeline to complete the purchase
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                     - 19 -             ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1769 Page 20 of 333



                   1   of AMTAX 279’s Interest in the Lucretia. AMTAX also informed Montalvo that its
                   2   exercise of the Option under Section 7.4.J of the Evans Lane Partnership
                   3   Agreement was premature since the Compliance Period would not end until
                   4   December 31, 2020. AMTAX further informed Montalvo that it was amenable to
                   5   discussing the Partnerships with Montalvo as mentioned in prior discussions. A
                   6   copy of the August 21, 2020 letter from AMTAX is attached as Exhibit 9.
                   7           29.         Montalvo subsequently provided AMTAX 279 with a copy of its
                   8   updated appraisal on August 26, 2020. Montalvo’s appraiser and AMTAX 279’s
                   9   appraiser did not agree on the fair market value of the Villa Solera Project and the
                  10   parties began considering the selection of third independent MAI appraiser as
                  11   provided in Section 7.4.J.
                  12           30.         In a letter dated October 30, 2020, AMTAX 279 informed the
                  13   Montalvo that AMTAX 279 would have its appraiser contact Montalvo’s appraiser
                  14   directly if Montalvo did not respond by November 4, 2020.
                  15           31.         Rather than follow the appraisal process to its conclusion, in a letter
                  16   dated November 25, 2020, AMTAX 279 suddenly accused Montalvo of
                  17   deliberately delaying the buyout process even though only four months had passed
                  18   since Montalvo formally exercised its Option under Section 7.4.J, the parties had
                  19   exchanged appraisals during that time period and Montalvo understood that the
                  20   appraisers were in the process of selecting a third appraiser. AMTAX 279 also
                  21   notified Montalvo that it was electing to exercise its rights under Section 7.4.I of
                  22   the Lucretia Partnership Agreement and demanded a sale of the Villa Solera
                  23   Project. A copy of the November 25, 2020 letter from AMTAX 279 is attached as
                  24   Exhibit 10.
                  25           32.         In a letter dated November 25, 2020, AMTAX 123 notified Montalvo
                  26   that it also was electing to exercise its rights under Section 7.4.I of the Evans Lane
                  27   Partnership Agreement to force a sale of the Las Ventanas Project. A copy of the
                  28   November 25, 2020 letter from AMTAX 123 is attached as Exhibit 11.
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                      - 20 -             ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1770 Page 21 of 333



                   1           33.         Section 7.4.I of the Partnership Agreement provides as follows:
                   2                       If requested to do so by the Investor Limited Partner at
                                           any time after the completion of the fourteenth year of the
                   3                       compliance period (as defined in Section 42(i)(1) of the
                                           Code), the General Partner shall submit a written request
                   4                       to the Credit Agency to find a person to acquire the
                                           Partnership’s interest in the low income portion of the
                   5                       Project and/or take such other action permitted or required
                                           by the code as the Investor Limited Partner may
                   6                       reasonably request to effect a sale of the Project or to
                                           terminate the extended use commitment of Section
                   7                       42(h)(6)(B) of the Code to the extent such action is not
                                           violative of an restrictive covenants applicable to the
                   8                       Project.
                   9           34.         In letters dated December 3, 2020, Montalvo reiterated its desire to
                  10   complete the purchase of AMTAX’s Interests and requested that AMTAX move
                  11   toward accomplishing that goal by honoring its obligations under Section 7.4.J.
                  12   Copies of the December 3, 2020 letters from Montalvo are attached as Exhibits 12
                  13   and 13.
                  14           35.         In letters dated December 10, 2020, AMTAX insisted that Section
                  15   7.4.I of the Partnership Agreements gave Montalvo “no discretion” over whether to
                  16   accommodate AMTAX’s request to sell the Projects and demanded the Montalvo
                  17   comply with AMTAX’s “instruction to the General Partner to list the Project(s) for
                  18   sale.” Copies of the December 10, 2020 letters from AMTAX are attached as
                  19   Exhibits 14 and 15.
                  20           36.         Under the Partnership Agreements, a sale of the Projects would
                  21   prevent the Partnerships from complying with its exclusive purpose of providing
                  22   low income housing.
                  23                                    FIRST CLAIM FOR RELIEF
                  24                       (Declaratory Relief Against AMTAX 123 and TCH III)
                  25           37.         Montalvo incorporates by reference the allegations contained in
                  26   Paragraphs 1 through 36, inclusive, as if they were fully pled in this cause of action.
                  27           38.         An actual controversy has arisen between Montalvo and the Evans
                  28   Lane Limited Partners regarding the rights and obligations of the partners under the
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                     - 21 -             ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1771 Page 22 of 333



                   1   Evans Lane Partnership Agreement. Montalvo contends, and is informed and
                   2   believes that the Evans Lane Limited Partners deny, that:
                   3           a.          Montalvo’s right to purchase AMTAX 123’s Interest for twenty-four
                   4   months after the end of the Compliance Period was a fundamental right bargained
                   5   for by the parties.
                   6           b.          Section 7.4.J of the Evans Lane Partnership Agreement gives
                   7   Montalvo a period of twenty-four months after the end of the Compliance Period to
                   8   exercise its right to buyout AMTAX 123’s Interest.
                   9           c.          Section 7.4.K of the Evans Lane Partnership Agreement provides
                  10   AMTAX 123 with certain rights to exit the Evans Lane, but does so subject to the
                  11   General Partners ‘Right of First Refusal’ to purchase the Partnership Interest”
                  12   pursuant to an Option Price determined pursuant to section 7.4.J.
                  13           d.          The Compliance Period expired on December 31, 2020.
                  14           e.          AMTAX 123 has known since July 27, 2020, that the Montalvo would
                  15   be exercising its right to buyout AMTAX 123’s interests.
                  16           f.          Under California law, “[t]o the extent practicable, the meaning of a
                  17   contract must be derived from reading the whole of the contract, with individual
                  18   provisions interpreted together, in order to give effect to all provisions and to avoid
                  19   rendering some meaningless.” Zalkind v. Ceradyne, Inc. (2011) 194 Cal. App. 4th
                  20   1010, 1027; see Civ. Code § 1641.
                  21           g.          AMTAX 123’s attempt to exercise its right to force a sale of the Las
                  22   Ventanas Project under Section 7.4.I without giving Montalvo the right to purchase
                  23   the AMTAX 123’s Interest at the Option Price set forth pursuant to the process set
                  24   forth in 7.4.J is not reasonable and would effectively eviscerate Montalvo’s rights
                  25   under Sections 7.4.J and 7.4.K and renders those sections meaningless.
                  26           h.          AMTAX 123 is required to cooperate with Montalvo to complete the
                  27   appraisal process of AMTAX 123’s Interest as set forth in section 7.4.J, and to sell
                  28   AMTAX 123’s Interest to Montalvo at the Option Price so determined.
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                     - 22 -             ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1772 Page 23 of 333



                   1           39.         This Court's declaration of the rights and obligations set forth in
                   2   paragraph 38 is necessary to resolve the pending dispute between Montalvo, on the
                   3   one hand, and the Evans Lane Limited Partners, on the other. Absent a decree,
                   4   Montalvo will suffer irreparable and irreversible harm by the loss of the Las
                   5   Ventana Project.
                   6                                   SECOND CLAIM FOR RELIEF
                   7                       (Declaratory Relief Against AMTAX 279 and TCH II)
                   8           40.         Montalvo incorporates by reference the allegations contained in
                   9   Paragraphs 1 through 39, inclusive, as if they were fully pled in this cause of action.
                  10           41.         An actual controversy has arisen between Montalvo and the Lucretia
                  11   Limited Partners regarding the rights and obligations of the partners under the
                  12   Lucretia Partnership Agreement. Montalvo contends, and is informed and believes
                  13   that the Lucretia Limited Partners deny, that:
                  14           a.          Section 7.4.J of the Lucretia Partnership Agreement gives Montalvo a
                  15   period of twenty-four months after the end of the Compliance Period to exercise its
                  16   right to buyout AMTAX 279’s Interest.
                  17           b.          Montalvo validly and timely exercised its right to buy out AMTAX
                  18   279’s Interest under Section 7.4.J in writing on July 27, 2020.
                  19           c.          Once Montalvo exercised its buyout rights under Section 7.4.J,
                  20   AMTAX 279 was obligated to fulfill all its obligations under that section, including
                  21   but not limited to, proceeding with the selection of a neutral third-party appraiser,
                  22   and selling the Interest to Montalvo at an Option Price set pursuant to section 7.4.J.
                  23           d.          AMTAX 279’s subsequent attempt to exercise its right to force a sale
                  24   of the Villa Solera Project under Section 7.4.I on November 25, 2020, does not
                  25   eliminate Montalvo’s right to complete its buyout of AMTAX 279’s Interest under
                  26   Section 7.4.J.
                  27           e.          AMTAX 279 is required to cooperate with Montalvo to complete the
                  28   appraisal process of AMTAX 279’s Interest as set forth in section 7.4.J, and to sell
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                      - 23 -             ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
            Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1773 Page 24 of 333



                   1   AMTAX 279’s Interest to Montalvo at the Option Price so determined.
                   2           42.         This Court’s declaration of the rights and obligations set forth in
                   3   paragraph 41 is necessary to resolve the pending dispute between Montalvo, on the
                   4   one hand, and the Lucretia Investor Limited Partners, on the other. Absent a decree,
                   5   Montalvo will suffer irreparable and irreversible harm by the loss of the Villa
                   6   Solera Project.
                   7                                                PRAYER
                   8           WHEREFORE, Counterclaimant prays for judgment against the Counter-
                   9   Defendants as follows:
                  10           1.          For a declaratory judgment in favor of Counterclaimant of the rights
                  11   and obligations of the parties pursuant to the Evans Lane Partnership Agreement, as
                  12   set forth in paragraph 38 above;
                  13           2.          For a declaratory judgment in favor of Counterclaimant of the rights
                  14   and obligations of the parties pursuant to the Lucretia Partnership Agreement, as set
                  15   forth in paragraph 41 above;
                  16           3.          For reasonable attorneys’ fees to the extent permitted by law and costs
                  17   of suit incurred in this lawsuit; and
                  18           4.          For such further relief as is just and appropriate under the
                  19   circumstances to which Counterclaimant may be entitled at law or in equity.
                  20
                       DATED:              March 16, 2021                 COX, CASTLE & NICHOLSON LLP
                  21
                  22
                                                                          By:/s Susan S. Davis
                  23                                                         Edward F. Quigley
                                                                             Susan S. Davis
                  24                                                         Attorneys for Defendant and
                                                                             Counterclaimant Montalvo
                  25                                                         Associates, LLC and Defendant
                                                                             Affordable Housing Access, Inc.
                  26
                  27
                  28
LAW OFFICES OF
                       087583\12373583v3
COX, CASTLE &
NICHOLSON LLP
                                                                      - 24 -             ANSWER AND COUNTERCLAIM
LOS ANGELES, CA
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1774 Page 25 of 333




                    EXHIBIT 1
    Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1775 Page 26 of 333
                                                                             ff.




0




                         LUCRETIA AVENUE PARTNERS, L.P.

                        A CALIFORNIA LIMITED PARTNERSHIP

           AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

                           DATED AS OF DECEMBER 9, 2002
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1776 Page 27 of 333




                                        TABLE OF CONTENTS
                                                                               Page

    Preliminary Statement                                                        1

    ARTICLE I                                                                    1

    Defined Terms .                                                              1

    ARTICLE II                                                                  18

    Continuation; Name; Purpose and Ierm.                                       18
          Section 2 1    Continuation                                           18
          Section 2 2    Name and Office; Agent for Service                     18
          Section 2 3 Purpose                                                   18
          Section 2 4    Authorized Acts                                        18
          Section 2 5 Term and Dissolution .                                    19

    ARTICLE III                                                                 20

    Financing and Disposition of Property                                       20

    ARTICLE IV                                                                  21

    Partners; Capital                                                           21
           Section 4 1    General Partners                                      21
           Section 4 2    Limited Partners                                      21
           Section 4 3    Partnership Capital and Capital Accounts              22
           Section 4 4    Liability of Limited Partners.                        23
           Section 4 5    Certain Rights of Investor Limited Partner            23

    ARIICLE V .                                                                 26

    Capital Contributions of Investor Limited Partner                           26
           Section 5 1    Installments of Capital Contributions                 26
           Section 5 2    Adjustments to Capital Contributions                  27

    ARTICLE VI                                                                  29

    Distributions of Cash; Allocations of Profits, Losses and Tax Credits       29
           Section 6.1     Profits and Losses and Tax Credits                   29
           Section 6 2    Application and Distributions Prior to Dissolution    30
           Section 6 3    Liquidation .       .                                 32
           Section 6 4 Special Distribution Provisions                          33
           Section 6 5    Special Allocation Provisions                         33
           Section 6 6    Order of Application                                  37
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1777 Page 28 of 333




   ARTICLE VII                                                                       .37

   Rights, Powers and Duties of the General Partners                                  37
          Section 7 1   Restrictions on Authority                                     37
          Section 7 2  Independent Activities                                         39
          Section 7 3  Business Management and Control; Designation of Managing
                       General Partner .                                           .. 39
          Section 7 4 Duties and Obligations of the General Partners         .       . 39
          Section 7 5  Representations and Warranties; Certain Indemnities              43
          Section 7 6 Indemnification .                         .                   . .46
          Section 7 7  Liability of General Partners to Limited Partners . .      . 47
          Section 7 8  Reserves .                                                 . , .47
          Section 7 9  Obligation To Provide for Project Expenses .                  . 48
          Section 7 10 Certain Payments to the General Partners and Affiliates          49
          Section 7 11 Several Obligations      .                                       50
          Section 7.12 Grant of Security Interest .                                     50
          Section 7 13 Tax Matters Partner                                            . 50

   ARTICLE VIII                                                                       52

   Withdrawal of a General Partner; New General Partners                             .52
         Section 8 1   Voluntary Withdrawal .                                         52
         Section 8 2   Right To Continue .       .                                    52
         Section 8 3   Successor General Partner                                      52
         Section 8 4   Interest of Predecessor General Partner                        53
         Section 8 5   Designation of New General Partners                            54
         Section 8 6   Amendment of Certificate; Approval of Certain Events           54
         Section 8 7   Admission of a General Partner                                 55

   ARTICLE IX                                                                         55

   Transfer of Limited Partner Interests; Additional Limited Partners                .55
          Section 9.1    Right To Assign                                              55
          Section 9.2    Restrictions .                                               55
          Section 9 3    Substitute Limited Partners                                  55
          Section 9 4    Assignees                                                    56
          Section 9 5    Additional Limited Partners                                  57

   ARTICLE X                                                                          57

   Loans 57

   ARTICLE XI .                                                                       58

   Management Agent                                                                   58
    Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1778 Page 29 of 333




       ARTICLE XII                                                                 59

       Books and Reporting, Accounting, Tax Elections, Etc                         59
             Section 12 1 Books, Records and Reporting                             59
             Section 12 2 Bank Accounts                                            62
             Section 12 3 Elections                                                63
             Section 12 4 Special Adjustments                                      63
             Section 12 5 Fiscal Year                                              63

       ARTICLE XIII .                                                              63

       General Provisions                                                           63
              Section 13. 1   Notices                                               63
              Section 13 2    Word Meanings . .                                     64
             Section 13.3     Binding Provisions                                    64
              Section 13 4    Applicable Law .                                      64
             Section 13 5     Counterparts                                          64
              Section 13 6    Paragraph Titles .                                . 64
              Section 13 7    Separability of Provisions; Rights and Remedies       64
             Section 13 8     Effective Date of Admission                        .. 65
              Section 13 9    Amendment Procedure                                   65
             Section 13 10    Delivery of Certificate .                             66

0            Section 13.11
             Section 13 12
             Section 13 12
                              Requirements of the Lender and the Agency..
                              Requirements for Bonds
                              Special Power of Attorney
                                                                                   .66
                                                                                    67
                                                                                   .68
    Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1779 Page 30 of 333




•                                  LUCRETIA AVENUE PARTNERS, L.P.

               AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
       LUCRETIA AVENUE PARINERS, L P , as of December 9, 2002, among AFFORDABLE
       HOUSING ACCESS, INC. ("AHAI"), a California nonprofit public benefit corporation, as Co-
       Managing General Partner; COMMUNITY HOME BUILDERS AND ASSOCIATES ("CHBA"),
       a California nonprofit public benefit corporation as Co-Managing General Partner, MONTALVO
       ASSOCIATES LLC ("Montalvo"), a California limited liability company as Administrative
       General Partner; PROTECH 2002-D, LLC, an Ohio limited liability company ("Protech"), as
       Special Limited Partner, Builders Affordable Housing Development Company, LLC, a California
       limited liability company, as Original (and Withdrawing) Limited Partner and AMIAX
       HOLDINGS 279, LLC, an Ohio limited liability company ("AMIAX"), as Investor Limited
       Partner

                                             Preliminary Statement

               WHEREAS, the Partnership was organized as a partnership in the laws of the State of
       California pursuant to a Certificate of Limited Partnership dated July 9, 2002 (the "Certificate"),
       the Certificate having been filed with the Secretary of State of California (the "Filing Office") on
       July 9, 2002 The Certificate is herein called the "Original Partnership Agreement "

               WHEREAS, in furtherance of the Co-Managing General Partner's charitable purposes of
       providing low income housing to needy and distressed persons, the Co-Managing General
       Partners have entered into the Partnership to acquire, develop, construct, rehabilitate, own and
       maintain a 100-unit apartment complex intended for rental to persons of low and moderate
       income to be known as Kennedy Apartments and to be located in San Jose, California (the
       "Apartment Complex") The Co-Managing General Partners have selected the Administrative
       General P artner, the S pecial Limited P artner and the Investor Limited P artner a s the P artners
       with whom they wish to develop the Project, as described herein In addition to the
       Administrative General Partner, the Special Limited Partner and the Investor Limited Partner, the
       Co-Managing General Partners on behalf of the Partnership have selected and approve and agree
       to oversee the Developer, the Accountants and the Property Management Agreement as part of
       the Partnership development and ongoing management team; and

               WHEREAS the purposes of this amendment to, and restatement of, the Original
       Partnership Agreement are: (i) to enable the Partnership to admit AHAI and CHBA as the Co
       Managing General Partners, Montalvo as Administrative General Partner, Protech as Special
       Limited Partner and AMIAX as the Investor Limited Partner, (ii) to provide for the withdrawal
       of the Original Limited Partner as Limited Partner and (iii) to set out more fully the rights,
       obligations and duties of the Partners

               NOW, THEREFORE, it is agreed and certified, and the Original Partnership Agreement
       is hereby amended and restated in its entirety, as follows:
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1780 Page 31 of 333




                                                ARTICLE I

                                               Defined Terms

           The defined terms used in this Agreement shall have the meanings specified below:

           "Accountants" means Novagradac & Co., San Francisco, California or other firm of
    independent certified public accountants to be engaged by the Co-Managing General Partners
    with the Consent of the Limited Partner for the purpose of reviewing, preparing, and certifying
    various reports as required by this agreement or by applicable government agencies.

           "Adjusted Capital Account Deficit" means, with respect to any Partner, the deficit
    balance, if any, in such Partner's Capital Account as of the end of a Partnership Fiscal Year, after
    giving effect to the following adjustments:

                  (i)    Such Capital Account shall be increased by the amount of any Deficit
           Restoration Obligation of such Partner

                  (ii)   Such Capital Account shall be decreased by the items described in
           Sections 1 704-1(b)(2)(ii)(d)(4), (5) and (6) of the Allocation Regulations

           The foregoing definition of Adjusted Capital Account Deficit and the application of such
    term in the manner provided in Article IV hereof is intended to comply with the provisions of
    Section 1 704-1(b)(2)(ii)(d) of the Allocation Regulations and shall be interpreted consistently
    therewith

           "Admission Date" means the date on which AMTAX is admitted to the Partnership as the
    Investor Limited Partner pursuant to Section 13.8

           "Affiliate" or "Affiliated Person" means, when used with reference to a specified Person:
   (i) any Person that, directly or indirectly, through one or more intermediaries, controls or is
   controlled by or is under common control with the specified Person; (ii) any Person that is an
   officer of, partner in, or trustee of; or serves in a similar capacity with respect to the specified
   Person or of which the specified Person is an officer, partner, or trustee, or with respect to which
   the specified Person serves in a similar capacity; (iii) any Person that, directly or indirectly, is the
   beneficial owner of, or controls, 10% or more of any class of equity securities of, or otherwise
   has a substantial beneficial interest (10% or more) in, the specified Person, or of which the
   specified Person is directly or indirectly the owner of 10% or more of any class of equity
   securities, or in which the specified Person has a substantial beneficial interest (10% or more);
   and (iv) any relative or spouse of the specified Person Affiliate or Affiliated Person of the
   Partnership or a General Partner does not include a Person who is a partner' in a partnership or
   joint venture with the Partnership (or any other Affiliated Person) if that Person is not otherwise
   an Affiliate or Affiliated Person of the Partnership or General Partner

          "Agency" means, as applicable, the Authority and/or any other government agency
   having jurisdiction over the particular matter to which reference is being made




                                                     2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1781 Page 32 of 333




          "Agreement" means this Amended and Restated Agreement of Limited Partnership, as
    amended from time to time

            "Allocation Regulations" means the Treasury Regulations issued under Sections 704(b)
    and 752 of the Code, as the same may be modified or amended from time to time. In the event
    that the Allocation Regulations are revised or amended subsequent to the date of this Agreement,
    references herein to sections or paragraphs of the Allocation Regulations shall be deemed to be
    references to the applicable sections or paragraphs of the Allocation Regulations as then in
    effect

            "AMTAX" means AMTAX Holdings 279, LLC an Ohio limited liability company, and
    its successors

           "Apartment Complex" means the Buildings of the Project comprising the Improvements

          "Approved Budget" means an annual operating budget that is to be approved by the
   Investor Limited Partner prior to the Admission Date

           "Asset Management Fee" means the annual cumulative fee in an amount equal to
   $10,000 per year (as adjusted annually by the C PI.), payable by the Partnership to the
   Investment Partner Manager, or an affiliate t hereof; for its s ervices i n monitoring P artnership
   activities Such fee shall be payable from Cash Flow as set forth in Section 6 2 Any such fee
   not payable currently due to insufficient Cash Flow shall accrue and be payable from subsequent
   years' Cash Flow and Capital Proceeds as set forth in Section 6 2 Payment of the Asset
   Management Fee shall commence January 1, 2004.

           "Assignment" shall mean any assignment, transfer or sale, and the words "assign,"
   "assignee" and "assignor" shall have conelative meanings, except in each case where the sense
   of this Agreement requires a different construction

           "Auditors" means a firm of independent certified accountants as may be engaged by the
   Co-Managing General Partners, for the purpose of reviewing, preparing, certifying various
   reports as required by this Agreement or by applicable government agencies

          "Authority" means the California Tax Credit Allocation Committee

          "Bonds" or "Bond Documents" means all documents relating to the tax-exempt City of
   San Jose Variable Rate Demand Multifamily Housing Revenue Bonds (Kennedy Apartment
   Homes) 2002 Series K in an amount not to exceed $9,775,000 with a minimum amortization of
   30 years and a term of no less than 30 years and a "low floater" variable rate of interest

           "Breakeven" means the date upon which the gross rental income from the operation of
   the Apartment Complex and all other income from the operation of the Partnership received on a
   cash basis (other than any governmental subsidies which shall be deemed received on the accrual
   basis), and all proceeds from business interruption or rental insurance, for a period of three (3)
   consecutive calendar months after the Completion Date, equals or exceeds all then payable and
   accrued operational costs (provided however that any expenses or costs of a seasonal nature
   which might reasonably be expected to be incurred unevenly shall be amortized on an annual
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1782 Page 33 of 333




   basis as determined by the Accountants) of the Apartment Complex, including but not limited to
   taxes, assessments, reserve fund deposits and debt service payments paid prior to amortization
   of the P ermanent M ortgage Loan, t hen assuming s ervice o f s uch debt ( but excluding all fees
   which by their nature are payable only out of net Cash Flow and all debt service on the City of
   San Jose Loan) for such period of three (3) consecutive calendar months with each month
   viewed individually against accrued operational costs on an annualized budget basis as approved
   by the Investor Limited Partner The determination that Breakeven has occurred shall be
   prepared by the Partnership Accountant and subject to confirmation by the Investor Limited
   Partner pursuant to a physical inspection of the Property; provided, however, that in the even:
   that the Investor Limited Partner does not make such physical inspection of the Property within
   fifteen (15) business days after having received the Accountants' determination letter, then the
   Investor Limited Partner will be deemed to have waived the physical inspection requirement and
   Breakeven shall be deemed to have occurred

           "Builder" means ISM Enterprises

           "Buildings" means the building or buildings located on the Land, which, in the aggregate
   are to contain upon completion of rehabilitation 100-apartment dwelling units

          "Business Days" means the days of the week, Monday through Friday, for which
   business is normally conducted in the United States It does not include national hol days, but
   does include state and local holidays

           "Capital Account" means, with respect to any Partner, the Capital Account maintained by
   the Partnership with respect to such Partner in accordance with the provisions of Section 4 3B

           "Capital Contribution" means the total amount of cash and the Gross Asset Value of any
   property contributed or agreed to be contributed to the Partnership by each Partner as shown in
   the Schedule (minus any liabilities secured by such contributed property that the Partnership
   assumes or• takes subject to). Any reference in this Agreement to the Capital Contribution of a
   then Partner shall include a Capital Contribution previously made by any prior Partner in respect
   to the Partnership interest of such then Partner

           "Capital Proceeds" means the gross proceeds resulting from any Capital Transaction less
   the expenses of the Partnership incident to such Capital Ilansaction, before any application or
   distribution of such proceeds pursuant to this Agreement

            "Capital Transaction" means any transaction the proceeds of which are not includable in
   determining Cash Flow, including without limitation the sale, refinancing or other disposition of
   all o r substantially all o f the a ssets oft he P aitnership, b ut excluding 1 oans t o the P artner ship
   (other than a refinancing of any Mortgage Loan) and contributions of capital to the Partnership
   by the Partners

         "Capital Transaction Disposition Fee" shall have the meaning set forth in Section
   7 10D(ii) herein.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1783 Page 34 of 333




           "Cash Flow" means, with respect to any Fiscal Year or applicable period, (a) (i) all cash
   receipts oft he P artnership fI0111 operations, subsidy p ayments o r r ental i ntenuption i nsurance
   recoveries received by the Partnership during such period; (ii) Surplus Cash; (iii) any amounts
   from construction or• lease up savings realized prior to Breakeven that are not used to pay any
   deferred Developer Fees; plus (b) any interest or like earnings of the Partnership and any
   amounts which the General Partners release upon approval of Investment Partner• from any
   Partnership reserve as being no longer necessary to hold as part of such reserve, less (i) cash
   funds used to pay Project Expenses of the Partnership during the period, including any fees and
   expenses paid to the Investment Partner Manager or the General Partners (excluding all fees
   which by their nature are payable only out of Net Cash Flow), (ii) all cash payments during such
   period to discharge Mortgage Loans (including all payments of a residual nature which shall be
   calculated prior to the determination of Cash Flow) or other• Partnership indebtedness (other than
   Subordinated Loans), and (iii) any amounts added to Partnership reserves (other than Operating
   Reserves) during such period; provided, however, that any amounts payable only by reference to
   positive cash flow or surplus cash shall be ignored for such determination of expense

          "Certificate" means the certificate of limited partnership of the Partnership as amended
   from time to time in accordance with the terms hereof

           "Change of Control" means, in any one or series of transactions: (i) in the case of a
  corporation, a sale, transfer, assignment or other disposition of fifty percent (50%) or more of the
  voting stock of the corporation or• a change in the majority of directors of the board of directors
  of the corporation; (ii) in the case of a partnership, a sale, transfer, assignment or other
  disposition of a general partner's interest in the partnership or, in addition, in the case of a
  corporate general partner, a sale, transfer, assignment or other disposition as set out in (i) herein;
  (iii) in the case of a limited liability company, a sale, transfer, assignment or other disposition of
  the managing member's interest in the limited liability company, or, in addition, in the case of a
  corporate managing member, a sale, transfer, assignment or other disposition as set out in (i)
  herein, or, in the case of more than one managing member (or if all members share management
  or• non-member managers), any change in the majority of members; or (iv) in the case of any
  other entity, a change substantially in effect as set forth in (i) through (iii) herein, to the extent
  applicable.

         "City of San Jose Loan" means the construction loan in the amount of $7,548,482 beating
  3% interest and shall be interest only during construction

          "Code" means the Internal Revenue Code of 1986, as amended from time to time, and the
   Treasury Regulations promulgated thereunder at the time of reference thereto

          "Commitments" means and includes, collectively, the Mortgage Loan Commitments, and
  any documents and other instruments delivered to or required by the Lender or the Agency by or
  from the Partnership in connection with any of such Commitments, the Mortgage Loan[s] or• the
  Project, as amended from time to time

         "Completion Date" means the date as of which the Inspecting Architect and each
  governmental agency having jurisdiction, if' any, certifies that the work to be performed by the
  Builder under the Construction Contract with regard to 100% of all dwelling units is



                                                    5
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1784 Page 35 of 333




   substantially complete in conformity with any existing building code requirements, receipt of an
   "as built" survey and receipt of a Final Title Policy. Any representation by a General Partner
   under this Agreement that the Completion Date has occurred shall be subject to confirmation by
   the Investor Limited Partner pursuant to a physical inspection of the Property; provided,
   however, that in the event that the Investor Limited Partner does not make such physical
   inspection of the Property within 15 business days after having received any such General
   Partners' representation, then the Investor Limited Partner will be deemed to have waived the
   physical inspection requirement

          "Consent of the Investor Limited Partner" means the prior written consent or approval of
   the Investment Limited Partner, or, if at any time there is more than one Investor Limited
   Partner, the prior written consent or approval of at least 51% in interest of the Investor Limited
   Partners

          "Construction Contract" means the construction contract between the Partnership and the
   Builder providing for the construction of the Improvements in accordance with the
   Commitments, as amended from time to time,

          "Construction Loan" means (i) the loan provided by utilizing AAA-rated tax-exempt
   bonds in an amount equal to $13,640,000 with a "low floater" variable interest rate, a thirty (3)
   month term and payments of interest for thirty (30) months The Construction Lender will
   enhance a total bond amount o f $ 14,000,000 However, $ 360,000 w ill b e held back and not
   funded during construction and (ii) the soft second construction loan provided by the City of San
   Jose in the amount of $7,548,482, bearing interest of 3% and shall be interest only during
   construction

          "Consumer Price Index or C.P.I." means the Consumer Price Index for All Urban
   Consumers, All Cities, for All Items (base 1982-84 =100) published by the United States Bureau
   of Labor Statistics In the event such index is not in existence when any determination relying
   on such index under this Agreement is to be made, the most comparable governmental index
   published in lieu thereof shall be substituted therefor

          "Cost Certification" means the date upon which the Investment Limited Partner has
   received a certification by the General Partners of the construction and development costs of the
   Apartment Complex and the Eligible Basis of the Apartment Complex for purposes of Tax
   Credits, together with a report thereon issued by the Auditors in a form and substance as
   approved by Investment Partner

          "Credit Agency" means the Authority

          "Credit Deficiency" shall mean for each calendar' year the difference between the
  Projected Credit (or adjusted Projected Credit if' a Credit Shortfall that occurred previously has
  already been accounted for) and the amount of the Tax Credit actually available to the Investor
  Limited Partner for the calendar year. Tax Credits actually available for any such year shall not
  offset or reduce the Credit Deficiency for any prior or subsequent year.




                                                   6
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1785 Page 36 of 333




           "Credit Period" means the period of ten ( 10) years beginning with the taxable year in
    which the Project is placed in service or, if' an election has been made pursuant to Section
    42(f)(1) of the Code to defer the commencement of the Credit Period, and the Consent of the
    Investor Limited Partner obtained, the succeeding taxable year.

           "Credit Recovery Loan" has the meaning set forth in Section 5.2D..

           "Credit Shortfall" is defined in Section 5 2A

          "Debt Coverage Date" m eans the first day following a period of three (3) consecutive
   calendar• months during each of which, as determined by the Accountant, the Project has
   produced income (as computed under the definition of Breakeven) after• payment of all cash
   requirements other than debt service on the City of San Jose Loan and Permanent Mortgage
   Loan and satisfaction of all reserve requirements (in each case as described under the definition
   of Br•eakeven) at least equal to 1 15 times the amount of the required monthly debt service,
   determined as though the Permanent Mortgage Loan had commenced, including mortgage
   insurance premiums, if' any.

            "Deficit Restoration Obligation" means, for• each Partner•, the sum of (i) any amounts
   which such Partner is obligated to restore to the Partnership in accordance with the provisions of
   Sections 1 .704-1(b)(2)(ii)(c), 1 '704-1(b)(2)(ii)(h) or• any other applicable provisions of the
   Allocation Regulations, (ii) such Partner's Share of Partnership Minimum Gain if any, and
   (iii) such Partner's Share of Partner Noru•ecour•se Debt Minimum Gain, if any

            "Depreciation" means, for• the Fiscal Year or other period, an amount equal to the
   depreciation, amortization, or other cost recovery deduction allowable with respect to an asset
   for such year or other period, except that if' the Gross Asset Value of an asset differs from its
   adjusted basis f or federal income tax p urposes at the b eginning o f such year o r other period,
   Depreciation shall be an amount which bears the same ratio to such beginning Gross Asset Value
   as the federal income tax depreciation, amortization, or• other cost recovery deduction for such
   year• or other• period bears to such beginning adjusted tax basis

          "Developer" means JSM Enterprises, Inc , as the developer• of the Project

         "Developer Fee" or "Development Fee" means the fees payable by the Partnership to the
   Developer under the terms of the Development Agreement and Section 7 10A of this Agreement

         "Development Agreement" means the Development Agreement of even date herewith
   between the Partnership and the Developer

          "Development Advances" has the meaning set forth in the Development Agreement

          "Development Amount" has the meaning set forth in the Development Agreement.

          "Eligible Basis" shall mean the adjusted basis of the Project as determined under Section
   42(d) of the Code
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1786 Page 37 of 333




         "Entity" means any general partnership, limited partnership, corporation, limited liability
   company, joint venture, trust, business trust, cooperative or association

          "Event of Bankruptcy" means, as to a specified Person:

                  (i)     The entry of a decree or order for relief by a court having jurisdiction in
          the premises in respect of such Person in an involuntary case under the federal
          bankruptcy laws, as now or hereafter constituted, or any other applicable federal or state
          bankruptcy, insolvency or other similar law, or appointing a receiver, liquidator, assignee,
          custodian, trustee, sequestrator (or similar official) of such Person or for any substantial
          part of his property, or ordering the winding-up or liquidation of his affairs and the
          continuance of any such decree or order unstayed and in effect for a period of 60
          consecutive days; or

                  (ii)   The commencement by such Person of a voluntary case under the federal
          bankruptcy laws, as now constituted or hereafter amended, or any other applicable federal
          or state bankruptcy, insolvency or other similar law, or the consent by him to the
          appointment of or taking possession by a receiver, liquidator, assignee, trustee, custodian,
          sequestrator (or similar official) of such Person or for any substantial part of his property,
          or the making by him of any assignment for the benefit of creditors, or the failure of such
          Person generally to pay his debts as such debts become due, or the taking of action by
          such Person in furtherance of any of the foregoing

          "Extended Use Agreement" means the Extended Low-Income Housing Covenant for
   Low-Income Housing Tax Credits required pursuant to Section 42(h) of the Code to be executed
   by the Partnership and delivered to the Agency setting forth certain terms and conditions under
   which the Apartment Complex is to be operated

         "Facility" shall have the meaning given to it in the Federal Comprehensive
   Environmental Response, Compensation and Liability Act of 1980, 42 U S C Sec 9601 et m ,
   as amended, and shall also include any meaning given to analogous property under other
   Hazardous Waste Laws

         "Federal Housing Tax Credit" means the low-income housing tax credit authorized by
  Section 42 of the Code

          "Filing Office" has the meaning given it in the Preliminary Statement of this Agreement

           "Final Closing" means the date upon which all of the following events have occurred:
  (1) Permanent Mortgage Commencement (including Conversion of any Construction Loan),
  (ii) the Project's being free of any mechanics' or other liens (except for the Mortgage[s] and liens
  either bonded against in such a manner as to preclude the holder thereof from having any
  recourse to the Project or the Partnership for payment of any debt secured thereby or
  affirmatively insured against (in such manner as precludes recourse to the Partnership for any
  loss incuned by the insurer) by the Title Policy or by another policy of title insurance issued to
  the Partnership by a reputable title insurance company in an amount satisfactory to Investment
  Partner Tax Counsel (or by an endorsement of either such title policy), (iii) the disbursement of
  proceeds under the Permanent Mortgage Loans has been made in the full amount permitted by


                                                   8
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1787 Page 38 of 333




    the Agency, other than any potential earn-out, and (iv) all amounts due in connection with the
    construction of the Project have been paid or provided for

            "General Partner" or "General Partners" means the Administrative General Partner and
    the Co-Managing General Partners and any Person or Persons designated as a General Partner in
    the Schedule or any Person who becomes a General Partner as provided herein, in such Person's
    capacity as a General Partner of the Partnership If at any time the Partnership shall have a sole
    General Partner, the term "General Partners" shall be construed as singular

            "Gross Asset Value" means, with respect to any asset, the asset's adjusted basis for
    federal income tax purposes, except as follows:

                  (i)     The initial Gross Asset Value of any asset contributed by a Partner to the
           Partnership shall be the gross fair market value of such asset, as determined by the
           contributing Partner and the Partnership;

                   (ii)    The Gross Asset Values of all Partnership assets shall be adjusted to eqt al
           their respective gross fair market values, as determined by the General Partner, as of the
           following times: (a) the acquisition of an additional interest in the Partnership by any new
           or existing Partner in exchange for more than a de minimis Capital Contribution; (b) the
           distribution by the Partnership to a Partner of more than a de minimis amount of
           Partnership property as consideration for an interest in the Partnership; and (c) the
           liquidation of the Partnership within the meaning of Section 1.704-1(b)(2)(ii)(g) of the
           Allocation Regulations; provided, however, that the adjustments pursuant to clauses (a)
           and (b) above shall be made only if the General Partner reasonably determines that such
           adjustments are necessary or appropriate to reflect the relative economic interests of th,
           Partners in the Partnership;

                   (iii)   The Gross Asset Value of any Partnership asset distributed to any Partner
           shall be the gross fair market value of such asset on the date of distribution; and

                   (iv)   The Gross Asset Values of Partnership assets shall be increased (or
           decreased) to reflect any adjustments to the adjusted basis of such assets pursuant to Code
           Section 734(b) or Code Section 743(b), but only to the extent that such adjustments are
           taken into account in determining Capital Accounts pursuant to Section
           1 704-1(b)(2)(iv)(m) of the Allocation Regulations and Section 3 04 hereof; provided,
           however, that Gross Asset Values shall not be adjusted pursuant to this clause (iv) to the
           extent the General Partners determine that an adjustment pursuant to clause (ii) hereof is
           necessary or appropriate in connection with a transaction that would otherwise result in
           an adjustment pursuant to this clause (iv)

              If the Gross Asset Value of an asset has been determined or adjusted pursuant to Section
    (i), (ii) or (iv) hereof, such Gross Asset Value shall thereafter be adjusted by the Depreciation
    taken into account with respect to such asset for purposes of computing Profits or Losses

           "Gross Revenues" means total income, revenue (including gross rental income of the
    Project prior to any reduction or payments for fees, costs and reimbursements to Management
    Agent), profit, and gain, proceeds from a sale or refinancing of the Property (all as adjusted by


                                                    9
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1788 Page 39 of 333




   refunds and amounts held in escrow, but not by amounts held or placed in reserves) from all
   sources, including interest, royalties and dividends, whether taxable, nontaxable or exempt form
   taxation

          "Hazardous Material" shall have the collective meanings given to the terms "hazardous
   material," "hazardous substances," "hazardous wastes," "toxic substances" and analogous terms
   in the Hazardous Waste Laws In addition, the term "Hazardous Material" shall also include oil
   and any other substance known to be hazardous

           "Hazardous Waste Laws" means and includes the Federal Comprehensive Environmental
   Response, Compensation and Liability Act of 1980; the Resource Conservation and Recovery
   Act; the Toxic Substances Control Act and any other federal, state or local statutes, ordinances,
   regulations or by-laws dealing with Hazardous Material, as the same may be amended from time
   to time and including any regulations promulgated thereunder

          "Improvements" means the Buildings and any related facilities to be rehabilitated in
   accordance with the Commitments.

            "Initial Closing" means the date upon which the Construction Loan was closed and the
   first proceeds  are available for disbursement of the Construction Loan to the Partnership

          "Initial 90% Occupancy Date" means the first date upon which not less than 90% of the
   78 Low-Income Units in the Apartment Complex are leased to and occupied by Qualified
   I enants

           "Initial 95% Occupancy Date" means the first date upon which not less than 95% of the
   78 Low-Income Units in the Apartment Complex are leased to and occupied by Qualified
   Tenants

           "Installment" means the First, Second or Third Installment, or any subsequent
   Installment, as the context may require, of Capital Contributions of the Investor Limited Partner
   as described in Section 5 IA

           "Interest" means all the interest of a Partner in Cash Flow, Capital Proceeds and othe
   distributions, capital, Profits or Losses, Tax Credits, and otherwise in the Partnership, includin
   all allocations and distributions and all rights under this Agreement, and also shall include such
   interests and rights of such Partner in any successor partnership formed pursuant to th's
   Agreement

          "Invested Amount" means (i) as to AMTAX, an amount equal to the Capital Contribution
   of AMTAX paid pursuant to Section 5 1 hereof divided by 865 and reduced by any distributions
   of Cash Flow and/or other Capital Proceeds and/or other distributions and other returns of capital
   (including Section 5 2 payments), and (ii) as to any other Partner, an amount equal to its Capital
   Contribution actually paid, reduced by any distributions or any returns of capital (including
   Section 5 2 payments)
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1789 Page 40 of 333




          "Investment Agreement" means that certain Investment Agreement between the
  Partnership, and Par amount Financial Group, Inc , dated November 15, 2002, as amended from
  time to time

         "Investment Closing" means the date of execution and delivery of this Agreement

         "Investment Partner" means AMTAX

        "Investment Operating Agreement" means the Operating Agreement of AMTAX as
  amended from time to time

         "Investment Partner Manager" means Paramount Properties, Inc its successors or assigns
  as the manager of the Investment Partner

         "Investor Limited Partner" means, initially, AMTAX and shall include any other Persons
  admitted as Investor Limited Partners and their successors in such capacity

        "Land" means the approximately 3 42 acre parcel of land on which the Improvements
  known as Kennedy Apartments are located at 1385 Lucretia Avenue in the City of San Lose,
  County of Santa Clara, California

         "Lender" means the Construction Lender and Permanent Lender

         "Limited Partner" or "Limited Partners" mean any or all of those Persons designated as
  Limited Partners in the Schedule, any Person admitted as a Limited Partner pursuant to
  Section 9 5, or any Person who becomes a Substitute Limited Partner as provided herein, in each
  such Person's capacity as a Limited Partner of the Partnership.

          "Low-Income Unit" means any of the 78 out of 100 dwelling units in the Project (which
  also include one (1) unrestricted Manager's units) and which are to be held for occupancy by the
  Partnership in such manner as to qualify such units as qualified low-income housing units under
  Section 42(i)(3) of the Code..

         "Management Agent" means California Real Estate Management Company, or any
  successor thereto as the management agent for the Project

         "Management Agreement" means the management contract or agreement by and between
  the Partnership and the Management Agent which has received all Requisite Approvals

         "Management Fee" means the amount payable from time to time by the Partnership to the
  Management Agent for management services in accordance with the Management Agreement,
  which shall be subject to any Requisite Approvals

         "Maximum Annual Credit" shall mean $571,858 pet year, for the Partnership for the total
  Credit Period, as provided in the Tax Credit Reservation

          "Minimum Set-Aside Iest" means the set aside test selected by the Partnership pursuant
  'o Section 42(g) of the Code whereby at least 40% of the units in the Apartment Complex mu,t
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1790 Page 41 of 333




   be occupied by individuals with incomes equal to 60% or less of area median income, as
   adjusted for family size

          "Mortgage" means any mortgage indebtedness of the Partnership evidenced by any Note
   and secured by any mortgage on the Property from the Partnership to any Lender; and, where the
   context admits, "Mortgage" shall mean and include any of the mortgages securing said
   indebtedness and any other documents pertaining to said indebtedness which were required by
   the Lender as a condition to making such Mortgage Loan. In case any Mortgage is replaced by
   any subsequent mortgage or mortgages, such term shall refer to any such subsequent mortgage or
   mortgages The term "mortgage" means any mortgage, mortgage deed, deed of trust, deed to
   secure debt or any similar security instrument, and "foreclose" and words of like import include
   the exercise of a power of sale under a mortgage or comparable remedies

          "Mortgage Loan" means a loan made pursuant to a Mortgage Loan Commitment and
   secured by a Mortgage

          "Mortgage Loan Commitments" means and includes the commitment of the Permanent
   Lender to make the Permanent Mortgage Loan utilizing the Bonds

           "Note" means and includes any Note from the Partnership to a Lender evidencing a
   Mortgage Loan, and s hall also mean and i nclude any note supplemental t o s aid original note
   issued to a Lender or any note issued to a Lender in substitution for any such original note

            "Operating Deficit Management Fee" shall have the meaning set forth in Section 7 10E,
   herein

         "Original Partnership Agreement" has the meaning specified in the Preliminary
   Statement.

            "Partner" means any General Partner or Limited Partner

          "Partner Nonrecourse Debt" has the meaning set forth in S ection 1 704-2(b)(4) of the
   Allocation Regulations

          "Partner Nonrecourse Debt Minimum Gain" has the meaning set forth in Sections
   1 704-2(i)(2) and (3) of the Allocation Regulations

          "Partner Nonrecourse Deductions" has the meaning set forth in Section 1 704-2(i)(1) of
   the Allocation Regulations.

          "Partnership" means the Limited Partnership governed by this Agreement as said limited
   partnership may from time to time be constituted

           "Partnership Agreement" means this Amended and Restated Agreement of Limited
   Partner ship




                                                  12
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1791 Page 42 of 333




          "Partnership Counsel" means the Law Office of the Thomas C Dashiell, or such other
   counsel as the Co-Managing General Partners, with the consent of the Administrative General
   Partner, may designate from time to time as counsel for the Partnership

          "Partnership Management Fee" shall have the meaning set forth in Section 7 10C, herein

           "Partnership Minimum Gain" has the meaning set forth in Section 1 704-2(d) of the
   Allocation Regulations.

          "Payment Certificate" has the meaning given it in Section 5 1B(i)

          "Penalty Payment" has the meaning set forth in Section 5..2(c)

          "Permanent Lender" means the maker of the permanent Mortgage Loan, together with its
   successors and assigns in such capacity

           "Permanent Mortgage Commencement" means the date that the Permanent Mortgage
   Loan has been closed and the Permanent Lender has notified the Partnership of Conversion (as
   that term is used in the Mortgage Loan Documents) of the Permanent Mortgage Loan or such
   other evidence as the General Partners shall provide indicating such conversion

           "Permanent Mortgage Loan" means the Permanent Mortgage Loan utilizing the bonds in
   the amount of $9,415,000 with a minimum amortization of 30 years, a term of no less than 30
   years, with a "low floater" variable interest rate The L ender will provide for an earn-out of
   additional permanent loan proceeds up to a maximum Permanent Mortgage Loan amount of
   $360,000 the General Partners shall purchase five-year interest rate caps pursuant to FNMA
   requirements such that the debt will have an interest rate cap for the full compliance period
   Based on current rates, the projected interest rate would be 4.66% per annum (which includes the
   "low floater" fees). After Conversion the City of San Jose Loan will also be a permanent
   mortgage loan The City of San Jose Loan will be reduced to $6,960,000 at stabilization the
   City of San lose Loan will bear interest at 4 0% with a term of 40 years and will be payable from
   70% of net cash flow, as specified therein Any additional Permanent Mortgage Loan proceeds
   funded by the earn-out shall be used to reduce the amount of this permanent City of San Jose
   Loan The Permanent Mortgage Loan and the City of San Jose Loan will be non-recourse to the
   Partners

          "Person" means any individual or Entity, and the heirs, executors, administrators, legal
   representatives, successors and assigns of such Person where the context so admits

          "Profits or Losses" means, for each Fiscal Year or other period, an amount equal to the
   Partnership's taxable income or loss for such Fiscal Year or period, determined in accordance
   with Section 703(a) of the Code (for this purpose, all items of income, gain, loss, or deduction
   required to be stated separately pursuant to Section 703(a)(1) of the Code shall be included in
   taxable income or loss), with the following adjustments:

                 (i)     Any items described in Sections 705(a)(1)(8) and 705(a)(I)(C) of the
          Code which are not otherwise taken into account in computing Profits or Losses shall be
          added to such taxable income or loss
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1792 Page 43 of 333




                  (ii)    Any expenditures of the Partnership described in Section 705(a)(2)(B) of
          the Code or treated as Section 705(a)(2)(B) expenditures pursuant to Section 1 704-
          1(b)(2)(iv)(i) of the Allocation Regulations, and not otherwise taken into account in
          computing Profits or Losses, shall be subtracted from such taxable income or loss

                 (iii) Gain or loss resulting from any disposition of Partnership property with
          respect to which gain or loss is recognized for federal income tax purposes shall be
          computed by reference to the Gross Asset Value of the property disposed of,
          notwithstanding that the adjusted tax basis of such property differs horn its Gross Asset
          Value

                 (iv)     In the event of a distribution of Partnership assets to a Partner (whether in
          connection with a liquidation or otherwise), or in the event the Gross Asset Value of any
          Partnership asset is adjusted upon the acquisition of an additional interest in the
          Partnership, unrealized income, gain, loss and deduction inherent in such distributed or
          adjusted assets (not previously reflected in Capital Accounts) shall be allocated pursuant
          to Section 6 1 hereof as if there had been a taxable disposition of such distributed or
          adjusted assets at fair market value.

                 (v)    In lieu of the depreciation, amortization, and other cost recovery
          deductions taken into account in computing such taxable income or loss, there shall be
          taken into account Depreciation for such Fiscal Year or other period, computed in
          accordance with the definition of "Depreciation" set forth herein

                  (vi)   Notwithstanding any other provision o f this definition, any items which
          are specially allocated pursuant to Section 6 5 hereof shall be taken into account in
          computing Profits or Losses only if the Accountants determine that such items should be
          so reflected

           "Profits or Losses from a Capital Transaction" means the Profits or Losses, if any,
   recognized by the Partnership as a result of a Capital Transaction, as determined for federal
   income tax purposes by the Accountants, but without regard to any adjustments to basis pursuant
   to Section 734 and 743 of the Code.

          "Project" or "Property" means the Land and the Improvements

           "Project Documents" means and includes the Construction Contract, the Mortgages, the
   Regulatory Agreement, the Commitments, the Management Agreement and all other documents
   relating to the Project, which are required by, or have been executed in connection with, any of
   the foregoing documents.

          "Project Expenses" means (i) up to and including the Completion Date, those expenses,
  properly accruable through such date which may be properly charged as operating expenses o
  the Project under standard accounting procedures and which are allocable, in accordance with
  generally accepted accounting principles, to apartment units for which all requisite approvals for
  occupancy have been obtained; such operating expenses may include real estate taxes and debt
  service and mortgage insurance premiums with respect to the Mortgage Loans (to the extent suck:
  operating expenses are not funded out of Capital Contributions or Mortgage Loan proceed-), but


                                                  14
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1793 Page 44 of 333




   shall not include any costs required to be capitalized in accordance with generally accepted
   accounting principles; and (ii) after the Completion Date, all the costs and expenses of any type
   incurred incidental to the ownership and operation of the Project, including, without limitation,
   taxes, capital improvements reasonably deemed necessary by the General Partners and not
   funded out o f any r eserves for such, mortgage and bond insurance premiums and the cost o I
   operations, debt service, maintenance and repairs, and the funding of any reserves required to be
   maintained by the Lender and the Agency and this Agreement, but shall not include
   (i) repayments of Subordinated Loans or (ii) distributions to Partners pursuant to Article VI

          "Projected Credit" means Federal Housing Tax Credits on a year-by-year basis that are
   projected to be available to the Investor Limited Partner, which Projected Credits are projected to
   be in the amount of $373,384 for 2004, $571,801 per year for each of the years 2005 through
   2013, and $198,417 for year 2014. the Projected Credits constitute ninety-nine point ninety-
   nine (99 99%) percent of the Tax Credits in the aggregate amount of $5,718,580 which are
   projected to be available to the Partnership The Projected Credits will be allocated to the
   Investment Partner by the Partnership. Such Projected Credit will be adjusted to reflect any
   upward or downward adjustments caused by Section 5 2

          "Purchase Agreement" means the Purchase Agreement of even date herewith pursuant to
   which the Purchaser has agreed, among other• things, to purchase the Interest of the Investor
   Limited Partner under specified circumstances

             "Purchase Obligation" has the meaning given that term in the Purchase Agreement

             "Purchaser" means the General Partners, as purchasers under the Purchase Agreement

          "Qualified Tenant" means a tenant (i) with income not exceeding the percentage of area
   gross median income set forth in Section 42(g)(1)(A) or (B) of the Code (whichever is
   applicable) who leases an apartment unit in the Project under a lease having an original term of
   not less than twelve months at a rent not in excess of that specified in Section 42(g)(2) of the
   Code, and (ii) complying with any other requirements imposed by the Project Documents

           "Recapture Amount" means the "credit recapture amount" as defined in Section 42(j)(2)
   of the Code

          "Recapture Event" means when there has been a "recapture" of Federal Housing Tax
   Credits pursuant to Section 42(j) of' the Code

          "Regulations" means the rules and regulations of any Agency which are applicable to the
   Project or the Partnership

             "Regulatory Allocations" means the allocations set forth in Sections 6 5A through 6 5G
   hereof.

          "Related Agreements" means the Development Agreement, the Purchase Agreement and
   each other agreement (other than this Agreement) constituting an exhibit thereto or executed in
   connection therewith



                                                   15
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1794 Page 45 of 333




          "Related Person" has the meaning set forth in Section 1 752-4(b) of the Allocation
    Regulations

            "Rent Restriction Test" means the test pursuant to Section 42 of the Code whereby the
    gross rent charged to tenants of the low-income units in the Apartment Complex may not exceed
    thirty percent (30%) of the qualifying income levels

            "Requisite Approvals" means any required approvals of the Lender or any Agency to an
    action proposed to be taken by the Partnership

            "Schedule" means the schedule of partners annexed hereto as Schedule A as amended
    from time to time and as so amended at the time of reference thereto

           "Service" means the Internal Revenue Service

           "Share of Partner Nonrecourse Debt Minimum Gain" means, for each Partner, an amount
    equal to such Partner's "share of partner nonrecoutse debt minimum gain," determined in
    accordance with the provisions of Section 1 704-2(i)(5) of the Allocation Regulations

           "Share of Partnership Minimum Gain" means, for each Partner, an amount equal to such
    Partner's "share of partnership minimum gain," determined in accordance with the provisions of
    Section 1 704-2(g) of the Allocation Regulations

           "Special Investment Partner Tax Counsel" means Bronson & Migliaccio, LLP or other
    counsel acceptable to the Investment Partner

          "Special Limited Partner" means Protech 2002-D, LLC, an Ohio limited liability
    company

           "State" means the State of California

          "Subordinated Loan" means a loan by a General Partner pursuant to Sections, 7.4, 7 8
    and 79

           "Substitute Limited Partner" means any Person who is admitted to the Partnership as a
    Limited Partner under the provisions of Section 9 3

            "Supervisory and Incentive Management Fee" means the fee payable by the Partnership
    to the Administrative General Partner as provided in Section 7 10D

             "Surplus Cash" means any unrestricted cash remaining on hand after (1) the payment of
    (a) all sums due or currently required to be paid under the terms of any Mortgage or Note; (b) all
    amounts required to be deposited in the reserve fund for replacement; and (c) all obligations of
    the Partnership other than the Mortgage Loan unless funds for payment are set aside; and (2) the
    segregation and recording of (a) an amount equal to the aggregate of all special funds to be
    maintained b y t he P artnetship under the Project Documents or t his Agreement, including full
    funding of all mortgage insurance premium, real estate tax, insurance, and other escrows; (b) all
    tenant security deposits or prepaid rents held; and (c) all accounts and accrued items payable


                                                   16
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1795 Page 46 of 333




   Notwithstanding the foregoing, Surplus Cash as of a given date shall also include rental
   assistance payments properly accrued but not received through such date but received thereafter

           "Tax Credit" means the Federal Housing Tax Credit

          "Tax Credit Reservation" means the receipt by the Partnership of a credit reservation
   from the C redit A gency o r c onditional commitment t her efor in the annual amount o fat 1 east
   $571,858

          "Tax Matters Partner" means the Partner designated as the Tax Matters Partner of the
   Partnership by the General Partners pursuant to the provisions of Section 7 13

           "Terminating Capital Transaction" means a Capital Transaction resulting in or involving
   the termination and winding up of the business of the Partnership or any other event resulting in
   the "liquidation" of the Partnership within the meaning of Section 1 704-1(b)(2)(i)(g) 01 the
   Allocation Regulations.

           "Terminating Event" means the death or permanent disability of; or an adjudication of
   insanity or incompetence as to, an individual General Partner (unless the Consent of the Investor
   Limited Partner to a substitute General Partner is received, and such substitute General Partner is
   admitted to the Partnership by the lust to occur of (i) the sixtieth day following such event or (i')
   such earlier date as is necessary to prevent a dissolution of the Partnership under the Act), an
   Event of Bankruptcy as to or dissolution of a General Partner, the transfer of its Partnership
   Interest by a General Partner, removal of a General Partner, or the voluntary or involuntary
   withdrawal of a General Partner from the Partnership For purposes of the foregoing, an
   individual General Partner shall be deemed to be permanently disabled if he or she becomes
   disabled during the term of this Agreement through any illness, injury, accident or condition of
   either a physical or psychological nature and, as a result, is unable to perform substantially all of
   his or her' duties and responsibilities hereunder for 120 days during any period of 365
   consecutive calendar days. Involuntary withdrawal shall occur whenever a General Partner may
   no longer continue as a General Partner by law or pursuant to any terms of this Agreement In
   the case of a General Partner, which is an Entity, a transfer of a majority of the voting stock (or
   other beneficial interest) of the General Partner to a Person who is not an Affiliate of the General
   Partner shall be deemed to be a transfer by the General Partner of its Partnership Interest

           "Title Policy" means the ALTA owner's policy of title insurance issued to the
   Partnership by Chicago Title Company as endorsed to increase the amount thereof to an amount
   equal to the appraised value of the Project, but in no event less than the sum of all Permanent
   Mortgage Loans and Capital Contributions of the Partners, and to update such policy to a date
   not earlier than ten (10) days prior to the date of the Investment Closing

          "Uniform Act" means the California Revised Limited Partnership Act as in effect under
   the laws of the State, as amended from time to time

          "Vessel" shall have the meaning given to it in the Federal Comprehensive Environmental
   Response, Compensation and Liability Act of 1980, 42 U S C Sec 9601 et mg , as amended,
   and shall also include any meaning given to analogous property under other Hazardous Waste
   Laws


                                                    7
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1796 Page 47 of 333




                                             ARTICLE II

                               Continuation; Name; Purpose and Term

          Section 2 1    Continuation

       The parties hereto hereby agree to continue the limited partnership known as LUCRETIA
   AVENUE PARTNERS, L P , formed pursuant to the provisions of the Uniform Act

          Section 2 2    Name and Office; Agent for Service

           A      The Partnership shall continue to be conducted under the name and style set forth
   in Section 2 1 the principal office of the Partnership shall be at do Montalvo Associates LLC,
   1600 West Campbell, Suite 201, San Jose, California 95008 The General Partners may at any
   time change the location of such principal office and shall give due notice of any such change to
   the Limited Partners

          the name and address of the agent for service of process required to be maintained under
   the Uniform Act shall be:

                                Richard A DeFabio
                                do Montalvo Associates LLC
                                1600 West Campbell, Suite 201
                                San Jose, CA 95008

          Section 2 3    Purpose

            The Partnership has been organized exclusively for the charitable purpose of providing
   low income housing to poor and distressed persons by acquiring the Land and the Apartment
   Complex and developing, financing, constructing, rehabilitating, owning, maintaining, operating
   and selling or otherwise disposing of the Apartment Complex in accordance and compliance
   with the Regulatory Agreement and consistent with the charitable purposes of the Co- Managing
   General Partners To the extent not inconsistent with such purpose, the Partnership shall operate
   in a business like manner and in a manner to operate the Apartment Complex so as to generate a
   positive cash flow from operations The Partnership shall not engage in any other business or
   activity

         Section 2.4     Authorized Acts

          In furtherance of its purposes, but subject to all other provisions of this Agreement
   including, but not limited to, Article VII, the Partnership is hereby authorized:

                  (i)    To acquire by purchase, lease or otherwise any real or personal property
          which may be necessary, convenient or incidental to the accomplishment of the purposes
          of the Partnership

                  (ii)  To acquire, construct, operate, maintain, finance and improve, and to own,
          sell, convey, assign, mortgage or lease any tea' estate and any personal property
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1797 Page 48 of 333




        necessary, convenient or incidental to the accomplishment of the purposes of the
        Partnership

               (iii) To borrow money and issue evidences of indebtedness in furtherance of
        any or all of the purposes of the Partnership and to secure the same by mortgage, pledge
        or other lien on the Property or any other assets of the Partnership, to the extent permitted
        by the Commitments

               (iv)    To prepay in whole or in part, refinance, recast, increase, modify or extend
        any Mortgage and in connection therewith to execute any extensions, renewals, or
        modifications of such Mortgage.

                (v)     To employ any Person, including any Affiliate, to perform services for, or
        to sell goods to, the Partnership (including without limitation management services) and
        to pay for such goods and services; provided that (except with respect to any contract
        specifically authorized by this Agreement) the terms of any such transaction with an
        Affiliate shall not be less favorable to the Partnership than would be arrived at by
        unaffiliated parties dealing at arms' length.

               (vi)    To execute any and all Bond Documents and any and all notes, mortgages
        and security agreements in order to secure loans from the Lender and any and all other
        documents, including but not limited to the Project Documents, required by the Lender or
        any Agency in connection with each Mortgage and Mortgage Loan and the acquisition,
        construction, rehabilitation, repair, development, improvement, maintenance and
        operation of the Property, or otherwise required by the Lender or any Agency in
        connection with the Property

               (vii)    To execute contracts with any Agency.

               (viii)   To execute leases of some or all of the apartment units of the Project

               (ix)    To modify or amend the terms of any agreement or contract which the
        General Partners are authorized to enter into on behalf of the Partnership; provided,
        however, that such terms as amended shall not (a) materially adversely affect the
        Partnership or the Limited Partners or (b) be in contravention of any of the terms or
        conditions of this Agreement

                (x)    Io enter into any kind of activity and to perform and carry out contracts o
        any kind necessary to, or in connection with, or incidental to, the accomplishment of the
        purposes of the Partnership, so long as said activities and contracts may be lawfully
        carried on or performed by a partnership under the laws of the State.

               (xi)    To execute the Related Agreements and any notices, documents or
        instruments permitted or required to be executed or delivered in connection therewith or
        pursuant thereto
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1798 Page 49 of 333




           Section 2 5    Term and Dissolution

           A        The Partnership shall continue in full force and effect until December 31, 2057,
    except that the Partnership shall be dissolved prior to such date upon the happening of any of the
    following events:

                  (i)     The sale or other disposition of all or substantially all the assets of the
           Partnership;

                  (ii)    A Terminating Event with respect to each of the General Partners unless
           the business of the Partnership is continued pursuant to Article VIII;

                   (iii)  The election to dissolve the Partnership made in writing by the General
           Partners with the Consent of the Investor Limited Partner and any Requisite Approvals or
           by the Investor Limited Partner pursuant to Section 4 5; or

                 (iv)     The entry of a final decree of dissolution of the Partnership by a court of
           competent jurisdiction

           B.       Upon dissolution of the Partnership (unless the business of the Partnership is
   continued pursuant to Article VIII), the General Partners (or for purposes of this paragraph their
   trustee, receiver, successor or legal representative) shall cause the cancellation of the Certificate
   and liquidate the Partnership assets and apply and distribute the proceeds thereof in accordance
   with Section 6,3 Notwithstanding the foregoing, in the event such liquidating General Partners
   shall determine that an immediate sale of part or all of the Partnership's assets would cause
   undue 1 oss t o the P artners, the I iquidating General P artners may, i n order t o a void such 1 oss,
   defer liquidation of, and withhold from distribution for a reasonable time, any assets of th:.
   Partnership except those necessary to satisfy the Partnership debts and obligations (other than
   Subordinated Loans)

                                               ARTICLE III

                                  Financing and Disposition of Property

           A.      The Partnership is authorized to obtain the Construction Loan and the Permanent
   Mortgage Loan to finance the acquisition, development and construction of the Property and (to
   the extent permitted by the Lender) to meet the initial expenses of operating the Project and to
   secure the same by the Mortgage As of Final Closing, each Permanent Mortgage shall provide
   that no Partner. or Related Person shall bear the economic risk of loss for' all or any part of such
   Permanent Mortgage Loan

           The General Partners are specifically authorized, for and on behalf' of the Partnership, to
   execute the Project Documents and any permitted amendments thereto and, subject to the
   limitations set forth herein, such other documents as they deem necessary or appropriate in
   connection with the acquisition, development, operation and financing of the Property

          B     Each General Partner shall be bound by the terms of the Project Documents Any
   incoming General Partner shall as a condition of receiving any interest in the Property agree to


                                                    20
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1799 Page 50 of 333




   be bound by the Project Documents to the same extent and on the same terms as the other
   General Partners. Upon any dissolution of the Partnership or any transfer of the Property while
   any Mortgage is held by any Lender, no title or right to the possession and control of the
   Property and no right to collect the rents therefrom shall pass to any Person who is not, or does
   not become, bound in a manner' satisfactory to the Lender and the Agency to the Project
   Documents and the provisions of this Agreement The Project Documents shall be binding upon
   and shall govern the rights and obligations of the Partners, their heirs, executors, administrators,
   successors and assigns as long as the corresponding Mortgage Loan shall be outstanding.

           C       The Partnership may increase the amount of the Mortgage Loan or refinance any
   Mortgage, i ncluding any required t ransfer o r conveyance o f P artnership a ssets for se curity o r
   mortgage purposes, and may sell, lease, exchange or otherwise transfer or convey all or
   substantially all the assets of the Partnership; provided, however, that the terms of any such
   increase, refinancing, sale, exchange or other transfer or conveyance effected after the
   Admission Date must receive the Consent of the Investor Limited Partner before such transaction
   shall be binding on the P artnership.. Notwithstanding the foregoing, no such Consent shall be
   required for the leasing of apartments to tenants in the normal course of operations; provided,
   however, unless such Consent is obtained the Partnership shall lease the Project in such a manner
   as to qualify as a "qualified low-income housing project" under Section 42(g)(1) of the Code,
   and shall lease all of the Low Income Units in the Project to Qualified Tenants

          D       Upon the sale of the Property by the Partnership, no Person may pay to any
   Person real estate commissions in excess of that which is reasonable, customary, and competitive
   with those paid in similar transactions in the same geographic area

                                              ARTICLE IV

                                             Partners; Capital

          Section 4 1     General Partners

          The General Partners of the Partnership are Community Home Builders and Associates,
   Affordable Housing Access, Inc and Montalvo Associates LLC. Their addresses and Capital
   Contributions are set forth in Schedule A.

          Section 4 2    Limited Partners

          A      AMIAX is hereby admitted as the Investor Limited Partner, and Protech is
   admitted as Special Limited Partner Their addresses and Capital Contributions are set forth in
   the Schedule The payment of Capital Contributions is governed by Section 5 1

           B          The Original Limited Partner is Builders Affordable Housing Development
   Company, LLC, a California limited liability company. By its execution of this Agreement, the
   Original Limited Partner hereby withdraws as Limited Partner and acknowledges and agrees that
   the Original Limited Partner, as such, shall have no further rights or obligations with respect to
   the Partnership as of the Admission Date




                                                    21
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1800 Page 51 of 333




            Section 4 3     Partnership Capital and Capital Accounts

             A      the capital of the Partnership shall be the aggregate amount of the cash and the
    Gross Asset Value of property contributed by the General Partners and by the Limited Partners
    as set forth in Schedule A Notwithstanding anything else contained herein, the Co-Managing
    General Partners shall have no obligation to make additional Capital Contributions for any
    reason Except as specifically set forth herein, no Partner shall have any right to make voluntary
    Capital Contributions to the Partnership No interest shall be paid by the Partnership on any
    Capital Contribution to the Partnership Schedule A shall be amended from time to time to
    reflect the withdrawal or admission of Partners, any changes in the Partnership Interests held by
    a Partner arising from the transfer of a Partnership Interest to or by such Partner• and any change
    in the amounts to be contributed or agreed to be contributed by any Partner

           13      An individual Capital Account shall be established and maintained for each
    Partner, including any additional or substituted Partner who shall hereafter receive an interest in
    the Partnership. The Capital Account of each Partner shall be maintained in accordance with the
    following provisions:

                   (i)    To each Partner's Capital Account there shall be credited such Partner's
            Capital Contributions, such Partner's distributive share of Profits, and any items in the
            nature of income or gain that are specially allocated pursuant to Section 6 5 hereof, and
            the amount of any Partnership liabilities that are assumed by such Partner or that are
            secured by any Partnership Property distributed to such Partner;

                   (ii)    To each Partner's Capital Account there shall be debited the amount of
            cash and  the Gross Asset Value of any Partnership Property distributed to such Partner
            pursuant to any provision of this Agreement, such Partner's distributive share of Losse, ,
            and any items in the nature of expenses or losses that are specially allocated pursuant to
            Section 6 5 hereof; and the amount of any liabilities of such Partner that are assumed by
            the Partnership or that are secured by any property contributed by such P artner to the
            Partnership

           In the event that the Gross Asset Values ofPartnership assets are adjusted pursuant to this
    Agreement, the Capital Accounts of all Partners shall be adjusted simultaneously to reflect the
    aggregate net adjustment as if the Partnership recognized gain or loss equal to the amount of
    such aggregate net adjustment.

             C     The original Capital Account established for any substituted Partner shall be in
    the same amount as, and shall replace, the adjusted Capital Account of the Partner which such
    substituted Partner succeeds, and, for the purposes of the Agreement, such substituted Partner
    shall b e deemed t o have m ade the C apital C ontribution, t o the extent actually p aid i n, o f t he
    Partner which such substituted Partner succeeds. The term "substituted Partner," as used in this
    paragraph, shall mean a Person who shall become entitled to receive a share of the Profits or
    Losses, Tax Credits and distributions of the Partnership by reason of such Person succeeding to
    the Partnership Interest of a Partner by assignment of all or any part of a Partnership Interest To
    the extent a substituted Partner' receives less than 100% of the Partnership Interest of Partner,
    its Capital Account and Capital Contribution shall be in proportion to the Partnership Interest it
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1801 Page 52 of 333




   receives, and the Capital Account and Capital Contribution of the Partner who retains a partial
   interest in the Partnership shall continue, and not be replaced, in proportion to the Partnership
   Interest it retains.

           D       the foregoing provisions and the other provisions of this Agreement relating to
   the maintenance of the Capital Accounts are intended to comply with the Allocation Regulations
   and shall be interpreted and applied in a manner consistent with such Allocation Regulations In
   the event the General Partners shall determine that it is prudent to modify the manner in which
   the Capital Accounts, or any debits or credits thereto, are computed in order to comply with the
   Allocation Regulations, the General Partners may make such modification, subject to the
   provisions of Section 6 3D The General Partners shall adjust the amounts debited or credited to
   Capital Accounts with respect to (i) any property contributed to the Partnership or distributed to
   the Partners, and (ii) any liabilities that are secured by such contributed or distributed property
   that are assumed by the Partnership or the Partners, in the event the General Partners shall
   determine such adjustments are necessary or appropriate pursuant to Section 1 704-1(b)(2)(iv) of
   the Allocation Regulations Subject to the provisions of Section 6.3D, the General Partners also
   shall make any appropriate modifications in the event unanticipated events might otherwise
   cause this Agreement not to comply with the Allocation Regulations

           E.       The Partnership shall not redeem or repurchase any Partnership Interest, and no
   Partner shall have the right to withdraw, or receive any return of, its Capital Contribution, except
   as specifically provided herein.. I he General P artners s hall have n o p ersonal I iability for the
   repayment of the Capital Contribution of any Limited Partner. Nothing in this Section 4 3 shall
   alter the limitation on liability of a General Partner or its Affiliates pursuant to Section 7 7

          Section 4 4     Liability of Limited Partners

           No Limited Partner shall be liable for any debts, liabilities, contracts, or obligations of the
   Partnership A Limited Partner shall be liable only to make payments of its Capital Contribution
   as and when due hereunder. After its Capital Contribution shall be fully paid, no Limited Partner
   shall, except as otherwise required by the Uniform Act, be required to make any further• capital
   contributions or payments or lend any funds to the Partnership

          Section 4 5     Certain Rights of Investor Limited Partner

           A      Subject to the provisions hereinafter set forth in this Section 4 5, and to the
   Regulations, in addition to the other rights provided for in this Agreement, the Investor Limited
   Partner shall have the right:

                  (i)     Io amend this Agreement, upon the reasonable consent of all Partners,
          subject to the provisions of Section 13 9 solely to conform this Agreement to the
          agreement and understanding of he parties; and provided that prior to acting to effect
          such amendment, the Investor Limited Partner shall provide the G eneral Partners with
          written notice explaining in reasonable detail the need for such amendment and provided
          further that such amendment (a) shall not in any manner allow the Limited Partners to
          take any action which would constitute their taking part in the control of the Partnership's
          business within the meaning of the Uniform Act, and (b) shall not in any manner, without



                                                    23
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1802 Page 53 of 333




        the consent of any General Partner affected, except in the case of a removal pursuant to
        Section 4 5A(iv), alter the authority, rights, powers, obligations, duties, liability, standard
        of care, or indemnification of the affected General Partner or alter or affect its interest in
        the Profits and Losses of the Partnership, Tax Credits, Cash Flow, Capital Proceeds or
        distributions or alter any of the provisions of Section 4.5B, (c) shall not in any manner,
        without the consent of the General Partners, grant to, expand or increase the Limited
        Partners' voting rights, authority or power, and (d) the Limited Partner shall provide the
        General Partner with written notice explaining in reasonable detail the reasons for such
        amendment and (e) shall not decrease the Limited Partner's capital contributions, unless
        specifically authorized to do so under this Agreement

               (ii)   To dissolve the Partnership upon the consent of the Co-Managing General
        Partners and Administrative General Partner•, which consent may not unreasonably be
        withheld;

                (iii) To approve or disapprove, with the consent of the Co-Managing General
        Partners and the Administrative General Partner, the sale of all or substantially all of the
        assets of the Partnership; and

               (iv)   To remove a General Partner and elect one or more new General Partners
        upon the occurrence of any of the following with respect to the affected General Partner:

                        (1)     In the event of any willful misconduct or pattern of repeated
               incompetence, repeated reckless disregard for the Partnership's welfare, or
               repeated dereliction of duty, with respect to any material matter in the discharge
               of its duties and obligations as General Partner which could result in material
               impairment or hardship upon the Project, where the affected General Partner has
               received prior written notification of the misconduct or failure and has been given
               an opportunity to cure within a time reasonable time (but not more than 60 days)
               in light of the nature of the alleged misconduct or failure;

                       (2)      The General Partner shall have violated any material provisions of
               or the Loan Agreement, or the Extended Use Agreement, or any material
               provisions of any other Project Document or Bond Documents, or any material
               provisions of the Lender and/or Agency regulations applicable to the Apartment
               Complex, in each case upon written notice after disclosure to the Limited Partner
               by a General Partner of such event, or discovery without such disclosure, and
               failure to cure within thirty (30) days of such notice; or failure to disclose to the
               Limited Partner of a known material violation hereunder within thirty (30) days of
               actual knowledge of such material violation by the General Partner; or an event
               sufficient for' a Purchase Obligation to arise under the Purchase Agreement shall
               have occurred (other than Lender or Agency disapproval); or

                       (3)     The General Partners, or any of them, shall have violated any
               material tights, powers, duties, representations or warranties as set forth in Article
               VII herein or shall have violated any material provision of this Agreement,
               defaulted on a guarantee herein or the timely payment of an Adjustment Payment


                                                 24
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1803 Page 54 of 333




             or violated any material provision of applicable law, in each case upon written
             notice after disclosure to the Limited Partner by a General Partner of such event,
             or the discovery without such disclosure, and failure to cure within thirty (30)
             days of such notice or failure to disclose to the Limited Partner of a known
             violation hereunder within thirty (30) days of knowledge of such violation by the
             General Partner; or

                    (4)      The General Partners, or any of them, shall have caused the
             Construction Loan or the Permanent Mortgage Loan to go into default and shall
             have failed to cure prior to the initiation of foreclosure or collection actions; or

                    (5)     The General Partners, or any of them, shall have conducted their
             own affairs or the affairs of the Partnership in such manner as would cause the
             termination of the Partnership for federal income tax purposes; or cause the
             Partnership to be treated for federal income tax purposes as an association,
             taxable as a corporation or shall have effected a Change of Control in the
             Partnership without the Consent of the Investment Partner Manager;

                     (6)   After Permanent Mortgage Commencement, failure to maintain a
             debt coverage ratio (as calculated in the definition of Debt Coverage Date) of at
             least 1 00 over any consecutive six (6) month period (exclusive of deferred
             Development Fees, Asset Management Fee, and all other fees payable to the
             General Partners); or

                     (7)    Repeated failure to furnish reports as required in Section 12 1, and
             failure to cure within thirty (30) days after notice is given from the Investor
             Limited Partner; or

                     (8)     Any penalty or amount assessed against the Partnership or the
             General Partners for the benefit of the Investor Limited Partner, or any amount
             otherwise due the Investor Limited Partner from the General Partners or the
             Partnership, is not paid within thirty (30) days after notice, or any operating
             deficits are not funded and paid by the General Partners within the earlier or thirty
             (30) days when due or when necessary for the continuation of the Project without
             delay; or

                    (9)    After the first nine (9) months following the Initial 95%
             Occupancy Date the occupancy of the Project for any three (3) consecutive
             months, and/or the average occupancy for any calendar year, falls below 85%
             unless such occupancy level is related to a condition or event occurring at the
             property which is beyond the control of the General Partners or the Property
             Manager (special situations such as fire damage, or other catastrophes to be
             considered);

                    (10) After the Initial 95% Occupancy Date, the qualified Low Income
             Units of the Project fall below ninety percent (90%) of the total Low Income
             Units;



                                              25
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1804 Page 55 of 333




  provided however that any removal under this Section 4 5(iv) shall only be exercisable by the
  Investor Limited P artner b y giving a written n otice o f removal ("Notice o f R emoval") t o the
  affected General Partner which states in reasonable detail the nature of the alleged events giving
  rise to the removal (including any required prior notices and opportunity to cure) and the
  proposed effective date for the removal Within ten (10) business days of receipt of the Notice of
  Removal, the affected General Partner shall have the right to contest any proposed removal if it
  in good faith believes that such removal is not warranted. the right to contest shall be exercised
  by the affected General Partner by giving written notice ("Contest Notice") of such contest to the
  Investor Limited Partner within ten (10) Business Days of the General Partner's receipt of the
  Notice of Removal In such event the affected General Partner shall, within fifteen (15) business
  days of the date of the C ontest Notice, institute an a ction to r esolve said dispute through the
  arbitration procedures provided for in this Agreement. Failure to timely commence an
  arbitration proceeding sh all r esult i n the affected General P artner being r emoved without any
  further act of any Partner upon the expiration of'said fifteen (15) business days The removal of
  the affected General Partner shall not be effective, if at all, until there has been a final decision or
  adjudication in any such arbitration action

         B       The Interest of any General Partner removed pursuant to this Section 4.5 shall be
  valued and sold pursuant to Section 8.4

          C.      Upon written request to the Co-Managing General Partners and to the
  Administrative General Partner by the Investor Limited Partner, the Co-Managing General
  Partners shall call a meeting of the Partners for any matters for which the Partners may vote, as
  set forth herein Upon receipt of a written request either in person or by certified mail stating the
  purpose(s) of the meeting, the Co-Managing General Partners shall provide all Partners within
  ten days after receipt of said request, written notice (either in person or by certified mail) of a
  meeting and the purpose of such meeting to be held on a date not less than fifteen (15) nor more
  than sixty (60) days after receipt of said request, at a time and place convenient to the Partners

          D       In the event a General Partner is validly removed pursuant to this Section 4 5, and
  despite the validity of such removal which is known, or should have reasonably been known, to
  such General Partner, opposes such removal after a reasonable period of time to effect the
  removal, substantial cost and expense will be incurred by the Partnership in effecting the
  removal, arranging for a suitable replacement and completing the orderly transfer of records and
  management. It is understood and agreed by, between and among the parties that in view of the
  reasons for removal as set forth in subparagraph (A)(iv) therein, the validly removed General
  Partner, and not the Partnership not the Investor Limited Partner, should be charged with these
  costs and expenses The parties agree that in the event the removal is valid, and despite its
  validity the General Partner does not voluntarily remove within fifteen (15) Business Days of the
  Contest Notice, then liquidated damages for these costs and expenses (only and not in lieu of
  other amounts owed by such General Partner nor other losses incurred due to such General
  Partner) in the amount of $25,000 shall be paid by such removed General Partner to the
  Partnership upon such removal and that the Partnership shall be entitled to immediately collect,
  offset or otherwise initiate any actions authorized under the law to recover such liquidated
  damages from such removed General Partner or its assets and receivables The General Partner
  shall be free to contest the validity of these liquidated damages in any forum in which the
  removal itself is, or would have been contested..


                                                    26
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1805 Page 56 of 333




                                              ARTICLE V

                           Capital Contributions of Investor Limited Partner

           Section 5 1    Installments of Capital Contributions

          A      The Investor Limited Partner shall contribute as its Capital Contribution the sum
   of $5,057,008 payable in the following installments:

                  (1)     $104 upon the latest to occur of (i) Tax Credit Reservation or equivalent
          Code Section 42(m)(2)(D) determination or valid commitment letter to issue the
          42(m)(2)(D) commitment or, (ii) the closing of Construction Loan, with the proceeds of
          this installment to be placed into a construction escrow account held by the Bond Trustee
          or by the Construction Lender and disbursed pursuant to standard AIA documents G702
          for draw requests or such other procedures as are reasonably acceptable to the
          Construction Lender and the Investor Limited Partner.. the Investor Limited Partner shall
          also receive all draw requests submitted and invoices, lien waivers and certification by an
          inspecting architect approved by the Investment Partner, or (iii) receipt of a commitment
          acceptable to the Investment Partner for the Permanent Mortgage Loan, (iv) Admission,
          or (v) January 1, 2004 (the "First Installment").

                  (2)     $5,056,904 on the latest to occur of (i) the Completion Date, (ii) Cost
          Certification, (iii) Initial 90% Occupancy Date and 100% of the 78 Low Income units ar e
          tax credit qualified, (iv) receipt of Forms 8609 for all buildings in the Project, (v) the
          occurrence of Breakeven, (vi) all of the financial criteria necessary to achieve Final
          Closing have been met, (vii) attestation by Partnership Accountant providing a detailed
          analysis of the depreciable assets including personal property, land improvement, and the
          building, (viii) arriving at the Debt Coverage Date, or (ix) satisfaction of all of the
          conditions to the payment of the First Installment (the "Second Installment")

           B      The obligation of the Investor Limited Partner to make each Installment (except
   as otherwise provided) is subject to each of the following conditions:

                  (i)    the Co-Managing General Partners shall have executed and delivered to
   the Investor Limited Partner a certificate (the "Payment Certificate"), in the form attached hereto
   as Exhibit 1, dated the date such Installment is to be paid to the Partnership and attaching the
   Title Policy endorsement referred to therein

                 (ii) In the case of the First Installment, all Requisite Approvals to the
   admission of AMTAX as Investor Limited Partner pursuant to this Agreement shall have been
   obtained

                (iii) Each of the material representations and warranties set forth in Section 7 5
   which are capable of being satisfied as of such time shall in all material respects be true and
   correct

                 (iv)    No event shall have occuncd which would permit AMTAX to give an
   Election Notice under the Purchase Agreement


                                                  27
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1806 Page 57 of 333




           C        Notwithstanding the foregoing, if an Installment has not become due because of a
   failure to satisfy any condition to the payment thereof; but such condition can be satisfied by the
   payment of money, then in the discretion of the Investor Limited Partner such Installment may
   be collected notwithstanding the failure to satisfy such condition, provided that when such
   Installment is paid (1) the amount required to satisfy such condition is disbursed directly to the
   requisite parties for the purpose of satisfying such condition, and (2) any acceleration of maturity
   of indebtedness and any other default and any action or proceeding which was the basis of the
   failure to satisfy such condition or which resulted from such failure has been effectively waived
   and, in the case of any such action or proceeding, terminated with prejudice

           D      Security Agreement

                   a       The Investor Limited Partner hereby pledges to the Partnership and grants
   the Partnership  a security interest in its Partnership Interest as further security for its obligation
   to make Capital Contributions hereunder and agrees that the Partnership shall have, in addition to
   the rights provided for herein, all of the rights and remedies of secured party under the Uniform
   Commercial Code of the Project State with respect to the Partnership Interest in the event of' the
   failure of the Limited Partner to make its Capital Contributions when and as provided herein, in
   whole or in part.. In furtherance of the foregoing pledge, the Investor Limited Partner shall
   execute and deliver to the Partnership one or more Uniform Commercial Code Financing
   Statements, to be filed in the State of California and, if' requested by the Managing General
   Partner, the Project State

                  b       Upon failure by the Limited Partner to make its Capital Contributions
   when validly due, in whole or in part, after fifteen (15) days of written notice of default and
   opportunity to cure, the Partnership may, but shall not be required to, realize upon such collateral
   by disposing of the Partnership Interest of such defaulting Limited Partner at a public or private
   sale, at which the Partnership, any Partner, including the Investor Limited Partner, or any third
   party may appear and bid The Investor Limited Partner shall be entitled to no less than ten (10)
   days prior written notice of any public or private sale

                  c       the proceeds of any sale shall be applied in the following order of
   priority:

                         (i)     to the payment of reasonable out-of-pocket costs and expenses of
                  such sale, or resale of the Partnership Interest if' the Partnership was successful
                  bidder at such sale, and of admission of the purchaser to the Partnership;

                         (ii)    to the payment of the Capital Contribution in respect to which the
                  default occurred and any other' past-due obligations of the defaulting Limited
                  Partner to the Partnership which have either. been admitted in writing by the
                  Investor Limited Partner or which are evidenced by a written opinion of the
                  Partnership's Accountants; and

                          (iii)   to the defaulting Limited Partner as to any excess

                  d       In the event the Investor Limited Partner disputes the payment of an
   Installment of Capital Contribution, or any part of a Capital Contribution, it may seek Arbitration


                                                     28
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1807 Page 58 of 333




    in accordance with Section 13 14 herein, upon the depositing of the Installment or Installments
    of Capital Contribution in dispute in an escrow account The Arbitrator shall be given power and
    authority over the escrow funds to act in accordance with Section 13 14 herein and to rule direct,
    or order as to their disposition.

                   e        The defaulting Limited Partner shall not obtain any interest in the profits
    or losses, cash flow, proceeds of capital transactions, or other operating or capital items of the
    Partnership after the foreclosure sale of the Interest by virtue of any of any subsequent payments
    made to the Partnership, as aforesaid

           Section 5 2    Adjustments to Capital Contributions

          the Capital Contribution of the Investor Limited Partner shall be subject to increase or
   decrease in the manner provided in this Section 5 2

           A       If, as of the Completion Date and based upon the Cost Certification, it is
   determined that the amount of Tax Credits for which the Project will be eligible (as evidenced by
   applicable documentation including Forms 8609) is less than the Maximum Annual Credit, such
   difference being hereinafter referred to as a "Credit Shortfall", then there shall be a reduction in
   the Investor Limited Partner's Capital Contribution in an amount equal to the product of (i) the
   Credit Shortfall and (ii) 8.84 (referred to as the "Credit Shortfall Adjustment") Such reduction
   shall be applied by decreasing the amount of the next Installment due, and, if necessary, further
   Installments (reducing the earlier ones first) by the amount of the Credit Shortfall Adjustment If
   all Installments of Capital Contribution have been paid at the time of a Credit Shortfall, or the
   aggregate amount of Installments remaining at the time of the Credit Shortfall is less than the
   amount of the Credit Shortfall Adjustment, then the Credit Shortfall Adjustment, or any balance
   of the Credit Shortfall Adjustment over the amount of the remaining Installments, as the case
   may be, shall be immediately distributed, in cash, to the Investor Limited Partner..

                  In the event that the amount of Tax Credit for which the Project will be eligible is
   more than the Maximum Annual Credit, then the Investor Limited Partner's Capital Contribution
   shall be increased at a rate of $.884 per each additional $1 00 of Tax Credits provided that there
   is the same ratio of additional Tax Credits to additional losses set forth on Schedule B, hereto
   Such additional amount shall be payable at the time of the Second Installment

            B      In the event there is Credit Deficiency or any Recapture Event, within sixty (60)
   months after the Completion Date, then the Investor Limited Partner shall be entitled to an
   adjustment payment from the General Partners (the "Adjustment Payment") For these purposes,
   any event which causes a Credit Deficiency during the first sixty (60) months that also results in
   or• creates a Credit Deficiency that extends into the last sixty (60) months, will be penalized and
   adjustments made as if the Credit Deficiency had occurred entirely during the first sixty (60)
   months the Adjustment Payment will be in a total amount equal to the sum of: (i) the product
   of (a) the total of the Credit Deficiency for each of the years of Projected Credit and (b) 1 023
   and (ii) and any additional interest and/or penalty that may be assessed by the Service for any
   year as a result of the Recapture Event The amount of Credit Deficiency in this Section 5 2B
   will be reduced by the fair market value of ,:ny Tax Credits deferred beyond the dates of
   Projected Credi a s t forth in Article I Fair market value is to be determined using a discount
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1808 Page 59 of 333




   tate of 8 0% The Adjustment Payment shall be paid by the General Partners to the I nvestot
   Limited Partner within thirty (30) days of written notice from the Investor Limited Partner The
   General Partners shall pledge their Partnership Interest to secure such payment In the event the
   General Partners fails to fund any Adjustment Payment when due, the Investor Limited Partner
   may, at its sole discretion, pursue one or more remedies including any of the following remedies:
   (i) attach o r otherwise seize a ny amount otherwise distributable t o the General P artners from
   Cash Flow of the Partnership; (ii) recover the funds from the General Partners; (iii) assert its
   rights under the Uniform Commercial Code or other applicable law either against the General
   Partner's Partnership Interest or other assets of the General Partners; and (iv) remove the General
   Partners pursuant to Section 4 5

           C      If an event which causes a Credit Deficiency or a Recapture Event initially occurs
   at any time after the fifth anniversary of completion of construction, except as set forth in
   subparagraph B above, then the Investor Limited Partner shall be deemed to have made a loan (a
   "Credit Recovery Loan") to the Partnership in an amount equal to the sum of (i) the product of
   (a) the Credit Deficiency and (b) 1 023, and (ii) any additional interest and/or penalty that may
   be assessed by the Service for any year as a result of the Recapture Event Credit Recovery
   Loans shall bear simple interest at 9% per annum and shall be repaid only as provided in Section
   6 2 The General Partners and the Developer shall pledge and collaterally assign their interest
   and all their Partnership distributions, all amounts due to them for Subordinated Loan
   repayments, and all fees due to them to secure payment of such Credit Recovery Loans

           D       Attached as Schedule B is a schedule of Specified Tax Benefits that were
   calculated based upon projections provided by the General Partners and which constitute a
   substantial p ortion oft he Investor Limited P artner's expected r eturn If; p riot t o funding the
   First Installment and once again prior to funding the Second Installment, the Investor Limited
   Partner determines that the Specified Tax Benefits are not achievable due to inaccuracies
   contained within or modifications to the underlying assumptions contained within the projections
   provided by the General Partners, the parties to this Agreement agree to amend the Investor
   Limited Partner's Capital Contribution to provide the Investor Limited Partner with a return that
   is consistent with the return contemplated by the Specified Tax Benefits

           E       After admission of the Investor Limited Partner, the General Partners shall be
   entitled to a return of capital in an amount equal to their respective capital contributions made
   prior to Admission, subject to the General Partners maintaining an aggregate Capital
   Contribution of no more than .1% of the Capital Contributions of all Partners. This return of
   capital will be funded from the proceeds of the Investor Limited Partner's Capital Contribution

           F        In the event that there is a reallocation of losses and credits in the first two (2)
   years, if losses are available prior to the scheduled capital contributions, then the Investor
   Limited Partner agrees to contribute capital in an amount equal to the extent of losses previously
   allocated to it at a date no later than December 31, 2006




                                                    30
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1809 Page 60 of 333




                                             ARTICLE VI

                 Distributions of Cash; Allocations of Profits, Losses and Tax Credits

          Section 6 1      Profits and Losses and Tax Credits

          A       After giving effect to the special allocation provisions of Section 6 4, Profits or
   Losses and Tax Credits for any Partnership F iscal Year shall be allocated 0045% to the Co-
   Managing General Partners, 0045% to the Administrative General Partner, 001% to Protech and
   99.99% to the Investor Limited Partner

          13       After giving effect to the special allocation provisions of Section 6 4, Profits or
   Losses from a Capital Transaction in any Partnership Fiscal Year shall be allocated to and among
   the Partners as follows:

          As to Profits:

                 First, an amount of Profits equal to the aggregate negative balances (if
          any) in the Capital Accounts of all Partners having negative balance Capital
          Accounts shall be allocated to such Partners in proportion to their negative Capital
          Account balances until all such Capital Accounts have zero balances; and

                  Second an amount of Profits shall be allocated to each of the Partners
          until the positive balance in the Capital Account of each Partner equals the
          amount of cash which would be distributed to such Partner in accordance with the
          provisions of Clauses Ninth through Eleventh of Section 6 2B(ii)

          As to Losses:

                   First, an amount of Losses equal to the aggregate positive balances (if any)
          in the Capital Accounts of all Partners having positive balance Capital Accounts
          shall be allocated to such Partners in proportion to their positive Capital Account
          balances until all such Capital Accounts have zero balances; provided, however,
          that if the amount of Losses so to be allocated is less than the sum of the positive
          balances in the Capital Accounts of those Partners having positive balances in
          their Capital Accounts, then such Losses shall be allocated to the Partners in such
          proportions and in such amounts so that the Capital Account balances of each
          Partner shall equal, as nearly as possible, the amount of cash such Partner would
          receive if an amount equal to the excess of (i) the sum of all Partner's balances in
          their Capital Accounts computed prior to the allocation of Losses under this
          Clause First or (ii) the aggregate amount of Losses to be allocated to the Partners
          pursuant to this Clause First were distributed to the Partners in accordance with
          the provisions of Clauses Ninth through Eleventh of Section 6 2B(ii); and

                  Second, the balance, if any, of such Losses shall be allocated 0045% to
          the Co-Managing General Partners and 0045% to Administrative General
          Partner, 001% to Protech and 99 99% to the Investor Limited Partner



                                                   31
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1810 Page 61 of 333




          Section 6 2   Application and Distributions Prior to Dissolution

         Notwithstanding any other provision of this Agreement, Distributions shall at all times
   comply with the requirements and conditions and limitations of the Permanent Mortgage Loan

         A       Application and Distribution of Cash F low

                 (i)    Except as otherwise provided below, the General Partners shall determine,
         as of the end of each calendar quarter, the amount of Cash Flow that is available as of the
         end of such period to be applied as provided in Section 6 2A(ii) Cash Flow that is so
         determined as available for distribution as of the end of any period shall be deemed Cash
         Flow for such period even if' distributed after such period

                 (ii)   The amount of Cash Flow shall be distributed as follows:

                First to the maintenance of Operating Reserves as set forth in
         Section 7 8B herein;

                Second, to the payment to the Investor Limited Partner of any current and
         accrued Asset Management Fee;

                 Third, to the payment of the Deferred Developer Fee;

                fourth, to the repayment of any Subordinated Loans of the General
        Partners;

               Fifth, to the payment of any current and accrued the Partnership
         Management Fee;

                 Sixth, to the payment of the Supervisory and Incentive Management Fee
         to the Administrative General Partner as set forth in Section 7.10;

               Seventh, a priority distribution to the Investor Limited Partner in an
         amount equal to 10% of the remaining balance;

              Eighth, to the payment of any current and accrued Operating Deficit
         Management Fee to the General Partners, as set forth in Section 7 10;

                Ninth, the balance, 99 99% to the Investor Limited Partner 0045% to the
         Co-Managing General Partners, and .0045% to the Administrative General
         Partner and 001% to Protech

                (iii) Cash flow shall be applied as provided in Section 6 2A(ii) within thirty
         (30) days of the end of each calendar quarter
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1811 Page 62 of 333




        B       Distributions of Capital Proceeds

               (i)     The General Partners shall determine, within forty-five (45) days after the
        Partnership's receipt thereof, the amount of Capital Proceeds available to be applied as
        provided in Section 6 2B(ii)

               (ii)   Subject to the provisions of Section 5 2 with respect to any Credit
        Deficiency or Recapture Amount or other amounts due the Investor Limited Partner,
        including Adjustment Payments, and further subject to the provisions of Section 6 3
        below, any Capital Proceeds shall be distributed to and among the Partners in the
        following amounts and order of priority:

               First, to the payment of all debts and liabilities of the Partnership, but
        excluding liabilities owed to Partners, and to the establishment of any r equired
        reserves;

               Second, to the payment of the Asset Management Fee of such year and for
        previous year as to which the Asset Management fee has not been paid in full;

               Third, to the repayment of any Credit Recovery Loans of the Investor
        Limited Partner, and any interest thereon;

                 Fourth, in the event of a sale of the Project, a priority distribution to the
        Investor Limited Partner (the "Exit Tax Distribution") equal to its net tax liability
        incurred by the sale and subsequent liquidation, plus the amount of any tax
        liability incurred by the Exit Tax Distribution with net tax liability determined by
        taking into account losses as well as income or gain;

               Fifth, to the payment of any portion of the Deferred Developer Fee owing
        under Section 7 10;

               Sixth, to the repayment of any Subordinated Loans of the General
        Partners;

               Seventh, to the General Partners payment of any current or accrued
        Partnership Management Fee;

                Eighth, except in the case of a refinancing, to each Partner in an amount
        equal to the positive balance in its capital account, after all prior distributions;

                Ninth, a priority distribution to the Investor Limited Partner in an amount
        equal to 10% of' the remaining balance;

              Ienth, to the payment of any current and accrued Operating Deficit
        Management Fee to the General Partners, as set forth in Section 7 10;
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1812 Page 63 of 333




                 Eleventh, the balance, 99 99% to the Investor Limited Partner, 001% to
          Protech, 0045% to the Co-Managing General Partners and 0045% to the
          Administrative General Partner


          Section 6 3    Liquidation

          A        Upon the liquidation and dissolution of the Partnership, unless the business of the
   Partnership is continued pursuant to the provisions of Sections 8 2 or 8 3 hereof, the General
   Partners shall liquidate the assets of the Partnership and cause the business of the Partnership to
   be wound up in accordance with the Uniform Act and cause the Certificate to be cancelled in
   accordance with the provisions of Section 2 5B

          B       Subject to the provisions of Section 6 3C below, any Capital Proceeds from a
   Terminating Capital Transaction remaining after payment of; or adequate provision for, the debts
   and obligations of the Partnership shall be distributed to those Partners with positive Capital
   Account balances (after first taking into account all Capital Account adjustments including under
   Section 6 1 B, for the Partnership taxable year) in proportion to said Capital Account balances

         C.     Except to the extent of his or its Share of Partnership Minimum Gain or Partner
  Nonrecourse Debt Minimum Gain, if any, no Partner shall have a Deficit Restoration Obligation
  nor shall any Partner otherwise be required to restore any deficit balance in his or its Capital
  Account at any time

          D      The parties intend that, as a result of the application of the allocation and
  distribution provisions contained in this Article VI, any Capital Proceeds from a Terminating
  Capital Transaction under Section 6 3B will be distributed in the same manner as Capital
  Proceeds are distributed under the provisions of Section 6.2B If the Partnership is advised at
  any time by the Accountants or counsel that an actual distribution of Capital Proceeds at the end
  of any Fiscal Year in accordance with the provisions of Section 6 3B would not result in each
  Partner receiving the amount that it would have received if Section 6 2B rather than Section 6 3B
  applied to such distribution, the General Partner shall so notify the Limited Partners and, with the
  Consent of the Investor Limited Partner•, are authorized and empowered to amend the provisions
  of this Article VI relating to the allocation of Profits or Losses (other than the Regulatory
  Allocations) for such F iscal Year (and for subsequent Fiscal Years if necessary) to cute such
  defect consistent with the principles set forth in the first sentence of this Section 6 3(d)

          Section 6 4    Special Allocation Provisions

          Notwithstanding anything to the contrary contained herein:

         A      Nomecourse Deductions shall be allocated 99 99% to the Investor Limited
  Partner, 001% to the Special Limited Partner, 0045% to the Co-Managing General Partners and
   0045% to the Administrative General Partner

         B      Partner Nonrecourse Deductions shall be allocated to and among the Partners •.n
  the manner provided in the Allocation Regulations.



                                                   34
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1813 Page 64 of 333




          C    Subject to the provisions of Section 6.4P, if there is a net decrease in Partnership
   Minimum Gain for a Partnership Fiscal Year, the Partners shall be allocated items of Partnership
   income and gain in accordance with the provisions of Section 1 704-2(f) of the Allocation
   Regulations

          D      Subject to the provisions of Section 6.4P, if there is a net decrease in Partner
   Nonrecourse Debt Minimum Gain for a Partnership Fiscal Year, then any Partner with a Share of
   such Partner Nonrecourse Debt Minimum Gain shall be allocated items of Partnership income
   and gain in accordance with the provisions of Section 1 704-2(i)(4) of the Allocation
   Regulations

           E        Subject to the provisions of Sections 6 4A through 6 4D above, in the event that
   any Partner unexpectedly receives any adjustments, allocations or distributions described in
   Section 1 704-1(b)(2)(ii)(d)(4), (5) or (6) of the Allocation Regulations, items of Partnership
   income and gain shall be specially allocated to each such Partner in an amount and manner
   sufficient to eliminate, to the extent required by the Allocation Regulations, the Adjusted Capital
   Account Deficit of such Partner as quickly as possible This Section 6..4E is intended to
   constitute a "qualified income offset" provision within the meaning of the Allocation
   Regulations and shall be interpreted consistently therewith

           F       Subject to the provisions of Sections 6.4A through 6..4E above, in no event shall
   any Limited Partner be allocated Losses that would cause it to have an Adjusted Capital Account
   Deficit as oft he end o f a ny P artnership Fiscal Year Any Losses t hat are not allocated t o a
   Limited Partner by reason of the application of the provisions of this Section 6 4F shall be
   allocated to the Administrative General Partner

          G       Subject to the provisions of Sections 6 4A through 6 4F above, in the event that
  any Limited Partner (who is not also a General Partner) has an Adjusted Capital Account Deficit
  at the end of any Partnership Fiscal Year, items of Partnership income and gain shall be specially
  allocated to each such Limited Partner' in the amount of such Adjusted Capital Account Deficit
  as quickly as possible

          H       Without limiting the generality of Section 6.4B above, (i) if the Partnership incurs
  recourse obligations to fund the payment of deductible items which are not anticipated to be paid
  in the ordinary course of business or (ii) if the Partnership incurs losses from extraordinary
  events which are not recovered from insurance or otherwise and which are not anticipated to be
  paid in the ordinary course of business (the obligations and losses under clauses (i) and (ii) being
  referred to herein collectively as "Excess Expenses") in respect of any Fiscal Year, then the
  calculation and allocation of Losses shall be adjusted as follows: first, an amount of deductions
  equal to such Excess Expenses for the Fiscal Year in question shall be allocated to the
  Administrative General Partner; and second, the balance of such deductions and all gross income
  shall be allocated as provided in Section 6.1A For purposes of this Section 6 4H, extraordinary
  events include casualty losses, losses resulting from liability to third parties for tottious injury,
  losses resulting from a breach of a legal duty by the Partnership or by the General Partners, and
  deductions resulting from other liabilities which are not incurred in the ordinary course of
  business Nothing in this Section 6.4H shall prevent the Partnership f om recovering an
  extraordinary loss from a General Partner who is liable therefor by law or under this Agreement


                                                   1)
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1814 Page 65 of 333




   If any Excess Expenses shall be repaid from Cash Flow generated in respect of any Fiscal Year,
   then the allocation of Profits and Losses under Section 6 IA for such Fiscal Year shall be
   adjusted as follows: first, the General Partner shall be allocated an amount of the gross income of
   the Partnership equal to the amount of the Excess Expenses repaid in such Fiscal Year; and
   second, the balance of such gross income and all deductions shall be allocated as provided in
   Section 6 1(a)

           I      In accordance with Code Section 704(c) and the Treasury Regulations thereunder,
   income, gain, loss, and deduction with respect to any property contributed to the capital of the
   Partnership shall, solely for tax purposes, be allocated among the Partners so as to take account
   of any variation between the adjusted basis of' such property to the Partnership for federal income
   tax purposes and its initial Gross Asset Value In the event that the Gross Asset Value of any
   Partnership Property is adjusted pursuant to the terms of this Agreement, subsequent allocations
   of income, gain, loss, and deduction with respect to such asset shall take account of any variation
   between the adjusted basis of such asset for federal income tax purposes and its Gross Asset
   Value in the same mariner as under Code Section 704(c) and the Treasury Regulations
   thereunder. Any elections or other decisions relating to such allocations shall be made by the
   General Partner in any manner that reasonably reflects the purpose and intention of this
   Agreement. Allocations pursuant to this Section 6 41 are solely for purposes of federal, state,
   and local taxes and shall not affect, or. in any way be taken into account in computing, any
   Partner's Capital Account or share of Profits, Losses, other items, or distributions pursuant to
   any provision of this Agreement

                   Syndication expenses, if any, for any Fiscal Year' or other period shall be specially
   allocated to the Investor Limited Partner

          K       For purposes of determining the Profits, Losses, Tax Credits or any other items
   allocable to any period, Profits, Losses, Tax Credits and any such other items shall be determined
   on a daily, monthly, or other basis, as determined by the General Partners using any permissible
   method under Code Section 706 and the Treasury Regulations thereunder

          L.      Io the extent that interest on loans (or other advances which are deemed to be
  loans) made b y any General Partner to the P artnership isdetermined to be deductible b y the
  Partnership in excess of the amount of interest actually paid by the Partnership, such additional
  interest deduction(s) shall be allocated solely to such General Partner

          M       If the Service successfully disallows the deduction of all or any part of any fee
  paid by the Partnership to either General Partner or its Affiliates by recharacterizing such fee as a
  distribution to such General Partner, there shall be, to the extent permitted by the Code, a special
  allocation of gross income to such Administrative General Partner for the Fiscal Year with
  respect to which such disallowed deduction w as claimed by the Partnership in the amount of
  such disallowed deduction

         N       For purposes of determining each Partner's proportionate share of the excess
  Nonr ecour se Liabilities oft he Partnership pursuant t o S ection 1 752-3(a)(3) o f t he Allocation
  Regulations, the Investor Limited Partner shall be deemed to have a 99 99% interest in Profits,
  the Special Limited Partner shall be deemed to have a 001% interest in Profits, the Co-



                                                    36
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1815 Page 66 of 333




    Managing General Partners shall be deemed to have a 0045% interest in Profits, and the
    Administrative General Partner shall be deemed to have a 045% interest in Profits

            0      In accordance with Treasury Regulation Section 1 704-1(b)(4)(ii), all
    expenditures giving rise to the allowance of any Tax Credits, including credits under Section 42,
    shall be allocated 0045% to the Co-Managing General Partners, 0045% to the Administrative
    General Partner, 001% to the Special Limited Partner, and 99 99% to the Investor Limited
    Partner for the relevant taxable year, It being the intention that Federal Housing Tax Credits be
    allocated 0045% to the Co-Managing General Partners, 0045% to the Administrative General
    Partner, 001% to the Special Limited Partner, and 99 90% to the Investor Limited Partner.

            P       Any recapture of any Tax Credits shall be allocated among the Limited Partners,
    as a class, and the General Partners, as a class, in the same manner in which such classes shared
    the Tax Credits

           Q       If for any Fiscal Year the application of the minimum gain char geback provisions
   of Section 6 4C or Section 6 4D would cause a distortion in the economic arrangement among
   the Partners and it is not expected that the Partnership will have sufficient other income to
   correct that distortion, the General Partners may request a waiver from the Commissioner of the
   Service of the application in whole or in part of Section 6 4C or Section 6.4D in accordance with
   Section 1 704-2(0(4) of the Allocation Regulations Furthermore, if additional exceptions to the
   minimum gain char geback requirements of the Allocation Regulations have been provided
   through revenue rulings or other Service pronouncements, the General Partners are authorized to
   cause the Partnership to take advantage of such exceptions if to do so would be in the best
   interest of a majority in interest of the Partners

           R       In the event that the loss or deduction associated with a fee payable to any Partner
   under Section 7.10 is disallowed, there shall be specially allocated to such Partner an amount of
   gross income equal to the amount of the disallowed loss or deduction provided however that any
   such special allocation that would otherwise be made to the Co-Managing General Partners shall
   instead be made to the Administrative General Partner.

           S      In no event shall the Co-Managing General Partners receive an allocation of
   Profits and Losses other than 0045%.

           T       All interest income of the Partnership prior to the Completion Date shall be
   allocated to the Administrative General Partner.

           Section 6 5    Order of Application

           The provisions of this Article VI shall be applied in the order required by the applicable
   provisions of the Allocation Regulations or if no such order is specified, in the manner
   determined by the Accountants




                                                   37
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1816 Page 67 of 333




                                             ARTICLE Vii

                    Rights, Powers and Duties of the Managing General Partners

         Section 7 1     Restrictions on Authority

          A      Notwithstanding any other provisions of this Agreement, the General Partners
  shall have no authority to perform any act in respect of the Partnership or the Project in violation
  of (i) any applicable law or regulation, or (ii) any agreement between the Partnership and any
  Lender or Agency

         B      The General Partners shall not have any authority to do any of the following acts,
  without the Consent of the Investor Limited Partner and any Requisite Approvals:

                (i)     incur indebtedness for money borrowed on the general credit of the
         Partnership, except as specifically permitted by Article III or Article X, or

                 (ii)    Following completion of construction of and rehabilitation of the
         Improvements, to construct any new capital improvements, or to replace any existing
         capital improvements if construction or replacement would substantially alter the use of
         the Property, or

               (iii)    Io acquire any real property in addition to the Property (other than
         easements or similar rights necessary or convenient for the operation of the Project), or

                (iv)    To beat, or cause or permit any Related Person to bear, the economic risk
         of loss with respect to all or any portion of any Permanent Mortgage Loan or the
         indebtedness secured thereby, or

                (v)     To cause the Partnership to make any loan or advance to any Person (for
         purposes of this clause 7 1B(v), accounts receivable in the ordinary course of business
         from Persons other than the General Partners or their Affiliates shall not be deemed to be
         advances or loans), or

                (vi) To lease any Low Income Unit in the Project to other than Qualified
         Tenants or otherwise operate the Project in such a manner or take any action which could
         cause any Low Income Unit in the Project to fail to be treated as a qualified low-income
         housing unit under Section 42(i)(3) of'the Code or which would cause a Recapture Event,
         oI

                 (vii) Io amend any Project Document, or to permit any party thereunder to
         waive any provision thereof, to the extent that the effect of such amendment or waiver
         would be to eliminate, diminish or defer any obligation or undertaking of'the Partnership,
         the General Partners or their Affiliates which accrues, directly or indirectly, to the benefit
         of, or• provides additional security or protection to, the Investor Limited Partner
         (notwithstanding that the Investor Limited Partner is neither a party to not express
         beneficiary of such provision or was not a Partner when such provision became
         effective), or


                                                   38
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1817 Page 68 of 333




                     (viii) To increase or refinance any Mortgage or to sell or convey the Property,
             except as provided in Article IIIC, and except that the General Partners may cause the
             Partnership to grant easements and similar rights affecting the Land to obtain utility
             services for the Project or for other purposes necessary or convenient for the operation of
             the Project, or

                      (ix)      To cause the Partnership to commence a proceeding seeking any decree,
             relief, o r der o r appointment i n r espect t o the P artner ship under the federal b ankruptcy
             laws, as now or hereafter constituted, or under any other federal or state bankruptcy,
             insolvency or similar law, or the appointment of a receiver, liquidator, assignee,
             custodian, trustee, sequestrator (or similar official) for the Partnership or for any
             substantial part of the Partnership's business or property, or to cause the Partnership to
             consent to any such decree, relief, order or appointment initiated by any Person other than
             the Partnership, or

                    (x)    To pledge or assign any of the Capital Contribution of the Investor
             Limited Partner or the proceeds thereof, except as may be required by the Construction
             Lender in connection with Construction Loan; or

                    (xi)    To amend any of the Related Agreements; or

                     (xii) To approve any changes to the plans and specifications for the Project
             which would r esult, either individually or i n the aggregate, in an overall development
             cost increase in excess of $25,000 00 or to make material modifications to the Approved
             Tax Credit Application (provided, however, that any Consent of the Investor Limited
             Partner required under this clause (xii) shall not be unreasonably withheld..).

          C.      The General Partners shall not (a) cause the Partnership to utilize Cash Flow to
   acquire interests in other• Limited Partnership's or (b) cause the Partnership to invest or reinvest
   the proceeds of any sale or refinancing of the Project

             Section 7 2    Independent Activities

           Any Partner may engage independently or with others in other business ventures of every
   nature and description including, without limitation, the ownership, operation, management, and
   development of real estate, regardless of whether such real estate directly competes with the
   Project, and neither the Partnership nor any Partner shall have any rights by reason of this
   Agreement in and to such independent ventures or the income or profits derived therefrom

             Section 7 3    Business Management and Control; Designation of Managing General
   Partner

          A        Except as otherwise set forth in this Agreement, the Co-Managing General
  Partners, within the authority granted to it under this Agreement, shall have full, complete and
  exclusive discretion to manage and control the business of the Partnership for the purposes stated
  in Article III, shall make all decisions affecting the business of the Partnership and shall manage
  and control the affairs of the Partnership to the best of its ability and use best efforts to carry out
  the purpose of the Partnership In so doing, the Co-Managing General Partners shall take all


                                                      39
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1818 Page 69 of 333




    actions necessary or appropriate to protect the interests of the Limited Partners and of the
    Partnership the Co-Managing General Partners shall devote such time as is necessary to the
    affairs of the Partnership The Co-Managing General Partners may, in the proper and reasonable
    exercise of its management authority, delegate certain of it powers, rights and obligations
    hereunder and may appoint, employ, contract or otherwise deal with any person for the
    transaction of business of the Partnership, which person may under the supervision of the Co-
    Managing General Partners perform any acts or services for the Partnership which the Co-
    Managing General Partners may approve, provided however, that such delegation shall not
    excuse the Co-Managing General Partners from overseeing and supervisory on an ongoing basis
    the activities delegated

             B       Except as otherwise set forth in this Agreement and subject to the applicable
    Lender and/or Agency rules and regulations and the provisions of the Project Documents, as to
    those matters not reserved to the Co-Managing General Partners under this Agreement, the
    General Partners acting unanimously (acting for and on behalf of the Partnership), in extension
    and not in limitation of the rights and powers given by law or by the other provisions of this
    Agreement, shall, in their sole discretion, have the full and entire right, power and authority in
    the management of the Partnership business to do any and all acts and things necessary, proper,
    convenient or advisable to effectuate the purpose of the Partnership. In furtherance and not in
    limitation of the foregoing provisions, any one of the General Partners are specifically authorized
    and empowered to execute and deliver, on behalf of the Partnership, any reimbursement
    agreement, multifamily note, acknowledgment, acceptance and agreement to intercreditor
    agreement, agreement to amend or comply, assignment of management agreement, exceptions to
    nomecourse guaranty, amended and restated financing agreement, interest rate hedge assignment
    and security agreement, interest rate hedge reserve agreement, pledge, security and custody
    agreement, regulatory agreement and declaration of restrictive covenants, amended and restated
    remarketing agreement, multifamily deed of trust, assignment of rents, security agreement and
    fixture filing (California), extended use agreement, special rider to security instrument, UCC-1
    financing statement, environmental indemnity agreement, letter agreements/confirmations re
    interest rate cap/ISDA master agreements, tax certificate, reliance certificate, borrower
    certificate(s), and any and all other agreements, certificates, documents and instruments to be
    executed, acknowledged or delivered by the Partnership relating to the Bonds, the Extended Use
    Agreement, the Mortgage, and the other Project Documents, and to execute any and all other
    instruments and documents, and amendments thereto, as shall be required in connection with the
    Construction Loan and the Mortgage Loan, including, but not limited to, executing any
    mortgage, note, contract, building loan agreement, bank resolution and signature card, release,
    discharge, or any other document or instrument in any way related thereto or necessary or
    appropriate in connection therewith, and to execute all contracts, conveyances of title, loan
    documents, deeds of trust, agreements and any or all other matters and documents affecting or
    relating to the business of the Partnership, all without the signature of the other General
    Partner(s), so long as all required approvals of the General Partners are obtained prior to
    execution of said documents. Except as otherwise set forth in this Agreement, all decisions
    made for and on behalf of the Partnership by the General Partners acting unanimously shall be
    binding upon the Partnership No person dealing with the General Partners shall be requited to
    determine its or their authority to make any undertaking on behalf' of the Partnership, nor to
    determine any facts or circumstances bearing upon the existence of such authority
    Notwithstanding anything to the contrary herein, in the event that at any time there is appointed a


                                                    40
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1819 Page 70 of 333




   Substitute General Partner such Person shall have the right, acting alone and without the Consent
   or approval of any other General Partner, to take any action or make any decision authorized
   under this Agreement to be taken or made by a General Partner and no other General Partner
   shall have any power or right to act alone

            C       The Co-Managing General Partners shall provide regular, continuous and
   substantial services to the Partnership and shall materially participate (within the meaning of
   Section 469 of the Code) in the development of the Apartment Complex and the operations of
   the Partnership In addition to any other duties and obligations specifically assigned or reserved
    to the Co-Managing General Partners under this Agreement, the Co-Managing General Partners
   shall p erform the following s ervices o n b ehalf o f the Partnership; ( i) determine the p articular
   requirements of low-income families and the manner in which the Apartment Complex can be
   developed in a cost-effective manner best to serve such needs including sizes and configurations
   of apartment units, furnishings and appliances, recreational needs, security, rules and regulations
   essential t o the development o f t he Apartment Complex; ( ii) coordinate the development and
   operation of the Apartment Complex; (iii) coordinate with local service agencies, including
   housing authorities, welfare and social services department, churches and other organizations
   operating for the purpose of assisting the needy, regarding the availability of the Apartment
   Complex as desirable housing for low-income families, and facilitate the referral of potential
   tenants to the Apartment Complex; (iv) oversee and supervise the Management Agent; (v) select
   the services which will be provided to such tenants by the Partnership; (vi) select, coordinate,
   and implement social and educational services from the community which will be provided to
   tenants at the Apartment Complex; (vii) use its best efforts to effect and monitor compliance of
   the Partnership and the Apartment Complex with all governmental regulations applicable thereto
   (including without limitation making appropriate administrative filings); (viii) inspect the
   Apartment Complex to determine if the Apartment Complex is being properly maintained and
   that necessary repairs are being made thereto and if such repairs are needed, authorize such
   repairs; and (ix) obtain information from and interface with low-income tenants regarding their
   needs and the services to be provided by the Partnership In addition, the Co-Managing General
   Partners shall be responsible for' ensuring that the Apartment Complex and the operation thereof
   at all times comply and are in conformance with Section 4(b) and 5 of Article XIII of the
   Constitution of the State of California and Sections 214, 254 5 and 259 5 of the California
   Revenue and Taxation Code, as amended

           D       CICAC Matters the Co-Managing General Partners shall cause to be prepared
   and processed the Tax Credit application with the Agency and shall supervise and conduct all
   activities reasonably necessary to secure Tax Credits for the Apartment Complex

            E     Governmental Compliance The Co-Managing General Partners shall effect and
   monitor the  compliance  of the Partnership and the Apartment Complex with the governmental
   regulations applicable thereto. Those efforts shall include making appropriate administrative
   filings and monitoring the income and other' qualifications of tenants

          F.     Property Management The Co-Managing General Partners on behalf of the
   Partnership will diligently enforce all of the obligations of the Management Agreement The
   day-to-day operational management of the Property shall be carried out by the Management
   Agent supervised by the Co-Managing General Partners and approved by the Partnership


                                                    4'
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1820 Page 71 of 333




           G       Rehabilitation Subject to the continued oversight and supervision of the Co-
   Managing General Partners, the Administrative General Partner shall be responsible for the
   rehabilitation of the Project and for its timely completion, and shall be responsible for overseeing
   the Contractor• pursuant to the Construction Contract

            H      Limit on Liability of Co-Managing General Partners Notwithstanding anything
   to the contrary set forth in this Agreement or any related or ancillary agreements between the
   parties, written or oral, the liability of a Co-Managing General Partner to the Partners, the
   Partnership or to any third person, in all instances hereunder, shall be limited solely to the
   interest of the Co-Managing General Partner in the Partnership including any interest that the
   Co-Managing General Partner may now have or in the future may have or any right to payment
   (now or in the future) of any fees, distributions or any other items of compensation under this
   Agreement or the Property Documents (the "Co-Managing General Partner Interest") The
   liability of a Co-Managing General Partner hereunder shall not, in any event, extend to, or be
   enforceable against, any other assets of the Co-Managing General Partner or any other officers,
   directors, employees, or' representative of the Co-Managing General Partner To the full extent
   allowed under applicable law, no Co-Managing General Partner• shall be either jointly or
   severally liable for the acts or omissions at any other Co-Managing General Partner or any other
   Partner

          Section 7 4    Duties and Obligations of the General Partners

            A      The General Partners shall use their best efforts to carry out the purposes,
   business and objectives of the Partnership referred to in Section 2.3, and shall devote to
   Partnership business such time and effort as may be necessary to subject to the provisions of
   Section 7 3 above, (i) supervise the activities of the Management Agent, (ii) make inspections of
   the Project to determine if the Project is being properly maintained and that necessary repairs are
   being made thereto, (iii) prepare or cause to be prepared all reports of operations which are to be
   furnished to the Partners or which are required by any Lender or Agency, (iv) elect to defer the
   commencement of the Credit Period for all or any portion of the Federal Housing Tax Credit
   allowable to the Partners under Section 42(g) of the Code, to the extent that any such deferral
   may be in the best economic interest of the Investor Limited Partner or shall otherwise be
   requested by the Investor Limited Partner, (however, such deferral shall not serve to reduce any
   Credit Deficiency) (v) cause the Project to be insured against fire and other risks covered by such
   insurance in the maximum amount required by any Lender and/or the Agency or, following
   termination of the Regulatory Agreement, good management pr actices, in any event in an
   amount equal to the full replacement value of the Improvements, (vi) obtain and keep in force
   during the term of the Partnership adequate business or rental interruption and workmen's
   compensation insurance satisfactory to each Lender and Agency, (vii) obtain and keep in force
   during the term of the Partnership public liability insurance for the benefit of the Partnership and
   its Partners in amounts from time to time reasonably acceptable to the Agency and the Lenders,
   (viii) enforce all contracts entered into for the benefit of the Partnership, (ix) rehabilitate and
   operate the Property in compliance with all applicable Hazardous Waste Laws, and (x) do all
   other things which may be reasonably necessary to manage the affairs and business of the
   Partnership Further, in the event of any casualty and provided that the insurance proceeds shall
   be made available therefor, the General Partners shall repair any damage to the Project which
   was caused by such event, so as to restore the Project (as nearly as possible) to the condition and


                                                   42
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1821 Page 72 of 333




   status thereof immediately prior to such occurrence All of the insurance policies required by
   this Section 7.4A shall (a) be written by insurance companies rated A or better by Best's,
   (b) include AMTAX as a named insured, and (c) include a provision requiring the insurance
   company to notify AMTAX in writing thirty (30) days prior' to the cancellation of any such
   policy In addition, the General Partners shall promptly provide AMTAX or its representatives
   with copies of such insurance policies upon request from time to time the General Partners
   shall review regularly all of the Partnership and Project insurance coverage to insure that it is
   adequate In particular, the General Partners shall review at least annually the insurance
   coverage required by Section 7 4A(v) to insure that it is in an amount at least equal to the then
   current full replacement value of the Improvements

          B       Subject to the purposes of the Partnership in Section 2.3 the terms of the Project
   Documents and to the requirements of Section 42 of the Code, the General Partners shall use
   reasonable efforts consistent with sound management practice to cause the Project to maximize
   income produced by the Project, including, if necessary, seeking any necessary approvals of, and
   implementing, appropriate adjustments in the rent schedule of the Property

           C      The General Partners shall hold for occupancy such percentage of the apartments
   in the Project in such a manner as to qualify the apartment units comprising the Project as a
   "qualified low income housing project" under Section 42(g) of the Code as interpreted from time
   to time in regulations and rulings promulgated thereunder The General Partners shall not take
   any action which would cause the termination or discontinuance of the qualification of the
   Project as a "qualified low income housing project" under Section 42(g) of the Code or which
   would cause the recapture of any Federal Housing Tax Credit without the Consent of the
   Investor Limited Partner.

           D       The Co-Managing General Partners shall prepare and submit, or cause to be
   prepared and submitted, to the Secretary of the Treasury (or any other Agency designated for
   such purpose), on a timely basis, any and all annual reports, information returns and other
   certifications and information and shall take any and all other action required (i) to insure that the
   Partnership (and its Partners) will continue to qualify for the Federal Housing Tax Credit for all
   Low Income Units in the Project and (ii) unless the Consent of the Investor Limited Partner is
   received to act otherwise in a particular instance, to avoid a Recapture Event

           E     The General Partners agree that, except as provided in or contemplated by the
   Commitments, neither they nor any Related Person will at any time bear the economic risk of
   loss for payment of any Permanent Mortgage Loan the General Partners agree that they will
   not cause any Limited Partner at any time to be personally liable for payment or performance
   uncle! any Note or Mortgage; provided, however, that the Limited Partners shall be liable for the
   performance of their obligations set forth in this Agreement Each Limited Partner agrees not to
   take any action which would cause it to bear the economic risk of loss for payment of any
   Mortgage Loan

           F      The General Partners shall have fiduciary responsibility for the safekeeping and
   use of all funds and assets of the Partnership, whether or not in their immediate possession or
   control The General Partners shall not employ, or permit another to employ, such funds or
   assets in any manner except for the exclusive benefit of the Partnership In addition, the Co-


                                                    43
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1822 Page 73 of 333




  Managing General Partners will insure that adequate insurance coverage is maintained at all
  times including liability insurance of not less than $3,000,000 00 per occurrence including fire,
  theft, hazard and liability insurance for replacement costs, all such policies shall have the
  Investor Limited Partner named as an additional Insured. The Investor Limited Partner may
  require earthquake insurance pending review of a seismic report with a PML rating based upon a
  10% probability of exceedance during a 50-year time interval. If required, the policy shall covet
  at least 22% of the replacement cost of the Apartment Complex and shall have a maximum
  deductible equal to five percent (5%) of the policy The General Partners further guarantee to
  keep a policy acceptable to the Investor Limited Partner in place during the entire Compliance
  Period as defined by the Code Failure to do so may be grounds for removal of the General
  Partners the General Partners shall purchase and maintain an insurance policy reasonably
  acceptable to the Investor Limited Partner covering acts of terrorism, provided that: (a) terrorism
  insurance c overage i s reasonably available for the Project, and (b) the cost o f s uch i nsurance
  policy is commercially reasonable If terrorism insurance meets these criteria, the terrorism
  insurance policy shall be obtained by the General Partners on behalf of the Partnership, and shall
  remain in place throughout the Compliance Period (as defined by the Code) as long as its
  continues to meet these criteria. The General Partners shall make inquiry no less than once per
  calendar year as to the commercially reasonable cost and availability of such terrorism insurance
  The failure of the General Partners to obtain and maintain terrorism insurance in accordance with
  this paragraph, shall be deemed by the parties as sufficient grounds for removal pursuant to
  Section 4 5(iv).

         G      No General Partner shall contract away the fiduciary duty owed at common law to
  the Limited Partners

           H      The General Partners shall (i) not knowingly store (except in compliance with
  applicable Hazardous Waste Laws) or dispose of any Hazardous Material at the Project;
  (ii) neither directly nor indirectly knowingly transport or arrange for the transport of any
  Hazardous Material (except in compliance with applicable Hazardous Waste Laws); (iii) provide
  the Limited Partners with written notice (x) upon any General Partner's obtaining knowledge of
  any potential or known release, or threat of release, of any Hazardous Material at or from the
  Project or any other Facility or Vessel owned, occupied, or operated by any General Partner, any
  Affiliate of a General Partner or any Person for whose conduct any General Partner or Affiliate
  of a General Partner is or was responsible or whose liability may result in a lien on the Project;
  (y) upon any General Partner's receipt of any notice to such effect from any Federal, state, or
  other governmental authority; and (z) upon any General Partner's obtaining knowledge of any
  incurrence of any expense or loss by any such governmental authority in connection with the
  assessment, containment, or removal of any Hazardous Material for which expense or loss any
  General Partner may be liable or for which expense or loss a lien may be imposed on the Project
  only to the extent such action does not violate any restriction covenants applicable to the Project

          I      If requested to do so by the Investor Limited Partner at any time after the
  completion of the fourteenth year of the compliance period (as defined in Section 42(i)(1) of the
  Code), the General Partner shall submit a written request to the Credit Agency to find a Person to
  acquire the Partnership's interest in the low-income portion of the Project and/or take such other
  action permitted or requited by the Code as the Investor Limited Partner may reasonably request
  to effect a sale of the Project or to terminate the extended use commitment of


                                                  44
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1823 Page 74 of 333




    Section 42(h)(6)(B) of the Code to the extent such action is not violative of any restrictive
    covenants applicable to the Project

             J      Subject to compliance with Section 42 of the Code and the rules of the Agency,
    upon completion of the Compliance Period, the General Partners shall have the option (the
    "Option") to purchase the interest of the Investor Limited Partner in the real estate, fixtures and
    personal property oft he P artnership (the "Interest") for a p eriod oft wenty-four ( 24) months
    The General Partner may exercise the Option upon written notice to the Investor Limited Partner
    at any time after the end of the Compliance Period (the "Option Period") In the event the
    General Partners exercise the Option, their must pay to the Investor Limited Partner the Option
    Price (as defined herein) in cash The Option Price shall equal the greater of (i) the fair market
    value of the Interest, without offset for any lack of control or inability to control management of
    the Investor Limited Partner, (fair market value shall be determined by two independent MAI
    appraisers: one selected by the General Partners and one by the Investor Limited Partner If such
    appraisers are unable to agree on the value, they shall jointly appoint a third independent MAI
    appraiser whose determination shall be final and binding), or (ii) an amount determined by the
    Partnership Accountants, which is sufficient to pay (a) all outstanding indebtedness secured by
    the Apartment Complex and (b) distribute to the Investor Limited Partner cash proceeds
    sufficient to enable the Investor Limited Partner to pay, on an after tax basis, any taxes projected
    to b e imposed o n the Investor Limited Partner as a r esult o f the s ale pursuant t o the Option
    However, in no event shall the Option Price be at an amount less than the Exit Tax Distribution

          K        Subject to the Option in Section 7 41 above, the Limited Partner shall have the
   option to force a sale of its interest in the real estate, fixtures and personal property comprising
   the Apartment Complex (the "Limited Partnership Option") for a period of twenty-four (24)
   months following the close of the Compliance Period as determined by the Code Such sale shall
   be executed at fair market value, as determined under Section 7 4J In the event that the Investor
   Limited Partner exercises the Limited Partnership Option, the General Partners shall have a
   "Right of First Refusal" to purchase the Partnership Interest.

           Section 7.5    Representations and Wan antes; Certain Indemnities

          A       The Co-Managing General Partners, to the extent of their actual knowledge, and
   Administrative G ener al P artner hereby, s ever ally but not j ointly, r epresent and w arrant t o the
   Investor Limited Partner that the following are true as of the date hereof and will be true on the
   due date for each Installment:

                  (i)     The Partnership is a duly organized limited partnership validly existing
           under the laws of the State and has complied with all recording requirements with each
           proper governmental authority necessary to establish the limited liability of the Limited
           Partners as provided herein.

                   (ii)    Except as may have been previously disclosed in writing to the Investor
           Limited Partner, no litigation or proceeding against the Partnership, any General Partner,
           the Builder or the Developer', nor any other litigation or proceeding directly affecting the
           Project, is to its knowledge pending before any court, administrative agency or other
           governmental authority which would, if adversely determined, have a material adverse


                                                     1';
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1824 Page 75 of 333




        effect on the Partnership, any General Partner, the Builder, the Developer or their
        respective businesses or operations, except for such matters as to which the likelihood of
        such a determination adverse to the Partnership is, in the opinion of Partnership Counsel
        or other counsel acceptable to the Investor Limited Partner, remote.

                (iii) (a)      No default by any General Partner, any Affiliate thereof' having
        any relationship with the Project, or the Partnership, in any material respect has occurred
        or is continuing (nor has there occurred any continuing event which, with the giving of
        notice or the p assage oft ime orb oth, would constitute such a default i n any m aterial
        respect) under any of the Project Documents

                        (b)   The Project Documents are in full force and effect (except to the
        extent fully performed in accordance with their respective terms)

                       (c)     All operating and replacement reserves are fully funded to the
        extent required by the Project Documents and this Agreement.

                       (d)    No default under the Bond Documents has occurred or is
        continuing

                (iv)   No Partner or Related Person bears the economic risk of loss with respect
        to the indebtedness evidenced by any Note secured by any Permanent Mortgage Loan,
        except as permitted by Article IIIA

                 (v)   All building, zoning and other applicable certificates, permits and licenses
        necessary to permit the construction, rehabilitation, repair, use, occupancy and operation
        of the Project have been obtained (other than prior to construction commencement or
        completion of the Project or a specified portion thereof, such as will be issued only after
        the commencement of construction or completion of the Project or such specified portion
        thereof) and neither the Partnership nor the General Partners have received any notice or
        has any knowledge of any violation with respect to the Project of any law, rule,
        regulation, order or decree of any governmental authority having jurisdiction which
        would have a material adverse effect on the Project or the construction, rehabilitation, use
        or occupancy thereof, except for violations which have been, or will be, cured and notices
        or citations which have been withdrawn or set aside by the issuing agency or by an order
        of a court of competent jurisdiction It is specifically acknowledged that as of the date of
        this Agreement that construction of the Project has not commenced, and working
        drawings are in process

               (vi)    The Partnership will as of the commencement of the Construction
        Mortgage Loan, own the fee simple interest in the Property and have good and
        marketable title thereto, fl ee and clear of any liens, charges or encumbrances other than
        the Mortgage[s], matters set forth in the Title Policy delivered at Investment Closing,
        encumbrances the Partnership is permitted to create under Sections 2 4 and 7 1, and
        mechanics' or other liens which have been bonded or insured or reserved against in such
        a manner as to preclude the holder of such lien or such surety or insurer from having any
        recourse to the Property or the Partnership for payment of any debt secured thereby
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1825 Page 76 of 333




         None of the liens, charges, encumbrances or exceptions set forth in the Title Policy
         delivered at Investment Closing has or will have a material adverse effect upon the
         construction or operation of the Project

                (vii) The execution and delivery of all instruments and the performance of all
        acts heretofore or hereafter made or taken or to be made or taken, pertaining to the
        Partnership or the Property by any General Partner or Affiliate thereof which is a
        corporation have been or will be duly authorized by all necessary corporate or other
        action, and the consummation of any such transactions with or' on behalf of the
        Partnership will not constitute a breach or violation of; or. a default under, the charter or
        by-laws of any such corporation or any agreement by which any such corporation or any
        of its properties is bound, nor constitute a violation of any law, administrative regulation
        or court decree Each such corporation is duly organized and validly existing under the
        law of the state of its incorporation.

               (viii) Neither the Co-Managing General Partners nor Administrative General
        Partner is in default in any material respect in the observance or performance of any
        provision of this Agreement to be observed or performed by such General Partner

               (ix)   the Related Agreements are in full force and effect and no default by any
        party thereto (other than AMTAX or its Affiliates) has occurred or is continuing
        thereunder (nor has there occurred any event which, with the giving of notice or the
        passage of time, or both, would constitute such a default in any material respect
        thereunder)

               (x)     No Event of Bankruptcy has occurred and is continuing with respect to the
        Partnership, any General Partner, its Affiliates, the Developer or its Affiliates or the
        Purchaser.

                (xi)    the entire Project will qualify, or on and after the Completion Date
        qualifies, as a "qualified low-income housing project" under Section 42(g) of the Code
        and all Units in the Project will qualify as Low-Income Units as defined under Section 42
        of the Code

               (xii) the General Partners are not insolvent as defined in the Uniform
        Fraudulent Transfer Act or such other fraudulent conveyance law as may be applicable
        under the laws of the State

                (xiii) All tax returns, financial statements, Schedules K-1 and reports due under
        Article XII have been properly filed and/or transmitted, as applicable

                (xiv) The General Partners have not: (i) knowingly stored (except in compliance
        with applicable Hazardous Waste Laws) or disposed of any Hazardous Material at the
        Project; (ii) directly nor indirectly knowingly transported or arranged for the transport of
        any Hazardous Material (except in compliance with applicable Hazardous Waste Laws)

               (xv) To the best of the General Partners' knowledge, no Hazardous Material
        was ever or is now stored on, transported or disposed of on the Land (except to the extent


                                                 47
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1826 Page 77 of 333




           any such storage, transport or disposition was at all times in compliance with all
           Hazardous Waste Laws)

                   (xvi) Io the best of the General Partners' present knowledge, and subject to the
           final allocation, Cost Certification and compliance with Section 42 of the Code, the
           amount of the Maximum Annual Credit to the Partnership is anticipated to be
           approximately $571,858

                   (xvii) Bonds will as of the bond issuance date have been properly issued for the
           benefit of the Project in accordance with Section 142 (d) of the Code and the Project is or
           will be financed in accordance with Section 42(h)(4) of the Code The Partnership will
           comply with the requirements of the Bond Documents, including owning and operating
           the Project as a "qualified residential rental project" within the meaning of Section 142(d)
           of the Code for the required period

                   (xviii) At least 50% or more of the sum of (i) the aggregate basis of the land and
          (ii) the aggregate basis of the building is financed with tax-exempt bond proceeds, and
          the entire project is eligible for Credits under Section 42(h)(4)(B)

           B       The Administrative General Partner agrees to promptly indemnify, defend and
   hold harmless the Partnership and the Limited Partners from and against any and all claims,
   losses, damages and liabilities (as well as from and against any and all attorneys' fees and other
   costs and expenses incurred in connection therewith) which the Partnership and the Limited
   Partners may incur by reason of any liabilities to which either the Partnership or the Project is
   subject at the Admission Date; provided, however, that the foregoing indemnification shall not
   apply to any Mortgage, necessary contractual obligations normally incurred pursuant to the
   Commitments in connection with the operation of the Property, or to acts for which the General
   Partners are entitled to indemnification under Section 7.6

           C        The A dministrative General P artner agrees p romptly t o indemnify, d efend, and
   hold harmless the Partnership and the Limited Partner's from and against any claim, loss, damage
   or liability (as well as from and against any and all attorneys' fees and other costs and expenses
   incurred in connection therewith) on account of the presence or escape of any Hazardous
   Material at or from the Property (or at any other' location) Any claim, loss, damage or liability
   described in the immediately preceding sentence may be defended, compromised, settled, or
   pursued by the Limited Partners with counsel of the Limited Partners' selection, but at the
   expense of the Administrative General Partner Notwithstanding anything else set forth in this
   Agreement, this indemnification shall survive the withdrawal of any Administrative General
   Partner and/or the termination of this Agreement

          Section 7 6    Indemnification

           Each General Partner (including any Co-Managing General Partner or Retired General
   Partner) shall be indemnified by the Partnership against any losses, judgments, liabilities, costs
   and expenses (including reasonable attorneys' fees)and amounts paid in settlement of any claims
   sustained by him or it in connection with the Partnership from parties other than the Partnership
   or the Investor Limited Partner, provided that the same were not the result of: (x) willful



                                                   4S
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1827 Page 78 of 333




    misconduct, (y) reckless disregard for the Partnership's welfare, (z) or gross dereliction of duty,
    on the part of the General Partner or any of its "Designated Affiliates" (as such term is defined in
   Section 7 7B) and were the result of a course of conduct which the General Partner, in good
    faith, believed to be in the best interest of the Partnership The Partnership shall advance costs,
   and expenses (including reasonable attorneys' fees) to be incurred in defending any such action
   upon receipt of an undertaking by such General Partner to reply such amount if it is ultimately
   determined that such General Partner is not entitled to indemnification by the Partnership. Any
   indemnity under this Section 7 6 shall be provided out of and to the extent of Partnership assets
   only, and no Limited Partner shall have any personal liability on account thereof; provided,
   however, that no indemnification shall be provided for any losses, liabilities or expenses arising
   from or out of any alleged violation of federal or state securities laws unless (1) there has been a
   successful adjudication on the merits of each count involving alleged securities law violations as
   to the particular indemnitee and the court approves indemnification of litigation costs; (2) such
   claims have been dismissed with prejudice on the merits by a court of competent jurisdiction as
   to the particular indemnitee and the court approves indemnification of litigation costs; or (3) a
   court of competent jurisdiction approves a settlement of the claims against a particular
   indemnitee and finds that indemnification of the settlement and related costs should be made In
   any claim for indemnification in connection with a settlement which was so approved, the party
   seeking indemnification shall place before the court the position of the Securities and Exchange
   Commission and the relevant State Securities Commission and any state securities administrator
   whose rules or. published policies require such disclosure with respect to the issue of
   indemnification for securities law violations.

           The Partnership shall not incur the cost of that portion of any insurance which insures any
   party against any liability as to which such party is herein prohibited from being indemnified

          Section 7 7     Liability of General Partners to Limited Partners

           A      No General Partner or Designated Affiliate (as defined in Section 7 7B) shall be
  liable, responsible or accountable for damages or otherwise to the Partnership or to any Limited
  Partner for any loss suffered by the Partnership which arises out of any action or' inaction of such
  General Partner or Designated Affiliate if' that General Partner or Designated Affiliate, in good
  faith, believed that such course of conduct was in the best interests of the Partnership and such
  course of conduct did not constitute willful misconduct, reckless disregard for the Partnership's
  welfare or gross dereliction of duty on the part of'that General Partner or Designated Affiliate

          B       As used in Sections 7.6 and 7 7, a "Designated Affiliate" is any Person
  performing services on behalf of the Partnership who: (1) directly or indirectly controls, is
  controlled by, or is under common control with any General Partner, (2) owns or controls 10% or
  more of the outstanding voting securities of any General Partner, (3) is an officer, director,
  partner or trustee of' any General Partner, or (4) if any General Partner is an officer, director,
  partner or trustee, of any company for which the General Partner acts in any such capacity

          Section 7 8    Reserves

       A       The General Partner shall establish all reserves required by any of the Project
  Documents and maintain them in accordance with the terms thereof



                                                   4')
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1828 Page 79 of 333




           B      Additionally, the General Partner shall establish an initial operating reserve
  account (at a date no later than that of the Second Installment as set forth in Section 5 IA) in the
  amount of $90,000, to provide for operating deficits In the event that the General Partner must
  fund any amount of this reserve, the amount funded by the General Partner is to be treated as a
  "Subordinated Loan", except that any maximum annual repayment amount may not exceed 25%
  of the initial amount funded with the Subordinate Loan and repayment will not begin until after
  tax returns and audits for one full year of operations are completed The initial amount must be
  maintained annually with the minimum balance to be funded by operations cash flow or
  additional "Subordinated Loans" if' necessary If the Permanent Lender requires additional
  operating and/or debt service reserves, the required Operating Reserve Account may be used to
  fund all or part of lenders requirements only upon the Investment Limited Partner's reasonable
  approval. The required amount of Operating Reserves will be reduced by one-half (50%) of the
  initial reserve amount upon three (3) consecutive calendar years of the Property operating at a
  1 15 debt coverage ratio, The released amount will be applied towards Cash Flow. Upon the
  Property obtaining an average of 1 15 debt coverage ratio for one (1) additional year thereafter,
  the balance of Operating Reserves may be released towards Cash Flow and an Operating Reserve
  shall no longer be required..

          C       Additionally, the General Partners shall establish a reserve account for capital
  replacements, which account shall be funded by annual deposits of $200 per apartment, and
  which shall be funded on a monthly basis beginning at the time of the Second Installment as set
  forth in Section 5 1A increasing to $250 per apartment unit in year six and to $300 per apartment
  unit in year eleven, or as otherwise required by the Permanent Lender Withdrawals from such
  reserve shall be utilized solely to fund capital repairs and improvements, or scheduled
  maintenance or turnover costs, deemed necessary by the Co-Managing General Partners and,
  except in the case of withdrawals of $5,000 or less, may be made only with the Consent of the
  Investor Limited Partner, which such Consent or ratification shall not unreasonably be withheld
  All withdrawals must be disclosed in writing to the Investor Limited Partner within fourteen (14)
  days thereof. Such withdrawals may be expensed or capitalized as determined by the General
  Partners in consultation with the Investor Limited Partner

          D      In addition, the General Partners shall establish a lease-up reserve (the "Lease-Up
  Reserve") in the amount of $135,000, which shall be funded at a date no later than that of the
  First Installment. The Lease-Up Reserve may be used for operating deficits during the lease-up
  period and any remaining amount may be released to Cash Flow upon the Property obtaining
  three (3) consecutive months of 1 15 debt cover age ratio

         Section 7 9    Obligation To Provide for Project Expenses

          A       The General Partners agree that if the Partnership requires funds beyond that
  available from Cash Flow or any amounts released from reserves under Section '7.8, to (i)
  discharge Project Expenses (other than to make payments to Partners, debt service on the City of
  San Tose Loan, payments of any outstanding Subordinated Loans or other obligations herein
  provided to be payable solely out of Cash Flow or distributions of Capital Proceeds) during or in
  respect of the period commencing on the Admission Date or to comply with Tax Credit rules or
  regulations, (ii) pay the Asset Management Fee or (iii) assure maintenance by the Partnership of
  Surplus Cash of at least $1 00 at all times during such period (other than for the payment of


                                                  50
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1829 Page 80 of 333




    items p rohibited i n ( i) above), the General P artners s hall furnish t o the Partnership the funds
    required (items (i) through (iii) above are collectively referred to as the "Expense Obligations")
    The General Partners shall not be obligated to fund operating deficits in excess of an aggregate
    amount equal to $ 250,000 i n three (3) years o f• operations immediately following the Second
    Installment of Capital Contributions of the Investor Limited Partner The obligation to fund
    operating deficits for the next three year period after such initial three year period shall be
    capped at an aggregate maximum amount of $120,000 For each consecutive three year period
    thereafter, the maximum aggregate operating deficit obligation shall be reduced by $40,000 per
    subsequent three year period Amounts so furnished shall constitute Subordinated Loans Any
    such Subordinated Loan shall not be interest-bearing and shall be repayable only as provided in
    Article VI Failure to timely pay any Expense Obligations, at any time, shall be ground for
    removal of the General Partners from the Partnership However, if the removal is initiated
    against General Partners after the termination of the funding periods stated above (the "Release
    Date") for failure to timely pay any Expense Obligations, the General Partners shall not be liable
    for any accrued but unpaid Expense Obligations i nitially a rising a fter the Release Date, s uch
    subsequent amount to be forgiven upon the uncontested removal of the General Partner from the
    Partnership

           Section 7.10 Certain Payments to the General Partners and Affiliates


           A        For its services in connection with the development of the Property and the
    supervision t o completion o 1 the c onstruction oft he Improvements and as r• eimbursement for
    Development Advances, the Developer shall be entitled to receive the amounts set forth in the
    Development Agreement

          B       All of the Partnership's expenses shall be billed directly to, and paid by, the
   Partnership to the extent practicable Subject to the terms of this Agreement, reimbursements to
   a General Partner or any of its Affiliates by the Partnership shall be made subject to the
   following conditions:

                  (i)    such goods or services must be necessary for the prudent formation,
           development, organization or operation of the Partnership;

                    (ii)   reimbursement for goods or services provided by Persons who are not
           affiliated with a General Partner shall not exceed the cost to a General Partner or its
           Affiliates of obtaining such goods or service-,; and

                   (iii) reimbursement for goods and services obtained directly from a General
           Partner or its Affiliates shall not exceed the amount the Partnership would be required to
           pay independent parties for comparable goods and services in the same geographic
           location.

          C       The Partnership shall pay to the Investment Partner Manager a cumulative Asset
   Management Fee in an amount equal to $10,000 (as adjusted annually by the C P I) commencing
   January 1, 2004 the Asset Management Fee shall be payable from Cash Flow or Capital
   Proceeds as provided in Section 6 2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1830 Page 81 of 333




           D       The Partnership shall pay to Affordable Housing Access, Inc a cumulative
    Partnership Management Fee in an amount equal to $14,000, adjusted annually for actual rent
    increases, from Cash Flow or Capital Proceeds as provided in Section 6.2

           E       The Partnership shall pay:

                   (i)     A non-cumulative annual Supervisory and Incentive Management Fee to
           the General Partners from "Distributions of Cash Flow" in an amount equal to 6 5% of
           the total Gross Revenues of the Partnership The Supervisory and Incentive Management
           Fee shall be payable solely from Cash Flow as provided in Section 6 2A

                  (ii)    An Operating Deficit Management Fee to the General Partners from
           Distributions of Cash Flow and Distributions of Capital Proceeds in an amount equal to
           25% of the total Gross Revenues of the Partnership, as provided in Sections 6 2A and
           6 2B

           F       Neither the General Partners nor any of their Affiliates shall be entitled to any
   other compensation, fees or profits from the Partnership in connection with the acquisition,
   construction, development or rent-up of the Land or Improvements or for the administration of
   the P artnetship's b usiness orotherwise, except for ( i) payments provided for or referred to in
   Sections 2 4(v) o r 7 .10, (ii) payments o f the Management Fee referred to in Article XI o r the
   Supervisory and Incentive Management Fee and Development Fee set forth in the Development
   Agreement, (iii) fees and distributions under Article VI and (iv) such other fees and distributions
   as otherwise stated herein, or as negotiated with the Limited Partner• or as may be permitted to be
   paid by the Lenders or the Agency out of the proceeds of any Mortgage Loan.

           Section 7.11 [INTENIIONALLY OMIT IED]

           Section 7.12   Grant of Security Interest

           In order to secure the performance by the General Partners and the Developer of their
   obligations t o the Investor• Limited P artner under t his Agreement and all other a greements ot
   instruments delivered concurrently herewith, the General Partners and the Developer hereby
   collaterally assign to the Investor Limited Partner all amounts otherwise payable to the General
   Partners and the Developer under this Agreement and the Development Agreement (as fees,
   distributions or otherwise), which assignment shall be deemed a grant of a security interest The
   General Partners and the Developer hereby represent and warrant to the Investor Limited Partner
   that the security interest granted hereunder is and shall remain a perfected first security interest
   in the collateral herein described subject and subordinate, if applicable, to the Bond Documents,
   the Construction Loan and the Permanent Mortgage Loan At the request of the Investor Limited
   Partner, the General Partners and the Developer shall execute such documents and take such
   other actions as may be necessary or appropriate in the discretion of the Investor Limited Partner
   to further evidence and perfect the security interest granted hereby

           Notwithstanding any of the foregoing, unless and until there occurs an event of default of
   a material obligation of the General Partners, or Developer hereunder which remains uncured
   after expiration o f t he applicable c ure p eriod, the Investor Limited P artner agrees t o forebear
   exercising its right to Developer Fees payable to Developer or the General Partners, and the


                                                    52
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1831 Page 82 of 333




    Developer or the General Partners shall have the right to receive all Developer Fees and retain
    and enjoy the same not otherwise needed to complete the development of the project

            Section 7 13 Tax Matters Partner

          A.       the Tax Matters Partner ("TMP") for the Partnership shall be the Administrative
    General Partner serving in such capacity from time to time

            B       The I MP s hall h ave the right t o resign a s the IMP b y giving thirty (30)days
    written notice to each Partner, provided there is another General Partner willing to serve in such
    capacity Upon the resignation, death, legal incompetency or Event of Bankruptcy of the Person
    serving as the IMP, any successor to the interest of the TMP pursuant to the applicable
    provisions of this Section 7 9 shall be designated as the successor IMP, but such designee shall
    not become the IMP until the designation of such Person has been approved by the Consent of
    the Investor Limited Partner, which consent shall not be unreasonably withheld or delayed

            C       The T MP s hall employ experienced tax counsel f o r epresent the P artnership i n
    connection with any audit or investigation of the Partnership by the Service, and in connection
    with all subsequent administrative and judicial proceedings arising out of such audit the fees
    and expenses of such counsel shall be a Partnership expense and shall be paid by the Partnership
    Such counsel shall be responsible for representing the Partnership; it shall be the responsibility of
    the General Partners and of the Investor Limited Partner, at their expense, to employ tax counsel
    to represent their respective separate interests

            D      The TMP shall keep the Partners informed of all administrative and judicial
    proceedings, as required by Section 6623(g) of the Code, and shall furnish to each Partner who
    so requests in writing, a copy of each notice or other communication received by the TMP from
    the Service (except such notices or communications as are sent directly to such requesting
    Partner by the Service). All third party costs and expenses incurred by the IMP in serving as the
    TMP shall be Partnership expenses and shall be paid by the Partnership.

           E.      the IMP shall not have the authority, unless such action has been approved by
    the Consent of the Investor Limited Partner, to do all or any of the following:

                  (i)     To enter into a settlement agreement with the Service which purports to
           bind partners other than the TMP,

                   (ii)    To file a petition as contemplated in Section 6226(a) or 6228 of the Code,

                   (iii)   To intervene in any action as contemplated in Section 6226(b) of the
           Code,

                   (iv)    To file any request contemplated in Section 6227(b) of the Code, or,

                 (v)     Io enter into an agreement extending the period of limitations as
           contemplated in Section 6229(b)(1)(B) of the Code




                                                     53
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1832 Page 83 of 333




           F.       The relationship of the IMP to the Investor• Limited Partner is that of a fiduciary,
   and the IMP has a fiduciary obligation to perform its duties in such manner as will serve the best
   interests of the Partnership and the Investor Limited Partner.

            G       The Partnership shall indemnify the TMP (including the officers and directors of a
   corporate TMP) from and against judgments, fines, amounts paid in settlement, and expenses
   (including attorneys' fees) reasonably i rimmed b y them i n any c ivil, criminal o r investigative
   proceeding in which they are involved or threatened to be involved by reason of being the IMP,
   provided that the TMP acted in good faith, within what is reasonably believed to be the scope of
   its authority and for a p urpose whichitr easonably believed to be int he best interests o f the
   Partnership or the Partners The TMP shall not be indemnified under this provision against any
   liability to the Partnership or its Partners to any greater extent than the indemnification allowed
   by Section 7 6 of this Agreement The indemnification provided hereunder shall not be deemed
   to be exclusive of any other rights to which those indemnified may be entitled under any
   applicable statute, agreement, vote of the Partners, or otherwise

          Section 7 14 Special Limited Partner

            Unless the General Partners are lawfully and validly removed in accordance with the
   provisions of Section 4 5, the Special Limited Partner shall have no right or authority to act in
   any capacity on behalf of the Partnership or to represent or bind the Partnership in any capacity
   or• in any manner• A Co-Managing General Partner shall become unable to serve as Co-
   Managing General Partners or if there is a Change in Control of the Co-Managing General
   Partners, Protech, or a non-profit entity designated by Protech, shall be admitted to the
   Partnership as a General Partner and designated as the Co-Managing General Partners subject to
   the consent of the Investment Partner Manager If the Administrative General Partner shall
   become unable to serve as Administrative General Partner or if there is a Change in Control of
   the Administrative General Partner, Protech shall be admitted as the Administrative General
   Partner• subject to the consent of the Investment Partner Manager.

                                          ARTICLE VIII
                        Withdrawal of a General Partner; New General Partners

          Section 8 1    Voluntary Withdrawal

          A.      No General Partner shall have the right to withdraw or retire voluntarily from the
   Partnership or sell, assign or encumber his or its Interest without the Consent of the Investor
   Limited Partner and, if required, any Requisite Approvals, provided, that subject to any
   necessary consent by the Authority and the Lenders, CHBA may withdraw prior to the
   Completion Date, in which event AHAI shall be the Sole Managing General Partner

          B       Notwithstanding the foregoing, a General Partner may at any time propose to the
   Investor Limited Partner a Person to serve as his or its successor, or if at such time there be more
   than one General Partner, to serve as a successor to one or more of the General Partners desiring
   to withdraw If the Consent of the Investor Limited Partner is obtained, and all Requisite
   Approvals are obtained to such withdrawal and the admission of such successor, all Partners
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1833 Page 84 of 333




    hereby agree that this Agreement and the Certificate shall be appropriately amended to effect
    such withdrawal and admission

           Section 8.2    Right Io Continue

           In the event of the occurrence of a Terminating Event with respect to any General
   Partner, the remaining General Partners, if any, and any successor. General Partner, shall have the
   right to elect to continue the business of the Partnership employing its assets and name, all as
   contemplated by the laws of the State Within ten (10) days after the occurrence of such
   Terminating Event, the remaining General Partners, if any, shall notify the Investor Limited
   Partner thereof and of their decision whether or not to continue the business of the Partnership

          Section 8 3     Successor General Partner

           A     Upon the occurrence of any Terminating Event referred to in Section 8 2, the
   remaining General Partners may (but are not required to) designate a Person to become a
   successor General Partner to the General Partner as to whom such event shall have occurred
   Any Person so designated, subject to the Consent of the Investor Limited Partner (and, if
   required by the Act or any other applicable law, the consent of any other Partner so required),
   shall become a successor General Partner upon its written agreement to be bound by the Project
   Documents and by the provisions of this Agreement

           B       If a ny Terminating Event referred to in Section 8.2 shall occur at a time when
   there is no remaining General Partner and no successor becomes a successor General Partner
   pursuant to the preceding provisions of this Section 8 3 or if the remaining General Partners do
   not elect to continue the business of the Partnership (in which case such Partners shall also be
   considered "Retired General Partners" for purposes of this Article VIII), then the Investor
   Limited Partner shall have the right to designate a Person to become a successor General Partner
   upon his or its written agreement to be bound by the Project Documents and by the provisions of
   this Agreement

           C.      If the Investor Limited Partner elects to reconstitute the Partnership pursuant to
   this Section 8 3 and admit a successor General Partner pursuant to this Section 8 3, the
   relationship of the parties in the reconstituted Partnership shall be governed by this Agreement

          Section 8 4    Interest of Predecessor General Partner

           A       Except as provided in Section 8 3, no assignee or transferee of all or any part of
   the Partnership Interest of a General Partner shall have any automatic right to become a General
   Partner Upon the designation of a successor General Partner (if any) pursuant to Section 8 3,
   such Partner shall have the option to acquire the predecessor General Partner's Partnership
   Interest by paying to such General Partner or its representatives the fair market value of such
   Partnership Interest (provided that if the predecessor General Partner is in violation of any of the
   covenants or undertakings contained in this Agreement, or has violated any representation or
   warranty contained herein, the designated successor General Partner may pay such amount into
   escrow until such violation has been corrected) Any dispute as to such fair market value or as to
   the final disposition of such amount shall be settled by Arbitration



                                                   Sj
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1834 Page 85 of 333




            B       If no successor General Partner is designated or if the designated successor
    General Partner of the predecessor General Partner does not desire to purchase the Partnership
    Interest of the predecessor General Partner, such Partnership Interest of the predecessor General
    Partner shall be deemed to be that of a Special Class Limited Partner and the holder thereof shall
    be entitled only to such rights as the assignee of a Limited Partnership Interest may have as such
    under the provisions o f Section 9 4 h ereof, the Uniform Act and o then• applicable laws o f t he
    State..

            C       Upon the occurrence of a Terminating Event as to any General Partner (other than
    the initial withdrawal of CHBA prior to the Completion Date), such General Partner (the
    "Retired General Partner") shall be deemed to have automatically transferred to the remaining
    General Partners, in proportion to their respective General Partnership interests, or, if there shall
    be no remaining General Partners, then to the Partnership for the benefit of the remaining
    Partners, all or such portion of the General Partnership Interest of such Retired General Partner
    which, when aggregated with the existing General P artnership Interests of all such r emaining
    General Partners, if any, will be sufficient to assure such remaining General Partners and any
    successor General Partner a .0045% interest in all Profits, Losses, Tax Credits and distributions
    of the Partnership under Article VI hereof. No documentation shall be necessary to effectuate
    such transfer, which shall be automatic That portion of the General Partnership Interest of the
    Retired General Partner which shall not have been transferred pursuant to this Section 8 4C shall
    be retained by such Retired General Partner (or pass to legal representatives of a deceased
    General Partner•) who or which shall have the status of a Special Limited Partner, with no right to
    receive a share of the Profits, Losses, Tax Credits, and distributions of the Partnership to which
    the Retired General Partner as such, would have been entitled had such Terminating Event not
    occurred, and such Retired General Partner (or his legal representatives in the case of a deceased
    General Partner) shall not be considered to be a Limited Partner for the purpose of sharing the
    benefits allocated to the Limited Partners under Article VI hereof and shall not participate in the
    votes or consents of the Limited Partners hereunder No consideration shall be paid to such
    Retired General Partner by the remaining General Partners or the Partnership in the event of a
    Transfer pursuant to this Section 8 4C

            D      For the purposes of Article VI hereof, the effective date of the transfer pursuant to
    the provisions of Section 8..4C of the General Partnership Interest of a Retired General Partner
    shall be deemed to be the date on which such Terminating Event occurs

            E.      Anything herein contained to the contrary notwithstanding, any General Partner
   who withdraws voluntarily in violation of Section 8.1 or is removed shall remain liable for all of
   its obligations under this Agreement, for its obligations under the Related Agreements and the
   Project Documents, for• all its other obligations and liabilities hereunder incurred or accrued prior•
   to the d ate o fits withdrawal and for any 1 oss o r damage which the Partnership o r any o fits
   Partners may incur as a result of such withdrawal, except for any loss or damage attributable to
   the activities of the remaining and/or successor General Partners subsequent to such withdrawal
   or removal Notwithstanding anything herein to the contrary, the Co-Managing General Partner's
   liability on withdrawal or removal is limited to the loss of its Partnership interest.

           F       The estate (which term, for purposes of this Section 8 4F, shall include the heirs,
   distributees, estate, executors, administrators, guardian, committee, trustee or other personal


                                                     jry
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1835 Page 86 of 333




      representative) of a General Partner who is a natural person as to whom a Terminating Event has
      occurred s hall b e and remain liable for a 11 his 1 iabilities and obligations hereunder, except a s
      provided in this Section 8 4F In the event of the death, insanity or incompetency of a General
      Partner who is a natural person, his estate shall remain liable for all his obligations and liabilities
      hereunder incurred or accrued prior to the date of such event, and for any damages arising out of
      any breach of this Agreement by him, but his estate shall not have any obligation or liability on
      account of the business of the Partnership or the activities of the other General Partners after his
      death, insanity or incompetency unless it elects to become a General Partner pursuant to Section
      83A

             Section 8 5     Designation of New General Partners

            A      A General Partner may, with the written consent of all Partners, at any time
     designate one or more new General Partners with such General Partnership Interest(s) as the
     General Partner may specify

             B      Any new General Partner shall, as a condition of receiving any interest in
     Partnership Property, agree to comply with the terms of the Project Documents and by the
     provisions of this Agreement to the same extent and on the same terms as any other General
     Partner

             Section 8 6     Amendment of Certificate: Approval of Certain Events

             A      Upon the admission of a new General Partner, pursuant to the preceding
     provisions of this Article VIII, the Schedule shall be amended to reflect such admission and an
     amendment to the Certificate, also reflecting such admission, shall be filed in the manner and to
     the extent required by the Uniform Act

             B       Each Partner hereby consents to and authorizes any admission or substitution of a
     General Partner or any other transaction, including, without limitation, the continuation of the
     Partnership business, which has been authorized by the requisite percentage of Partners under the
     provisions of this Agreement, subject to the provisions of Section 8 7, and hereby ratifies and
     confirms each amendment of this Agreement and/or the Certificate necessary or appropriate to
     give effect to any such transaction

            Section 8 7     Admission of a General Partner

            Notwithstanding any other provisions of this Agreement, no Person shall be admitted as
    an additional or successor General Partner without the written approval of all Partners and,
    unless prior to consummation of such transaction, the Limited Partners shall have received an
    opinion of Special Counsel to the effect that the consummation of such transaction will not cause
    (i) the Partnership to be treated as an "association" for federal income tax purposes, or (ii) the
    Limited Partners to be deemed to be taking part in the control of the business of the Partnership
    within the meaning of' the Uniform Act




                                                      57
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1836 Page 87 of 333




                                                ARTICLE IX

                    Transfer of Limited Partner Interests; Additional Limited Partners

            Section 9 1    Right To Assign

            The Investor Limited Partner may not make a voluntary assignment of the whole or any
    portion of its Partnership Interest without the written consent of the General Partners, which said
    consent may be withheld with respect to any assignment by the Investor Limited Partner in the
    reasonable discretion of the General Partners Consent to assignments of the Investor Limited
    Partner Interest shall be withheld to the extent necessary to preserve the Partnership's tax status
    and attributes and to comply with securities laws Notwithstanding the foregoing, in no event
    shall any assignee of a Limited Partner have any right to become a Substitute Limited Partner
    without compliance with all applicable provisions of this Article LX

           Section 9 2     Restrictions

           A     No sale or exchange of the Interest of any Person as a Limited Partner shall be
    made if such sale or exchange would violate the Regulations, except a sale pursuant to the
    Purchase Agreement

            B       In n o event shall a 11 o r any p art o f a Limited Partner's Interest b e assigned o r
    transferred to a minor or to an incompetent

             C      The General Partners may require as a condition of any assignment of any Interest
    that the assignor assume all costs incurred by the Partnership in connection therewith

           D       Any assignment in contravention of any of the provisions of Section 9 1 or this
    Section 9,2 shall be void and ineffectual and shall not bind, or be recognized by, the Partnership

           Section 9.3     Substitute Limited Partners

            A      No Limited Partner shall have the right to substitute an assignee as a Limited
    Partner in his place The General Partners, however, shall in their reasonable discretion permit
    any such assignee to become a Substitute Limited Partner and any such permission by the
    General Partners shall be binding and conclusive without the consent or approval of any other
    Person, except, if required, any Requisite Approvals Any Substitute Limited Partner shall, as a
    condition of receiving any interest in the Partnership assets, agree to be bound (to the same
    extent as his assignor was bound) by the Project Documents and by the provisions of this
    Agreement

            B      Upon the admission of a Substitute Limited Partner, the Schedule shall be
    amended to reflect the name and address of such Substitute Limited Partner and to eliminate the
    name and address of his assignor and, if necessary, an amendment to the Certificate reflecting
    such admission shall be filed in accordance with the Uniform Act at least once each calendar
    quarter during which a Substitute Limited Partner is admitted, in order to effect the substitution
    thereof Each Substitute Limited Partner shall execute such instrument or instruments as shall be
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1837 Page 88 of 333




    requited by the General Partners to signify its agreement to be bound by all the provisions of this
    Agr eement

           Section 9 4    Assignees

           A       In the event of the death or incapacity or dissolution of any Limited Partner, his or
   its legal representatives shall have such rights as are afforded them by the Uniform Act The
   death or• dissolution of a Limited Partner shall not dissolve the Partnership

           B      An assignee of a Limited Partner who does not become a Substitute Limited
   Partner in accordance with Section 9 3 shall, if such assignment is in compliance with the terms
   of this Agreement, have the right to receive the same share of profits, losses and distributions of
   the Partnership to which the assigning Limited Partner would have been entitled if no such
   assignment had been made by such Limited Partner

          C       Any Limited Partner who shall assign all its Interest shall cease to be a Limited
   Partner of the Partnership, and shall no longer have any rights or privileges or obligations of a
   Limited Partner except that, unless and until the assignee of such Limited Partner is admitted to
   the Partnership as a Substitute Limited Partner in accordance with Section 9.3, said assigning
   Limited Partner shall retain the statutory rights and be subject to the statutory obligations of an
   assignor limited partner under the Uniform Act as well as the obligation to make the Capital
   Contributions attributable to the Interest in question, if any portion thereof remains unpaid

           D       In the event of any assignment of a Limited Partner's Interest as a Limited
   Partner, there shall be filed with the Partnership a duly executed and acknowledged counterpart
   of the instrument making such assignment; such instrument must evidence the written acceptance
   of the assignee to all the terms and provisions of' this Agreement; and if such an instrument is not
   so filed, the Partnership need not recognize any such assignment for any purpose.

           E      In the case of any assignment of' a Limited Partner's Interest as a Limited Partner,
   where the assignee does not become a Substitute Limited Partner, the Partnership shall recognize
   the assignment not later than the last day of the calendar' month following receipt of notice of
   assignment and required documentation

            F      An assignee o f a Limited P artner's Interest a s a Limited P artner who does not
   become a Substitute Limited Partner as provided in Section 9 3 and who desires to make a
   further assignment of his Interest shall be subject to the provisions of this Article IX to the same
   extent and i n the same manner a s any Limited Partner d esiring t o make an assignment o its
   Interest

            G      Notwithstanding any other provisions in this Partnership Agreement,
   Administrative General Partner may, with the consent of the Investor Limited Partner (such
   consent not to be unreasonably withheld) remove the Co-Managing General Partners for any of
   the following reasons upon prior written notice to the Co-Managing General Partner, of the
   Administrative General Partner's election to remove the Co-Managing General Partner's pursuant
   to this section and a reasonable opportunity to cure (not to exceed thirty days):
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1838 Page 89 of 333




                   (1)    for any intentional misconduct or failure to exercise reasonable care by the
   Co-Managing General Partners with respect to any material matter in the discharge of its duties
   and obligations as Co-Managing General Partners (provided that such violation results in, or is
   likely to result in, a material detriment to or an impairment of the Property or assets of the
   Partnership):

                  (2)    the Co-Managing General Partners shall have violated any material
   provisions of any agreements binding on or' applicable to the Property or the Partnership or any
   applicable laws;

                   (3)     the Co-Managing General Partners shall have conducted its own affairs or
   the affairs of the Partnership in such manner as would be likely, in the opinion of counsel to the
   Partnership to: (a) cause the termination of the Partnership for federal income tax purposes; or
   (b) cause the Partnership to be treated for federal income tax purposes as an association, taxable
   as a corporation; or (c) an Event of Insolvency has occurred with respect to such Co-Managing
   General Partners;

                    (4)     the Co-Managing General Partners has ceased to qualify as an eligible
   nonprofit corporation under Section 2I4(g) of the California Revenue and Taxation Code or the
   Internal Revenue Service has determined that Co-Managing General Partners is no longer
   exempt from federal income taxation under Sections 501(c)(3) or 501(c)(4) of the Code and the
   loss of the real estate tax exemption creates an Operating Deficit;

   A copy of any s uch notice delivered to the Co-Managing General Partners shall be delivered
   concurrently to the Limited Partner Upon such removal, the interest of the Co-Managing
   General Partners shall be purchased by the Partnership, or, at the election of the Administrative
   General Partner, be purchased by the Administrative General Partner or' its designee. the
   purchase price of the Co-Managing General Partner's interest shall be its Capital Account
   balance at s uch time Upon the p urchase o f its interest pursuant t o t his s ection, and w ithout
   further action, the Co-Managing General Partners shall cease to have any rights or obligations
   under this Partnership Agreement

          Section 9 5    Additional Limited Partners

         A       The General Partners may admit additional Limited Partners only with the
   Consent of the Investor Limited Partner

           B     Any incoming Limited Partner shall, by his or its execution of'this Agreement and
   as a condition to receiving any interest in the Partnership property, agree to be bound by the
   Project Documents to the same extent and in the same terms as the other Limited Partners

           C       Upon the admission of any additional Limited Partners, an amendment to this
   Agreement and, if' necessary or appropriate, the Certificate reflecting such admission shall be
   filed with each appropriate governmental authority Such amendment shall amend the Schedule
   to reflect the names, addresses and Capital Contributions of such additional L imted Partners,
   and shall set forth the agreement of such additional Limited Partners to be bound by all the
   provisions of'this Agreement
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1839 Page 90 of 333




                                              ARTICLE X

                                                 Loans

           A      All Partnership borrowings shall be subject to the restrictions of Section 7 1, this
   Article, the Project Documents and the Regulations To the extent borrowings are permitted,
   they may be made from any source, including Partners and Affiliates The Partnership may issue
   instruments evidencing Subordinated Loans pursuant to Section 7 9

           B       If any Partner shall lend any monies to the Partnership, such loan shall be
   unsecured and the amount of any such loan shall not be an increase of its Capital Contribution
   Until such time as the General Partners and the Developer shall have performed fully their
   obligations to furnish funds pursuant to Section 7 9 hereof and pursuant to the Development
   Agreement, any I oan from a G eneral P artner or an Affiliate of a G eneral Partner s hall b e an
   obligation of the Partnership to the Partner or Affiliate only if' it constitutes a borrowing
   permitted by Section 7.9 or pursuant to the Development Agreement and shall be repayable as
   therein provided Subject to the preceding, any loans to the Partnership by a General Partner or
   an Affiliate of a General Partner may be made on such terms and conditions as may be agreed on
   by the Partnership, consistent with good business practices

                                             ARTICLE XI

                                          Management Agent

          A.      Subject to the consent of the Investment Partner Manager, the General Partners
   shall have responsibility for obtaining a Management Agent acceptable to each Lender and
   Agency to manage the Project in accordance with the requirements of each Lender and Agency
   The General Partners shall cause the Partnership to enter into the Management Agreement with
   the Management Agent, which may be an Affiliate of a General Partner Subject to the
   Regulations, the Management Agent shall be entitled to receive a r easonable and competitive
   Management Fee (determined by reference to arm's-length property management arrangements
   for comparable properties in force in the general locality of the Project) not to exceed the lesser
   of'5% of net rental income or the maximum amount permitted by each Agency or Lender

          B       If at any time after the Completion Date:

                  (i)    The Project shall be subject to a substantial building code violation or
          violations which shall not have been cured within 90 days after notice from the applicable
          governmental agency or department or unless such violation(s) is (are) being validly
          contested by the General Partner by proceedings which operate to prevent any fines or
          criminal penalties from being levied against the Partnership or unless in the case of any
          such violation not susceptible of cure within such 90-day period, the General Partners is
          diligently making reasonable efforts to cure the same,

                (ii)     Operating revenues of the Project in respect of any period of 24
          consecutive calendar months after the Completion Date shall be insufficient to permit the




                                                   (-1
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1840 Page 91 of 333




          Partnership to pay when due on a current basis all Partnership obligations in respect of
          such 24-month period,

                 (iii)  The representation and warranty set forth in Section 7 5A(xi) cannot be
          accurately made or a Recapture Event shall have occurred,

                (iv)   The Management Agent or its agents or employees have demonstrated
          incompetence or malfeasance in the management of the Project,

                 (v)     the Management Agent shall fail to provide the required information to
          the General Partners in a timely manner to permit the General Partners to make all reports
          required by Article XII when due,

                   (vi)    An Event of Bankruptcy shall occur with respect to the Management
          Agent,

                  (vii) The Management Agent shall take any action or omit to take any action
          which violates in any material respect the terms of the Project Documents or any local,
          state or federal law applicable to the Project, or

                (viii) The Management Agent is an Affiliate of a General Partner and the
          General Partner is removed as such under the terms of this Agreement

   then, in any such event, the General Partners shall forthwith give to the Partners notice of such
   event, and thereafter' the Partnership shall, subject to any Requisite Approvals, forthwith
   terminate its management a greement w ith the Management A gent, unless the approval o f't he
   Investor Limited Partner is obtained to the retention of the Management Agent as the manager of
   the Property. If such approval is not so obtained, the General Partners shall immediately proceed
   to select a qualified Person (which, in the event the terminated Management Agent was an
   Affiliate of the General Partners, shall be unaffiliated with any Geneial Partner) as the new
   Management Agent for the Property, which selection shall be subject to any Requisite Approvals
   including approval of the Investment Partner Manager; and, after such selection, no Management
   Fee shall be payable to any Person which is an Affiliate of a General Partner unless the
   management contract with any such Person shall provide for the right of the Partnership to
   terminate the same upon the occurrence of the circumstance described in this Article XI

                                             ARTICLE XII

                          Books and Reporting, Accounting, Tax Elections, Etc.

          Section 12 1    Books, Records and Reporting

          A        The General Partners shall keep or cause to be kept:

                  (i)     A complete and accurate set o f books and s upporting documentation o f
          transactions with respect to the conduct of the Partnership's business The books of the
          Partnership shall be kept on the accrual basis The books and records of the Partnership
          (including all records required to be maintained under the Uniform Act) shall at all times


                                                   57
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1841 Page 92 of 333




            be maintained at the principal office of the Partnership Each of the Partners and their
            duly authorized representatives shall have the right to examine the books of the
            Partnership and all other records and information concerning the operation of the
            Property at reasonable times

                    (ii)   Prior to Final Closing, and within five (5) days of submission to the
            Lender, the General Partners shall cause to be distributed to the Limited Partner copies of
            the monthly draws of the Construction Loan along with copies of all change orders prior
            to each such draw, copy of the Certificate of Occupancy, if any is required to be obtained
            by the governmental authority having jurisdiction, copy of the Architect's Certificate of
            Compliance and a copy of an Insurance Binder listing the Limited Partner as an
            additional party to be notified as to any changes to the policy Within fifteen (15) days of
            the closing thereto, the Co-Managing General Partners shall also provide to the Investor
            Limited Partner copies of all documents for the Permanent Mortgage Loan

            B       The General Partners shall cause to be prepared and distributed to all persons who
     were Partners at any time during a fiscal year of the Partnership:

                    (i)    Within thirty (30) days of the Completion Date, a credit basis worksheet
            for each building of the Apartment Complex, in a form as specified by the Investment
            Partner Manager•

                    (ii)    By March 15 of each calendar year, and with respect to the previous fiscal
            year of the Partnership an audited financial statement that includes (A) a balance sheet as
            of the end of such fiscal year and statements of income, Partners' equity, and changes in
            financial position and a Cash Flow statement, for the year• then ended, all of which, shall
            be prepared in accordance with generally accepted accounting principles and
            accompanied by an auditor's report containing an opinion of the Accountants (however,
            no audit shall be necessary if there is less than one quarter in which the Project has
            occupancy for' such year), and (B) a report of the activities of the Partnership during the
            period covered by the report Such report shall set forth distributions to Limited Partners
            for the period covered thereby and shall separately identify distributions from: (1) Cash
            Flow from operations during the periods, (2) Cash Flow from operations during a prior
            period which had been held as reserves, (3) proceeds from disposition of the Apartment
            Complex or any other investments of the Partnership, (4) lease payments on net leases
            with builders and sellers, (5) costs reimbursed to any General Partner and its Affiliates
            verified by an accountant's review of time records and the specific nature of the work, (6)
            reserves, (7) borrowed monies, loans and additional contributions and (8) transactions
            outside of the ordinary course of business with a description thereof

                    (iii) By F ebruary 15 of each calendar year, and with respect to the previous
            fiscal year o f t he P artnetship, ( A) all i nformation necessary for the p reparation o f the
            Limited Partner's' federal income tax returns, (B) a qualifying occupancy summary in a
            format acceptable to the Investment Partner Manager

                  (iv)    Within fifteen (15) days of the end of each month for the first year and
           each quarter thereafter, low income housing credit monitoring form, tent rolls, statement


                                                      63
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1842 Page 93 of 333




          of income and expenses, operating statement and occupancy/rental report, all in the form
          specified or approved by the Investment Partner Manager Copies of the bank statements
          for all Reserve and Escrow accounts are also to be provided at these times

                  (v)    Within thirty (30) days after the end of each quarter of each fiscal year of
          the Partnership, a report containing:

                         (1)    A balance sheet, which may be unaudited;

                        (2)     A statement of income for the quarter then ended, which may be
                 unaudited:

                         (3)    A statement of cash flows, which may be unaudited;

                         (4)    The certification by the General Partners that the Apartment
                 Complex and all tenants thereof are in compliance with all requirements and
                 regulations applicable to Federal Housing Tax Credits This certification shall be
                 made on a monthly basis for the first twelve (12) months and quarterly thereafter;
                 and

                         (5)     Other pertinent information regarding the Partnership and its
                 activities during the quarter covered by the report

                 (vi) By November 1 of each calendar year, an annual operating budget
          incorporating all replacement and capital expenditures for the upcoming fiscal year of the
          Partnership, in the form reasonably specified by the Investor Limited Partner

                  (vii) Immediately upon being informed thereof, written notice of any IRS, Tax
          Credit Agency, or local municipality audits, investigations, official inquiries, or notices
          relating to, or arising from, alleged non-compliance or alleged violations of law,
          regulations, rules or codes

                  (viii) As soon as practicable, copies of all correspondence between the General
          Partners, and/or Management Company, and either the Agency or the Service, with
          regard to this Project

          C.     Within sixty (60) days after the end of each fiscal year of the Partnership the
   General Partners shall cause to be provided to the Investment Partner :

                 (i)    A statement by the General Partners, to the best of their knowledge, that
         (A) all Construction Loan and/or Mortgage Loan payments and taxes and insurance
         payments with respect to the Apartment Complex are current as of the date thereof, or if
         there is any default, a description thereof', and (B) there is no building, health or fire code
         violation or similar violation of a governmental law, ordinance or regulation against the
         Apartment Complex or of which the General Partners have received notice or have actual
         knowledge, if there is any violation received, a description thereof;

                 (ii)   [Intentionally Omitted];
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1843 Page 94 of 333




                   (iii) A descriptive statement of all material transactions during the fiscal year
           between the Partnership and each General Partner and/or any Affiliate, including the
           nature of the transaction and the payments involved; and

                    (iv)    A copy of the annual report to be filed with the United States Treasury
           concerning the status of the Apartment Complex as low-income housing and, if required,
           a certificate to the Credit Agency concerning the same

                     Upon the reasonable written request of the Investment Partner for further
    information  with  respect to any matter covered in items B or C above, the General Partners shall
    cause to be furnished such reasonable information within thirty (30) days of receipt of such
    request The General Partners, on behalf of the Partnership, shall cause to be sent to the
    Investment Partner, copies of complete first year tenant files within thirty (30) days of each
    tenant's initial occupancy date or within thirty (30) days from the placed-in-service date in the
    case of an occupied unit with rehabilitated property and on each anniversary date, 20% of all
    tenant files randomly identified by the Investor Limited Partner.. the General Partners shall
    provide the Investment Partner with current photographs and/or slides of the apartment complex
    upon request The General Partners shall provide the Investor Limited Partner with such other
    reports as may be required by federal or state agencies or by the Investor Limited Partner.

           E      The General Partners, on behalf of the Partnership, shall case to be sent to the
    Investment Partner , on or before July 31 in each year, a report which shall state:

                  (i)     The then occupancy level of the Apartment Complex;

                  (ii)     If there are any operating deficits or anticipated operating deficits, the
           manner  in  which  such deficits will be funded; and

                   (iii) Such other matters as shall be material to the operation of the Partnership,
           including, without limitation, any building, health governmental law, ordinance or
           regulation by the Apartment Complex of which the General Partners, or any of them, is
           (are) aware

            F       Prior to November 15 of each year, the General Partners, on behalf of the
    Partnership, shall cause to be sent to the Investment Partner, a current nine (9) month balance
    sheet, an estimate of the Investment Partner's share of the Tax Credits by each building of the
    Property, estimate of total Tax Credits, and estimates of Profits and Losses for tax purposes of
    the fiscal year in a form as specified by the Investment Partner Manager Such estimate shall be
    prepared by the General Partners and the Accountants

           G      Within fifteen (15) days after the end of any calendar quarter during which:

                   (i)    There is a material default by the Partnership under the Project Documents
           or in payment of any mortgage, taxes, interest or other obligation on secured or unsecured
           debt,




                                                   (5
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1844 Page 95 of 333




                 (ii)    Any reserve (to the extent required under Section 7 8) has been reduced or
          terminated by application of funds therein for purposes materially different from those for
          which such reserves was established,

                 (iii) The General Partners, or any of them, has (have) received any notice of a
          material fact which may substantially affect further distributions, or

                 (iv)     Any Partner has pledged or collateralized his or its Interest in the
          Partnership,

   then, the General Partners shall cause to be sent the Investment Partner a detailed report of such
   event

           H      After the Admission Date, the General Partners, on behalf of'the Partnership, shall
   send to the Investment Partner a copy of all applicable periodic reports covering the status of
   project operations from the previous period, as may be required by any Lender and/or Agency, as
   applicable

          I      Failure to provide the reports required under Section 12 1 within the time
   requirements set forth therein shall result in the assessment of a $100 per day penalty due and
   payable to the Investor Limited Partner until the tax information and/or reports are received
   These penalties (the "Report Penalties") will be waived if the required information is received
   within three (3) business days after receipt of a written notice of demand from the Investor
   Limited Partner (including a notice sent by facsimile)

                  Special Report Unless otherwise fully reported to the Investment Limited Partner
   pursuant to this Section 12 1, a special report must be issued within sixty (60) days after the end
   of each quarter for real property acquisitions. The report shall contain a description of properties
   acquired, the present or proposed use of such properties, lease terms, financing terms, title
   insurance and bonding information.

           K      Every Limited Partner shall at all times have access to the records of the
   Partnership and may inspect and copy any of them A list of the names and addresses of all of
   the Limited Partners shall be maintained as part of the books and records of the Partnership and
   shall be mailed to any Limited Partner upon request. A reasonable charge for copy work may be
   charged by the Partnership

          Section 12 2 Bank Accounts

          The bank accounts of'the Partnership shall be maintained in such banking institutions as
   the General Partners shall determine with the approval of each Lender and Agency, and
   withdrawals shall be made only in the regular course of Partnership business on such signature or
   signatures as the General Partners shall determine

          Section 12 3   Elections

          Subject to the provisions of Section 12 4, all elect_ons required or permitted to be made
   by the Partnership under the Code shall be made by the Co-Managing General Partners in such


                                                   66
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1845 Page 96 of 333




    manner as it considers to be most advantageous to the Limited Partners [Notwithstanding the
    foregoing, however, unless the Consent of the Investor Limited Partner is obtained permitting a
    different cost recovery schedule, the Partnership shall depreciate its personal and real property
    utilizing the alternative depreciation system of Section 168(g)(2) of the Code ]

           Section 12 4 Special Adjustments

            In the event of a transfer of all or any part of the interest of any Partner or in the event an
    election pursuant to Section 754 of the Code (or corresponding provisions of succeeding law) is
    made by the Investment Partner, the Partnership shall elect, if requested by the transferee or by
    the Investment Partner (as the case may be), pursuant to Section 754 of the Code (or
    corresponding provisions of succeeding law) to adjust the basis of Partnership assets
    Notwithstanding anything to the contrary contained in Article X, any adjustments made pursuant
    to said Section 754 shall affect only the successor in interest to the transferring Partner. Each
    Partner will furnish the Partnership with all information necessary to give effect to such election

           Section 12 5    Fiscal Year

            the Fiscal Year of the Partnership shall be the calendar year unless some other year is
    required by the Code

                                               ARTICLE XIII

                                             General Provisions

           Section 13 1 Notices

            Except as otherwise specifically provided herein, all notices, demands or other
   communications hereunder shall be in writing and shall be deemed to have been given when the
   same are (i) deposited in the United States mail and sent by certified or registered mail, postage
   prepaid, (ii) deposited with Federal Express or similar overnight delivery service,
   (iii) transmitted by telecopier or other facsimile transmission, answerback requested, or
   (iv) delivered personally, in each case, to the parties at the addresses set forth below or at such
   other addresses as such parties may designate by notice to the Partnership:

           A.      If to the Partnership, at the principal office of the Partnership set forth in
    Section 2 2

           B       If to a Partner, at his or its address set forth in the Schedule..

           Section 13 2    Word Meanings

           The words such as "herein," "hereinafter," "hereof," and "hereunder" refer to this
   Agreement as a whole and not merely to a subdivision in which such words appear unless the
   context otherwise requires. The singular shall include the plural and the masculine gender shall
   include the feminine and neuter, and vice versa, unless the context otherwise requires Any
   references to "Sections" or "Articles" are to Sections or Articles of this Agreement, unless
   reference is expressly made to a different document.


                                                      67
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1846 Page 97 of 333




           Section 13 3 Binding Provisions

            The covenants and agreements contained herein shall be binding upon, and inure to the
    benefit of, the heirs, legal representatives, successors and assignees of the respective parties
    hereto, except in each case as expressly provided to the contrary in this Agreement

           Section 13 4 Applicable Law

            This Agreement shall be construed and enforced in accordance with the internal laws of
    the State

           Section 13 5 Counterparts

           This Agreement may be executed in several counterparts and all so executed shall
   constitute one agreement binding on all parties hereto, notwithstanding that all the parties have
   not signed the original or the same counterpart

           Section 13 6 Paragraph Titles

           Paragraph titles and any table of contents herein are for descriptive purposes only, and
   shall not control or alter the meaning of this Agreement as set forth in the text

           Section 13 7 Separability of Provisions; Rights and Remedies

           A       Each provision of this Agreement shall be considered separable and (i) if for any
   reason any provision or provisions herein are determined to be invalid and contrary to any
   existing or future law, such invalidity shall not impair the operation of or affect those portions of
   this Agreement which are valid, or (ii) if for any reason any provision of provisions herein would
   cause the Limited Partners to be bound by the obligations of the Partnership under the laws of
   the State as the same may now or hereafter exist, such provision or provisions shall be deemed
   void and of no effect

           B.     Each of the parties hereto irrevocably waives during the term of the Partnership
   (including any periods during which the business of the Partnership is continued under
   Article VIII) any right (i) that such party may have to maintain any action for partition with
   respect to the property of the Partnership, and (ii) any right to commence an action seeking
   dissolution of the Partnership (unless the Consent of the Investor Limited Partner has been
   obtained)

           C.      The rights and remedies of any of the parties hereunder' shall not be mutually
   exclusive,  and  the exercise of one or more of the provisions hereof shall not preclude the
   exercise of any other provisions hereof Each of the parties confirms that damages at law may be
   an inadequate remedy for breach or threat of breach of any provisions hereof The respective
   rights and obligations hereunder shall be enforceable by specific performance, injunction, of
   other equitable remedy, but nothing herein contained is intended to limit or affect any rights at
   law or by statute or otherwise of any party aggrieved as against the other parties for a breach or
   threat of breach of any provision hereof, it being the intention by this paragraph to make clear



                                                    bi
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1847 Page 98 of 333




     that under this Agreement the respective rights and obligations of the Partners shall be
     enforceable in equity as well as at law or otherwise

            D       Each Partner irrevocably:

                   (i)     Agrees that any suit, action or other legal proceeding arising out of this
            Agreement, any of the Related Agreements or any of the transactions contemplated
            hereby or thereby shall be brought in the courts of record of Los Angeles County of the
            State of California or the courts of the United States located in the Southern District of
            California;

                   (ii)   Consents to the jurisdiction of each such court in any such suit, action or
            proceeding; and

                   (iii) Waives any objection, which he or it may have to the laying of venue of
            any such suit, action or proceeding in any of such courts

            Section 13 8 Effective Date of Admission

             Any Partner admitted to the Partnership during any calendar month shall be deemed to
     have been admitted as of the first day of such calendar month for all purposes of this Agreement
     including the allocation of Profits, Losses and Tax Credits under Article VI; provided, however,
     that if regulations are issued by the Service or an amendment to the Code is adopted which
     would require, in the opinion of the Accountants, that a Partner be deemed admitted on a date
     other than as of the first day of such month, then the General Partners shall select a permitted
     admission date which is most favorable to the Partner.

            Section 13 9 Amendment Procedure

             This Agreement may be amended by the written consent of each of the General Partners,
     and with the Consent of the Investor Limited Partner or in the manner provided in Section 4.5,
     subject to the following:

                  (i)     The term of the Partnership shall not be extended beyond December 31,
            2057 without the written approval of all Partners.

                   (ii)    This Section 13 9 shall not be amended without the written approval of all
            Partners

                    (iii)  This Agreement shall not be modified or amended in such a manner as to
            increase the amount of Capital Contributions or reduce the interest of any Partner in
            Profits, Losses, Tax Credits, Cash Flow or Capital Proceeds of the Partnership or
            otherwise increase the liability of any Partner without the written approval of each
            Partner affected thereby

                   (iv)    Without the written approval of all Partners, no amendment hereof may
            reduce the percentage in interest of Partners required hereunder for the taking or omission
            of any action or for the consent to any action proposed to be taken or omitted


                                                    69
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1848 Page 99 of 333




                  (v)     Notwithstanding any agreement to the contrary contained in this
           Agreement, no amendment will be made to this Agreement which will affect the rights of
           any Lender or Agency under the terms of any Project Document without the prior written
           approval of such Lender or Agency

           Section 13 10 Delivery of Certificate

            Promptly upon the filing of the Certificate and each amendment thereto in the Filing
    Office, the General Partners shall deliver or mail a copy thereof to each Limited Partner

           Section 13 11 Requirements of the Lender and the Agency

           A       For as long as any Mortgage from the Partnership held by the L ender s hall be
    outstanding:

                   (i)    Each of the provisions of this Agreement shall be subject to, and the
           General Partners covenant to act in accordance with the Regulations and the
           Commitments, but in no event shall any Partner be personally liable for the performance
           of this covenant;

                  (ii)    The Regulations and the Commitments shall be binding upon and shall
           govern the rights and obligations of the Partners, their heirs, executors, administrators,
           successors and assigns, but only to the extent expressly provided therein;

                   (iii) Any Partner hereafter shall, as a condition of receiving an interest in the
           Partnership property, agree to be bound by the Commitments and other documents
           required in connection with the Mortgage Loan to the same extent and on the same terms
           as the other parties;

                    (iv)    Upon any dissolution of the Partnership or any transfer of the Property, no
           title to or right to the possession and control of the Property, and no right to collect the
           rent therefrom shall pass to any Person who is not or does not become bound by the
           Commitments (including, without limitation, the Regulatory Agreement) in a manner
           satisfactory to the Lender;

                 (v)     No amendment of this Agreement which would affect the rights of the
          Lenders under any of• the documents referred to in this Section 13 11 shall be made
          without the prior written consent of the Lender;

                  (vi) Any other provisions of this Agreement to the contrary notwithstanding, if
          any provisions of this Agreement shall be in conflict with any provisions of the
          Commitments (including, without limitation, the Regulatory Agreement), the provisions
          of the Commitments shall control;

                  (vii) No distributions (as that term is defined in the Regulatory Agreement)
          shall be made except as permitted by the terms of the Regulatory Agreement;




                                                    70
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1849 Page 100 of 333




                  (viii) The Partnership shall not be voluntarily dissolved without the prior written
           consent of the Lender; and

            B      In the event the Partnership elects to (a) pay off any loan that has been insured or
    coinsured and (b) refinance the Property with the proceeds of a new loan from a lender to be
    insured or coinsured, this provision shall remain operative unless modified at the request of said
    secretary or such lender

           Section 13 12 Entire Agreement

            This Agreement, and the Related Agreements referred to herein sets forth all (and is
    intended by all parties to be an integration of all) of the representations, warranties, promises,
    agreements, and understandings of the parties hereto with respect to the Partnership, its Partners,
    its business and its properties; and there are no representations, warranties, promises, agreements
    or understandings, oral or written, expressorimplied, among t hem other than asset forth o r
    incorporated by reference herein

           Section 13 13 Partition

           No P artner nor any successor o r assignee o f any Partner has the right top artition the
    Project or any part thereof or interest therein, or file a complaint or institute an action or
    proceeding at law or in equity to partition the Project or any part thereof or interest therein Each
    Partner for itself and its successor and assigns waives any such rights The Partners intend that
    during the term of this Agreement, the rights of the Partners and their successors in interest, as
    among themselves, are governed solely by the Agreement and the Uniform Act

           Section 13 14 Arbitration

           A       General; Appointment of Arbitrators; and Discovery.

                    (i)    Except as otherwise specifically provided in this sub-paragraph (i), if any
           controversy or dispute between the parties hereto arises under, out of, or in relation to any
           of the provisions hereof; and this Agreement expressly provides for the arbitration of said
           controversy or dispute, which cannot be settled by the parties within fifteen (15) days after
           a p arty hereto gives written notice oft he existence o f such d ispute, either p arty, within
           thirty (30) days of the expiration of the foregoing fifteen (15) day period, may submit such
           controversy or dispute for arbitration to, and in accordance with the Rules of Practice and
           Procedure for the Arbitration of Judicial Disputes of Judicial Arbitration & Mediation
           Services, Inc ("T.A.M S.") (J .A M.S and its agents are referred to herein as the
           "Arbitrators"), as then in effect, except as otherwise provided by the provisions of this
           Paragraph 13 14A(i)

                   (ii)     the provisions of this Paragraph 13 14A(ii) shall not be construed to deny
           any party the right to seek provisional remedies available to said party before a court of
           law For the purposes o f t his Agreement, the p arties, b y submitting the controversy o r
           dispute to the Arbitrators, do not waive or relinquish their rights to seek provisional
           remedies before a court of law and said parties expressly agree that each party shall have
           the right to seek provisional remedies before a court of law


                                                     71
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1850 Page 101 of 333




                  (iii)  If neither party elects to submit a controversy to arbitration within the
         aforesaid thirty (30) day period, then either party shall have the right to commence legal
         proceedings to resolve the controversy; provided, however, such patty must first give
         written notice to the other party of its intent to commence litigation and the party receiving
         such notice shall have fifteen (15) days following the date of receipt of• such notice to
         submit the controversy to arbitration in accordance with the foregoing provisions of this
         Paragraph 13.15A(iii) If the party, after receiving such notice, does not submit the
         controversy to arbitration within such fifteen (15) day period, the right to arbitrate such
         noticed dispute shall be waived and then the party giving the notice shall have the right to
         commence legal proceedings to resolve the controversy without further notice or further
         obligation to comply with the provisions of this Paragraph 13 14A(iii) with respect to that
         particular controversy For the purposes o f t his Agreement, the time within which any
         arbitration proceedings can be instituted with respect to any matter or dispute shall be
         deemed to have elapsed only upon the expiration of the aforesaid fifteen (15) day period
         following the receipt of such a notice of intent to commence legal proceedings If either
         party refuses to submit to arbitration after duly given notice of the other parties exercise of
         his/her right to arbitrate, the other party shall be entitled to an order from the appropriate
         court compelling arbitration If either party commences legal proceedings (and the other
         party does not successfully compel arbitration) to resolve the controversy as specifically
         provided in this Paragraph 13 14A(iii), the parties hereto shall stipulate immediately upon
         the setting of a trial date, pursuant to California Rule of Court 244, or any successor
         amended statute or law containing similar provisions, that the proceeding be tried by a
         temporary judge

                 (iv)      The provisions of California Code of Civil Procedure governing discovery
         in civil litigation, or any successor amended statute or law containing similar provisions,
         are incorporated by reference herein and shall apply in any such arbitration; specifically,
         the parties shall have the right to engage in all pre-hearing discovery as that which would
         be permitted in a civil litigation action to resolve their dispute.. The Arbitrator shall rule
         upon motions to compel or limit discovery and shall have the authority to impose sanctions,
         including attorneys' fees and costs, to the same extent as a court of law, should the
         Arbitrator determine that discovery was sought without substantial justification or that
         discovery was refused o r objected t o without substantial j ustification The parties shall
         have a certified court reporter make a record of the hearing the arbitration shall proceed
         in accordance with the laws relating to arbitration then in effect in the State of California,
         including, but not limited to Sections 1280 through 1294.2 of the California Code of Civil
         Procedure, as the same may be amended or superseded from time to time.

         B      Final Judgment, Findings of Fact and Conclusions

                 (i)      The Arbitrator shall apply California law as though he/she was bound by
         applicable statutes and precedents and case law, including the admissibility of evidence and
         shall endeavor to decide the controversy as though he/she were a judge in a California court
         of law The Arbitrator shall have the power to issue any award, judgment, decree or order
         of relief that a court of law or equity could issue under California law, including, but not
         limited to, money damages, spec:fc performance, or injunctive relief; and for such
         purposes, it is hereby express y acknowled_;ed and agreed that damages at law will be an


                                                   71
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1851 Page 102 of 333




            inadequate remedy for a breach or threatened breach of any provision of this Agreement, it
            being the intention of this sentence to make clear the agreement of the parties that the
            respective rights and obligations of the parties hereunder shall be enforceable in any
            arbitration proceedings in accordance with principles of equity as well as law.

                   (ii)     The Arbitrator shall prepare a written decision that shall be supported by
           written findings of fact and conclusions which adequately set forth the basis of his/her
           decision and which cite the statutes and precedents applied and relied upon in r eaching
           his/her decision The award, judgment, decree or order, and the findings of the Arbitrator
           shall be final, conclusive and binding upon the parties, and judgment upon the award and
           enforcement of any other judgment, decree or order of relief granted by the Arbitrator may
           be entered or obtained in any court of competent jurisdiction upon the application of any
           party This agreement to arbitrate shall be self-executing without the necessity of filing any
           action in any court and shall be specifically enforceable under the prevailing arbitration
           law

             C       Costs and Expenses.. Except as otherwise provided in Paragraph 13 14A(iv) in the
    provisions related to discovery, all costs and expenses of any arbitration proceeding hereunder,
    excluding attorneys' fees, shall be shared equally by the parties Each party shall bear its own
    attorneys' fees Notwithstanding the foregoing, however, in the event the Arbitrator shall
    determine that a party acted without substantial justification in submitting to a dispute to
    arbitration, the party who is so determined to be acting without substantial justification shall bear
    all costs and expenses of the other party in the proceeding including, but not limited to, the
    reasonable attorneys' fees of such other party. The parties hereto expressly agree that the
    provisions of California Code of Civil Procedure, including, but not limited to, Section 998 et seq ,
    as the s ame m ay b e amended o r superseded from time t o time, governingoffets by ap arty t o
    compromise shall not apply to any arbitration proceeding hereunder

           Section 13 15 Requirements for Bonds.

            A.      Notwithstanding any other provision of this Agreement to the contrary, so long as
    any Bonds shall be outstanding, the Partnership shall not, and the General Partners shall have no
    authority in respect of the Partnership or the Project to, perform any act or' permit any act to be
    taken on its behalf which:

                  (i)   Is contrary to or would result in a breach or violation of or a default under
           any requirement, covenant or other obligation of the Partnership set forth in any Bond
           document or;

                   (ii)    Would adversely affect the exemption from taxation under• the Code of the
           interest paid on the Bonds

           B     Not withstanding any other provision in the Agreement to the contrary, for so
   long as any Bonds shall be outstanding.

                   (i)    Each of the provisions of this Agreement shall be subject to, and the
           General Partners covenant to act in accordance w::11, the Bond Documents but in no event
           shall any Partner be personally liable for the performance of this covenant.


                                                    73
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1852 Page 103 of 333




                      (ii)    No amendment of this Agreement which would materially and adversely
              affect the rights of any party to any Bond Document (other than the Partnership) shall be
              made without the prior written consent of such party and without prior compliance with
              the conditions for amending such Bond Document;

                     (iii) If any provision if this Agreement shall be in conflict with any provision
              of any Bond Document, such conflicting provision of this Agreement shall be suspended
              and the provisions of the Bond Document shall control;

                     (iv)    No part of the Project will be sold or otherwise disposed of or leased and
              no change in the use of the Project shall be made, except in accordance with the terms
              and conditions of the Bond Documents;

                     (v)     The Partnership shall not change or permit any change in its identity or
             ownership (except for admitting additional limited partners), undertake any other
             obligations, directly or' indirectly, or take or permit any other actions which would impair
             or. prevent performance of its obligations, except as permitted thereby, without obtaining
             the requisite approvals under the Bond Documents;

                     (vi)  To the extent reasonably possible, the Partners shall take all actions
             necessary to amend this Agreement to comply with any amendments to the Code or the
             Treasury Regulations effective retroactive to the date of such changes that are applicable
             to the exemptions of federal taxation under the Code of the interest paid on the Bonds;
             and

             Section 13 16 Special Power of Attorney.

                     Solely for the purpose of effecting the admission of the Special Limited Partner as
             a General Partner, if the General Partners are validly and lawfully removed under Section
             4 5 of this Agreement, the General Partners constitute and appoint the Manager of the
             Investor Limited Partner as their true and lawful attorney-in-fact, with full power and
             authority to act in its name, place and stead, to make, execute, sign, certify, acknowledge,
             deliver, file and record on its behalf any certificate, document or instrument, necessary or
             helpful, to effect the admission of the Special Limited Partner as a General Partner and as
             Co-Managing General Partner, if authorized in accordance with Section 7 14 herein

             Section 13 17 Counterparts

                   This Agreement may be executed in any number of counterparts, each of which
    for all purposes shall be deemed an original, with the same effect as if' the signatures were upon
    the same instrument


                         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

    Newl:MucretiEALP 5
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1853 Page 104 of 333




          DEC-10-2002 113:34             PARAMOUNT FINANCIAL                               1740butea96   P 05/06




                                            LUCRETIA AVENUE PARTNERS, L.P.

             AMENDED AND RESTATED AGREEMENT OP LIMITED PARTNERSHIP SIGNATURE PAGE

                     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
             year first above written

             CO-MANAGING GENERAL PARTNERS:                      ArEcIAL LIBURI) PARTNZIt
             Communi Home Burl     Associates,                  PROTECH 2002-D LLC,
             a                 0 benefit corporation            an Ohio limited liability company

                                                                By:            Development Co
                                      its President                    its M

            Affordable Housing Access, Inc , a California              By:e_
            non profit corporation                                             Michael       uckley
            By:                                                                President
                   Print Name:
                   Title:

            ADMINISTRATIVE GENERAL_PAWNER:
            Montalvo Associates LLC
            a California limited liability Company


                    lames S Morley, its Manager

            INVESTMUIVITTED WINER:
            AMTAX HOLDINGS 279, LW
            an Ohio limited liability company

            By:    Paramo                     its
                   By:
                   N e: cbael A Buckley
                   Its: President

            ORIGINAL (AND WITHDRAWING) LIMITED PARTNER:
            BUILDERS AFFORDABLE HOUSING DEVELOPMENT COMPANY, LLC

            By:      •nunu                 alders & AssocIates, Member• Manager

                   B:
                                          arini, President
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1854 Page 105 of 333




               D c 10 2002 5 03PM         FOUNDATION FOR SOCIAL RESOURCE                          No 3482       P 5/6




                                                                   =Mad 'Munn                 WNW


                                               zernarvacpaix lestiquumui aP          H nuullAllannuna           :0Ca

                                       3TI'AXVOgiaM               vilen=l         izz           alf
                                                                                               limmumew


                                                                                           lugliand      3171
                                                                                        'ses t            X
                                                                                                        .ig


                                                                                 tustAino Al/M1ill    *l40 or
                                                                                                     Y1facif
                                                                                 r   dWic          evem

                                                                              atom i4V4opopt swat

                                                                         Aordwo0 404MIsalinliPLKSIts3 s
                                                                                   x
                                                                                   riaw      sres=
                                                               rlaballValVIUM29

                                                                                .frootts-mo           %13IX
                                                                      1711,       wet?7s..10nu1N

                                                                                                         end coy
                                                                    nukillst)                           uNnstliN

                                                                            4usePskt    luinns-1 ilsPimu%

                                Memo 4m pm! am us                 uormodavo 111263410119011PaiOm'WM
                               twm ati vetilaon
                                              reW                   n 'iss olsY Tr zunmsa
                                                                                     ssnasil    y
                                                                                                Allu=

                                                                                         velspa oikacie uig met
                    Pug dttp 04110 n   Amway mo paiiviexa gag nWs4 911tionasa SSUNWit X(


                                             VRILKWYti laxity      VUZILII11



                                                             1U134LNIA Ittratkid               Kcal 2B02-01-1311
                 90.0$0'd   saseasepta
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1855 Page 106 of 333




                                  LUCRETIA AVENUE PARTNERS, L.P.

                                                   SCHEDULE A

                                                          Original
                                                        Initial Capital                     Percentage
     Name and Business Address                          Contributions                       Interests

    GENERAL PARTNERS:

    Community Home Builders and Associates $                      114(1)                       00225%
    657 N. 15` Street, Suite 610
    San Jose, CA 95112

    Affordable Housing Access, Inc
    4029 Westerly Place Suite 101                       $         114(1)                       00225%
    Newport Beach, CA 92660

    Montalvo Associates, LLC
    1600 West Campbell, Suite, 201                                228(1)                        0045%
    San Jose, CA 95008

    SPECIAL LIMITED PARTNER
    Protech 2002-D, LLC                                               50                          001%
    4009 Columbus Rd., S.W
    Granville, OH 18423

    INVESTOR LIMITED PARINER:

    AMTAX Holdings 279, LLC                            $ 5,057,008(2)                          99 99%
    4009 Columbus Rd., S W
    Granville, OH 43023

                           TOTAL                       $    5,057,514                            100%



    (1)   In the event any deferred portion of the Developer Fee is still outstanding prior to the end of ten (10) years
          of the placed-in-service of the first building in the Project, the General Partners shall make an additional
          Capital Contribution to the Partnership in an amount equal to such outstanding amount, prior to the end of
          such tenth year Such additional Capital Contribution shall be used solely to pay the outstanding deferred
          Developer Fee Such Capital Contribution shall be returned to the General Partners out of Distributions of
          Cash F low o r proceeds from a S ale o r Refinancing in the same priority, but prior t o, the repayment o f
          Subordinated Loans of the General Partners

    (2)
          $104 has been paid in as of the date of the Investment Closing; An additional $5,056,904 to be paid
          pursuant to Article V, subject to an adjustment and conditions to payments provided herein
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1856 Page 107 of 333




                         LUCRETIA AVENUE PARTNERS, L..P,.

                                        Exhibit B
                            Schedule of annual (Tax Losses)
                            to the Investor• Limited Partner•


                                    ANNUAL           ANNUAL
                     YEAR        I AX CREDITS       TAX LOSSES
                     1    2003         0                  0
                     2    2004      373,384          (1,769,470)
                     3    2005      571,801           (752,271)
                     4    2006      571,801           (631,327)
                     5    2007      571,801           (584,335)
                     6    2008      571,801           (554,157)
                     7    2009      571,801           (595,261)
                     8    2010      571,801           (617,472)
                     9    2011      571,801           (581,249)
                    10    2012      571,801           (551,455)
                    11    2013      571,801           (531,115)
                    12    2014      198,417           (529,374)
                    13    2015                        (519,384)
                    14    2016                        (479,762)
                    15    2017                        (446,181)
                    16    2018                        (422,185)
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1857 Page 108 of 333

   DEC-10-2002    18:34             PARAMOUNT FINANCIAL                              17405872596   P 05/06




                                        LUCRETIA AVENUE PARTNERS, L.P.

      AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP SIGNATURE PAGE

              IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
      year first above written.

     CO-MANAGING GENERAL PARTNERS:                        gscIAL LIVITED PARTNER:
     Communi Home Buil and Associates,                    PROTECH 2002-D LLC,
     a  r ornia        c benefit corporation              an Ohio limited liability company
                                    •   •

                                                          By:             Development
     N                          its President                    its M

     Affordable Housing Access, Inc., a California               By:L
     non profit corporation                                              Michael       uckley
     By:                                                                 President
             Print Name:
            Title:

     ADMINISTRATIVE GENERAL PARTNER:
     Montalvo Associates LLC
     a California limited liability Company


             James S Morley, its Manager

     INVESTOR LIMITED rARTNER:
     AMTAX HOLDINGS 279, LLC
     an Ohio limited liability company

     By:    Paramou                     tta

            By:
            N e: ichael A Buckley
            Its: President

    ORJGIN4L (AND WITHDRAWING) IJMITED PARTNER:
    BUILDERS AFFORDABLE HOUSING DEVELOPMENT COMPANY, LI.0

    By:       .mmu          0       ilders & Associates, Member-Manager

           /By.
           L
                        k                   President
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1858 Page 109 of 333




                                       LUCRETIA AVENUE PARTNERS, L.P.

     AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP SIGNATURE PAGE

             IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
     year first above written

     CO-MANAGING GENERAL PARTNERS:                        SPECIAL LIMITED PARTNER:
     Community Home Builders and Associates,              PROTECH 2002-D LLC,
     a California non profit public benefit corporation   an Ohio limited liability company

     By:                                                  By:    Pr otec • Development Cor
     Name: Mark D L azzaiini, its President                      its Ma

    Affordable Housing Access, Inc , a California                By:
    non profit corporation                                              Michael A.   uckley
    By:                                                                 President
            Print Name:
            Title:

    ADMINISTRATIVE GENERAL PARTNER:
    Montalvo Associates LLC
    a California limited liability Company

    By:
             lames S Morley, its Manager

    INVESTOR LIMITED PARTNER:
    AMTAX HOLDINGS 279, L.LC
    an Ohio limited liability company

    By:     Paramou         p rtie      its   • na

            By:
            Na ►e: ichael A Buckley
            Its:  President

    ORIGINAL (AND WITHDRAWINGILIMITED PARTNER:
    BUILDERS AFFORDABLE HOUSING DEVELOPMENT COMPANY, LLC

    By:     Community Home Builders & Associates, Member-Manager

           By:
                    Mark D Lazzarini, President
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1859 Page 110 of 333
      Dec 10 2002 5:03PM        FOUNDAIION FOR SNIAL RESOURCE                                    tic 3482    P 5/6




                                                              rzainsakt`Wolin 4 ;MI
                                                                                                      tAg

                                    lablenc-Jacianyt Vappostv              acme aurog Ximmuno               :•Ca

                           an   WIY6103dr
                                       vp           men
                                                    Cra linz
                                                         eW                       itlfrADIO
                                                                                  mozirog            SIEGIVIS
                                                                                                     romm


                                                                                      AmProzil       3nr
                                                                                                 •
                                                                                                     Itt
                                                                                                            aft

                                                                             Atecuov 411P114 1oPlei ut
                                                                                  Volz Amnon XVI.PIIV
                                                                   INIERWRIMMIEWM
                                                                       MEM14%0PM1 mi lt'

                                                                                    ognot PINDRIVILWIS3
                                                                     mgr
                                                       eintraVEUREIMIMBINNW

                                                                                  V $91ii        161111
                                                              Pilaw ^i teir                 oriN
                             lugPimod
                              PAM                                                                     god emu
                                        AEC                   MC*                                    *Maw
                                                                    legiffruct
                                                                         Bpi                  XPPIP1matiN
                                              .ga                                                    :41
                     /Mt= imqvg plum own                  woman wing encldsggaiggagPgagM g
                    twisinalgaprmur
                                eonreaoli                        01311501=PIM elt /Mumma
                                                             , 4U,
                                                            UI$ MMIIIVEINNI)°grown=
                                                                             vgguL *Axle tug zed
          Fe AV **Poi lisegsaV 6110 PPM*aavy salWI                   IsoErnaza mum 14



                             ri twouvrat UNSAY


                                                    111124:11i14 41111:1     id             KIST     MR-el-D32
       90/SO'd   960Legara
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1860 Page 111 of 333




           FIRST AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF

               LIMITED PARTNERSHIP OF LUCRETIA AVENUE PARTNERS, L.P.


          The Amended and Restated Agreement of Limited Partnership (the Agreement) of
  Lucretia Avenue Partners, L.P. (the Partnership), and any other agreements between the partners
  that pertain to the management of the partnership (the ancillary agreements) are hereby amended
  and modified effective December 11, 2002.

                                               RECITAL

         The Partners have executed this Amendment in order to clarify and more accurately
  describe the various duties, responsibilities and obligations of the General Partners. The Partners
  acknowledge and agree that the Agreement, and any ancillary agreements, did not fully and
  accurately describe the duties, responsibilities and obligations of the respective General Partners.

        NOW THEREFORE, the parties to the Agreement hereby amend and modify the
  Agreement and any ancillary agreements in the following particulars only:

  1.       Management of Partnership.

          (a)     Management by Co-Managing General Partners. Notwithstanding any language
  to the contrary in the Agreement or prior amendments thereto or in any ancillary agreements, the
  Partnership shall be managed by the Co-Managing General Partners, who shall exercise full and
  exclusive control over the business, assets and affairs of the Partnership and shall have all rights,
  powers and authority conferred by law. The Co-Managing General Partners shall manage the
  day-to-day operations of the Partnership and shall participate in all major management decision
  of the Partnership.

          (b)     Additional Management Duties of the Managing General Partner. The Co-
   Managing General Partners' separate and specific management duties shall include two or more
  of the following specified partnership management duties: (i) execute and deliver all partnership
  documents on behalf of the Partnership; (ii) function as the federal and state Tax Matters Partner;
  (iii) monitor compliance with all government regulations and file or supervise the filing of all
  required documents with governmental entities; (iv) prepare and/or supervise preparation of all
  reports required by the lender; (v) prepare or cause to be prepared all reports to be provided to
  the Partners; (vi) coordinate all present and future development, construction or rehabilitation of
  the Project; (vii) maintain the partnership books and records; (viii) maintain the partnership bank
  account; (ix) prepare the annual Partnership budget; (x) obtain and maintain all required
  insurance coverage; (xi) establish and maintain all required reserves; (xii) enforce all contracts,
  including any agreements with property management firms; and (xiii) employ all persons
  necessary for operation of the partnership business, including the property management agent,
  auditors, attorneys and other professionals rendering service to the Partnership.




                        BOARD OF EQUALIZATION PROPOSED AMENDMENT (10-02)
  I0666153v2                                  -1-
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1861 Page 112 of 333



   2.          Delegation of Authority.

           The Co-Managing General Partners may, in the proper and reasonable exercise of their
   management authority, delegate certain of Co-Managing General Partners' powers, rights and
   obligations to persons, who may, under the Co-Managing General Partner's supervision, perform
   such acts or services for the Partnership as the Co-Managing General Partners may approve;
   provided, however, that such delegation shall not excuse the Co-Managing General Partners
   from overseeing and supervising on an ongoing basis the activities being delegated.

   3.          Miscellaneous.

           (a)     Full Force and Effect. Except as otherwise expressly and specifically set forth in
   this Amendment, the Agreement and any ancillary agreements shall remain unmodified and in
   full force and effect.

       (b)    Inconsistencies. In the event of any inconsistency between the terms of this
  Amendment and the terms of the Agreement or any ancillary agreements, the terms of this
  Amendment shall control.

          (c)     Successors. This Amendment is binging upon and is enforceable by and against
  the parties hereto, their heirs, executors, administrators, successors and assigns.

       (d)     Amendments. This Amendment shall not be modified except in a written
  amendment signed by all the parties hereto.

                                   (Signature pagefollows immediately.)




                            BOARD OF EQUALIZATION PROPOSED AMENDMENT (10-02)
  10666153v2                                      -2-
          Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1862 Page 113 of 333




               CO-MANAGING GENERAL PARTNERS:                                             SPECIAL LIMITED PARTNER:
               Community Home Builders and Associates, a                                 PROTECH 2002-D LLC,
               Califorgia nc profit public benefit corporation                           an Ohio limited liability company

               By:                                                                      By: Protech Development Corp.
               Name.                                       arini, its President         its Manages

               Affordable Housing Access, Inc., a California                            By:
               non profit corporation                                                          Its:          PrQ.civ          i? Ak

               By:


              ADMINISTRATIVE GENERAL PARTNER:
              Montalvo Associates LLC
              a California limited liability Company

              B
                                  James S. Morley, its ManZr

              INVESTOR LIMITED PARTNER:
              AMTAX HOLDINGS 123, LLC
              an Ohio limited liability company

              By: Paramou                     P operties, Inc.          s manager

                         By:
                         Name.                   icka               bucv
                          Its:           ProsMQ,N1--




D
                                                           BOARD OF EQUALIZATION PROPOSED AMENDMENT (10-02)
              10666153v2
-7,   41r.t."0149.1v#4:4• 1.?ro."•,   44.••=-A..1,..04.-                      t•    c   wt•:   - 0 ucifir_    ,••••.:•-!.,%           .3f   - • y • a-- 4.   ;;.• pra,c

                                      -        . - •                    . •
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1863 Page 114 of 333




      ORIGINAL (AND WITHDRAWING) LIMITED PARTNER:
      BUILDERS AFFORDABLE HOUSING DEVELOPMENT COMPANY, LLC

      By:   Community Home Builders & Associates, Member-Manager


            By:
                       D. L    ini, President
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1864 Page 115 of 333



                                  SECOND AMENDMENT
                                              TO
                                 AMENDED AND RESTATED
                           AGREEMENT OF LIMITED PARTNERSHIP
                                              OF
                               Lucretia Avenue Partners, L.P.
                              (a California limited partnership)


            The undersigned, COMMUNITY HOME BUILDERS AND ASSOCIATES, a Co-
     Managing General Partner, AFFORDABLE HOUSING ACCESS, INC., a Co-Managing
     General Partner, MONTALVO ASSOCIATES LLC, the Administrative General Partner,
     PROTECH 2002-D, LLC, as Special Limited Partner, and AMTAX HOLDINGS 279,
     LLC, as Investor Limited Partner being all the Partners, hereby amend the Amended
     and Restated Agreement of Limited Partnership of Lucretia Avenue Partners, L.P., a
     California limited partnership, dated as of December 9, 2002, as amended from time to
     time (the "Partnership Agreement"), and state as follows:

                                     WITNESSETH



             WHEREAS, Lucretia Avenue Partners, L.P. (the "Partnership"), a California
     limited partnership, was created and evidenced by a Certificate of Limited Partnership
     filed with the Secretary of State of the State of California on July, 9, 2002 and by an
     Agreement of Limited Partnership executed shortly thereafter; and amended by an
     Amended and Restated Agreement of Limited Partnership among COMMUNITY HOME
     BUILDERS AND ASSOCIATES, as a Co-Managing General Partner ("CHBA"),
     AFFORDABLE HOUSING ACCESS, INC., as a Co-Managing General Partner
     ("Affordable"), MONTALVO ASSOCIATES LLC, as the Administrative General Partner
     ("Montalvo"), PROTECH 2002-D, LLC, as Special Limited Partner ("Protech"), and
     AMTAX HOLDINGS 279, LLC, as Investor Limited Partner ("AMTAX") (hereinafter
     collectively referred to as the "Partners"), dated as of December 9, 2002; and further
     Amended by the First Amendment to Amended and Restated Agreement of Limited
     Partnership December 11, 2002 (the "First Amendment");

            WHEREAS, CHBA as a- Co-Managing General Partner is the owner of a
     0.0025% ownership interest in the Partnership and is hereby assigning and conveying
     to Affordable, pursuant to an Assignment of Partnership Interest and Other Rights of
     even date herewith (the "Assignment") all of said ownership interest in the Partnership
     together with all right, title and interest in and to the business, properties and assets of
     the Partnership represented by such ownership interest in the Partnership; and

             WHEREAS, pursuant to the JOINDER OF GUARANTOR of the Assignment (the
     "Joinder"), James S. Morley (the "Guarantor") joined in the Assignment for the purpose
     of (i) acknowledging and consenting to the Assignment, and (ii) ratifying and confirming
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1865 Page 116 of 333



     that notwithstanding such assignment, his Guaranty dated December 9, 2002 remains
     in full force and effect.

            NOW THEREFORE, in consideration of the mutual promises of the undersigned,
     and for other good and valuable consideration, IT IS AGREED THAT:


            1.     Pursuant to Section 13.9 of the Partnership Agreement, this Amendment
     changes, amends and modifies the Partnership Agreement as of the date hereof as set
     forth herein and incorporates all prior changes to the terms, conditions and provisions of
     the Partnership Agreement. Terms used herein that were previously defined in the
     Partnership Agreement shall have the meaning stated therein, unless otherwise
     indicated herein. All other provisions of the Partnership Agreement not changed herein,
     remain the same.

           2.     In accordance with Article VIII of the Partnership Agreement, CHBA
     hereby withdraws as a Co-Managing General Partner of the Partnership and Affordable
     acknowledges that it is the sole Managing General Partner.

          3.    All references to Co-Managing General Partner in the Partnership
     Agreement henceforth shall be deemed to refer solely to Affordable.

            4.     Schedule A, "Name and Business Address", is amended to delete CHBA,
    and reflect the transfer of CHBA's Interest to Affordable. Schedule A is amended in its
    entirety. The amended Schedule A is attached hereto and made part hereof.




                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1866 Page 117 of 333




                                 Lucretia Avenue Partners, L.P.

                                     SECOND AMENDMENT
                                      SIGNATURE PAGES

           IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
    the Partnership Agreement of Lucretia Avenue Partners, L.P. to be effective as of the
     ipl' day of December, 2005.


    CHBA:
    Community Home Builders and Associates.
      a California non-profit public benefit corporation


    By:
          Na e: Ralph Walker
          Title: President


    AFFORDABLE:
    Affordable Housing Access, Inc. a California nonprofit benefit corporation


    By:
       Name: William H. Hirsch
       Title: President


    MONTALVO:
    Montalvo Associates LLC
    a California limited liability company


    By:
       Name: James S. Morley,
       Title: Manager



                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1867 Page 118 of 333




                                 Lucretia Avenue Partners, L.P.

                                      SECOND AMENDMENT
                                       SIGNATURE PAGES

            IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
     the Partnership Agreement of Lucretia Avenue Partners, L P to be effective as of the
       )-g day of December, 2005


     CHBA:
     Community Home Builders and Associates.
       a California non-profit public benefit corporation


     By:
           Name: Ralph Walker
           Title: President


    AFFORDABLE:
    Affordable Housing Access, Inc a California nonprofit benefit corporation


    By:
       Nam Jonathan B. Webb
       Title: Executive Director


    MONTALVO:
    Montalvo Associates LLC
    a California limited liability company


    By:
       Name: James S. Morley,
       Title: Manager



                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1868 Page 119 of 333



                                  Lucretia Avenue Partners, L.P.

                                      SECOND AMENDMENT
                                       SIGNATURE PAGES

              IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
     the Partnership Agreement of Lucretia Avenue Partners, L.P. to be effective as of the
       1.1"' day of December, 2005.


     CHBA:
     Community Home Builders and Associates.
       a California non-profit public benefit corporation


     By:
           Name: Ralph Walker
           Title: President


     AFFORDABLE:
     Affordable Housing Access, Inc. a California nonprofit benefit corporation


     By:
        Name: William H. Hirsch
        Title: President


     MONTALVO:
     Montalvo Associates LLC
     a California limited liability company



        Name: James S. Morley,
        Title: Manager
                                       t
                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1869 Page 120 of 333




      PROTECH:
      PROTECH 2002-D LLC, an Ohio limited liability company

      By: Protech Development Corp., a Tennessee corporation, its Manager

              1          ()
      By:            mot         /1---y---
         Name: Dain C. Akin
         Title: Senior Vice President & General Counsel


      AMTAX:
      AMTAX HOLDINGS 279, LLC
      an Ohio limited liability company

      By: Paramou t Propertie Inc., its Manager

      By:      /4444 ( 1-
            Name: Dain C. Akin
            Title: Senior Vice President & General Counsel




                      [REMAINER OF PAGE INTENTIONALLY LEFT BLANK]
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1870 Page 121 of 333



                             LACRETIA AVENUE PARTNERS, L.P.

                                              Amended
                                            SCHEDULE A

                                                   Original
                                                Initial Capital                Percentage
     Name and Business Address                  Contributions                   Interests

     ADMINISTRATIVE GENERAL PARTNER:                      $228(1)                  .0045%
     Montalvo Associates, LLC
     1600 West Campbell, Suite 211
     San Jose, CA 95008

     MANAGING GENERAL PARTNER:
     AFFORDABLE HOUSING ACCESS, INC.                    $228(1)                  .0045%
     4029 Westerly Place, Suite 101
     Newport Beach, CA 9266o

    SPECIAL LIMITED PARTNER:
    PROTECH 2002-D LLC                          $           50                     .001%
    4009 Columbus Road, S.W.
    Granville, OH 43023

    INVESTOR LIMITED PARTNER:
    AMTAX HOLDINGS 279, LLC                     $5,057,008(2)                    99.99%
    4009 Columbus Road, S.W.
    Granville, OH 43023


                                 TOTAL          $5,057,514                      100.00%


    (1)
          In the event any deferred portion of the Developer Fee is still outstanding prior to the end
          of ten (10) years of the Placed in Service Date of the first building in the Project, the
          General Partners shall make an additional Capital Contribution to the Partnership in an
          amount equal to such outstanding amount, prior to the end of such tenth (10m) year.
          Such additional Capital Contribution shall be used solely to pay the outstanding deferred
          Developer Fee. Such Capital Contribution shall be returned to the General Partners out
          of Distributions of Cash Flow or proceeds from a Sale or Refinancing in the same
          priority, but prior to, the repayment of Subordinated Loans of the General Partners.
    (2)
          $104 has been paid in as of the date of the Investment Closing; An additional
          $5,064,904 is to be paid in pursuant to Article V, subject to adjustment and conditions to
          payment as provided herein.




                                                    5
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1871 Page 122 of 333




                  ASSIGNMENT OF PARTNERSHIP INTEREST AND OTHER RIGHTS
                                 (Lucretia Avenue Partners, L.P.
                                       d/b/a Villa Solera)

            This Assignment of Partnership Interest and Other Rights (this "Assignment") is made
     and entered into as of the i P4. day of December, 2005 (the "Effective Date") by and between
     Community Home Builders and Associates, a California non-profit public benefit corporation
     ("Assignor"), and Affordable Housing Access, Inc., a California nonprofit public benefit
     corporation ("Assignee") and is acknowledged and agreed to by JSM Enterprises, Inc., a
     California corporation ("JSM").

                                                 RECITALS AND REFERENCES:

             WHEREAS, Lucretia Avenue Partners, L.P. (the "Partnership"), a California limited
     partnership, was created and evidenced by a Certificate of Limited Partnership filed with the
     Secretary of State of the State of California on July 9, 2002 and by an Agreement of Limited
     Partnership executed shortly thereafter; and amended by an Amended and Restated Agreement
     of Limited Partnership among Assignor, as a Co-Managing General Partner, Assignee, as a Co-
     Managing General Partner. MONTALVO ASSOCIATES LLC, the Administrative General
     Partner, PROTECH 2002-D, LLC, as Special Limited Partner, and AMTAX HOLDINGS 279,
     LLC, as Investor Limited Partner (hereinafter collectively referred to as the "Partners"), dated as
     of December 9, 2002; and further Amended by the First Amendment to Amended and Restated
     Agreement of Limited Partnership on December 11, 2002;

               WHEREAS, Assignor is a co-managing general partner of the Partnership;

             WHEREAS, pursuant to the Purchase and Sale Agreement between Assignor and JSM
     effective as of October 11, 2005 (the "PSA"), Assignor agreed (subject to all of the terms and
     conditions of the PSA) to assign its interest in the Partnership to JSM or its designee;

               WHEREAS, Assignee is JSM's designee within the meaning of Section 2.2 of the PSA;
     and

            WHEREAS, Assignor is the owner of a 0.0025% ownership interest in the Partnership
     and is hereby assigning and conveying to Assignee all of said ownership interest in the
     Partnership.

            NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
     other good and valuable consideration paid by Assignee to Assignor, the receipt and sufficiency
     of which are hereby acknowledged, Assignor and Assignee do hereby agree as follows:




     Assignment of Partnership Interest and Other Rights Ver 3
                                                                 1
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1872 Page 123 of 333




             1.      Assignment. Assignor does hereby GIVE, ASSIGN, TRANSFER, SET OVER
     and DELIVER to Assignee, its successors and assigns, all of its ownership interest in the
     Partnership, together with all right, title and interest in and to the business, properties and assets
     of the Partnership represented by such ownership interest in the Partnership, including, but not
     limited to, the capital, assets, profits and losses of the Partnership; and Assignor hereby grants to
     Assignee, its successors and assigns, full power and authority to collect, receive and give
     acquittance of any sum or sums due or to become due to him by virtue of the interest in the
     Partnership hereby assigned.

             2.      Assumption of Obligations. Assignee hereby assumes all obligations, if any, of
     Assignor under the Partnership Agreement with respect to the Co-Managing General Partner
     interest assigned pursuant to Section 1, accruing after the Effective Date, if any.

              3.      Distributions. All distributions made by the Partnership to Assignor with respect
     to its interests in the Partnership as hereinabove described from and after the Effective Date shall
     be distributed by Assignor to Assignee.

            4.      Future Cooperation on Subsequent Documents. Assignor and Assignee agree to
     cooperate at all times from and after the date hereof with respect to the supplying of any
     information requested by the other regarding any of the matters described in this Assignment,
     and agree to execute such further bills of sale, assignments, partnership agreement amendments,
     releases or other documents as may be reasonably requested for the purpose of giving effect to,
     evidencing or giving notice of the transaction described herein.

             5.      Successors and Assigns. This Assignment shall be binding upon, and shall inure
     to the benefit of, the parties hereto and their respective heirs, successors and assigns.

            6.      Counterparts. This Assignment may be executed by the parties in one or more
     counterparts, including facsimile counterparts, each of which shall constitute one document,
     binding on all parties, even though all parties are not signatory to the same counterpart.

                Executed to be effective as of the Effective Date.


     ASSIGNOR:                                             COMMUNITY HOME BUILDERS AND ASSOCIATES,
                                                           a California rlpnyprofit p b benefit corporation

                                                           By:
                                                                 Ralph Walker, President




     Assignment of Partnership Interest and Other Rights Vcr 3
                                                                   2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1873 Page 124 of 333




    ASSIGNEE:                                              Affordable Housing Access, Inc a California nonprofit
                                                           public benefit corporation


                                                           By:
                                                                   on than B Webb, Executive Director


    1SM:                                                   ISM Enterprises, Inc , a California corporation


                                                           By:
                                                                  James S Morley, President




                           [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




    Assignment of Partnership Interest and Other Rights Ver 3
                                                                     3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1874 Page 125 of 333




    ASSIGNEE:                                              Affordable Housing Access, Inc. a California nonprofit
                                                           public benefit corporation


                                                           By:
                                                                  William W. Hirsch, President


    JSM:                                                   JSM Enterprises, Inc., a California corporation


                                                           By:
                                                                         S. Morley, Presiden




                           [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




    Assignment of Partnership Interest and Other Rights Ver 3
                                                                     3
    Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1875 Page 126 of 333

I




          signature page to Consent of the Special Limited Partner and of the Investor Limited Partner



                                               SPECIAL LIMITED PARTNER:

                                               PROTECH 2002-D, LLC, an Ohio limited liability
                                               company

                                                      By: Protech Development Corp., a Tennessee
                                                      corporation, Manager

                                                      By:    ,(-14/fri            1, ,1
                                                      Name: Darn C. Akin
                                                      Title: Senior Vice President and General Counsel


                                              INVESTOR LIMITED PARTNER:

                                              AMTAX HOLDINGS 279, LLC, an Ohio limited liability
                                              company

                                                     By: Paramou      roperties, Imp is Manager

                                                     By:         A-4 4 e -7,
                                                     Name: Darn C. Akin
                                                     Title: Senior Vice President and General Counsel




         Consent S LP & I LP2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1876 Page 127 of 333




                                                     JOINDER OF GUARANTOR

             Intending to be legally bound hereby, the undersigned, James S. Morley ("Guarantor")
    hereby joins in this Assignment for the purpose of (i) acknowledging and consenting to the
    assignment by Assignor of its ownership interest in the Partnership to Assignee, and Assignee's
    assumption of all obligations, if any, of Assignor under the Partnership Agreement with respect
    to a Co-Managing General Partner interest being assigned (.0025%), and (ii) ratifying and
    confirming that notwithstanding such assignment, his Guaranty dated December 9, 2002 remains
    in full force and effect.


                                                                L
                                                                    J   es S. Morley




    Assignment of Partnership Interest and Other Rights Ver 3
                                                                        4
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1877 Page 128 of 333




                               LUCRETIA AVENUE PARTNERS, L.P.

                           THIRD AMENDMENT TO THE
             AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP


              This amendment is dated July_, 2006 and is among AFFORDABLE HOUSING
       ACCESS, INC., a California nonprofit public benefit corporation (the "Managing
       General Partner"); MONTALVO ASSOCIATES LLC, a California limited liability
       company (the "Administrative General Partner"); PROTECH 2002-D, LLC, an Ohio
       limited liability company (the "Special Limited Partner"); and AMTAX HOLDINGS
       279, LLC, an Ohio limited liability company (the "Investor Limited Partner").

              The Managing General Partner, the Administrative Partner, the Special Limited
       Partner and the Investor Limited Partner as parties to the Amended and Restated
       Agreement of Limited Partnership dated as of December 9, 2002 as amended by that
       certain First Amendment to the Amended and Restated Agreement of Limited
       Partnership dated as of December 11, 2002 and by that certain Second Amendment to the
       Amended and Restated Agreement of Limited Partnership dated as of December 12, 2005
       (as amended, the "Partnership Agreement") of Lucretia Avenue Partners, L.P., a
       California limited partnership (the "Partnership") seek to (i) revise the terms of certain
       provisions of the Partnership Agreement based the Investor Limited Partner's receipt of
       Forms 8609, pursuant to Section 5.2 of the Partnership Agreement and (ii) acknowledge
       and reaffirm all other provisions of the Partnership Agreement.

              NOW THEREFORE, in consideration of the mutual promises of the undersigned,
       and for other good and valuable consideration, IT IS AGREED THAT:

              1.      Defined Terms: Defined terms used but not defined in this agreement are
       defined in the Partnership Agreement:

                       "Maximum Annual Credit" shall mean $681,189 per year, for the
                Partnership for the total Credit Period, as provided in the Tax Credit Reservation.

                       "Projected Credit" means Federal Housing Tax Credits on a year-by-year
                basis that are projected to be available to the Investor Limited Partner, which
                Projected Credits are projected to be in the amount of $134,754 for 2004,
                $614,488 for 2005, $681,121 per year for each of the years 2006 through 2013
                and $613,000 for 2014. The Projected Credits constitute ninety-nine point ninety-
                nine (99.99%) percent of the total Tax Credits in the aggregate amount of
                $6,811,210 which are projected to be available to the Partnership. The Projected
                Credits will be allocated to the Investment Partner by the Partnership. Such
                Projected Credit will be adjusted to reflect any upward or downward adjustments
                caused by Section 5.2.




       # 3925543 v2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1878 Page 129 of 333




              2.    Amendments to Article 5. Article 5 of the Partnership Agreement is
       hereby amended as follows:

                      (1)    by replacing "$5,057,008" in Section 5.1(A) with "$5,800,972".

                      (2)    by replacing "$5,056,904" in Section 5.1(A)(2) with 15,800,868."

                       (3)    By deleting Section 5.2(D) in its entirety and replacing it with
               "[Intentionally Omitted]".

              2.      Schedule A is amended in its entirety. The amended Schedule A is
       attached hereto and made part hereof.

                3.    Exhibit B, is deleted in its entirety.

               4.      Except as otherwise specifically provided above, in all other respects the
       Partnership Agreement shall remain in full force and effect. This amendment may be
       executed in several counterparts and all so executed shall constitute one agreement
       binding on all parties hereto, notwithstanding that all the parties have not signed the
       original or the same counterpart.




       # 3925543.y2                                  2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1879 Page 130 of 333




            IN WITNESS WHEREOF, the undersigned have executed this amendment to the
       Amended and Restated Partnership Agreement, dated as of this day of July, 2006.



       MANAGING GENERAL PARTNER:                AFFORDABLE HOUSING ACCESS, INC., a
                                                California nonprofit public corporati

                                                By:
                                                           e:
                                                         le:

       ADMINISTRATIVE GENERAL                   MONTALVO ASSOCIATES LLC, a California
       PARTNER                                  limited liabili y company


                                                          Name: ,-.0"
                                                                  - 716017d*
                                                          Title:


       INVESTOR LIMITED PARTNER:                AMTAX HOLDINGS 279, LLC, an Ohio limited
                                                liability company, by its Managing Member,
                                                Paramount Properties, Inc. (n.k.a., Capmark
                                                Affordable Properties, Inc.)

                                                By:                               1.0


                                                      Name:
                                                      Title:      M       ..09-e/X/
       SPECIAL LIMITED PARTNER:                 PROTECH 2002-D, LLC, an Ohio limited liability
                                                company, by its Manager, Protech Development
                                                Corporation

                                                By:
                                                      Name:        Clod        OPOL.

                                                      Title:




       # 3925543_v2                         3
    Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1880 Page 131 of 333




               IN WITNESS WHEREOF, the undersigned have executed this amendment to the
          Amended and Restated Partnership Agreement, dated as of this day of July, 2006.



          MANAGING GENERAL PARTNER:                AFFORDABLE HOUSING ACCESS, INC., a
                                                   California nonprofit public corporation

                                                   By:
                                                         Name:
                                                         Title:

          ADMINISTRATIVE GENERAL                   MONTALVO ASSOCIATES LLC, a California
          PARTNER                                  limited liability company

                                                         By:
                                                               Name:
                                                               Title:


0         INVESTOR LIMITED PARTNER:                AMTAX HOLDINGS 279, LLC, an Ohio limited
                                                   liability company, by its Managing Member,
                                                   Paramount Properties, Inc. (n.k.a., Capmark
                                                   Affordable Properties, Inc.)

                                                   By:
                                                         Name: Kevin Kleen
                                                         Title: Vice President

          SPECIAL LIMITED PARTNER:                 PROTECH 2002-D, LLC, an Ohio limited liability
                                                   company, by its Manager, Protech Development
                                                   Corporation

                                                   By:
                                                         Name: Kevin Kleen
                                                         Title: Vice President




0
          # 3925543 v2                         3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1881 Page 132 of 333




                                    LUCRETIA AVENUE PARTNERS, L.P.

                                                      Amended
                                                    SCHEDULE A

                                                               Capital                              Percentage
       Name and Business Address                              Contributions                          Interests

       MANAGING GENERAL PARTNER:

       Affordable Housing Access, Inc.                                  $220)                       0.0045%
       4029 Westerly Place, Suite 101
       Newport Beach, CA 92660


       ADMINISTRATIVE GENERAL PARTNER:

       Montalvo Associates, LLC                                       $228(1)                         0.0045%
       1600 West Campbell, Suite 211
       San Jose, CA 95008

       SPECIAL LIMITED PARTNER:

       Protech 2002-D, LLC                                                $50                          0.001%
       1801 California Street, Suite 3700
       Denver, Colorado 80202
       Attention: Legal Department


       INVESTOR LIMITED PARTNER:

       AMTAX HOLDINGS 279, LLC                                $5,800,972(2)                            99.99%
       1801 California Street, Suite 3700
       Denver, Colorado 80202
       Attention: Legal Department

            (1 1n the event any deferred portion of the Developer Fee is still outstanding prior to the end of ten (10)
       years of the Placed in Service Date of the first building of the Project, the General Partners shall make an
       additional Capital Contribution to the Partnership in an amount equal to such outstanding amount, prior to
       the end of such tenth (10th) year. Such additional Capital Contribution shall be used solely to pay for the
       outstanding deferred Developer Fee. Such Capital Contribution shall be returned to the General Partners
       out of Distributions of Cash Flow or proceeds from a Sale or Refinancing in the same priority, but prior to,
       the repayment of Subordinated Loans of the General Partners.

       (2)$4,225,000  has been paid as of the date hereof ; An additional $1,575,972 to be paid pursuant to Article
       V, subject to an adjustment and conditions to payments provided herein.


       # 3925543_v2                                           4
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1882 Page 133 of 333




                               LUCRETIA AVENUE PARTNERS, L.P.
                                  (a California limited partnership)

                   FOURTH AMENDMENT TO THE AMENDED AND RESTATED
                         AGREEMENT OF LIMITED PARTNERSHIP

                                   effective as of December 29, 2006

           This FOURTH AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT
   OF LIMITED PARTNERSHIP (this "Amendment") is effective as of the date first set forth
   above by and among AFFORDABLE HOUSING ACCESS, INC., a California non-profit public
   benefit corporation, as managing general partner (the "Managing General Partner"),
   MONTALVO ASSOCIATES LLC, a California limited liability company, as the administrative
   general partner (the "Administrative General Partner"), PROTECH 2002-D, LLC, an Ohio
   limited liability company, as the special limited partner (the "Special Limited Partner"), and
   AMTAX HOLDINGS 279, LLC, an Ohio limited liability company, as the investor limited
   partner (the "Investor Limited Partner") (collectively the "Partners").

           WHEREAS, the Partners are the sole partners of Lucretia Avenue Partners, L.P., a
   California limited partnership (the "Partnership") and are parties to that certain Amended and
   Restated Limited Partnership Agreement dated as of December 9, 2002 (as amended prior to the
   date of this Amendment, the "Partnership Agreement").

          WHEREAS, the Partners have determined to amend the Partnership Agreement in
   accordance with Section 13.9 of the Partnership Agreement in order to remain in compliance
   with the regulations governing the Partnership's eligibility for the welfare exemption from
   property taxation provided for in Section 214 of the California Revenue and Taxation Code (the
   "Property Tax Exemption").

          NOW THEREFORE, in consideration of the mutual promises of the undersigned, and for
   other good and valuable consideration, IT IS HEREBY AGREED THAT:

           1.      Definitions. Capitalized terms that are used and not defined in this Amendment
   shall have the respective meanings given such terms in the Partnership Agreement. Following
   are the definitions of certain other capitalized terms that are used in this Amendment and hereby
   incorporated by reference into the Partnership Agreement:

                    "Annual Claim Form" means, collectively, the claim forms required to be
            submitted annually to the County Assessor by which the Managing General Partner
            certifies (and, with respect to Form BOE-267-L1, the Managing General Partner and the
            Administrative General Partner certify) that the use of the Project meets all of the
            applicable requirements to qualify for the Property Tax Exemption, which forms, at the
            current time, include, but may not be limited to, Forms (i) BOE-267-A, (ii) BOE-267-L
            and (iii) BOE-267-Ll.

                    "BOE" means the California Board of Equalization.



   52385\74306v3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1883 Page 134 of 333



                  "BOE Forms" means the forms prescribed by the BOE, as amended and
            supplemented from time to time.

                  "BOE Regulations" means the Property Tax Rules of the BOE, as amended and
            supplemented from time to time.

                    "County Assessor" means the county assessor for the county in which the Project
            is located.

                   "Major Decision" means any act of the Partnership that requires a vote of a
            majority in interest of the general partners of the Partnership, as defined in BOE
            Regulation 140.1.

                    "Material Participation" or "Materially Participate" means, pursuant to the
            BOE Regulations, that the Managing General Partner (i) has a right to vote in all Major
            Decisions of the Partnership, (ii) performs Substantial Management Duties as set forth in
            this Amendment, (iii) directly, or indirectly under its supervision, manages the
            Partnership, (iv) annually conducts a physical inspection of the low-income housing
            property to ensure that the property is being used as low-income housing and meets all of
            the requirements of the BOE Regulations and (v) submits the Annual Claim Form for
            each real estate tax year, which form constitutes a certification to the County Assessor
            that the Project meets all of the requirements set forth in the BOE Regulations.

                   "Organizational Clearance Certificate" means the certificate issued by the BOE
            pursuant to which the BOE indicates that the Managing General Partner is an
            organization eligible for the Property Tax Exemption (currently, Form BOE-277-0C).

                    "Periodic Filing Form" means, collectively, the claim forms required to be
            submitted on a three-year cycle to the BOE by which the Managing General Partner
            demonstrates continued eligibility for its Organizational Clearance Certificate and the
            General Partners demonstrate that the Project continues to be eligible for its
            Supplemental Clearance Certificate, which forms, at the current time, include, but may
            not be limited to, Forms (i) BOE-277-P, and (ii) BOE-277-L 1.

                  "RT Code" means the California Revenue and Taxation Code, as amended and
            supplemented from time to time.

                   "Substantial Management Duties" means the duties the Managing General
            Partner is obligated to perform pursuant to Section 6 of this Amendment.

                   "Supplemental Clearance Certificate" means the certificate issued by the BOE
            pursuant to which the BOE indicates that the Project meets the requirements of the RT
            Code and BOE Regulations for the Property Tax Exemption (currently, Form BOE-277-
            SCC).

          2.     NEW SECTION 2.6. The following new Section 2.6 is hereby added to the
   Partnership Agreement:



   52385\74306v3                                   2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1884 Page 135 of 333




            2.6.    Use of Property Tax Savings. The parties acknowledge that the savings
            ("Property Tax Savings") contemplated by the Property Tax Exemption, are necessary
            in order for the Partnership to meet its debt underwriting and financing assumptions, and
            therefore to keep the Project affordable to low-income tenants. The parties further
            acknowledge that the Partners would not undertake to develop the Project and provide the
            affordable housing created by the Project unless the Property Tax Savings were available
            to help underwrite the Mortgage Loans. The Partners shall use their best efforts to
            maintain the Property Tax Exemption during the life of the Partnership.

          3.      AMENDMENTS TO SECTION 4.5. The following new clause (11) is hereby
   added to Section 4.5A(iv) of the Partnership Agreement:

            (11) If the Managing General Partner (1) no longer qualifies as a charitable
            organization under Section 501(c)(3) of the Code or under the laws of the State of
            California, or (2) causes the Partnership to fail to obtain or maintain the Property Tax
            Exemption for the Project during the Compliance Period (as defined in Section 42 of the
            Code) due to the Managing General Partner's gross negligence, willful misconduct or
            breach of this Agreement, then the other General Partner, prior to the Limited Partners
            exercising such rights, or the Limited Partners may effectuate the removal of the
            Managing General Partner as a Partner of the Partnership.

          4.     AMENDMENTS TO SECTION 7.3. The following clauses I, J, and K are
   hereby added to Section 7.3 of the Partnership Agreement:

            I.      Notwithstanding any provision to the contrary in the Agreement, including,
            without limitation, Sections 7.3A and 7.3C, the Managing General Partner shall provide
            regular, continuous and substantial services to the Partnership and shall be the "managing
            general partner" of the Partnership, as such term is used in the BOE Regulations,
            specifically, BOE Property Tax Rule 140.1(a)(6). Except as otherwise set forth in this
            Agreement, the Managing General Partner, within the authority granted to it under this
            Agreement, shall Materially Participate (as such term is defined in this Agreement, as the
            same may be amended from time to time) in the control, management and direction of the
            Partnership's business for the purposes stated in Article I, and shall manage and control
            the affairs of the Partnership to the best of its ability and use its best efforts to carry out
            the purpose of the Partnership. In so doing, the Managing General Partner shall take all
            actions necessary or appropriate to protect the interests of the Partners and of the
            Partnership. The Managing General Partner shall devote such of its time as is reasonable
            to the affairs of the Partnership.

            J.     Notwithstanding any provision to the contrary in the Agreement, including,
            without limitation, Sections 7.3A and 7.3C, the Managing General Partner shall
            undertake the following substantial management duties ("Substantial Management
            Duties") on behalf of the Partnership:

                   (i)     rent, maintain and repair the low-income housing property, or if such
                   duties are delegated to a property management agent, participate (together with




   52385174306v3                                      3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1885 Page 136 of 333



                    the Administrative General Partner) in hiring and overseeing the work of the
                    property management agent;

                    (ii)  participate (together with the Administrative General Partner) in hiring
                    and overseeing the work of all persons necessary to provide services for the
                    management and operation of the limited partnership business;

                    (iii)   execute and enforce all contracts executed by the Partnership;

                    (iv)    execute and deliver all partnership documents on behalf of the Partnership;

                    (v)    prepare or cause to be prepared all reports to be provided to the Partners or
                    the Lenders on a monthly, quarterly, or annual basis consistent with the
                    requirements of the Partnership Agreement;

                            In addition to the Substantial Management Duties of the Managing
                    General Partner specifically set forth in Section 7.3J above, to the extent not
                    already designated as duties of the Managing General Partner in the Partnership
                    Agreement, the Managing General Partner upon the written consent of the
                    Administrative General Partner, may also undertake any or all of the following
                    specific management duties:

                    (vi)    coordinate all present and future development, construction, or
                    rehabilitation of low-income housing property that is the subject of the
                    Partnership Agreement;

                    (vii) monitor compliance with all government regulations and filing or
                    supervise the filing of all required documents with government agencies;

                    (viii) acquire, hold, assign or dispose of property or any interest in property;

                    (ix)     borrow money on behalf of the Partnership, encumber Partnership assets,
                    place title in the name of a nominee to obtain financing, prepay in whole or in
                    part, refinance, increase, modify or extend any obligation;

                    (x)     pay organizational expenses incurred in the creation of the Partnership and
                    all operational expenses;

                    (xi)  determine the amount and timing of distributions to Partners and establish
                    and maintain all required reserves; and

                    (xii) ensure that charitable services or benefits, such as vocational training,
                    educational programs, childcare and after-school programs, cultural activities,
                    family counseling, transportation, meals, and linkages to health and/or social
                    services are provided or information regarding charitable services or benefits are
                    made available to the low-income housing tenants.




   52385 \74306v3                                    4
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1886 Page 137 of 333



                           In addition to its Substantial Management Duties (and any additional
                   specific management duties that the Managing General Partner may undertake
                   pursuant to the foregoing), the Managing General Partner shall also (A) ensure
                   that the Project and the operation thereof at all times comply and are in
                   conformance with Section 4(b) and 5 of Article XIII of the Constitution of the
                   State of California and Section 214, 254 and 259.5 of the RT Code; and (B) apply
                   for, use best efforts to obtain and maintain the Property Tax Exemption, and any
                   savings to the Partnership and the Project attributable to the Tax Exemption shall
                   be used in accordance with Section 214 of the RT Code, and this Agreement.

            K.     Delegation of Authority.

                           In accordance with the BOE Regulations, the Managing General Partner
                   may delegate all or any of its powers, rights and obligations hereunder to the
                   Administrative General Partner, and may appoint, employ, contract or otherwise
                   deal with the Administrative General Partner for the transaction of the business of
                   the Partnership. The Administrative General Partner may, under supervision of
                   the Managing General Partner, perform any acts or services for the Partnership as
                   the Managing General Partner may approve; provided, however, such delegation
                   does not excuse the Managing General Partner from overseeing and supervising
                   on an ongoing basis the activities delegated. The Managing General Partner may
                   not delegate any of its powers, rights and obligations hereunder to a party other
                   than the Administrative General Partner without the prior written consent of the
                   Administrative General Partner. If the Managing General Partner elects to
                   delegate one or more of its Substantial Management Duties, the Managing
                   General Partner shall retain such records as are reasonably required to
                   demonstrate that it is actually supervising the performance of the delegated duties.
                   Such delegation shall fully authorize the Administrative General Partner to act
                   alone without requirement of any other act or signature of the delegating
                   Managing General Partner, to take any action of any type and to do anything and
                   everything which the delegating Managing General Partner may be authorized to
                   take or do hereunder except that any such delegation shall not relieve the
                   delegating Managing General Partner of its obligations or liabilities under this
                   Agreement.

          5.      AMENDMENTS TO SECTION 7.5. The following clauses D and E are hereby
   added to Section 7.5 of the Partnership Agreement:

                   D.     Property Tax Exemption. The Managing General Partner shall obtain and
                   maintain the Property Tax Exemption for so long as the Project and the
                   Partnership are eligible for such Property Tax Exemption. Any savings to the
                   Partnership and Project attributable to the Property Tax Exemption shall be used
                   to maintain the affordability of, or reduce rents otherwise necessary for, the units
                   occupied by lower income individuals or otherwise be passed onto the low
                   income tenants of the Project in accordance with all applicable provisions of
                   Section 214 of the RT Code.




   52385\74306v3                                    5
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1887 Page 138 of 333



                            As provided in the RT Code, the BOE Regulations, BOE Forms and
                   elsewhere, in order to obtain and maintain the Property Tax Exemption for the
                   Project, the Managing General Partner must file with the BOE and the County
                   Assessor certain documents containing certifications under penalty of perjury.
                   Among other things, the Managing General Partner will or may have to certify
                   that: (i) the Agreement provides (subject to the rights of the other Partners) that
                   the Managing General Partner has full and exclusive control over the business,
                   assets and affairs of the Partnership, manages day to day operations and
                   participates in Major Decisions; (ii) the Agreement provides that the Managing
                   General Partner has a certain number of Substantial Management Duties; and (iii)
                   the Managing General Partner, the Partnership and the Project meet other
                   requirements of the BOE Regulations. The Managing General Partner shall file
                   such certifications and related documentation in compliance with applicable
                   procedures, for so long as the Managing General Partner deems that it has
                   sufficient factual basis to do so.

                   E.      The Managing General Partner hereby represents and warrants that the
                   officers and directors of the for-profit general partners, for-profit limited partners,
                   or any of its for-profit affiliates, do not as individuals or collectively, have a
                   controlling vote or majority interest in the Managing General Partner.

         6.      AMENDMENT TO SECTION 7.10. Section 7.1OD of the Partnership
   Agreement is hereby deleted in its entirety and replaced with the following:

            D.     Managing General Partner Fee.

                           (i)     For its services in managing the Partnership, the Managing General
            Partner shall receive from the Partnership, beginning January 1, 2007, an annual fee in
            the amount of $20,000 (the "MGP Fee"), which MGP Fee shall be pro-rated and paid
            monthly in the amount of $1,667, subject to a three percent (3%) increase annually of the
            then current amount.

                           (ii)    In the event there is insufficient Cash Flow in any year to pay the
            MGP Fee to the Managing General Partner, the Administrative general partner will make
            a loan necessary to pay such MGP Fee. Any such loan made pursuant to this Section
            7.10D shall constitute a Subordinated Loan, shall not bear interest, and shall be repayable
            as provided in Article 6.

          7.      AMENDMENTS TO SECTION 12.1A. The following clause (iii) is hereby
   added to Section 12.1A of the Partnership Agreement:

            (iii) In accordance with the BOE Regulations, the Managing General Partner will
            maintain records and documents evidencing the duties performed by the Managing
            General Partner ("Management Documents"). Such records and documents may
            include, but are not necessarily limited to (1) accounting books and records; (2) tax
            returns; (3) budgets and financial reports; (4) reports required by Lenders; (5) documents
            related to the construction or rehabilitation of the Project; (6) legal documents such as



   52385\74306v3                                     6
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1888 Page 139 of 333



            contracts, deeds, notes, leases and deeds of trust; (7) documents related to complying
            with government regulations and filings; (8) documents related to property inspections;
            (9) documents related to charitable services or benefits provided or the information
            provided regarding such services or benefits; (10) reports prepared for the Partners; (11)
            bank account records; (12) audited annual financial statement of the Partnership; and (13)
            the Management Agreement.

                    To the extent that any such Management Documents are not within the control or
            possession of the Managing General Partner, the Administrative General Partner agrees
            to provide or cause to be provided copies of such documents to the Managing General
            Partner upon written request from the Managing General Partner. The Administrative
            General Partner and the Limited Partners shall have the right upon two (2) business days
            notice, during reasonable business hours, to inspect all records and documents maintained
            by the Managing General Partner.

           8.     AMENDMENTS TO SECTION 12.1. The following clause L is hereby added
   to Section 12.1 of the Partnership Agreement:

            L.     Property Tax Exemption Reports. The Managing General Partner shall (i) on an
            annual basis, within fifteen days of submission thereof, provide the other Partners a copy
            of the Annual Claim Form (as defined in this Agreement, as the same may be amended
            from time to time), (ii) every three years, within fifteen days of submission thereof,
            provide the other Partners a copy of the Periodic Filing Form (as defined in this
            Agreement, as the same may be amended from time to time) and (iii) provide the other
            Partners immediate notice if the Managing General Partner no longer meets the definition
            of "managing general partner" under the BOE Regulations.

          9.       CHANGE IN BUSINESS ADDRESSES. The business addresses for the
   Investor Limited Partner and the Special Limited Partner and references thereto are hereby
   deleted in their entirety and replaced with the following:

                   do Capmark Affordable Equity Inc.
                   1801 California Street, Suite 3700
                   Denver, CO 80202
                   Attn: Legal Department
                   Fax No.: 303-296-6804

            10.    MISCELLANEOUS PROVISIONS.

                          (i)     The Administrative General Partner represents and warrants to the
            Investor Limited Partner that all Requisite Approvals to the execution of this Amendment
            have been obtained.

                           (ii)    In the event that the BOE revises the BOE Regulations in a manner
            that requires another amendment to the Agreement, or the BOE or another government
            agency notifies the Partnership that this Amendment does not comply with any
            requirement for obtaining or maintaining the Property Tax Exemption, then the Partners



   52385\74306v3                                    7
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1889 Page 140 of 333




            shall act in good faith to amend the Agreement to the extent necessary in order to obtain
            or maintain the Property Tax Exemption.

                            (iii) Except to the extent specifically provided herein, this Amendment
            is not intended nor does it modify, amend or revise in any way any of the provisions of
            the Partnership Agreement and such Partnership Agreement remains in full force and
            effect as of the date hereof. Specifically, the rights, including but not limited to the
            voting rights of the Limited Partners, privileges and obligations of the Partners as set
            forth in the Partnership Agreement remain in full force and effect.

                            (iv)   The Managing General Partner hereby acknowledges and agrees
            that this Amendment does not modify the management duties of the Managing General
            Partner set forth in the Partnership Agreement in such a way as to cause the Managing
            General Partner to be unable to make the representations necessary to execute the Annual
            Claim Form under penalty of perjury.

                             (v)     This Amendment may be executed in several counterparts all of
            which shall constitute one amendment, binding on all parties hereto, notwithstanding that
            all of the parties are not signatories to the same counterpart.

                            (vi)   This Amendment and the rights of the Partners hereunder shall be
            interpreted in accordance with the laws of the State of California.

                          (vii) Except as and to the extent expressly set forth in this Amendment,
            and any prior amendment to the Partnership Agreement, the Partners hereby affirm the
            terms and provisions of the Partnership Agreement.

                                          [signatures to follow]




   52385\74306v3                                    8
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1890 Page 141 of 333




           IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
   the date first written above.



   MANAGING GENERAL PARTNER:                   SPECIAL LIMITED PARTNER:

   AFFORDABLE HOUSING ACCESS, INC., a PROTECH 2002-D, LLC, an Ohio limited
   California non-profit public b nefit corporation liability company

   By:                   I                      By: Protech Development Corporation, a
   Nam             o41-0pd -. Webb                  Tennessee corporation, its Manager
   Title:          Utt,who, li(tekoir
                                                    By:
                                                      Alisa Burns
                                                      Vice President



   ADMINISTRATIVE GENERAL                      INVESTOR LIMITED PARTNER:
   PARTNER:
                                               AMTAX HOLDINGS 279, LLC, an Ohio
   MONTALVO ASSOCIATES LLC, a                  limited liability company
   California limited liability company
                                               By: Capmark Affordable Properties Inc., a
                                                   Delaware corporation (formerly known as
   By:                                             Paramount Properties, Inc.), its Managing
   Name:                                           Member
   Title:
                                                    By:
                                                          Alisa Burns
                                                          Vice President




   52385\74306v3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1891 Page 142 of 333




           IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
   the date first written above.



   MANAGING GENERAL PARTNER:                   SPECIAL LIMITED PARTNER:

   AFFORDABLE HOUSING ACCESS, INC., a PROTECH 2002-D, LLC, an Ohio limited
   California non-profit public benefit corporation liability company

  By:                                          By: Protech Development Corporation, a
  Name:                                            Tennessee corporation, its Manager
  Title:
                                                   By:
                                                     Alisa Burns
                                                     Vice President



   ADMINISTRATIVE GENERAL                      INVESTOR LIMITED PARTNER:
   PARTNER:
                                               AMTAX HOLDINGS 279, LLC, an Ohio
   MONTALVO ASSOCIATES LLC, a                  limited liability company
   California limited liability company
                                               By: Capmark Affordable Properties Inc., a
                                                   Delaware corporation (formerly known as
   By:                                             Paramount Properties, Inc.), its Managing
   Name:           Amb 5.     tri9                 Member
   Title:
                                                   By:
                                                         Alisa Burns
                                                         Vice President




   52 85\74306v3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1892 Page 143 of 333




          IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
  the date first written above.



   MANAGING GENERAL PARTNER:                  SPECIAL LIMITED PARTNER:

   AFFORDABLE HOUSING ACCESS, INC., a PROTECH 2002-D, LLC, an Ohio limited
   California non-profit public benefit corporation liability company

  By:                                         By: Protech ]development Corporation, a
  Name:                                           Tennes t corporation, its Manager
  Title:
                                                   By:
                                                          is
                                                         ice President



  ADMINISTRATIVE GENERAL                       INVESTOR LIMITED PARTNER:
  PARTNER:
                                              AMTAX HOLDINGS 279, LLC, an Ohio
  MONTALVO ASSOCIATES LLC, a                  limited liability company
  California limited liability company
                                              By: Capmark Affordable Properties Inc., a
                                                  Delaware corporation (formerly known as
  By:                                             Paramount Pr s perties, Inc.), its Managing
  Name:                                           Member /
  Title:
                                                   By:
                                                           isa B rn .
                                                         Vice President




  52385+.74306v3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1893 Page 144 of 333




                            RATIFICATION OF GUARANTY AGREEMENT

           By his signature below, the undersigned (the "Guarantor"), hereby consents to the
   execution of this Amendment and acknowledges that to the extent, and only to the extent, that
   the Guaranty dated as of December 9, 2002 (the "Guaranty") continues to apply pursuant to its
   terms, the Guarantor's obligations remain valid and in full force and effect in accordance with
   the terms of the Guaranty, and that for purposes of such Guaranty, the term "Partnership
   Agreement" shall include all of the terms and conditions of this Amendment. Nothing herein
   amends, expands or otherwise alters the terms of the Guaranty.

   GUARANTOR:

   By:
         Jams S. Morley, an individ




                                                 Counterpart Signature Page -
             Fourth Amendment to Amended and Restated Agreement ofLimited Partnership (Lucretia Avenue Partners, LP )
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1894 Page 145 of 333




                               LUCRETIA AVENUE PARTNERS, L.P.
                             A CALIFORNIA LIMITED PARTNERSHIP

                          FIFTH AMENDMENT TO THE
           AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

           THIS FIFTH AMENDMENT TO THE AMENDED AND RESTATED
   AGREEMENT OF LIMITED PARTNERSHIP (this "Amendment") of LUCRETIA
   AVENUE PARTNERS, L.P., a California limited partnership (the "Partnership"), is made
   effective as of March 29, 2011, by and among Affordable Housing Access, Inc., a California
   nonprofit public benefit corporation (the "Managing General Partner"), Montalvo Associates
   LLC, a California limited liability company (the "Administrative General Partner"), AMTAX
   Holdings 279, LLC, an Ohio limited liability company (the "Investor Limited Partner"),
   Protech 2002-D, LLC, an Ohio limited liability company, as withdrawing Special Limited
   Partner, ("Protech") and TCH II Pledge Pool, LLC, a Delaware limited liability company, as the
   successor Special Limited Partner ("TCH


                                                Recitals:

   A. The Managing General Partner, the Administrative General Partner, the Investor Limited
   Partner and Protech have entered into that certain Amended and Restated Agreement of Limited
   Partnership of the Partnership, dated as of December 9, 2002, as amended by that certain First
   Amendment to Amended and Restated Agreement of Limited Partnership, dated as of December
   11, 2002, that certain Second Amendment to Amended and Restated Agreement of Limited
   Partnership, dated as of December 12, 2005, that certain Third Amendment to Amended and
   Restated Agreement of Limited Partnership, dated as of July 27, 2006, and that certain Fourth
   Amendment to Amended and Restated Agreement of Limited Partnership, dated as of December
   29, 2006(the "Agreement");

   B. As of the date hereof, Protech has assigned all of its right, title and interest in the Agreement
   to TCH II.

  C. The purposes of this Amendment are (i) to effectuate the withdrawal of Protech as the Special
  Limited Partner of the Partnership; and (ii) to admit TCH II as the successor Special Limited
  Partner of the Partnership. Unless otherwise defined herein, terms used herein with initial capital
  letters shall have the same meanings assigned to such terms in the Agreement.

                                              Agreement:

          In consideration of the foregoing and the mutual promises and covenants hereinafter
  contained, and for other good and valuable consideration, the receipt and sufficiency of which
  are hereby acknowledged, the parties to this Amendment, intending to be legally bound, hereby
  agree as follows:




  NY2 2066415.3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1895 Page 146 of 333




          1.     Protech hereby withdraws as the Special Limited Partner of the Partnership and
  shall have no further rights or obligations with respect to the Partnership from and after the date
  hereof. By its execution of this Amendment, and in accordance with Sections 9.2 and 9.3 of the
  Agreement, the General Partners hereby consents to (i) the withdrawal of Protech as the Special
  Limited Partner of the Partnership and (ii) the admission and appointment of TCH II as the
  successor Special Limited Partner of the Partnership. TCH II shall have, from and after the date
  of this Amendment, solely and exclusively, all of the rights and obligations as Special Limited
  Partner under the Agreement. Upon execution of this Amendment, any references to the
  "Special Limited Partner" of the Partnership in the Agreement shall mean and refer solely to
  TCH II and shall specifically exclude Protech.

         2.    The Agreement is hereby amended by replacing Protech with TCH II in
  Schedule A of the Agreement and TCH II shall succeed to the Capital Contributions made by
  Protech.

          3.     All the provisions of this Amendment shall be deemed to be incorporated in, and
  made part of, the Agreement, as further amended by this Amendment, and the Agreement and
  this Amendment shall be read, taken and construed as one and the same instrument. Except as
  expressly set forth herein, this Amendment shall not by implication or otherwise limit, impair,
  constitute a waiver of, or otherwise affect the rights and remedies of any of the parties hereto
  under the Agreement, nor alter, modify, amend or in any way affect the terms, conditions,
  covenants or agreements contained in the Agreement, all of which are hereby ratified and
  affirmed in all respects by each of the parties hereto and shall continue in full force and effect.
  This Amendment shall apply and be effective only with respect to the provisions of the
  Agreement specifically referred to herein and any references in the Agreement to the provisions
  of the Agreement specifically referred to herein shall be to such provisions as amended by this
  Amendment.

          4.     Each of the parties covenants that it will execute all documents and take such
  other actions as may be reasonably required or appropriate to effect the withdrawal of Protech as
  Special Limited Partner of the Partnership and the admission of TCH II as the successor Special
  Limited Partner, and to otherwise carry out the intent and purposes of this Amendment.

          5.    This Amendment may be executed by the parties hereto in separate counterparts
  and any single counterpart or set of counterparts executed and delivered by all the parties shall
  together constitute one and the same instrument. The parties hereto may execute this
  Amendment by signing any such counterpart and any such signed counterpart of this
  Amendment may be delivered by telecopy with the same force and effect as if it were physically
  delivered.

              [THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1896 Page 147 of 333



          IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
   day and year set forth above.

                                          MANAGING GENERAL PARTNER:

                                          AFFORDABLE HOUSING ACCESS, INC.


                                              By:
                                                    Name:
                                                    Title:


                                          ADMINISTRATIVE GENERAL PARTNER:


                                          MONTALVO ASSOCIATES, LLC


                                              By:
                                                    Name:
                                                    Title:


                                          PROTECH:

                                          PROTECH 2002-D, LLC
                                          By: Protech Development Corporation, its Manager


                                              By:
                                                    Name:
                                                    Title:


                                          TCH II:

                                          TCH II PLEDGE POOL, LLC
                                          By: Tax Credit Holdings II, LLC, its Sole Member

                                          By: Capmark Affordable Equity Inc., Debtor awl_
                                          Debtor in Possession, its Managing Member


                                              By:

                                                    Title:
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1897 Page 148 of 333




                                     INVESTOR LIMITED PARTNER:

                                     AMTAX HOLDINGS 279, LLC
                                     By: TCH II Pledge Pool, LLC, its Manager

                                     By: Tax Credit Holdings II, LLC, its Sole Member

                                     By: Capmark Affordable Equity Inc., Debtor and
                                     Debtor in Possess'o/ its Managing Member
                                                      /

                                         By:
                                               Name:
                                               Title:
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1898 Page 149 of 333




                     EXHIBIT 2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1899 Page 150 of 333




                         EVANS LANE APARTMENTS L.P.

                     A CALIFORNIA LIMITED PARTNERSHIP

        AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

                         DATED AS OF OCTOBER 1, 2002
C




0
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1900 Page 151 of 333



                                       TABLE OF CONTENTS
                                                                               Page

   Preliminary Statement                                                          1

   ARTICLE I                                                                     1

   Defined Terms                                                                 1

   ARTICLE II                                                                   18

   Continuation; Name; Purpose and Term                                         18
          Section 2.1   Continuation                                            18
          Section 2.2   Name and Office; Agent for Service                      18
         Section 2.3    Purpose                                                 19
          Section 2.4   Authorized Acts                                         19
         Section 2.5    Term and Dissolution                                    20

   ARTICLE III                                                                  21

   Financing and Disposition of Property                                        21

   ARTICLE IV                                                                   22

   Partners; Capital                                                            22
          Section 4.1      General Partners                                     22
          Section 4.2      Limited Partners                                     22
          Section 4.3      Partnership Capital and Capital Accounts             22
          Section 4.4      Liability of Limited Partners                        24
          Section 4.5      Certain Rights of Investor Limited Partner           24

   ARTICLE V                                                                    26

   Capital Contributions of Investor Limited Partner                            26
          Section 5.1    Installments of Capital Contributions                  26
          Section 5.2    Adjustments to Capital Contributions                   28

   ARTICLE VI                                                                   29

   Distributions of Cash; Allocations of Profits, Losses and Tax Credits        29
          Section 6.1     Profits and Losses and Tax Credits                    29
          Section 6.2     Application and Distributions Prior to Dissolution    30
          Section 6.3     Liquidation                                           32
          Section 6.4     Special Distribution Provisions                       33
          Section 6.5     Special Allocation Provisions                         33
          Section 6.6    Order of Application                                   37
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1901 Page 152 of 333



    ARTICLE VII                                                                     37

    Rights, Powers and Duties of the General Partners                               37
            Section 7.1  Restrictions on Authority                                  37
           Section 7.2   Independent Activities                                     39
           Section 7.3  Business Management and Control; Designation of Managing
                         General Partner                                            39
           Section 7.4  Duties and Obligations of the General Partners              40
           Section 7.5  Representations and Warranties; Certain Indemnities         42
           Section 7.6  Indemnification                                             45
           Section 7.7  Liability of General Partners to Limited Partners           46
           Section 7.8  Reserves                                                    46
           Section 7.9  Obligation To Provide for Project Expenses                  47
           Section 7.10 Certain Payments to the General Partners and Affiliates     47
           Section 7.11 Joint and Several Obligations                               48
           Section 7.12 Grant of Security Interest                                  48
           Section 7.13 Tax Matters Partner                                         49

    ARTICLE VIII                                                                    50

    Withdrawal of a General Partner; New General Partners                            50
          Section 8.1   Voluntary Withdrawal                                         50
          Section 8.2   Right To Continue                                            51
          Section 8.3   Successor General Partner                                    51
          Section 8.4   Interest of Predecessor General Partner                      51
          Section 8.5   Designation of New General Partners                          53
          Section 8.6   Amendment of Certificate; Approval of Certain Events         53
          Section 8.7   Admission of a General Partner                             ..53

    ARTICLE IX                                                                      54

   Transfer of Limited Partner Interests; Additional Limited Partners               54
          Section 9.1    Right To Assign                                            54
          Section 9.2    Restrictions                                              .54
          Section 9.3    Substitute Limited Partners                                54
          Section 9.4    Assignees                                                  55
          Section 9.5    Additional Limited Partners                                55

   ARTICLE X                                                                        56

   Loans 56

   ARTICLE XI                                                                      56

   Management Agent.                                                               56
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1902 Page 153 of 333



   ARTICLE XII                                                             58

   Books and Reporting, Accounting, Tax Elections, Etc.                    58
         Section 12.1 Books, Records and Reporting                         58
         Section 12.2 Bank Accounts                                        62
         Section 12.3 Elections                                            62
         Section 12.4 Special Adjustments                                  62
         Section 12.5 Fiscal Year                                          62

   ARTICLE XIII                                                            63

   General Provisions                                                      63
         Section 13.1    Notices                                           63
         Section 13.2    Word Meanings                                     63
         Section 13.3    Binding Provisions                                63
         Section 13.4    Applicable Law                                    63
         Section 13.5    Counterparts                                      63
         Section 13.6    Paragraph Titles                                  64
         Section 13.7    Separability of Provisions; Rights and Remedies   64
         Section 13.8    Effective Date of Admission                       65
         Section 13.9    Amendment Procedure                               65
         Section 13.10   Delivery of Certificate                           66
         Section 13.11   Requirements of the Lender and the Agency         66
         Section 13.12   Requirements for Bonds                            66
         Section 13.13   Special Power of Attorney                          71




                                                 Iii
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1903 Page 154 of 333



                                 EVANS LANE APARTMENTS LP

           AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
   EVANS LANE APARTMENTS L.P., as of October 1, 2002, among AFFORDABLE HOUSING
   ACCESS, INC. ("AHAI"), a California nonprofit public benefit corporation, as Co-Managing
   General Partner; COMMUNITY HOME BUILDERS and ASSOCIATES ("CHBA"), a California
   nonprofit public benefit corporation as Co-Managing General Partner, MONTALVO
   ASSOCIATES LLC ("Montalvo"), a California limited liability company as Administrative
   General Partner; PROTECH 2002-C, LLC, an Ohio limited liability company ("PROTECH"), as
   Special Limited Partner, Builders Affordable Housing Development Company, LLC a California
   limited liability company, as Original (and Withdrawing) Limited Partner and AMTAX
   HOLDINGS 123, LLC an Ohio limited liability company ("AMTAX"), as Investor Limited
   Partner.

                                        Preliminary Statement

           WHEREAS the Partnership was organized as a partnership in the laws of the State of
   California pursuant to a Certificate of Limited Partnership dated February 7, 2002 (the
   "Certificate"), the Certificate having been filed with the Secretary of State of California (the
   "Filing Office") on February 19, 2002. The Certificate is herein called the "Original Partnership
   Agreement."

           WHEREAS, in furtherance of the Co-Managing General Partner's charitable purposes of
   providing low income housing to needy and distressed persons, the Co-Managing General
   Partners have entered into the Partnership to acquire, develop, construct, rehabilitate, own and
   maintain a 239 unit apartment complex intended for rental to persons of low and moderate
   income to be known as EVANS LANE APARTMENTS and to be located in San Jose, California
   (the "Apartment Complex").         The Co-Managing General Partners have selected the
   Administrative General Partner, the Special Limited Partner and the Investor Limited Partner as
   the Partners with whom they wish to develop the Project, as described herein. In addition to the
   Administrative General Partner, the Special Limited Partner and the Investor Limited Partner, the
   Co-Managing General Partners on behalf of the Partnership have selected and approve and agree
   to oversee the Developer, the Accountants and the Property Management Agreement as part of
   the Partnership development and ongoing management team; and

           WHEREAS the purposes of this amendment to, and restatement of, the Original
   Partnership Agreement are (i) to enable the Partnership to admit AHAI and CHBA as the Co-
   Managing General Partners, Montalvo as Administrative General Partner, Protech as Special
   Limited Partner and AMTAX as the Investor Limited Partner, (ii) to provide for the withdrawal
   of the Original Limited Partner as Limited Partner and (iii) to set out more fully the rights,
   obligations and duties of the Partners.

           NOW, THEREFORE, it is agreed and certified, and the Original Partnership Agreement
   is hereby amended and restated in its entirety, as follows:
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1904 Page 155 of 333



                                                ARTICLE 1

                                              Defined Terms

          The defined terms used in this Agreement shall have the meanings specified below:

          "Accountants" means Novagradac & Co., San Francisco, California or other firm of
   independent certified public accountants to be engaged by the Co-Managing General Partners
   with the Consent of the Limited Partner for the purpose of reviewing, preparing, and certifying
   various reports as required by this agreement or by applicable government agencies.

          "Adjusted Capital Account Deficit" means, with respect to any Partner, the deficit
   balance, if any, in such Partner's Capital Account as of the end of a Partnership Fiscal Year, after
   giving effect to the following adjustments:

                 (i)    Such Capital Account shall be increased by the amount of any Deficit
          Restoration Obligation of such Partner.

                 (ii)   Such Capital Account shall be decreased by the items described in
          Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Allocation Regulations.

          The foregoing definition of Adjusted Capital Account Deficit and the application of such
   term in the manner provided in Article IV hereof is intended to comply with the provisions of
   Section 1.704-1(b)(2)(ii)(d) of the Allocation Regulations and shall be interpreted consistently
   therewith.

          "Admission Date" means the date on which AMTAX is admitted to the Partnership as the
   Investor Limited Partner pursuant to Section 13.8.

           "Affiliate" or "Affiliated Person" means, when used with reference to a specified Person:
   (i) any Person that, directly or indirectly, through one or more intermediaries, controls or is
   controlled by or is under common control with the specified Person; (ii) any Person that is an
   officer of, partner in, or trustee of, or serves in a similar capacity with respect to the specified
   Person or of which the specified Person is an officer, partner, or trustee, or with respect to which
   the specified Person serves in a similar capacity; (iii) any Person that, directly or indirectly, is the
   beneficial owner of, or controls, 10% or more of any class of equity securities of, or otherwise
   has a substantial beneficial interest (10% or more) in, the specified Person, or of which the
   specified Person is directly or indirectly the owner of 10% or more of any class of equity
   securities, or in which the specified Person has a substantial beneficial interest (10% or more);
   and (iv) any relative or spouse of the specified Person. Affiliate or Affiliated Person of the
   Partnership or a General Partner does not include a Person who is a partner in a partnership or
   joint venture with the Partnership (or any other Affiliated Person) if that Person is not otherwise
   an Affiliate or Affiliated Person of the Partnership or General Partner.

          "Agency" means, as applicable, the Authority and/or any other government agency
   having jurisdiction over the particular matter to which reference is being made.




                                                      2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1905 Page 156 of 333



         "Agreement" means this Amended and Restated Agreement of Limited Partnership, as
   amended from time to time.

           "Allocation Regulations" means the Treasury Regulations issued under Sections 704(b)
   and 752 of the Code, as the same may be modified or amended from time to time. In the event
   that the Allocation Regulations are revised or amended subsequent to the date of this Agreement,
   references herein to sections or paragraphs of the Allocation Regulations shall be deemed to be
   references to the applicable sections or paragraphs of the Allocation Regulations as then in
   effect.

           "AMTAX" means AMTAX Holdings 123, LLC an Ohio limited liability company, and
   its successors.

          "Apartment Complex" means the Buildings of the Project comprising the Improvements.

          "Approved Budget" means an annual operating budget that is to be approved by the
   Investor Limited Partner prior to the Admission Date.

           ,`Asset Management Fee' means the annual cumulative fee in an amount equal to
   $15,000 per year (as adjusted annually by the C.P.I.), payable by the Partnership to the
   Investment P artner M anager, or an affiliate t hereof, for its s ervices i n monitoring P artnership
   activities. Such fee shall be payable from Cash Flow as set forth in Section 6.2. Any such fee
   not payable currently due to insufficient Cash Flow shall accrue and be payable from subsequent
   years' Cash Flow and Capital Proceeds as set forth in Section 6.2. Payment of the Asset
   Management Fee in the first year will be prorated from the date of 75% construction completion.

           "Assignment" shall mean any assignment, transfer or sale, and the words "assign,"
   "assignee" and "assignor" shall have correlative meanings, except in each case where the sense
   of this Agreement requires a different construction.

           "Auditors" means a firm of independent certified accountants as may be engaged by the
   Co-Managing General Partners, for the purpose of reviewing, preparing, certifying various
   reports as required by this Agreement or by applicable government agencies.

          "Authority" means the California Tax Credit Allocation Committee.

           "Bonds" or "Bond Documents" means all documents relating to the tax-exempt City of
   San Jose Variable Rate Demand Multifamily Housing Revenue Bonds (Evans Lane Apartments)
   2002 Series H in an amount not to exceed $31,000,000 with a minimum amortization of 30 years
   and a term of no less than 30 years and a "low floater" variable rate of interest.

           "Breakeven" means the date upon which the gross rental income from the operation of
   the Apartment Complex and all other income from the operation of the Partnership received on a
   cash basis (other than any governmental subsidies which shall be deemed received on the accrual
   basis), and all proceeds from business interruption or rental insurance, for a period of three (3)
   consecutive calendar months after the Completion Date , equals or exceeds all then payable and
   accrued operational costs (provided however that any expenses or costs of a seasonal nature
   which might reasonably be expected to be incurred unevenly shall be amortized on an annual


                                                    3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1906 Page 157 of 333



   basis as determined by the Accountants) of the Apartment Complex, including but not limited to
   taxes, assessments, reserve fund deposits and debt service payments paid prior to amortization
   oft he P ermanent M ortgage Loan, t hen assuming s ervice o f s uch d ebt ( but e xcluding a II fees
   which by their nature are payable only out of net Cash Flow and all debt service on the City of
   San Jose Loan) for such period of three (3) consecutive calendar months with each month
   viewed individually against accrued operational costs on an annualized budget basis as approved
   by the Investor Limited Partner. The determination that Breakeven has occurred shall be subject
   to confirmation by the Investor Limited Partner pursuant to a physical inspection of the Property;
   provided, however, that in the event that the Investor Limited Partner does not make such
   physical inspection of the Property within fifteen (15) business days after having received the
   Accountants' determination letter, then the Investor Limited Partner will be deemed to have
   waived the physical inspection requirement and Breakeven shall be deemed to have occurred.

          "Builder" means JSM Enterprises.

           "Buildings" means the building or buildings located on the Land, which, in the aggregate,
   are to contain upon completion of rehabilitation 239 apartment dwelling units.

          "Business Days" means the days of the week, Monday through Friday, for which
   business is normally conducted in the United States. It does not include national holidays, but
   does include state and local holidays.

           "Capital Account" means, with respect to any Partner, the Capital Account maintained by
   the Partnership with respect to such Partner in accordance with the provisions of Section 4.3B.

           "Capital Contribution" means the total amount of cash and the Gross Asset Value of any
   property contributed or agreed to be contributed to the Partnership by each Partner as shown in
   the Schedule (minus any liabilities secured by such contributed property that the Partnership
   assumes or takes subject to). Any reference in this Agreement to the Capital Contribution of a
   then Partner shall include a Capital Contribution previously made by any prior Partner in respect
   to the Partnership interest of such then Partner.

           "Capital Proceeds" means the gross proceeds resulting from any Capital Transaction less
   the expenses of the Partnership incident to such Capital Transaction, before any application or
   distribution of such proceeds pursuant to this Agreement.

             "Capital Transaction" means any transaction the proceeds of which are not includable in
   determining Cash Flow, including without limitation the sale, refinancing or other disposition of
   all o r s ubstantially all oft he a ssets o f t he P artnership, b ut excluding loans t o the P artnership
   (other than a refinancing of any Mortgage Loan) and contributions of capital to the Partnership
   by the Partners.

          "Capital Transaction Disposition Fee" shall have the meaning set forth in Section
   7.10D(ii) herein.




                                                       4
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1907 Page 158 of 333



           "Cash Flow" means, with respect to any Fiscal Year or applicable period, (a) (i) all cash
   receipts o f t he P artnership from o perations, s ubsidy p ayments o r r ental i nterruption i nsurance
   recoveries received by the Partnership during such period; (ii) Surplus Cash; (iii) any amounts
   from construction or lease up savings realized prior to Breakeven that are not used to pay any
   deferred Developer Fees; plus (b) any interest or like earnings of the Partnership and any
   amounts which the General Partners release upon approval of Investment Partner from any
   Partnership reserve as being no longer necessary to hold as part of such reserve, less (i) cash
   funds used to pay Project Expenses of the Partnership during the period, including any fees and
   expenses paid to the Investment Partner Manager or the General Partners (excluding all fees
   which by their nature are payable only out of Net Cash Flow), (ii) all cash payments during such
   period to discharge Mortgage Loans (including all payments of a residual nature which shall be
   calculated prior to the determination of Cash Flow) or other Partnership indebtedness (other than
   Subordinated Loans), and (iii) any amounts added to Partnership reserves (other than Operating
   Reserves) during such period; provided, however, that any amounts payable only by reference to
   positive cash flow or surplus cash shall be ignored for such determination of expense.

          "Certificate" means the certificate of limited partnership of the Partnership as amended
   from time to time in accordance with the terms hereof.

            "Change of Control" means, in any one or series of transactions: (i) in the case of a
   corporation, a sale, transfer, assignment or other disposition of fifty percent (50%) or more of the
   voting stock of the corporation or a change in the majority of directors of the board of directors
   of the corporation; (ii) in the case of a partnership, a sale, transfer, assignment or other
   disposition of a general partner's interest in the partnership or, in addition, in the case of a
   corporate general partner, a sale, transfer, assignment or other disposition as set out in (i) herein;
   (iii) in the case of a limited liability company, a sale, transfer, assignment or other disposition of
   the managing member's interest in the limited liability company, or, in addition, in the case of a
   corporate managing member, a sale, transfer, a ssignment or other disposition as set out in (i)
   herein, or, in the case of more than one managing member (or if all members share management
   or non-member managers), any change in the majority of members; or (iv) in the case of any
   other entity, a change substantially in effect as set forth in (i) through (iii) herein, to the extent
   applicable.

          "City of San Jose Loan" means the Construction Loan.

          "Code" means the Internal Revenue Code of 1986, as amended from time to time, and the
   Treasury Regulations promulgated thereunder at the time of reference thereto.

          "Commitments" means and includes, collectively, the Mortgage Loan Commitments, and
   any documents and other instruments delivered to or required by the Lender or the Agency by or
   from the Partnership in connection with any of such Commitments, the Mortgage Loan[s] or the
   Project, as amended from time to time.

          "Completion Date" means the date as of witch the Inspecting Architect and each
   governmental agency having jurisdiction, if any, certifies that the work to be performed by the
   Builder under the Construction Contract with regard to 100% of all dwelling units is
   substantially complete in conformity with any existing building code requirements, receipt of an
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1908 Page 159 of 333



   "as built" survey and receipt of a Final Title Policy. Any representation by a General Partner
   under this Agreement that the Completion Date has occurred shall be subject to confirmation by
   the Investor Limited Partner pursuant to a physical inspection of the Property; provided,
   however, that in the event that the Investor Limited Partner does not make such physical
   inspection of the Property within 15 business days after having received any such General
   Partners' representation, then the Investor Limited Partner will be deemed to have waived the
   physical inspection requirement.

          "Consent of the Investor Limited Partner" means the prior written consent or approval of
   the Investment Limited Partner, or, if at any time there is more than one Investor Limited
   Partner, the prior written consent or approval of at least 51% in interest of the Investor Limited
   Partners.

          "Construction Contract" means the construction contract between the Partnership and the
   Builder providing for the construction of the Improvements in accordance with the
   Commitments, as amended from time to time.

          "Construction Loan" The City of San Jose is making a loan to the Partnership in the
   amount of up to NINETEEN MILLION THREE HUNDRED NINETY-FIVE THOUSAND
   NINE HUNDRED FORTY-NINE AND NO/100 Dollars ($19,395,949.00) of 20% Tax
   Increment Funds for development and construction costs associated with the Project located on
   the Property to be converted into a permanent loan (the "Conversion") in the amount of up to
   FIFTEEN FIVE HUNDRED FORTH-FIVE THOUSAND SIX HUNDRED SIXTY-FIVE AND
   NO/100 Dollars ($15,545,665.00). The Construction Loan will have with a thirty-six (36) month
   term and a fixed interest rate of 2.5%. After Conversion, the remaining balance will bear interest
   at 4.00%

          "Consumer Price Index or C.P.I." means the Consumer Price Index for All Urban
   Consumers, All Cities, for All Items (base 1982-84 = 100) published by the United States Bureau
   of Labor Statistics. In the event such index is not in existence when any determination relying
   on such index under this Agreement is to be made, the most comparable governmental index
   published in lieu thereof shall be substituted therefor.

          "Cost Certification" means the date upon which the Investment Limited Partner has
   received a certification by the General Partners of the construction and development costs of the
   Apartment Complex and the Eligible Basis of the Apartment Complex for purposes of Tax
   Credits, together with a report thereon issued by the Auditors in a form and substance as
   approved by Investment Partner.

           "Credit Agency" means the Authority.

           "Credit Deficiency" shall mean for each calendar year the difference between the
   Projected Credit (or adjusted Projected Credit if a Credit Shortfall that occurred previously has
   already been accounted for) and the amount of the Tax Credit actually available to the Investor
   Limited Partner for the calendar year. Tax Credits actually available for any such year shall not
   offset or reduce the Credit Deficiency for any prior or subsequent year.




                                                   6
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1909 Page 160 of 333



          "Credit Period" means the period of ten ( 10) years beginning with the taxable year in
   which the Project is placed in service or, if an election has been made pursuant to Section
   42(0(1) of the Code to defer the commencement of the Credit Period, and the Consent of the
   Investor Limited Partner obtained, the succeeding taxable year.


          "Credit Recovery Loan" has the meaning set forth in Section 5.2D.

          "Credit Shortfall" is defined in Section 5.2A

          "Debt Coverage Date" m eans the first day following a period of three (3) consecutive
   calendar months commencing on or after Final Closing during each of which, as determined by
   the Accountant, the Project has produced income (as computed under the definition of
   Breakeven) after payment of all cash requirements other than debt service on the City of San
   Jose Loan and Permanent Mortgage Loan and satisfaction of all reserve requirements (in each
   case as described under the definition of Breakeven) at least equal to 1.15 times the amount of
   the required monthly debt service, including mortgage insurance premiums, if any.

            "Deficit Restoration Obligation" means, for each Partner, the sum of (i) any amounts
   which such Partner is obligated to restore to the Partnership in accordance with the provisions of
   Sections 1.704-1(b)(2)(ii)(c), 1.704-1(b)(2)(ii)(h) or any other applicable provisions of the
   Allocation Regulations, (ii) such Partner's Share of Partnership Minimum Gain if any, and
   (iii) such Partner's Share of Partner Nonrecourse Debt Minimum Gain, if any.

           "Depreciation" means, for the Fiscal Year or other period, an amount equal to the
   depreciation, amortization, or other cost recovery deduction allowable with respect to an asset
   for such year or other period, except that if the Gross Asset Value of an asset differs from its
   adjusted b asis for federal income tax p urposes at the b eginning o f such year o r o ther p eriod,
   Depreciation shall be an amount which bears the same ratio to such beginning Gross Asset Value
   as the federal income tax depreciation, amortization, or other cost recovery deduction for such
   year or other period bears to such beginning adjusted tax basis.

          "Developer" means AHAI, CHBA and Montalvo, collectively as the developer of the
   Project.

         "Developer Fee" or "Development Fee" means the fees payable by the Partnership to the
   Developer under the terms of the Development Agreement and Section 7.10A of this Agreement.

         "Development Agreement" means the Development Agreement of even date herewith
   between the Partnership and the Developer.

          "Development Advances" has the meaning set forth in the Development Agreement.

          "Development Amount" has the meaning set forth in the Development Agreement.

          "Eligible Basis" shall mean the adjusted basis of the Project as determined under Section
   42(d) of the Code.



                                                    7
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1910 Page 161 of 333



         "Entity" means any general partnership, limited partnership, corporation, limited liability
   company, joint venture, trust, business trust, cooperative or association.

          "Event of Bankruptcy" means, as to a specified Person:

                 (i)     The entry of a decree or order for relief by a court having jurisdiction in
          the premises in respect of such Person in an involuntary case under the federal
          bankruptcy laws, as now or hereafter constituted, or any other applicable federal or state
          bankruptcy, insolvency or other similar law, or appointing a receiver, liquidator, assignee,
          custodian, trustee, sequestrator (or similar official) of such Person or for any substantial
          part of his property, or ordering the winding-up or liquidation of his affairs and the
          continuance of any such decree or order unstayed and in effect for a period of 60
          consecutive days; or

                  (ii)   The commencement by such Person of a voluntary case under the federal
          bankruptcy laws, as now constituted or hereafter amended, or any other applicable federal
          or state bankruptcy, insolvency or other similar law, or the consent by him to the
          appointment of or taking possession by a receiver, liquidator, assignee, trustee, custodian,
          sequestrator (or similar official) of such Person or for any substantial part of his property,
          or the making by him of any assignment for the benefit of creditors, or the failure of such
          Person generally to pay his debts as such debts become due, or the taking of action by
          such Person in furtherance of any of the foregoing.

          "Extended Use Agreement" means the Extended Low-Income Housing Covenant for
   Low-Income Housing Tax Credits required pursuant to Section 42(h) of the Code to be executed
   by the Partnership and delivered to the Agency setting forth certain terms and conditions under
   which the Apartment Complex is to be operated.

         "Facility" shall have the meaning given to it in the Federal Comprehensive
   Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. Sec. 9601 et m ,
   as amended, and shall also include any meaning given to analogous property under other
   Hazardous Waste Laws.

          "Federal Housing Tax Credit" means the low-income housing tax credit authorized by
   Section 42 of the Code.

          "Filing Office" has the meaning given 't in the Preliminary Statement of this Agreement.

            "Final Closing" means the date upon which all of the following events have occurred:
   (i) Permanent Mortgage Commencement (including Conversion of any Construction Loan),
   (ii) the Project's being free of any mechanics' or other liens (except for the Mortgage[s] and liens
   either bonded against in such a manner as to preclude the holder thereof from having any
   recourse to the Project or the Partnership for payment of any debt secured thereby or
   affirmatively insured against (in such manner as precludes recourse to the Partnership for any
   loss incurred by the insurer) by the Title Policy or by another policy of title insurance issued to
   the Partnership by a reputable title insurance company in an amount satisfactory to Investment
   Partner Tax Counsel (or by an endorsement of either such title policy), (iii) the disbursement of
   proceeds under the Permanent Mortgage Loans has been made in the full amount permitted by


                                                    8
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1911 Page 162 of 333



   the Agency, other than any potential earn-out, and (iv) all amounts due in connection with the
   construction of the Project have been paid or provided for.

           "General Partner" or "General Partners" means the Administrative General Partner and
   the Co-Co-Managing General Partners and any Person or Persons designated as a General
   Partner in the Schedule or any Person who becomes a General Partner as provided herein, in
   such Person's capacity as a General Partner of the Partnership. If at any time the Partnership
   shall have a sole General Partner, the term "General Partners" shall be construed as singular.

           "Gross Asset Value" means, with respect to any asset, the asset's adjusted basis for
   federal income tax purposes, except as follows:

                 (1)     The initial Gross Asset Value of any asset contributed by a Partner to the
          Partnership shall be the gross fair market value of such asset, as determined by the
          contributing Partner and the Partnership;

                  (ii)    The Gross Asset Values of all Partnership assets shall be adjusted to equal
          their respective gross fair market values, as determined by the General Partner, as of the
          following times: (a) the acquisition of an additional interest in the Partnership by any new
          or existing Partner in exchange for more than a de minimis Capital Contribution; (b) the
          distribution by the Partnership to a Partner of more than a de minimis amount of
          Partnership property as consideration for an interest in the Partnership; and (c) the
          liquidation of the Partnership within the meaning of Section 1.704-1(b)(2)(ii)(g) of the
          Allocation Regulations; provided, however, that the adjustments pursuant to clauses (a)
          and (b) above shall be made only if the General Partner reasonably determines that such
          adjustments are necessary or appropriate to reflect the relative economic interests of the
          Partners in the Partnership;

                  (iii)   The Gross Asset Value of any Partnership asset distributed to any Partner
          shall be the gross fair market value of such asset on the date of distribution; and

                  (iv)   The Gross Asset Values of Partnership assets shall be increased (or
          decreased) to reflect any adjustments to the adjusted basis of such assets pursuant to Code
          Section 734(b) or Code Section 743(b), but only to the extent that such adjustments are
          taken into account in determining Capital Accounts pursuant to Section
          1.704-1(b)(2)(iv)(m) of the Allocation Regulations and Section 3.04 hereof; provided,
          however, that Gross Asset Values shall not be adjusted pursuant to this clause (iv) to the
          extent the General Partners determine that an adjustment pursuant to clause (ii) hereof is
          necessary or appropriate in connection with a transaction that would otherwise result in
          an adjustment pursuant to this clause (iv).

             If the Gross Asset Value of an asset has been determined or adjusted pursuant to Section
   (i), (ii) or (iv) hereof, such Gross Asset Value shall thereafter be adjusted by the Depreciation
   taken into account with respect to such asset for purposes of computing Profits or Losses.




                                                   9
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1912 Page 163 of 333



          "Gross Revenues" means total income, revenue (including gross rental income of the
   Project prior to any reduction or payments for fees, costs and reimbursements to Management
   Agent), profit, and gain, proceeds from a sale or refinancing of the Property (all as adjusted by
   refunds and amounts held in escrow, but not by amounts held or placed in reserves) from all
   sources, including interest, royalties and dividends, whether taxable, nontaxable or exempt form
   taxation.

           "Hazardous Material" shall have the collective meanings given to the terms "hazardous
   material," "hazardous substances," "hazardous wastes," "toxic substances" and analogous terms
   in the Hazardous Waste Laws. In addition, the term "Hazardous Material" shall also include oil
   and any other substance known to be hazardous.

           "Hazardous Waste Laws" means and includes the Federal Comprehensive Environmental
   Response, Compensation and Liability Act of 1980; the Resource Conservation and Recovery
   Act; the Toxic Substances Control Act and any other federal, state or local statutes, ordinances,
   regulations or by-laws dealing with Hazardous Material, as the same may be amended from time
   to time and including any regulations promulgated thereunder.

          "Improvements" means the Buildings and any related facilities to be rehabilitated in
   accordance with the Commitments.

           "Supervisory and Incentive Management Fee" means the fee payable by the Partnership
   to the Administrative General Partner as provided in Section 7.10D.

           "Initial Clos'ng" means the date upon which the Construction Loan was closed and the
   first proceeds are available for disbursement of the Construction Loan to the Partnership.

           "Initial 90% Occupancy Date" means the first date upon which not less than 90% of the
   units 'n the Apartment Complex are leased to and occupied by Qualified Tenants

            "Initial 95% Occupancy Date" means the first date upon which not less than 95% of the
   units in the Apartment Complex are leased to and occupied by Qualified Tenants.

           "Installment" means the First, Second or Third Installment, or any subsequent
   Installment, as the context may require, of Capital Contributions of the Investor Limited Partner
   as described in Section 5.1A.

           "Interest" means all the interest of a Partner in Cash Flow, Capital Proceeds and other
   distributions, capital, Profits or Losses, Tax Credits, and otherwise in the Partnership, including
   all allocations and distributions and all rights under this Agreement, and also shall include such
   interests and rights of such Partner in any successor partnership formed pursuant to this
   Agreement.

          "Invested Amount" means (i) as to AMTAX, an amount equal to the Capital Contribution
   of AMTAX paid pursuant to Section 5.1 hereof divided by .865 and reduced by any distributions
   of Cash Flow and/or other Capital Proceeds and/or other distributions and other returns of capita'
   (including Section 5.2 payments), and (ii) as to any other Partner, an amount equal to its Capital



                                                   10
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1913 Page 164 of 333



    Contribution actually paid, reduced by any distributions or any returns of capital (including
    Section 5.2 payments).

            "Investment Agreement" means that certain Investment Agreement between the
    Partnership, and Paramount Financial Group, Inc., dated September 13, 2002, as amended from
    time to time.

           "Investment Closing" means the date of execution and delivery of this Agreement.

           "Investment Partner" means AMTAX.

          "Investment Operating Agreement" means the Operating Agreement of AMTAX as
    amended from time to time.

            "Investment Partner Manager" means Paramount Properties, Inc. its successors or assigns
    as the manager of the Investment Partner.

           "Investor Limited Partner" means, initially, AMTAX and shall include any other Persons
    admitted as Investor Limited Partners and their successors in such capacity.

          "Land" means the approximately 6.21 acre parcel of land on which the Improvements
    known as Evans Lane Apartments are located at 1848 Evans Lane in the City of San Jose,
    County of Santa Clara, California.

           "Lender" means the Construction Lender and Permanent Lender.

           "Limited Partner" or "Limited Partners" mean any or all of those Persons designated as
    Limited Partners in the Schedule, any Person admitted as a Limited Partner pursuant to
    Section 9.5, or any Person who becomes a Substitute Limited Partner as provided herein, in each
    such Person's capacity as a Limited Partner of the Partnership.

           "Low-Income Unit" means any of the 239 dwelling units in the Project (which also
    include three (3) unrestricted Manager's units) and which are to be held for occupancy by the
    Partnership in such manner as to qualify such units as qualified low-income housing units under
    Section 42(i)(3) of the Code.

            "Management Agent" means California Real Estate Management, Inc. or any successor
    thereto as the management agent for the Project.

           "Management Agreement" means the management contract or agreement by and between
    the Partnership and the Management Agent which has received all Requisite Approvals.

           "Management Fee" means the amount payable from time to time by the Partnership to the
    Management Agent for management services in accordance with the Management Agreement,
    which shall be subject to any Requisite Approvals.

            "Maximum Annual Credit" shall mean $1,908,190 per year, for the Partnership for the
    total Credit Period, as provided in the Tax Credit Resery .tion.



                                                  11
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1914 Page 165 of 333



           "Minimum Set-Aside Test" means the set aside test selected by the Partnership pursuant
   to Section 42(g) of the Code whereby at least 40% of the units in the Apartment Complex must
   be occupied by individuals with incomes equal to 60% or less of area median income, as
   adjusted for family size.

          "Mortgage" means any mortgage indebtedness of the Partnership evidenced by any Note
   and secured by any mortgage on the Property from the Partnership to any Lender; and, where the
   context admits, "Mortgage" shall mean and include any of the mortgages securing said
   indebtedness and any other documents pertaining to said indebtedness which were required by
   the Lender as a condition to making such Mortgage Loan. In case any Mortgage is replaced by
   any subsequent mortgage or mortgages, such term shall refer to any such subsequent mortgage or
   mortgages. The term "mortgage" means any mortgage, mortgage deed, deed of trust, deed to
   secure debt or any similar security instrument, and "foreclose" and words of like import include
   the exercise of a power of sale under a mortgage or comparable remedies.

          "Mortgage Loan" means a loan made pursuant to a Mortgage Loan Commitment and
   secured by a Mortgage.

         "Mortgage Loan Commitments" means and includes the commitment of the Permanent
   Lender to make the Permanent Mortgage Loan utilizing the Bonds.

             "Notemeans and includes any Note from the Partnership to a Lender evidencing a
   Mortgage Loan, and s hall also mean and include any note supplemental t o s aid o riginal n ote
   issued to a Lender or any note issued to a Lender in substitution for any such original note.

             "Operating Deficit Management Fee" - shall have the meaning set forth in Section 7.10E,
   herein.

         "Original Partnership Agreement" has the meaning specified in the Preliminary
   Statement.

             "Partner" means any General Partner or Limited Partner.

          "Partner Nonrecourse Debt" has the meaning set forth in S ection 1.704-2(b)(4) of the
   Allocation Regulations.

          "Partner Nonrecourse Debt Minimum Gain" has the meaning set forth in Sections
   1.704-2(i)(2) and (3) of the Allocation Regulations.

          "Partner Nonrecourse Deductions" has the meaning set forth in Section 1.704-2(i)(1) of
   the Allocation Regulations.

          "Partnership" means the Limited Partnership governed by this Agreement as said limited
   partnership may from time to time be constituted.

          "Partnership Agreement" means this Amended and Restated Agreement of Limited
   Partnership.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1915 Page 166 of 333



          "Partnership Counsel" means the Law Office of the Thomas C. Dashiell, or such other
   counsel as the Co-Managing General Partners, with the consent of the Administrative General
   Partner, may designate from time to time as counsel for the Partnership.

          "Partnership Management Fee" shall have the meaning set forth in Section 7.10C, herein.

           "Partnership Minimum Gain" has the meaning set forth in Section 1.704-2(d) of the
   Allocation Regulations.

          "Payment Certificate" has the meaning given it in Section 5.1B(i).

          "Penalty Payment" has the meaning set forth in Section 5.2(c).

          "Permanent Lender" means the maker of the permanent Mortgage Loan, together with its
   successors and assigns in such capacity.

           "Permanent Mortgage Commencement" means the date that the Permanent Mortgage
   Loan has been closed and the Permanent Lender has notified the Partnership of Conversion (as
   that term is used in the Mortgage Loan Documents) of the Permanent Mortgage Loan or such
   other evidence as the General Partners shall provide indicating such conversion.

           "Permanent Mortgage Loan" means the Permanent Mortgage Loan utilizing the bonds in
   the amount of $31,000,000 with a minimum amortization of 30 years, a term of no less than 30
   years, with a " low floater" variable interest rate. The Lender will provide for an e am-out of
   additional permanent loan proceeds up to a maximum Permanent Mortgage Loan amount of
   $25,200,000. The General Partners shall purchase five-year interest rate cap pursuant to FNMA
   requirements such that the debt will have an interest rate cap for the full compliance period.
   Based on current rates, the projected interest rate would be 4.655% per annum (which includes
   the "low floater" fees). After Conversion the City of San Jose Loan will also be a permanent
   mortgage loan. The City of San Jose Loan will be reduced to $15,545,665 at stabilization. The
   City of San Jose Loan will bear interest at 4.0% with a term of 40 years and will be payable from
   net cash flow, as specified therein. CHBA will provide a loan which may also be used to pay
   development costs in the principal amount of $4,025,000 which will be serviced by Cash Flow
   after payment of management fees, but only after the Completion Date (the "CHBA Loan"). The
   Permanent Mortgage Loan, the City of San Jose Loan and, after Completion Date the CHBA
   Loan, will be non-recourse to the Partners.

          "Person" means any individual or Entity, and the heirs, executors, administrators, legal
   representatives, successors and assigns of such Person where the context so admits.

          "Profits or Losses" means, for each Fiscal Year or other period, an amount equal to the
   Partnership's taxable income or loss for such Fiscal Year or period, determined in accordance
   with Section 703(a) of the Code (for this purpose, all items of income, gain, loss, or deduction
   required to be stated separately pursuant to Section 703(a)(1) of the Code shall be included in
   taxable income or loss), with the following adjustments:




                                                  13
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1916 Page 167 of 333



                 (i)     Any items described in Sections 705(a)(1)(B) and 705(a)(1)(C) of the
          Code which are not otherwise taken into account in computing Profits or Losses shall be
          added to such taxable income or loss.

                 (ii)     Any expenditures of the Partnership described in Section 705(a)(2)(B) of
          the Code or treated as Section 705(a)(2)(B) expenditures pursuant to Section 1.704-
          1(b)(2)(iv)(i) of the Allocation Regulations, and not otherwise taken into account in
          computing Profits or Losses, shall be subtracted from such taxable income or loss.

                 (iii)  Gain or loss resulting from any disposition of Partnership property with
          respect to which gain or loss is recognized for federal income tax purposes shall be
          computed by reference to the Gross Asset Value of the property disposed of,
          notwithstanding that the adjusted tax basis of such property differs from its Gross Asset
          Value.

                 (iv)    In the event of a distribution of Partnership assets to a Partner (whether in
          connection with a liquidation or otherwise), or in the event the Gross Asset Value of any
          Partnership asset is adjusted upon the acquisition of an additional interest in the
          Partnership, unrealized income, gain, loss and deduction inherent in such distributed or
          adjusted assets (not previously reflected in Capital Accounts) shall be allocated pursuant
          to Section 6.1 hereof as if there had been a taxable disposition of such distributed or
          adjusted assets at fair market value.

                 (v)    In lieu of the depreciation, amortization, and other cost recovery
          deductions taken into account in computing such taxable income or loss, there shall be
          taken into account Depreciation for such Fiscal Year or other period, computed in
          accordance with the definition of "Depreciation" set forth herein.

                  (vi)   Notwithstanding any other provision o f this d efinition, any items which
          are specially allocated pursuant to Section 6.5 hereof shall be taken into account in
          computing Profits or Losses only if the Accountants determine that such items should be
          so reflected.

           "Profits or Losses from a Capital Transaction' means the Profits or Losses, if any,
   recognized by the Partnership as a result of a Capital Transaction, as determined for federal
   income tax purposes by the Accountants, but without regard to any adjustments to basis pursuant
   to Section 734 and 743 of the Code.

          "Project" or "Property" means the Land and the Improvements.

           "Project Documents" means and includes the Construction Contract, the Mortgages, the
   Regulatory Agreement, the Commitments, the Management Agreement and all other documents
   relating to the Project, which are required by, or have been executed in connection with, any of
   the foregoing documents.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1917 Page 168 of 333



           "Project Expenses" means (i) up to and including the Completion Date, those expenses,
   properly accruable through such date which may be properly charged as operating expenses of
   the Project under standard accounting procedures and which are allocable, in accordance with
   generally accepted accounting principles, to apartment units for which all requisite approvals for
   occupancy have been obtained; such operating expenses may include real estate taxes and debt
   service and mortgage insurance premiums with respect to the Mortgage Loans (to the extent such
   operating expenses are not funded out of Capital Contributions or Mortgage Loan proceeds), but
   shall not include any costs required to be capitalized in accordance with generally accepted
   accounting principles; and (ii) after the Completion Date, all the costs and expenses of any type
   incurred incidental to the ownership and operation of the Project, including, without limitation,
   taxes, capital improvements reasonably deemed necessary by the General Partners and not
   funded out o f any r eserves for such, mortgage and bond i nsurance premiums and the cost o f
   operations, debt service, maintenance and repairs, and the funding of any reserves required to be
   maintained by the Lender and the Agency and this Agreement, but shall not include
   (i) repayments of Subordinated Loans or (ii) distributions to Partners pursuant to Article VI.

           "Projected Credit" means Federal Housing Tax Credits on a year-by-year basis that are
   projected to be available to the Investor Limited Partner, which Projected Credits are projected to
   be in the amount of $95,799 for 2004, $1,329,213 for 2005, $1,907,999 per year for each of the
   years 2006 through 2013, $1,812,200 for 2014 and $578,786 for year 2015. The Projected
   Credits constitute ninety-nine point ninety-nine (99.99%) percent of the Tax Credits in the
   aggregate amount of $19,081,900 which are projected to be available to the Partnership. The
   Projected Credits will be allocated to the Investment Partner by the Partnership. Such Projected
   Credit will be adjusted to reflect any upward or downward adjustments caused by Section 5.2.

          "Purchase Agreement" means the Purchase Agreement of even date herewith pursuant to
   which the Purchaser has agreed, among other things, to purchase the Interest of the Investor
   Limited Partner under specified circumstances.

          "Purchase Obligation" has the meaning given that term in the Purchase Agreement.

          "Purchaser" means the General Partners, as purchasers under the Purchase Agreement.

          "Qualified Tenant" means a tenant (i) with income not exceeding the percentage of area
   gross median income set forth in Section 42(g)(1)(A) or (B) of the Code (whichever is
   applicable) who leases an apartment unit in the Project under a lease having an original term of
   not less than twelve months at a rent not in excess of that specified in Section 42(g)(2) of the
   Code, and (ii) complying with any other requirements imposed by the Project Documents.

           "Recapture Amount" means the "credit recapture amount" as defined in Section 42(j)(2)
   of the Code.

          "Recapture Event" means when there has been a "recapture" of Federal Housing Tax
   Credits pursuant to Section 42(j) of the Code.

           "Regulations" means the rules and regulations of any Agency which are applicable to the
   Project or the Partnership.



                                                    5
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1918 Page 169 of 333



             "Regulatory Allocations" means the allocations set forth in Sections 6.5A through 6.5G
   hereof.

          "Related Agreements" means the Development Agreement, the Purchase Agreement and
   each other agreement (other than this Agreement) constituting an exhibit thereto or executed in
   connection therewith.

         "Related Person" has the meaning set forth in Section 1.752-4(b) of the Allocation
   Regulations.

           "Rent Restriction Test" means the test pursuant to Section 42 of the Code whereby the
   gross rent charged to tenants of the low-income units in the Apartment Complex may not exceed
   thirty percent (30%) of the qualifying income levels.

           "Requisite Approvals" means any required approvals of the Lender or any Agency to an
   action proposed to be taken by the Partnership.

           "Schedule" means the schedule of partners annexed hereto as Schedule A as amended
   from time to time and as so amended at the time of reference thereto.

             "Service" means the Internal Revenue Service.

          "Share of Partner Nonrecourse Debt Minimum Gain" means, for each Partner, an amount
   equal to such Partner's "share of partner nonrecourse debt minimum gain," determined in
   accordance with the provisions of Section 1.704-2(0(5) of the Allocation Regulations.

          "Share of Partnership Minimum Gain" means, for each Partner, an amount equal to such
   Partner's "share of partnership minimum gain," determined in accordance with the provisions of
   Section 1.704-2(g) of the Allocation Regulations.

          "Special Investment Partner Tax Counsel" means Bronson & Migliaccio, LLP or other
   counsel acceptable to the Investment Partner.

         "Special Limited Partner" means Protech 2002-C, LLC, an Ohio limited liability
   company.

             "State" means the State of California.

          "Subordinated Loan" means a loan by a General Partner pursuant to Sections, 7.4, 7.8
   and 7.9.

          "Substitute Limited Partner" means any Person who is admitted to the Partnership as a
   Limited Partner under the provisions of Section 9.3.

          "Supervisory and Incentive Management Fee" means the fee payable by the Partnership
   to the General Partners as provided in Section 7.10E.




                                                      6
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1919 Page 170 of 333



            "Surplus Cash" means any unrestricted cash remaining on hand after (1) the payment of
   (a) all sums due or currently required to be paid under the terms of any Mortgage or Note; (b) all
   amounts required to be deposited in the reserve fund for replacement; and (c) all obligations of
   the Partnership other than the Mortgage Loan unless funds for payment are set aside; and (2) the
   segregation and recording of (a) an amount equal to the aggregate of all special funds to be
   maintained b y the P artnership under the Project Documents o r t his A greement, i ncluding full
   funding of all mortgage insurance premium, real estate tax, insurance, and other escrows; (b) all
   tenant security deposits or prepaid rents held; and (c) all accounts and accrued items payable.
   Notwithstanding the foregoing, Surplus Cash as of a given date shall also include rental
   assistance payments properly accrued but not received through such date but received thereafter.

          "Tax Credit" means the Federal Housing Tax Credit.

          "Tax Credit Reservation" means the receipt by the Partnership of a credit reservation
   from the Credit Agency o r conditional commitment therefor i n the annual a mount o fat least
   $1,908,190.

          "Tax Matters Partner" m eans the Partner designated as the Tax Matters Partner of the
   Partnership by the General Partners pursuant to the provisions of Section 7.13.

           "Terminating Capital Transaction" means a Capital Transaction resulting in or involving
   the termination and winding up of the business of the Partnership or any other event resulting in
   the "liquidation" of the Partnership within the meaning of Section 1.704-1(b)(2)(ii)(g) of the
   Allocation Regulations.

           "Terminating Event" means the death or permanent disability of, or an adjudication of
   insanity or incompetence as to, an individual General Partner (unless the Consent of the Investor
   Limited Partner to a substitute General Partner is received, and such substitute General Partner is
   admitted to the Partnership by the first to occur of (i) the sixtieth day following such event or (ii)
   such earlier date as is necessary to prevent a dissolution of the Partnership under the Act), an
   Event of Bankruptcy as to or dissolution of a General Partner, the transfer of its Partnership
   Interest by a General Partner, removal of a General Partner, or the voluntary or involuntary
   withdrawal of a General Partner from the Partnership. For purposes of the foregoing, an
   individual General Partner shall be deemed to be permanently disabled if he or she becomes
   disabled during the term of this Agreement through any illness, injury, accident or condition of
   either a physical or psychological nature and, as a result, is unable to perform substantially all of
   his or her duties and responsibilities hereunder for 120 days during any period of 365
   consecutive calendar days. Involuntary withdrawal shall occur whenever a General Partner may
   no longer continue as a General Partner by law or pursuant to any terms of this Agreement. In
   the case of a General Partner, which is an Entity, a transfer of a majority of the voting stock (or
   other beneficial interest) of the General Partner to a Person who is not an Affiliate of the Genera
   Partner shall be deemed to be a transfer by the General Partner of its Partnership Interest.

          "Title Policy" means the owner's policy of title insurance issued to the Partnership by
                                 as endorsed to increase the amount thereof to an amount equal to
   the appraised value of the Project, but in no event less than the sum of all Permanent Mortgage




                                                    17
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1920 Page 171 of 333



   Loans and Capital Contributions of the Partners, and to update such policy to a date not earlier
   than 10 days prior to the date of the Investment Closing.

          "Uniform Act" means the California Revised Limited Partnership Act as in effect under
   the laws of the State, as amended from time to time.

          "Vessel" shall have the meaning given to it in the Federal Comprehensive Environmental
   Response, Compensation and Liability Act of 1980, 42 U.S.C. Sec. 9601 et seg., as amended,
   and shall also include any meaning given to analogous property under other Hazardous Waste
   Laws.

                                             ARTICLE 2

                               Continuation; Name; Purpose and Term

          Section 2.1    Continuation

        The parties hereto hereby a gree to continue the I imited partnership known as E VANS
   LANE APARTMENTS L.P., formed pursuant to the provisions of the Uniform Act.

          Section 2.2    Name and Office; Agent for Service

           A.     The Partnership shall continue to be conducted under the name and style set forth
   in Section 2.1. The principal office of the Partnership shall be at c/o Montalvo Associates LLC,
   1777 Saratoga Ave, Suite 210, California 95129. The General Partners may at any time change
   the location of such principal office and shall give due notice of any such change to the Limited
   Partners.

          The name and address of the agent for service of process required to be maintained under
   the Uniform Act shall be:

                                Richard A. DeFabio
                                c/o Montalvo Associates LLC
                                1777 Saratoga Ave, Suite 210
                                San Jose, CA 95129


          Section 2.3    Purpose

           The Partnership has been organized exclusively for the charitable purpose of providing
   low income housing to poor and distressed persons by acquiring the Land and the Apartment
   Complex and developing, financing, constructing, rehabilitating, owning, maintaining, operating
   and selling or otherwise disposing of the Apartment Complex in accordance and compliance
   with the Regulatory Agreement and consistent with the charitable purposes of the Co- Managing
   General Partners. To the extent not inconsistent with such purpose, the Partnership shall operate
   in a business like manner and in a manner to operate the Apartment Complex so as to generate a
   positive cash flow from operations. The Partnership shall not engage in any other business or
   activity.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1921 Page 172 of 333



          Section 2.4     Authorized Acts

           In furtherance of its purposes, but subject to all other provisions of this Agreement
    including, but not limited to, Article VII, the Partnership is hereby authorized:

                  (i)    To acquire by purchase, lease or otherwise any real or personal property
          which may be necessary, convenient or incidental to the accomplishment of the purposes
          of the Partnership.

                  (ii)  To acquire, construct, operate, maintain, finance and improve, and to own,
          sell, convey, assign, mortgage or lease any real estate and any personal property
          necessary, convenient or incidental to the accomplishment of the purposes of the
          Partnership.

                  (iii) To borrow money and issue evidences of indebtedness in furtherance of
           any or all of the purposes of the Partnership and to secure the same by mortgage, pledge
           or other lien on the Property or any other assets of the Partnership, to the extent permitted
           by the Commitments.

                  (iv)   To prepay in whole or in part, refinance, recast, increase, modify or extend
           any Mortgage and in connection therewith to execute any extensions, renewals, or
           modifications of such Mortgage.

                   (v)     To employ any Person, including any Affiliate, to perform services for, or
           to sell goods to, the Partnership (including without limitation management services) and
           to pay for such goods and services; provided that (except with respect to any contract
           specifically authorized by this Agreement) the terms of any such transaction with an
           Affiliate shall not be less favorable to the Partnership than would be arrived at by
           unaffiliated parties dealing at arms' length.

                  (vi)    To execute any and all Bond Documents and any and all notes, mortgages
           and security agreements in order to secure loans from the Lender and any and all other
           documents, including but not limited to the Project Documents, required by the Lender or
           any Agency in connection with each Mortgage and Mortgage Loan and the acquis:tion,
           construction, rehabilitation, repair, development, improvement, maintenance and
           operation of the Property, or otherwise required by the Lender or any Agency in
           connection with the Property.

                  (vii)   To execute contracts with any Agency.

                  (viii) To execute leases of some or all of the apartment units of the Project.

                  (ix)    To modify or amend the terms of any agreement or contract which the
           General Partners are authorized to enter into on behalf of the Partnership; provided,
           however, that such terms as amended shall not (a) materially adversely affect the
           Partnership or the Limited Partners or (b) be in contravention of any of the terms or
           conditions of this Agreement.



                                                     9
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1922 Page 173 of 333



                  (x)    To enter into any kind of activity and to perform and carry out contracts of
          any kind necessary to, or in connection with, or incidental to, the accomplishment of the
          purposes of the Partnership, so long as said activities and contracts may be lawfully
          carried on or performed by a partnership under the laws of the State.

                 (xi)    To execute the Related Agreements and any notices, documents or
          instruments permitted or required to be executed or delivered in connection therewith or
          pursuant thereto.

          Section 2.5     Term and Dissolution

          A.      The Partnership shall continue in full force and effect until December 31, 2057,
   except that the Partnership shall be dissolved prior to such date upon the happening of any of the
   following events:

                 (i)      The sale or other disposition of all or substantially all the assets of the
          Partnership;

                 (ii)    A Terminating Event with respect to each of the General Partners unless
          the business of the Partnership is continued pursuant to Article VIII;

                  (iii)  The election to dissolve the Partnership made in writing by the General
          Partners with the Consent of the Investor Limited Partner and any Requisite Approvals or
          by the Investor Limited Partner pursuant to Section 4.5; or

                (iv)     The entry of a final decree of dissolution of the Partnership by a court of
          competent jurisdiction.

           B.       Upon dissolution of the Partnership (unless the business of the Partnership is
   continued pursuant to Article VIII), the General Partners (or for purposes of this paragraph their
   trustee, receiver, successor or legal representative) shall cause the cancellation of the Certificate
   and liquidate the Partnership assets and apply and distribute the proceeds thereof in accordance
   with Section 6.3. Notwithstanding the foregoing, in the event such liquidating General Partners
   shall determine that an immediate sale of part or all of the Partnership's assets would cause
   undue 1 oss t o the P artners, the 1 iquidating General Partners m ay, i n order t o a void such 1 oss,
   defer liquidation of, and withhold from distribution for a reasonable time, any assets of the
   Partnership except those necessary to satisfy the Partnership debts and obligations (other than
   Subordinated Loans).

                                               ARTICLE 3

                                  Financing and Disposition of Property

           A.    The Partnership is authorized to obtain the Construction Loan and the Permanent
   Mortgage Loan to finance the acquisition, development and construction of the Property and (to
   the extent permitted by the Lender) to meet the initial expenses of operating the Project and to
   secure the same by the Mortgage. As of Final Closing, each Permanent Mortgage shall provide



                                                     20
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1923 Page 174 of 333



  that no Partner or Related Person shall bear the economic risk of loss for all or any part of such
  Permanent Mortgage Loan.

          The General Partners are specifically authorized, for and on behalf of the Partnership, to
  execute the Project Documents and any permitted amendments thereto and, subject to the
  limitations set forth herein, such other documents as they deem necessary or appropriate in
  connection with the acquisition, development, operation and financing of the Property.

         B.     Each General Partner shall be bound by the terms of the Project Documents. Any
  incoming General Partner shall as a condition of receiving any interest in the Property agree to
  be bound by the Project Documents to the same extent and on the same terms as the other
  General Partners. Upon any dissolution of the Partnership or any transfer of the Property while
  any Mortgage is held by any Lender, no title or right to the possession and control of the
  Property and no right to collect the rents therefrom shall pass to any Person who is not, or does
  not become, bound in a manner satisfactory to the Lender and the Agency to the Project
  Documents and the provisions of this Agreement. The Project Documents shall be binding upon
  and shall govern the rights and obligations of the Partners, their heirs, executors, administrators,
  successors and assigns as long as the corresponding Mortgage Loan shall be outstanding.

         C.       The Partnership may increase the amount of the Mortgage Loan or refinance any
  Mortgage, i ncluding any required transfer o r c onveyance o f P artnership a ssets for se curity o r
  mortgage purposes, and may sell, lease, exchange or otherwise transfer or convey all or
  substantially all the assets of the Partnership; provided, however, that the terms of any such
  increase, refinancing, sale, exchange or other transfer or conveyance effected after the
  Admission Date must receive the Consent of the Investor Limited Partner before such transaction
  shall be binding on the P artnership. Notwithstanding the foregoing, no such Consent shall be
  required for the leasing of apartments to tenants in the normal course of operations; provided,
  however, unless such Consent is obtained the Partnership shall lease the Project in such a manner
  as to qualify as a "qualified low-income housing project" under Section 42(g)(1) of the Code,
  and shall lease all of the Low Income Units in the Project to Qualified Tenants.

          D.      Upon the sale of the Property by the Partnership, no Person may pay to any
   Person real estate commissions in excess of that which is reasonable, customary, and competitive
   with those paid in similar transactions in the same geographic area.

                                              ARTICLE 4

                                           Partners; Capital

          Section 4.1    General Partner

          The General Partners of the Partnership are Community Home Builders and Associates,
   Affordable Housing Access, Inc. and Montalvo Associates LLC. Their addresses and Capital
   Contributions are set forth in Schedule A.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1924 Page 175 of 333



          Section 4.2    Limited Partners

          A.     AMTAX is hereby admitted as the Investor Limited Partner, and Protech is
   admitted as Special Limited Partner. Their addresses and Capital Contributions are set forth in
   the Schedule. The payment of Capital Contributions is governed by Section 5.1.

           B.         The Original Limited Partner is Builders Affordable Housing Development
   Company, LLC, a California limited liability company. By its execution of this Agreement, the
   Original Limited Partner hereby withdraws as Limited Partner and acknowledges and agrees that
   the Original Limited Partner, as such, shall have no further rights or obligations with respect to
   the Partnership as of the Admission Date.

          Section 4.3    Partnership Capital and Capital Accounts

            A.     The capital of the Partnership shall be the aggregate amount of the cash and the
   Gross Asset Value of property contributed by the General Partners and by the Limited Partners
   as set forth in Schedule A. Notwithstanding anything else contained herein, the Co-Managing
   General Partners shall have no obligation to make additional Capital Contributions for any
   reason. Except as specifically set forth herein, no Partner shall have any right to make voluntary
   Capital Contributions to the Partnership. No interest shall be paid by the Partnership on any
   Capital Contribution to the Partnership. Schedule A shall be amended from time to time to
   reflect the withdrawal or admission of Partners, any changes in the Partnership Interests held by
   a Partner arising from the transfer of a Partnership Interest to or by such Partner and any change
   in the amounts to be contributed or agreed to be contributed by any Partner.

           B.     An individual Capital Account shall be established and maintained for each
   Partner, including any additional or substituted Partner who shall hereafter receive an interest in
   the Partnership. The Capital Account of each Partner shall be maintained in accordance with the
   following provisions:

                 (i)    To each Partner's Capital Account there shall be credited such Partner's
          Capital Contributions, such Partner's distributive share of Profits, and any items in the
          nature of income or gain that are specially allocated pursuant to Section 6.5 hereof, and
          the amount of any Partnership liabilities that are assumed by such Partner or that are
          secured by any Partnership Property distributed to such Partner;

                 (ii)    To each Partner's Capital Account there shall be debited the amount of
          cash and the Gross Asset Value of any Partnership Property distributed to such Partner
          pursuant to any provision of this Agreement, such Partner's distributive share of Losses,
          and any items in the nature of expenses or losses that are specially allocated pursuant to
          Section 6.5 hereof, and the amount of any liabilities of such Partner that are assumed by
          the Partnership or that are secured by any property c ontributed by s uch P artner to the
          Partnership.

          In the event that the Gross Asset Values of Partnership assets are adjusted pursuant to this
   Agreement, the Capital Accounts of all Partners shall be adjusted simultaneously to reflect the
   aggregate net adjustment as if the Partnership recognized gain or loss equal to the amount of
   such aggregate net adjustment.


                                                   22
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1925 Page 176 of 333



           C.       The original Capital Account established for any substituted Partner shall be in
   the same amount as, and shall replace, the adjusted Capital Account of the Partner which such
   substituted Partner succeeds, and, for the purposes of the Agreement, such substituted Partner
   shall b e deemed t o have made the C apital C ontribution, t o the extent actually p aid i n, o f t he
   Partner which such substituted Partner succeeds. The term "substituted Partner," as used in this
   paragraph, shall mean a Person who shall become entitled to receive a share of the Profits or
   Losses, Tax Credits and distributions of the Partnership by reason of such Person succeeding to
   the Partnership Interest of a Partner by assignment of all or any part of a Partnership Interest. To
   the extent a substituted Partner receives less than 100% of the Partnership Interest of a Partner,
   its Capital Account and Capital Contribution shall be in proportion to the Partnership Interest it
   receives, and the Capital Account and Capital Contribution of the Partner who retains a partial
   interest in the Partnership shall continue, and not be replaced, in proportion to the Partnership
   Interest it retains.

           D.     The foregoing provisions and the other provisions of this Agreement relating to
   the maintenance of the Capital Accounts are intended to comply with the Allocation Regulations
   and shall be interpreted and applied in a manner consistent with such Allocation Regulations. In
   the event the General Partners shall determine that it is prudent to modify the manner in which
   the Capital Accounts, or any debits or credits thereto, are computed in order to comply with the
   Allocation Regulations, the General Partners may make such modification, subject to the
   provisions of Section 6.3D. The General Partners shall adjust the amounts debited or credited to
   Capital Accounts with respect to (i) any property contributed to the Partnership or distributed to
   the Partners, and (ii) any liabilities that are secured by such contributed or distributed property
   that are assumed by the Partnership or the Partners, in the event the General Partners shall
   determine such adjustments are necessary or appropriate pursuant to Section 1.704-1(b)(2)(iv) of
   the Allocation Regulations. Subject to the provisions of Section 6.3D, the General Partners also
   shall make any appropriate modifications in the event unanticipated events might otherwise
   cause this Agreement not to comply with the Allocation Regulations.

           E.      The Partnership shall not redeem or repurchase any Partnership Interest, and no
   Partner shall have the right to withdraw, or receive any return of, its Capital Contribution, except
   as specifically p rovided herein. T he General P artners s hall have n o p ersonal liability for the
   repayment of the Capital Contribution of any Limited Partner. Nothing in this Section 4.3 shall
   alter the limitation on liability of a General Partner or its Affiliates pursuant to Section 7.7.

          Section 4.4     Liability of Limited Partners

           No Limited Partner shall be liable for any debts, liabilities, contracts, or obligations of the
   Partnership. A Limited Partner shall be liable only to make payments of its Capital Contribution
   as and when due hereunder. After its Capital Contribution shall be fully paid, no Limited Partner
   shall, except as otherwise required by the Uniform Act, be required to make any further capital
   contributions or payments or lend any funds to the Partnership.

          Section 4.5     Certain Rights of Investor Limited Partner




                                                     23
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1926 Page 177 of 333



           A.     Subject to the provisions hereinafter set forth in this Section 4.5, and to the
   Regulations, in addition to the other rights provided for in this Agreement, the Investor Limited
   Partner shall have the right:

                  (i)     To amend this Agreement, upon the reasonable consent of all Partners,
          subject to the provisions of Section 13.9 solely to conform this Agreement to the
          agreement and understanding of he parties; and provided that prior to acting to effect
          such amendment, the Investor Limited Partner shall provide the General Partners with
          written notice explaining in reasonable detail the need for such amendment and provided
          further that such amendment (a) shall not in any manner allow the Limited Partners to
          take any action which would constitute their taking part in the control of the Partnership's
          business within the meaning of the Uniform Act, and (b) shall not in any manner, without
          the consent of any General Partner affected, except in the case of a removal pursuant to
          Section 4.5A(iv), alter the authority, rights, powers, obligations, duties, liability, standard
          of care, or indemnification of the affected General Partner or alter or affect its interest in
          the Profits and Losses of the Partnership, Tax Credits, Cash Flow, Capital Proceeds or
          distributions or alter any of the provisions of Section 4.5B, (c) shall not in any manner,
          without the consent of the General Partners, grant to, expand or increase the Limited
          Partners' voting rights, authority or power, and (d) the Limited Partner shall provide the
          General Partner with written notice explaining in reasonable detail the reasons for such
          amendment and (e) shall not decrease the Limited Partner's capital contributions, unless
          specifically authorized to do so under this Agreement.

                 (ii)   To dissolve the Partnership upon the consent of the Co-Managing General
          Partners and Administrative General Partner, which consent may not unreasonably be
          withheld;

                  (iii)   To approve or disapprove, with the consent of the Co-Managing General
          Partners and the Administrative General Partner, the sale of all or substantially all of the
          assets of the Partnership; and

                 (iv)   To remove a General Partner and elect one or more new General Partners
          upon the occurrence of any of the following with respect to the affected General Partner:

                          (1)     In the event of any willful misconduct or pattern of repeated
                 incompetence, repeated reckless disregard for the Partnership's welfare, or
                 repeated dereliction of duty, with respect to any material matter in the discharge
                 of its duties and obligations as General Partner which could result in material
                 impairment or hardship upon the Project, where the affected General Partner has
                 received prior written notification of the misconduct or failure and has been given
                 an opportunity to cure within a time reasonable time (but not more than 60 days)
                 in light of the nature of the alleged misconduct or failure;

                        (2)     The General Partner shall have violated any material provisions of
                 or the Loan Agreement, or the Extended Use Agreement, or any material
                 provisions of any other Project Document or Bond Documents, or any material
                 provisions of the Lender and/or Agency regulations applicable to the Apartment



                                                    21
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1927 Page 178 of 333



              Complex, in each case upon written notice after disclosure to the Limited Partner
              by a General Partner of such event, or discovery without such disclosure, and
              failure to cure within thirty (30) days of such notice; or failure to disclose to the
              Limited Partner of a known material violation hereunder within thirty (30) days of
              actual knowledge of such material violation by the General Partner; or an event
              sufficient for a Purchase Obligation to arise under the Purchase Agreement shall
              have occurred (other than Lender or Agency disapproval); or

                      (3)     The General Partners, or any of them, shall have violated any
              material rights, powers, duties, representations or warranties as set forth in Article
              VII herein or shall have violated any material provision of this Agreement,
              defaulted on a guarantee herein or the timely payment of an Adjustment Payment
              or violated any material provision of applicable law, in each case upon written
              notice after disclosure to the Limited Partner by a General Partner of such event,
              or the discovery without such disclosure, and failure to cure within thirty (30)
              days of such notice or failure to disclose to the Limited Partner of a known
              violation hereunder within thirty (30) days of knowledge of such violation by the
              General Partner; or

                     (4)      The General Partners, or any of them, shall have caused the
              Construction Loan or the Permanent Mortgage Loan to go into default and shall
              have failed to cure prior to the initiation of foreclosure or collection actions; or

                     (5)     The General Partners, or any of them, shall have conducted their
              own affairs or the affairs of the Partnership in such manner as would cause the
              termination of the Partnership for federal income tax purposes; or cause the
              Partnership to be treated for federal income tax purposes as an association,
              taxable as a corporation or shall have effected a Change of Control in the
              Partnership without the Consent of the Investment Partner Manager;

                     (6)    After Permanent Mortgage Commencement, failure to maintain a
              debt coverage ratio (as calculated in the definition of Debt Coverage Date) of at
              least 1.05 over any consecutive six (6) month period (exclusive of deferred
              Development Fees, Asset Management Fee, and all other fees payable to the
              General Partners); or

                      (7)    Repeated failure to furnish reports as required in Section 12.1, and
              failure to cure within thirty (30) days after notice is given from the Investor
              Limited Partner; or

                      (8)     Any penalty or amount assessed against the Partnership or the
              General Partners for the benefit of the Investor Limited Partner, or any amount
              otherwise due the Investor Limited Partner from the General Partners or the
              Partnership, is not paid within thirty (30) days after notice, or any operating
              deficits are not funded and paid by the General Partners within the earlier or thirty
              (30) days when due or when necessary for the continuation of the Project without
              delay; or



                                                25
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1928 Page 179 of 333



                         (9)    After the first nine (9) months following the Initial 95%
                  Occupancy Date the occupancy of the Project for any three (3) consecutive
                  months, and/or the average occupancy for any calendar year, falls below 85%
                  unless such occupancy level is related to a condition or event occurring at the
                  property which is beyond the control of the General Partners or the Property
                  Manager (special situations such as fire damage, or other catastrophes to be
                  considered);

                         (10) After the Initial 95% Occupancy Date, the qualified Low Income
                  Units of the Project fall below ninety percent (90%) of the total Low Income
                  Units;

   Provided however that any removal under this Section 4.5(iv) shall only be exercisable by the
   Investor Limited P artner b y giving a written notice o f removal ("Notice o f Removal") t o the
   affected General Partner which states in reasonable detail the nature of the alleged events giving
   rise to the removal (including any required prior notices and opportunity to cure) and the
   proposed effective date for the removal. Within ten (10) business days of receipt of the Notice of
   Removal, the affected General Partner shall have the right to contest any proposed removal if it
   in good faith believes that such removal is not warranted. The right to contest shall be exercised
   by the affected General Partner by giving written notice ("Contest Notice") of such contest to the
   Investor Limited Partner within ten (10) Business Days of the General Partner's receipt of the
   Notice of Removal. In such event the affected General Partner shall, within 15 Business Days of
   the date of the Contest Notice, institute an action to resolve said dispute through the arbitration
   procedures provided for in this Agreement. Failure to timely commence an arbitration
   proceeding shall result in the affected General Partner being removed without any further act of
   any Partner upon the expiration of said 15 Business Days. The removal of the affected General
   Partner shall not be effective, if at all, until there has been a final decision or adjudication in any
   such arbitration action.

          B.     The Interest of any General Partner removed pursuant to this Section 4.5 shall be
   valued and sold pursuant to Section 8.4.

           C.      Upon written request to the Co-Managing General Partners and to the
   Administrative General Partner by the Investor Limited Partner, the Co-Managing General
   Partners shall call a meeting of the Partners for any matters for which the Partners may vote, as
   set forth herein. Upon receipt of a written request either in person or by certified mail stating the
   purpose(s) of the meeting, the Co-Managing General Partners shall provide all Partners within
   ten days after receipt of said request, written notice (either in person or by certified mail) of a
   meeting and the purpose of such meeting to be held on a date not less than 15 nor more than 60
   days after receipt of said request, at a time and place convenient to the Partners.

          D.      In the event a General Partner is validly removed pursuant to this Section 4.5, and
   despite the validity of such removal which is known, or should have reasonably been known, to
   such General Partner, opposes such removal after a reasonable period of time to effect the
   removal, substantial cost and expense will be incurred by the Partnership in effecting the
   removal, arranging for a suitable replacement and completing the orderly transfer of records and
   management. It is understood and agreed by, between and among the parties that in view of the


                                                     20
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1929 Page 180 of 333



   reasons for removal as set forth in subparagraph (A)(iv) therein, the validly removed General
   Partner, and not the Partnership nor the Investor Limited Partner, should be charged with these
   costs and expenses. The parties agree that in the event the removal is valid, and despite its
   validity the General Partner does not voluntarily remove within fifteen (15) Business Days of the
   Contest Notice, then liquidated damages for these costs and expenses (only and not in lieu of
   other amounts owed by such General Partner nor other losses incurred due to such General
   Partner) in the amount of $25,000 shall be paid by such removed General Partner to the
   Partnership upon such removal and that the Partnership shall be entitled to immediately collect,
   offset or otherwise initiate any actions authorized under the law to recover such liquidated
   damages from such removed General Partner or its assets and receivables. The General Partner
   shall be free to contest the validity of these liquidated damages in any forum in which the
   removal itself is, or would have been contested.

                                              ARTICLE 5

                          Capital Contributions of Investor Limited Partner

          Section 5.1    Installments of Capital Contributions

          A.     The Investor Limited Partner shall contribute as its Capital Contribution the sum
   of $16,695,627 payable in the following installments:

                  (1)     $4,883,494 upon the latest to occur of (i) Tax Credit Reservation or
          equivalent Code Section 42(m)(2)(D) determination or valid commitment letter to issue
          the 42(m)(2)(D) commitment or, (ii) the closing of Construction Loan, with the proceeds
          of this installment to be placed into a construction escrow account held by the Bond
          Trustee or by the Construction Lender and disbursed pursuant to standard AIA
          documents G702 for draw requests or such other procedures as are reasonably acceptable
          to the Construction Lender and the Investor Limited Partner. The Investor Limited
          Partner shall also receive all draw requests submitted and invoices, lien waivers and
          certification by an inspecting architect approved by the Investment Partner, or (iii) receipt
          of a commitment acceptable to the Investment Partner for the Permanent Mortgage Loan,
          (iv) Admission, (v) the completion of 75% of the construction of the Project as
          determined by the Inspecting Architect, (vi) disbursement of 100% of the proceeds of the
          Construction Loan, City Loan and City Grant, less holdbacks for retention (the "First
          Installment"). Notwithstanding the foregoing, $100,000 of this First Installment shall be
          funded into an escrow account held by the Construction Lender at Admission. Such
          funds shall not be disbursed until conditions (i) through (iv) of the First Installment are
          satisfied unless otherwise required at the Construction Lender.

                  Bridge Loan. A bsent a n u ncured d efault of a material o bligation h ereunder o r
          under any Partnership loan by the Partnership or the General Partners, the Investor
          Limited Partner shall provide a bridge loan in the amount of the Second Installment as
          specified herein (the "Bridge Loan"). The Bridge Loan shall be converted to equity upon
          the requirements being met for release of the Second Installment. The Bridge Loan will
          be provided by the Investor Limited Partner upon written request and verification at the
          time of disbursement that such Bridge Loan is reasonably necessary for the Project and


                                                   27
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1930 Page 181 of 333



           that there are sufficient sources of funds in the Project to complete all Projects Costs
           including the funding of reserves. The Bridge Loan will have a maturity of the earlier of
           (i) December 31, 2005, or (ii) upon earning of the Second Installment described in
           Section 5.1A(2). The Bridge Loan will be guaranteed by the General Partners and Mr.
           James S. Morley. The interest rate and fees for the Bridge Loan are as follows:

                  (I)     Rate: 30 day Libor plus 525 basis points, adjusted monthly, calculated on
                          a 360 day year.
                  (II)    Origination Fee:            1.75 basis points
                  (III)   Legal Fee Reimbursement: .5 basis points
                  (IV)    Other Fees:                 Actual recording costs

                   (2)    $1,221,133 on the latest to occur of the (i) the Completion Date, (ii) Cost
           Certification, or (iii) satisfaction of all of the conditions to the payment of the First
           Installment (the "Second Installment");

                   (3)     $10,491,000 on the latest to occur of (i) initial 90% Occupancy Date, (ii)
           receipt of forms 8609 for all buildings in the Project (iii) the occurrence of Breakeven,
           (iv) Final Closing, (v) attestation by Partnership Accountant providing a detailed analysis
           of the depreciable assets including personal property, land improvement, and the
           building, or (vi) satisfaction of all the conditions to the payment of the First and Second
           Installments (the "Third Installment").

                  (4)     $100,000 on the latest to occur of (i) 3 consecutive months of 1.15 debt
           coverage achieving the Debt Coverage Date, (ii) initial 95% Occupancy Date and 100%
           of the units are Tax Credit qualified, or (iii) satisfaction of all of the conditions of the
           payment of the First, Second and Third Installments (the "Fourth Installment").

            B.     The obligation of the Investor Limited Partner to make each Installment (except
    as otherwise provided) is subject to each of the following conditions:

                  (i)    The Co-Managing General Partners shall have executed and delivered to
   the Investor Limited Partner a certificate (the "Payment Certificate"), in the form attached hereto
   as Exhibit 1, dated the date such Installment is to be paid to the Partnership and attaching the
   Title Policy endorsement referred to therein.

                  (ii) In the case of the First Installment, all Requisite Approvals to the
    admission of AMTAX as Investor Limited Partner pursuant to this Agreement shall have been
    obtained.

                (iii)   Each of the material representations and warranties set forth in Section 7.5
   which are capable of being satisfied as of such time shall in all material respects be true and
   correct.

                  (iv)    No event shall have occurred which would permit AMTAX to give an
    Election Notice under the Purchase Agreement.




                                                    28
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1931 Page 182 of 333



           C.       Notwithstanding the foregoing, if an Installment has not become due because of a
   failure to satisfy any condition to the payment thereof, but such condition can be satisfied by the
   payment of money, then in the discretion of the Investor Limited Partner such Installment may
   be collected notwithstanding the failure to satisfy such condition, provided that when such
   Installment is paid (1) the amount required to satisfy such condition is disbursed directly to the
   requisite parties for the purpose of satisfying such condition, and (2) any acceleration of maturity
   of indebtedness and any other default and any action or proceeding which was the basis of the
   failure to satisfy such condition or which resulted from such failure has been effectively waived
   and, in the case of any such action or proceeding, terminated with prejudice.

           D.     Security Agreement

                   a.     The Investor Limited Partner hereby pledges to the Partnership and grants
   the Partnership a security interest in its Partnership Interest as further security for its obligation
   to make Capital Contributions hereunder and agrees that the Partnership shall have, in addition to
   the rights provided for herein, all of the rights and remedies of secured party under the Uniform
   Commercial Code of the Project State with respect to the Partnership Interest in the event of the
   failure of the Limited Partner to make its Capital Contributions when and as provided herein, in
   whole or in part. In furtherance of the foregoing pledge, the Investor Limited Partner shall
   execute and deliver to the Partnership one or more Uniform Commercial Code Financing
   Statements, to be filed in the State of California and, if requested by the Managing General
   Partner, the Project State.

                  b.      Upon failure by the Limited Partner to make its Capital Contributions
   when validly due, in whole or in part, after fifteen (15) days of written notice of default and
   opportunity to cure, the Partnership may, but shall not be required to, realize upon such collateral
   by disposing of the Partnership Interest of such defaulting Limited Partner at a public or private
   sale, at which the Partnership, any Partner, including the Investor Limited Partner, or any third
   party may appear and bid. The Investor Limited Partner shall be entitled to no less than ten (10)
   days prior written notice of any public or private sale.

                  c.      The proceeds of any sale shall be applied in the following order of
   priority:

                         (i)     to the payment of reasonable out-of-pocket costs and expenses of
                  such sale, or resale of the Partnership Interest if the Partnership was successful
                  bidder at such sale, and of admission of the purchaser to the Partnership;

                         (ii)    to the payment of the Capital Contribution in respect to which the
                  default occurred and any other past-due obligations of the defaulting Limited
                  Partner to the Partnership which have either been admitted in writing by the
                  Investor Limited Partner or which are evidenced by a written opinion of the
                  Partnership's Accountants; and

                          (iii)   to the defaulting Limited Partner as to any excess.

                  d.      In the event the Investor Limited Partner disputes the payment of an
   Installment of Capital Contribution, or any part of a Capital Contribution, it may seek Arbitrat on


                                                    29
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1932 Page 183 of 333



   in accordance with Section 13.14 herein, upon the depositing of the Installment or Installments
   of Capital Contribution in dispute in an escrow account. The Arbitrator shall be given power and
   authority over the escrow funds to act in accordance with Section 13.14 herein and to rule direct,
   or order as to their disposition.

                  e.      The defaulting Limited Partner shall not obtain any interest in the profits
   or losses, cash flow, proceeds of capital transactions, or other operating or capital items of the
   Partnership after the foreclosure sale of the Interest by virtue of any of any subsequent payments
   made to the Partnership, as aforesaid.

          Section 5.2    Adjustments to Capital Contributions

          The Capital Contribution of the Investor Limited Partner shall be subject to increase or
   decrease in the manner provided in this Section 5.2.

           A.     If, as of the Completion Date and based upon the Cost Certification, it is
   determined that the amount of Tax Credits for which the Project will be eligible (as evidenced by
   applicable documentation including Forms 8609) is less than the Maximum Annual Credit, such
   difference being hereinafter referred to as a "Credit Shortfall", then there shall be a reduction in
   the Investor Limited Partner's Capital Contribution in an amount equal to the product of (i) the
   Credit Shortfall and (ii) 8.75 (referred to as the "Credit Shortfall Adjustment"). Such reduction
   shall be applied by decreasing the amount of the next Installment due, and, if necessary, further
   Installments (reducing the earlier ones first) by the amount of the Credit Shortfall Adjustment. If
   all Installments of Capital Contribution have been paid at the time of a Credit Shortfall, or the
   aggregate amount of Installments remaining at the time of the Credit Shortfall is less than the
   amount of the Credit Shortfall Adjustment, then the Credit Shortfall Adjustment, or any balance
   of the Credit Shortfall Adjustment over the amount of the remaining Installments, as the case
   may be, shall be immediately distributed, in cash, to the Investor Limited Partner.

                  In the event that the amount of Tax Credit for which the Project will be eligible is
   more than the Maximum Annual Credit, then the Investor Limited Partner's Capital Contribution
   shall be increased at a rate of $.875 per each additional $1.00 of Tax Credits provided that there
   is the same ratio of additional Tax Credits to additional losses set forth on Schedule B, hereto.
   Such additional amount shall be payable at the time of the Third Installment.

           B.      In the event there is Credit Deficiency or any Recapture Event, within sixty (60)
   months after the Completion Date, then the Investor Limited Partner shall be entitled to an
   adjustment payment from the General Partners (the "Adjustment Payment"). For these purposes,
   any event which causes a Credit Deficiency during the first sixty (60) months that also results in
   or creates a Credit Deficiency that extends into the last sixty (60) months, will be penalized and
   adjustments made as if the Credit Deficiency had occurred entirely during the first sixty (60)
   months. The Adjustment Payment will be in a total amount equal to the sum of: (i) the product
   of (a) the total of the Credit Deficiency for each of the years of Projected Credit and (b) 1.012
   and (ii) and any additional interest and/or penalty that may be assessed by the Service for any
   year as a result of the Recapture Event. The amount of Credit Deficiency in this Section 5.2B
   will be reduced by the fair market value of any Tax Credits deferred beyond the dates of
   Projected Credit as set forth in Article I. Fair market value is to be determined using a discount


                                                   30
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1933 Page 184 of 333



   rate of 8.0%. The Adjustment Payment shall be paid by the General Partners to the Investor
   Limited Partner within thirty (30) days of written notice from the Investor Limited Partner. The
   General Partners shall pledge their Partnership Interest to secure such payment. In the event the
   General Partners fails to fund any Adjustment Payment when due, the Investor Limited Partner
   may, at its sole discretion, pursue one or more remedies including any of the following remedies:
   (i) attach o r o therwise se ize any a mount o therwise d istributable t o the General P artners from
   Cash Flow of the Partnership; (ii) recover the funds from the General Partners; (iii) assert its
   rights under the Uniform Commercial Code or other applicable law either against the General
   Partner's Partnership Interest or other assets of the General Partners; and (iv) remove the General
   Partners pursuant to Section 4.5.

           C.     If an event which causes a Credit Deficiency or a Recapture Event initially occurs
   at any time after the fifth anniversary of completion of construction, except as set forth in
   subparagraph B above, then the Investor Limited Partner shall be deemed to have made a loan (a
   "Credit Recovery Loan") to the Partnership in an amount equal to the sum of (i) the product of
   (a) the Credit Deficiency and (b) 1.012, and (ii) any additional interest and/or penalty that may
   be assessed by the Service for any year as a result of the Recapture Event. Credit Recovery
   Loans shall bear simple interest at 9% per annum and shall be repaid only as provided in Section
   6.2. The General Partners and the Developer shall pledge and collaterally assign their interest
   and all their Partnership distributions, all amounts due to them for Subordinated Loan
   repayments, and all fees due to them to secure payment of such Credit Recovery Loans.

           D.      Attached as Schedule B is a schedule of Specified Tax Benefits that were
   calculated based upon projections provided by the General Partners and which constitute a
   substantial p ortion o f t he Investor Limited P artner's expected return. If, p nor t o funding the
   First Installment and once again prior to funding the Third Installment, the Investor Limited
   Partner determines that the Specified Tax Benefits are not achievable due to inaccuracies
   contained within or modifications to the underlying assumptions contained within the projections
   provided by the General Partners, the parties to this Agreement agree to amend the Investor
   Limited Partner's Capital Contribution to provide the Investor Limited Partner with a return that
   is consistent with the return contemplated by the Specified Tax Benefits.

           E.      After admission of the Investor Limited Partner, the General Partners shall be
   entitled to a return of capital in an amount equal to their respective capital contributions made
   prior to Admission, subject to the General Partners maintaining an aggregate Capital
   Contribution of no more than .1% of the Capital Contributions of all Partners. This return of
   capital will be funded from the proceeds of the Investor Limited Partner's Capital Contribution.

                                               ARTICLE 6

                 Distributions of Cash; Allocations of Profits, Losses and Tax Credits

          Section 6.1     Profits and Losses and Tax Credits

          A.    After giving effect to the special allocation provisions of Section 6.4, Profits or
   Losses and Tax Credits for any Partnership Fiscal Year shall be allocated .0045% to the Co-




                                                    31
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1934 Page 185 of 333



   Managing General Partners, .0045% to the Administrative General Partner, .001% to Protech and
   99.99% to the Investor Limited Partner.

           B.      After giving effect to the special allocation provisions of Section 6.4, Profits or
   Losses from a Capital Transaction in any Partnership Fiscal Year shall be allocated to and among
   the Partners as follows:

          As to Profits:

                 First, an amount of Profits equal to the aggregate negative balances (if
          any) in the Capital Accounts of all Partners having negative balance Capital
          Accounts shall be allocated to such Partners in proportion to their negative Capital
          Account balances until all such Capital Accounts have zero balances; and

                  Second, an amount of Profits shall be allocated to each of the Partners
          until the positive balance in the Capital Account of each Partner equals the
          amount of cash which would be distributed to such Partner in accordance with the
          provisions of Clauses Ninth through Eleventh of Section 6.2B(ii).

          As to Losses:

                   First, an amount of Losses equal to the aggregate positive balances (if any)
          in the  Capital  Accounts of all Partners having positive balance Capital Accounts
          shall be allocated to such Partners in proportion to their positive Capital Account
          balances until all such Capital Accounts have zero balances; provided, however,
          that if the amount of Losses so to be allocated is less than the sum of the positive
          balances in the Capital Accounts of those Partners having positive balances in
          their Capital Accounts, then such Losses shall be allocated to the Partners in such
          proportions and in such amounts so that the Capital Account balances of each
          Partner shall equal, as nearly as possible, the amount of cash such Partner would
          receive if an amount equal to the excess of (i) the sum of all Partner's balances in
          their Capital Accounts computed prior to the allocation of Losses under this
          Clause First or (ii) the aggregate amount of Losses to be allocated to the Partners
          pursuant to this Clause First were distributed to the Partners in accordance with
          the provisions of Clauses Ninth through Eleventh of Section 6.2B(ii); and

                 Second, the balance, if any, of such Losses shall be allocated .0045% to
          the Co-Managing General Partners and .0045% to Administrative General
          Partner, .001% to Protech and 99.99% to the Investor Limited Partner.

          Section 6.2      Application and Distributions Prior to Dissolution

         Notwithstanding any other provision of this Agreement, Distributions shall at all times
   comply with the requirements and conditions and limitations of the Permanent Mortgage Loan.

          A.      Application and Distribution of Cash Flow
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1935 Page 186 of 333



                 (i)    Except as otherwise provided below, the General Partners shall determine,
         as of the end of each calendar quarter, the amount of Cash Flow that is available as of the
         end of such period to be applied as provided in Section 6.2A(ii). Cash Flow that is so
         determined as available for distribution as of the end of any period shall be deemed Cash
         Flow for such period even if distributed after such period.

                (ii)    The amount of Cash Flow shall be distributed as follows:

                First, to the maintenance of Operating Reserves as set forth in
         Section 7.8B herein;

                Second, to the payment to the Investor Limited Partner of any current and
         accrued Asset Management Fee;

                Third, to the payment of the Deferred Developer Fee;

                Fourth, to the repayment of any Subordinated Loans of the General
        Partners;

              Fifth, to the payment of any current and accrued the Partnership
         Management Fee;

                Sixth, after the Completion Date, to the payment of the CHBA Loan;

                 Seventh, to the payment of the Supervisory and Incentive Management
         Fee to the Administrative General Partner as set forth in Section 7.10;

                 Eight, a priority distribution to the Investor Limited Partner in an amount
         equal to 10% of the remaining balance;

              Ninth, to the payment of any current and accrued Operating Deficit
         Management Fee to the General Partners, as set forth in Section 7.10;

                Tenth, the balance, 99.99% to the Investor Limited Partner .0045% to the
         Co-Managing General Partners, and .0045% to the Administrative General
         Partner and .001% to Protech.

                (iii)   Cash flow shall be applied as provided in Section 6.2A(ii) within thirty
         (30) days of the end of each calendar quarter.

         B.     Distributions of Capital Proceeds

                (i)     The General Partners shall determine, within 45 days after the
         Partnership's receipt thereof, the amount of Capital Proceeds available to be applied as
         provided in Section 6.2B(ii).

                (ii)   Subject to the provisions of Section 5.2 with respect to any Credit
         Deficiency or Recapture Amount or other amounts due the Investor Limited Partner,



                                                 33
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1936 Page 187 of 333



          including Penalty Payments, and further subject to the provisions of Section 6.3 below,
          any Capital Proceeds shall be distributed to and among the Partners in the following
          amounts and order of priority:

                 First, to the payment of all debts and liabilities of the Partnership, but
          excluding liabilities owed to Partners, and to the establishment of any required
          reserves;

                 Second, to the payment of the Asset Management Fee of such year and for
          previous year as to which the Asset Management fee has not been paid in full;

                 Third, to the repayment of any Credit Recovery Loans of the Investor
          Limited Partner, and any interest thereon;

                   Fourth, in the event of a sale of the Project, a priority distribution to the
          Investor Limited Partner (the "Exit Tax Distribution") equal to its net tax liability
          incurred by the sale and subsequent liquidation, plus the amount of any tax
          liability incurred by the Exit Tax Distribution with net tax liability determined by
          taking into account losses as well as income or gain;

                 Fifth, to the payment of any portion of the Deferred Developer Fee owing
          under Section 7.10;

                 Sixth, to the repayment of any Subordinated Loans of the General
          Partners;

                  Seventh, to the General Partners payment of any current or accrued
          Partnership Management Fee and then to the payment of any outstanding balance
          of the CHBA Loan;

                  Eighth, except in the case of a refinancing, to each Partner in an amount
          equal to the positive balance in its capital account, after all prior distributions;

                  Ninth, a priority distribution to the Investor Limited Partner in an amount
          equal to 10% of the remaining balance;

               Tenth, to the payment of any current and accrued Operating Deficit
          Management Fee to the General Partners, as set forth in Section 7.10;

                 Eleventh, the balance, 99.99% to the Investor Limited Partner, .001% to
          Protech, .0045% to the Co-Managing General Partners and .0045% to the
          Administrative General Partner.

          Section 6.3    Liquidation

          A.       Upon the liquidation and dissolution of the Partnership, unless the business of the
   Partnership is continued pursuant to the provisions of Sections 8.2 or 8.3 hereof, the General
   Partners shall liquidate the assets of the Partnership and cause the business of the Partnership to


                                                   34
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1937 Page 188 of 333



  be wound up in accordance with the Uniform Act and cause the Certificate to be cancelled in
  accordance with the provisions of Section 2.5B.

         B.      Subject to the provisions of Section 6.3C below, any Capital Proceeds from a
  Terminating Capital Transaction remaining after payment of, or adequate provision for, the debts
  and obligations of the Partnership shall be distributed to those Partners with positive Capital
  Account balances (after first taking into account all Capital Account adjustments including under
  Section 6.1.B, for the Partnership taxable year) in proportion to said Capital Account balances.

         C.     Except to the extent of his or its Share of Partnership Minimum Gain or Partner
  Nonrecourse Debt Minimum Gain, if any, no Partner shall have a Deficit Restoration Obligation
  nor shall any Partner otherwise be required to restore any deficit balance in his or its Capital
  Account at any time.

          D.     The parties intend that, as a result of the application of the allocation and
  distribution provisions contained in this Article VI, any Capital Proceeds from a Terminating
  Capital Transaction under Section 6.3B will be distributed in the same manner as Capital
  Proceeds are distributed under the provisions of Section 6.2B. If the Partnership is advised at
  any time by the Accountants or counsel that an actual distribution of Capital Proceeds at the end
  of any Fiscal Year in accordance with the provisions of Section 6.3B would not result in each
  Partner receiving the amount that it would have received if Section 6.2B rather than Section 6.3B
  applied to such distribution, the General Partner shall so notify the Limited Partners and, with the
  Consent of the Investor Limited Partner, are authorized and empowered to amend the provisions
  of this Article VI relating to the allocation of Profits or Losses (other than the Regulatory
  Allocations) for such F iscal Year (and for subsequent Fiscal Years if necessary) to cure such
  defect consistent with the principles set forth in the first sentence of this Section 6.3(d).

          Section 6.4    Special Allocation Provisions

          Notwithstanding anything to the contrary contained herein:

         A.     Nonrecourse Deductions shall be allocated 99.99% to the Investor Limited
  Partner, .001% to the Special Limited Partner, .0045% to the Co-Managing General Partners and
  .0045% to the Administrative General Partner.

          B.     Partner Nonrecourse Deductions shall be allocated to and among the Partners in
   the manner provided in the Allocation Regulations.

          C.     Subject to the provisions of Section 6.4P, if there is a net decrease in Partnership
   Minimum   Gain for a Partnership Fiscal Year, the Partners shall be allocated items of Partnership
   income and gain in accordance with the provisions of Section 1.704-2(f) of the Allocation
   Regulations.

         D.     Subject to the provisions of Section 6 4P, if there is a net decrease in Partner
  Nonrecourse Debt Minimum Gain for a Partnership Fiscal Year, then any Partner with a Share of
  such Partner Nonrecourse Debt Minimum Gain shall be allocated items of Partnership income
  and gain in accordance with the provisions of Section 1.704-2(i)(4) of the Allocation
  Regulations.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1938 Page 189 of 333



           E.       Subject to the provisions of Sections 6.4A through 6.4D above, in the event that
   any Partner unexpectedly receives any adjustments, allocations or distributions described in
   Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Allocation Regulations, items of Partnership
   income and gain shall be specially allocated to each such Partner in an amount and manner
   sufficient to eliminate, to the extent required by the Allocation Regulations, the Adjusted Capital
   Account Deficit of such Partner as quickly as possible. This Section 6.4E is intended to
   constitute a "qualified income offset" provision within the meaning of the Allocation
   Regulations and shall be interpreted consistently therewith.

           F.      Subject to the provisions of Sections 6.4A through 6.4E above, in no event shall
   any Limited Partner be allocated Losses that would cause it to have an Adjusted Capital Account
   Deficit as oft he end o f a ny P artnership Fiscal Year. Any Losses that are not allocated t o a
   Limited Partner by reason of the application of the provisions of this Section 6.4F shall be
   allocated to the Administrative General Partner.

           G.      Subject to the provisions of Sections 6.4A through 6.4F above, in the event that
   any Limited Partner (who is not also a General Partner) has an Adjusted Capital Account Deficit
   at the end of any Partnership Fiscal Year, items of Partnership income and gain shall be specially
   allocated to each such Limited Partner in the amount of such Adjusted Capital Account Deficit
   as quickly as possible.

           H.      Without limiting the generality of Section 6.4B above, (i) if the Partnership incurs
   recourse obligations to fund the payment of deductible items which are not anticipated to be paid
   in the ordinary course of business or (ii) if the Partnership incurs losses from extraordinary
   events which are not recovered from insurance or otherwise and which are not anticipated to be
   paid in the ordinary course of business (the obligations and losses under clauses (i) and (ii) being
   referred to herein collectively as "Excess Expenses") in respect of any Fiscal Year, then the
   calculation and allocation of Losses shall be adjusted as follows: first, an amount of deductions
   equal to such Excess Expenses for the Fiscal Year in question shall be allocated to the
   Administrative General Partner; and second, the balance of such deductions and all gross income
   shall be allocated as provided in Section 6.1A. For purposes of this Section 6.4H, extraordinary
   events include casualty losses, losses resulting from liability to third parties for tortious injury,
   losses resulting from a breach of a legal duty by the Partnership or by the General Partners, and
   deductions resulting from other liabilities which are not incurred in the ordinary course of
   business. Nothing in this Section 6.4H shall prevent the Partnership from recovering an
   extraordinary loss from a General Partner who is liable therefor by law or under this Agreement.
   If any Excess Expenses shall be repaid from Cash Flow generated in respect of any Fiscal Year,
   then the allocation of Profits and Losses under Section 6.1A for such Fiscal Year shall be
   adjusted as follows: first, the General Partner shall be allocated an amount of the gross income of
   the Partnership equal to the amount of the Excess Expenses repaid in such Fiscal Year; and
   second, the balance of such gross income and all deductions shall be allocated as provided in
   Section 6.1(a).

          I.      In accordance with Code Section 704(c) and the Treasury Regulations thereunder,
   income, gain, loss, and deduction with respect to any property contributed to the capital of the
   Partnership shall, solely for tax purposes, be allocated among the Partners so as to take account
   of any variation between the adjusted basis of such property to the Partnership for federal income


                                                    36
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1939 Page 190 of 333



   tax purposes and its initial Gross Asset Value. In the event that the Gross Asset Value of any
   Partnership Property is adjusted pursuant to the terms of this Agreement, subsequent allocations
   of income, gain, loss, and deduction with respect to such asset shall take account of any variation
   between the adjusted basis of such a sset for federal income tax purposes and its Gross A sset
   Value in the same manner as under Code Section 704(c) and the Treasury Regulations
   thereunder. Any elections or other decisions relating to such allocations shall be made by the
   General Partner in any manner that reasonably reflects the purpose and intention of this
   Agreement. Allocations pursuant to this Section 6.4I are solely for purposes of federal, state,
   and local taxes and shall not affect, or in any way be taken into account in computing, any
   Partner's Capital Account or share of Profits, Losses, other items, or distributions pursuant to
   any provision of this Agreement.

           J.      Syndication expenses, if any, for any Fiscal Year or other period shall be specially
   allocated to the Investor Limited Partner.

          K.      For purposes of determining the Profits, Losses, Tax Credits or any other items
   allocable to any period, Profits, Losses, Tax Credits and any such other items shall be determined
   on a daily, monthly, or other basis, as determined by the General Partners using any permissible
   method under Code Section 706 and the Treasury Regulations thereunder.

           L.     To the extent that interest on loans (or other advances which are deemed to be
   loans) made b y any G eneral P artner t o the P artnership i s determined to be d eductible b y the
   Partnership in excess of the amount of interest actually paid by the Partnership, such additional
   interest deduction(s) shall be allocated solely to such General Partner.

           M.      If the Service successfully disallows the deduction of all or any part of any fee
   paid by the Partnership to either General Partner or its Affiliates by recharacterizing such fee as a
   distribution to such General Partner, there shall be, to the extent permitted by the Code, a special
   allocation of gross income to such Administrative General Partner for the Fiscal Year with
   respect to which such disallowed deduction was claimed by the Partnership in the amount of
   such disallowed deduction.

          N.      For purposes of determining each Partner's proportionate share of the excess
   Nonrecourse Liabilities o f t he P artnership p ursuant t o S ection 1 .752-3(a)(3) o f t he Allocation
   Regulations, the Investor Limited Partner shall be deemed to have a 99.99% interest in Profits,
   the Special Limited Partner shall be deemed to have a .001% interest in Profits, the Co-
   Managing General Partners shall be deemed to have a .0045% interest in Profits, and the
   Administrative General Partner shall be deemed to have a .045% interest in Profits.

           0.     In accordance with Treasury Regulation Section 1.704-1(b)(4)(ii), all
   expenditures giving rise to the allowance of any Tax Credits, including credits under Section 42,
   shall be allocated .0045% to the Co-Managing General Partners, .0045% to the Administrative
   General Partner, .001% to the Special Limited Partner, and 99.99% to the Investor Limited
   Partner for the relevant taxable year, It being the intention that Federal Housing Tax Credits be
   allocated .0045% to the Co-Managing General Partners, .0045% to the Administrative General
   Partner, .001% to the Special Limited Partner, and 99.90% to the Investor Limited Partner.




                                                     37
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1940 Page 191 of 333



           P.      Any recapture of any Tax Credits shall be allocated among the Limited Partners,
   as a class, and the General Partners, as a class, in the same manner in which such classes shared
   the Tax Credits

           Q.      If for any Fiscal Year the application of the minimum gain chargeback provisions
   of Section 6.4C or Section 6.4D would cause a distortion in the economic arrangement among
   the Partners and it is not expected that the Partnership will have sufficient other income to
   correct that distortion, the General Partners may request a waiver from the Commissioner of the
   Service of the application in whole or in part of Section 6.4C or Section 6.4D in accordance with
   Section 1.704-2(0(4) of the Allocation Regulations. Furthermore, if additional exceptions to the
   minimum gain chargeback requirements of the Allocation Regulations have been provided
   through revenue rulings or other Service pronouncements, the General Partners are authorized to
   cause the Partnership to take advantage of such exceptions if to do so would be in the best
   interest of a majority in interest of the Partners.

           R.      In the event that the loss or deduction associated with a fee payable to any Partner
   under Section 7.10 is disallowed, there shall be specially allocated to such Partner an amount of
   gross income equal to the amount of the disallowed loss or deduction provided however that any
   such special allocation that would otherwise be made to the Co-Managing General Partners shall
   instead be made to the Administrative General Partner.

           S.     In no event shall the Co-Managing General Partners receive an allocation of
   Profits and Losses other than .0045%.

           T.      All interest income of the Partnership prior to the Completion Date shall be
   allocated to the Administrative General Partner.

          Section 6.5    Order of Application

          The provisions of this Article VI shall be applied in the order required by the applicable
   provisions of the Allocation Regulations or if no such order is specified, in the manner
   determined by the Accountants.

                                              ARTICLE 7

                           Rights, Powers and Duties of the General Partners

          Section 7.1    Restrictions on Authority

           A.     Notwithstanding any other provisions of this Agreement, the General Partners
   shall have no authority to perform any act in respect of the Partnership or the Project in violation
   of (i) any applicable law or regulation, or (ii) any agreement between the Partnership and any
   Lender or Agency.

          B.     The General Partners shall not have any authority to do any of the following acts,
   without the Consent of the Investor Limited Partner and any Requisite Approvals:




                                                   38
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1941 Page 192 of 333



               (i)     incur indebtedness for money borrowed on the general credit of the
        Partnership, except as specifically permitted by Article III or Article X, or

                 (ii)   Following completion of construction of and rehabilitation of the
         Improvements, to construct any new capital improvements, or to replace any existing
         capital improvements if construction or replacement would substantially alter the use of
         the Property, or

               (iii) To acquire any real property in addition to the Property (other than
         easements or similar rights necessary or convenient for the operation of the Project), or

               (iv)   To bear, or cause or permit any Related Person to bear, the economic risk
        of loss with respect to all or any portion of any Permanent Mortgage Loan or the
        indebtedness secured thereby, or

               (v)    To cause the Partnership to make any loan or advance to any Person (for
        purposes of this clause 7.1B(v), accounts receivable in the ordinary course of business
        from Persons other than the General Partners or their Affiliates shall not be deemed to be
        advances or loans), or

               (vi)   To lease any Low Income Unit in the Project to other than Qualified
        Tenants or otherwise operate the Project in such a manner or take any action which could
        cause any Low Income Unit in the Project to fail to be treated as a qualified low-income
        housing unit under Section 42(i)(3) of the Code or which would cause a Recapture Event,
        or

                (vii) To amend any Project Document, or to permit any party thereunder to
        waive any provision thereof, to the extent that the effect of such amendment or waiver
        would be to eliminate, diminish or defer any obligation or undertaking of the Partnership,
        the General Partners or their Affiliates which accrues, directly or indirectly, to the benefit
        of, or provides additional security or protection to, the Investor Limited Partner
        (notwithstanding that the Investor Limited Partner is neither a party to nor express
        beneficiary of such provision or was not a Partner when such provision became
        effective), or

               (viii) To increase or refinance any Mortgage or to sell or convey the Property,
        except as provided in Article IIIC, and except that the General Partners may cause the
        Partnership to grant easements and similar rights affecting the Land to obtain utility
        services for the Project or for other purposes necessary or convenient for the operation of
        the Project, or

                 (ix)    To cause the Partnership to commence a proceeding seeking any decree
        relief, order o r appointment i n respect t o the P artnership under the federal b ankruptcy
        laws, as now or hereafter constituted, or under any other federal or state bankruptcy,
        insolvency or similar law, or the appointment of a receiver, liquidator, assignee,
        custodian, trustee, sequestrator (or similar official) for the Partnership or for any
        substantial part of the Partnership's business or property, or to cause the Partnership to



                                                 39
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1942 Page 193 of 333



          consent to any such decree, relief, order or appointment initiated by any Person other than
          the Partnership, or

                 (x)    To pledge or assign any of the Capital Contribution of the Investor
          Limited Partner or the proceeds thereof, except as may be required by the Bank of
          America in connection with Construction Loan; or

                  (xi)    To amend any of the Related Agreements; or

                  (xii) To approve any changes to the plans and specifications for the Project
          which would result, eitherindividually or i n the aggregate, in an overall development
          cost increase in excess of $25,000.00 or to make material modifications to the Approved
          Tax Credit Application (provided, however, that any Consent of the Investor Limited
          Partner required under this clause (xii) shall not be unreasonably withheld.).

          C.      The General Partners shall not (a) cause the Partnership to utilize Cash Flow to
   acquire interests in other Limited Partnership's or (b) cause the Partnership to invest or reinvest
   the proceeds of any sale or refinancing of the Project.

          Section 7.2     Independent Activities

           Any Partner may engage independently or with others in other business ventures of every
   nature and description including, without limitation, the ownership, operation, management, and
   development of real estate, regardless of whether such real estate directly competes with the
   Project, and neither the Partnership nor any Partner shall have any rights by reason of this
   Agreement in and to such independent ventures or the income or profits derived therefrom.

          Section 7.3     Business Management and Control; Designation of Co-Managing General
   Partners

           A.       Except as otherwise set forth in this Agreement, the Co-Managing General
   Partners, within the authority granted to it under this Agreement, shall have full, complete and
   exclusive discretion to manage and control the business of the Partnership for the purposes stated
   in Article III, shall make all decisions affecting the business of the Partnership and shall manage
   and control the affairs of the Partnership to the best of its ability and use best efforts to carry out
   the purpose of the Partnership. In so doing, the Co-Managing General Partners shall take all
   actions necessary or appropriate to protect the interests of the Limited Partners and of the
   Partnership. The Co-Managing General Partners shall devote such time as is necessary to the
   affairs of the Partnership. The Co-Managing General Partners may, in the proper and reasonable
   exercise of its management authority, delegate certain of it powers, rights and obligations
   hereunder and may appoint, employ, contract or otherwise deal with any person for the
   transaction of business of the Partnership, which person may under the supervision of the Co-
   Managing General Partners perform any acts or services for the Partnership which the Co-
   Managing General Partners may approve, provided however, that such delegation shall not
   excuse the Co-Managing General Partners from overseeing and supervisory on an ongoing basis
   the activities delegated.




                                                     40
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1943 Page 194 of 333



           B.       Except as otherwise set forth in this Agreement and subject to the applicable
   Lender and/or Agency rules and regulations and the provisions of the Project Documents, as to
   those matters not reserved to the Co-Managing General Partners under this Agreement, the
   General Partners acting unanimously (acting for and on behalf of the Partnership), in extension
   and not in limitation of the rights and powers given by law or by the other provisions of this
   Agreement, shall, in their sole discretion, have the full and entire right, power and authority in
   the management of the Partnership business to do any and all acts and things necessary, proper,
   convenient or advisable to effectuate the purpose of the Partnership. In furtherance and not in
   limitation of the foregoing provisions, any one of the General Partners are specifically authorized
   and empowered to execute and deliver, on behalf of the Partnership, any reimbursement
   agreement, multifamily note, acknowledgment, acceptance and agreement to intercreditor
   agreement, agreement to amend or comply, assignment of management agreement, exceptions to
   nonrecourse guaranty, amended and restated financing agreement, interest rate hedge assignment
   and security agreement, interest rate hedge reserve agreement, pledge, security and custody
   agreement, regulatory agreement and declaration of restrictive covenants, amended and restated
   remarketing agreement, multifamily deed of trust, assignment of rents, security agreement and
   fixture filing (California), extended use agreement, special rider to security instrument, UCC-1
   financing statement, environmental indemnity agreement, letter agreements/confirmations re
   interest rate cap/ISDA master agreements, tax certificate, reliance certificate, borrower
   certificate(s), and any and all other agreements, certificates, documents and instruments to be
   executed, acknowledged or delivered by the Partnership relating to the Bonds, the Extended Use
   Agreement, the Mortgage, and the other Project Documents, and to execute any and all other
   instruments and documents, and amendments thereto, as shall be required in connection with the
   Construction Loan and the Mortgage Loan, including, but not limited to, executing any
   mortgage, note, contract, building loan agreement, bank resolution and signature card, release,
   discharge, or any other document or instrument in any way related thereto or necessary or
   appropriate in connection therewith, and to execute all contracts, conveyances of title, loan
   documents, deeds of trust, agreements and any or all other matters and documents affecting or
   relating to the business of the Partnership, all without the signature of the other General
   Partner(s), so long as all required approvals of the General Partners are obtained prior to
   execution of said documents. Except as otherwise set forth in this Agreement, all decisions
   made for and on behalf of the Partnership by the General Partners acting unanimously shall be
   binding upon the Partnership. No person dealing with the General Partners shall be required to
   determine its or their authority to make any undertaking on behalf of the Partnership, nor to
   determine any facts or circumstances bearing upon the existence of such authority.
   Notwithstanding anything to the contrary herein, in the event that at any time there is appointed a
   Substitute General Partner such Person shall have the nght, acting alone and without the Consent
   or approval of any other General Partner, to take any action or make any decision authorized
   under this Agreement to be taken or made by a General Partner and no other General Panne-
   shall have any power or right to act alone.

           C.      The Co-Managing General Partners shall provide regular, continuous and
   substantial services to the Partnership and shall materially participate (within the meaning of
   Section 469 of the Code) in the development of the Apartment Complex and the operations of
   the Partnership. In addition to any other duties and obligations specifically assigned or reserved
   to the Co-Managing General Partners under this Agreement, the Co-Managing General Partners
   shall p erform the following s ervices o n b ehalf o f t he P artnership; ( i) determine the p articular


                                                     4
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1944 Page 195 of 333



   requirements of low-income families and the manner in which the Apartment Complex can be
   developed in a cost-effective manner best to serve such needs including sizes and configurations
   of apartment units, furnishings and appliances, recreational needs, security, rules and regulations
   essential t o the development o f t he Apartment Complex; ( ii) c oordinate the d evelopment and
   operation of the Apartment Complex; (iii) coordinate with local service agencies, including
   housing authorities, welfare and social services department, churches and other organizations
   operating for the purpose of assisting the needy, regarding the availability of the Apartment
   Complex as desirable housing for low-income families, and facilitate the referral of potential
   tenants to the Apartment Complex; (iv) oversee and supervise the Management Agent; (v) select
   the services which will be provided to such tenants by the Partnership; (vi) select, coordinate,
   and implement social and educational services from the community which will be provided to
   tenants at the Apartment Complex; (vii) use its best efforts to effect and monitor compliance of
   the Partnership and the Apartment Complex with all governmental regulations applicable thereto
   (including without limitation making appropriate administrative filings); (viii) inspect the
   Apartment Complex to determine if the Apartment Complex is being properly maintained and
   that necessary repairs are being made thereto and if such repairs are needed, authorize such
   repairs; and (ix) obtain information from and interface with low-income tenants regarding their
   needs and the services to be provided by the Partnership. In addition, the Co-Managing General
   Partners shall be responsible for ensuring that the Apartment Complex and the operation thereof
   at all times comply and are in conformance with Section 4(b) and 5 of Article XIII of the
   Constitution of the State of California and Sections 214, 254.5 and 259.5 of the California
   Revenue and Taxation Code, as amended.

           D.      CTCAC Matters. The Co-Managing General Partners shall cause to be prepared
   and processed the Tax Credit application with the Agency and shall supervise and conduct all
   activities reasonably necessary to secure Tax Credits for the Apartment Complex.

            E.   Governmental Compliance. The Co-Managing General Partners shall effect and
   monitor the compliance of the Partnership and the Apartment Complex with the governmental
   regulations applicable thereto. Those efforts shall include making appropriate administrative
   filings and monitoring the income and other qualifications of tenants.

          F.     Property Management. The Co-Managing General Partners on behalf of the
   Partnership will diligently enforce all of the obligations of the Management Agreement. The
   day-to-day operational management of the Property shall be carried out by the Management
   Agent supervised by the Co-Managing General Partners and approved by the Partnership.

           G.      Rehabilitation. Subject to the continued oversight and supervision of the Co-
   Managing General Partners, the Administrative General Partner shall be responsible for the
   rehabilitation of the Project and for its timely completion, and shall be responsible for overseeing
   the Contractor pursuant to the Construction Contract.

           H.      Limit on Liability of Co-Managing General Partners. Notwithstanding anything
   to the contrary set forth in this Agreement or any related or ancillary agreements between the
   parties, written or oral, the liability of a Co-Managing General Partner to the Partners, the
   Partnership or to any third person, in all instances hereunder, shall be limited solely to the
   interest of the Co-Managing General Partner in the Partnership including any interest that the


                                                   41
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1945 Page 196 of 333



   Co-Managing General Partner may now have or in the future may have or any right to payment
   (now or in the future) of any fees, distributions or any other items of compensation under this
   Agreement or the Property Documents (the "Co-Managing General Partner Interest"). The
   liability of a Co-Managing General Partner hereunder shall not, in any event, extend to, or be
   enforceable against, any other assets of the Co-Managing General Partner or any other officers,
   directors, employees, or representative of the Co-Managing General Partner. To the full extent
   allowed under applicable law, no Co-Managing General Partner shall be either jointly or
   severally liable for the acts or omissions at any other Co-Managing General Partner or any other
   Partner.

          Section 7.4     Duties and Obligations of the General Partners

            A.     The General Partners shall use their best efforts to carry out the purposes,
   business and objectives of the Partnership referred to in Section 2.3, and shall devote to
   Partnership business such time and effort as may b e necessary to subject to the provisions of
   Section 7.3 above, (i) supervise the activities of the Management Agent, (ii) make inspections of
   the Project to determine if the Project is being properly maintained and that necessary repairs are
   being made thereto, (iii) prepare or cause to be prepared all reports of operations which are to be
   furnished to the Partners or which are required by any Lender or Agency, (iv) elect to defer the
   commencement of the Credit Period for all or any portion of the Federal Housing Tax Credit
   allowable to the Partners under Section 42(g) of the Code, to the extent that any such deferral
   may be in the best economic interest of the Investor Limited Partner or shall otherwise be
   requested by the Investor Limited Partner, (however, such deferral shall not serve to reduce any
   Credit Deficiency) (v) cause the Project to be insured against fire and other risks covered by such
   insurance in the maximum amount required by any Lender and/or the Agency or, following
   termination of the Regulatory Agreement, good management practices, in any event in an
   amount equal to the full replacement value of the Improvements, (vi) obtain and keep in force
   during the term of the Partnership adequate business or rental interruption and workmen's
   compensation insurance satisfactory to each Lender and Agency, (vii) obtain and keep in force
   during the term of the Partnership public liability insurance for the benefit of the Partnership and
   its Partners in amounts from time to time reasonably acceptable to the Agency and the Lenders,
   (viii) enforce all contracts entered into for the benefit of the Partnership, (ix) rehabilitate and
   operate the Property in c ompliance with all applicable Hazardous Waste L aws, and (x) do all
   other things which may be reasonably necessary to manage the affairs and business of the
   Partnership. Further, in the event of any casualty and provided that the insurance proceeds shall
   be made available therefor, the General Partners shall repair any damage to the Project which
   was caused by such event, so as to restore the Project (as nearly as possible) to the condition and
   status thereof immediately prior to such occurrence. All of the insurance policies required by
   this Section 7.4A shall (a) be written by insurance companies rated A or better by Best's,
   (b) include AMTAX as a named insured, and (c) include a provision requiring the insurance
   company to notify AMTAX in writing 30 days prior to the cancellation of any such policy. In
   addition, the General Partners shall promptly provide AMTAX or its representatives with copies
   of such insurance policies upon request from time to time. The General Partners shall review
   regularly all of the Partnership and Project insurance coverage to insure that it is adequate. In
   particular, the General Partners shall review at least annually the insurance coverage required by
   Section 7.4A(v) to insure that it is in an amount at least equal to the then current full replacement
   value of the Improvements.


                                                    43
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1946 Page 197 of 333



          B.      Subject to the purposes of the Partnership in Section 2.3 the terms of the Project
   Documents and to the requirements of Section 42 of the Code, the General Partners shall use
   reasonable efforts consistent with sound management practice to cause the Project to maximize
   income produced by the Project, including, if necessary, seeking any necessary approvals of, and
   implementing, appropriate adjustments in the rent schedule of the Property.

           C.     The General Partners shall hold for occupancy such percentage of the apartments
   in the Project in such a manner as to qualify the apartment units comprising the Project as a
   "qualified low income housing project" under Section 42(g) of the Code as interpreted from time
   to time in regulations and rulings promulgated thereunder. The General Partners shall not take
   any action which would cause the termination or discontinuance of the qualification of the
   Project as a "qualified low income housing project" under Section 42(g) of the Code or which
   would cause the recapture of any Federal Housing Tax Credit without the Consent of the
   Investor Limited Partner.

           D.      The Co-Managing General Partners shall prepare and submit, or cause to be
   prepared and submitted, to the Secretary of the Treasury (or any other Agency designated for
   such purpose), on a timely basis, any and all annual reports, information returns and other
   certifications and information and shall take any and all other action required (i) to insure that the
   Partnership (and its Partners) will continue to qualify for the Federal Housing Tax Credit for all
   Low Income Units in the Project and (ii) unless the Consent of the Investor Limited Partner is
   received to act otherwise in a particular instance, to avoid a Recapture Event.

           E.    The General Partners agree that, except as provided in or contemplated by the
   Commitments, neither they nor any Related Person will at any time bear the economic risk of
   loss for payment of any Permanent Mortgage Loan. The General Partners agree that they will
   not cause any Limited Partner at any time to be personally liable for payment or performance
   under any Note or Mortgage; provided, however, that the Limited Partners shall be liable for the
   performance of their obligations set forth in this Agreement. Each Limited Partner agrees not to
   take any action which would cause it to bear the economic risk of loss for payment of any
   Mortgage Loan.

           F.     The General Partners shall have fiduciary responsibility for the safekeeping and
   use of all funds and assets of the Partnership, whether or not in their immediate possession or
   control. The General Partners shall not employ, or permit another to employ, such funds or
   assets in any manner except for the exclusive benefit of the Partnership. In addition, the Co-
   Managing General Partners will insure that adequate insurance coverage is maintained at all
   times including liability insurance of not less than $3,000,000.00 per occurrence including fire,
   theft, hazard and liability insurance for replacement costs, all such policies shall have the
   Investor Limited Partner named as an additional Insured. The Investor Limited Partner may
   require earthquake insurance pending review of a seismic report with a PML rating based upon a
   10% probability of exceedance during a 50-year time interval. If required, the policy shall cover
   at least 22% of the replacement cost of the Apartment Complex and shall have a maximum
   deductible equal to five percent (5%) of the policy. The General Partners further guarantee to
   keep a policy acceptable to the Investor Limited Partner in place during the entire Compliance
   Period as defined by the Code. Failure to do so may be grounds for removal of the General
   Partners. The General Partners shall purchase and maintain an insurance policy reasonably


                                                    .14
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1947 Page 198 of 333



   acceptable to the Investor Limited Partner covering acts of terrorism, provided that: (a) terrorism
   insurance c overage i s reasonably available for the Project, and ( b) the cost o f s uch insurance
   policy is commercially reasonable. If terrorism insurance meets these criteria, the terrorism
   insurance policy shall be obtained by the General Partners on behalf of the Partnership, and shall
   remain in place throughout the Compliance Period (as defined by the Code) as long as its
   continues to meet these criteria. The General Partners shall make inquiry no less than once per
   calendar year as to the commercially reasonable cost and availability of such terrorism insurance.
   The failure of the General Partners to obtain and maintain terrorism insurance in accordance with
   this paragraph, shall be deemed by the parties as sufficient grounds for removal pursuant to
   Section 4.5(iv).

          G.     No General Partner shall contract away the fiduciary duty owed at common law to
   the Limited Partners.

            H.     The General Partners shall (i) not knowingly store (except in compliance with
   applicable Hazardous Waste Laws) or dispose of any Hazardous Material at the Project;
   (ii) neither directly nor indirectly knowingly transport or arrange for the transport of any
   Hazardous Material (except in compliance with applicable Hazardous Waste Laws); (iii) provide
   the Limited Partners with written notice (x) upon any General Partner's obtaining knowledge of
   any potential or known release, or threat of release, of any Hazardous Material at or from the
   Project or any other Facility or Vessel owned, occupied, or operated by any General Partner, any
   Affiliate of a General Partner or any Person for whose conduct any General Partner or Affiliate
   of a General Partner is or was responsible or whose liability may result in a lien on the Project;
   (y) upon any General Partner's receipt of any notice to such effect from any Federal, state, or
   other governmental authority; and (z) upon any General Partner's obtaining knowledge of any
   incurrence of any expense or loss by any such governmental authority in connection with the
   assessment, containment, or removal of any Hazardous Material for which expense or loss any
   General Partner may be liable or for which expense or loss a lien may be imposed on the Project
   only to the extent such action does not violate any restriction covenants applicable to the Project.

           I.     If requested to do so by the Investor Limited Partner at any time after the
   completion of the fourteenth year of the compliance period (as defined in Section 42(i)(1) of the
   Code), the General Partner shall submit a written request to the Credit Agency to find a Person to
   acquire the Partnership's interest in the low-income portion of the Project and/or take such other
   action permitted or required by the Code as the Investor Limited Partner may reasonably request
   to effect a sale of the Project or to terminate the extended use commitment of
   Section 42(h)(6)(B) of the Code to the extent such action is not violative of any restrictive
   covenants applicable to the Project.

           J.     Subject to compliance with Section 42 of the Code and the rules of the Agency,
   upon completion of the Compliance Period, the General Partners shall have the option (the
   "Option") to purchase the interest of the Investor Limited Partner in the real estate, fixtures and
   personal property of the P artnership (the "Interest") for a p eriod o f t wenty-four ( 24) months.
   The General Partner may exercise the Option upon written notice to the Investor Limited Partner
   at any time after the end of the Compliance Period (the "Option Period"). In the event the
   General Partners exercise the Option, their must pay to the Investor Limited Partner the Option
   Price (as defined herein) in cash. The Option Price shall equal the greater of (i) the fair marke`,


                                                   45
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1948 Page 199 of 333



   value of the Interest, without offset for any lack of control or inability to control management of
   the Investor Limited Partner, (fair market value shall be determined by two independent MAI
   appraisers: one selected by the General Partners and one by the Investor Limited Partner. If such
   appraisers are unable to agree on the value, they shall jointly appoint a third independent MAI
   appraiser whose determination shall be final and binding), or (ii) an amount determined by the
   Partnership Accountants, which is sufficient to pay (a) all outstanding indebtedness secured by
   the Apartment Complex and (b) distribute to the Investor Limited Partner cash proceeds
   sufficient to enable the Investor Limited Partner to pay, on an after tax basis, any taxes projected
   to b e imposed on the Investor Limited P artner as a result o f t he s ale pursuant t o the Option.
   However, in no event shall the Option Price be at an amount less than the Exit Tax Distribution.

          K.       Subject to the Option in Section 7.4J above, the Limited Partner shall have the
   option to force a sale of its interest in the real estate, fixtures and personal property comprising
   the Apartment Complex (the "Limited Partnership Option") for a period of twenty-four (24)
   months following the close of the Compliance Period as determined by the Code. Such sale shall
   be executed at fair market value, as determined under Section 7.4J. In the event that the Investor
   Limited Partner exercises the Limited Partnership Option, the General Partners shall have a
   "Right of First Refusal" to purchase the Partnership Interest.

          Section 7.5     Representations and Warranties; Certain Indemnities

          A.      The Co-Managing General Partners, to the extent of their actual knowledge, and
   Administrative General P artner h ereby, s everally but not j ointly, represent and w arrant t o the
   Investor Limited Partner that the following are true as of the date hereof and will be true on the
   due date for each Installment:

                 (i)     The Partnership is a duly organized limited partnership validly existing
          under the laws of the State and has complied with all recording requirements with each
          proper governmental authority necessary to establish the limited liability of the Limited
          Partners as provided herein.

                  (ii)    Except as may have been previously disclosed in writing to the Investor
          Limited Partner, no litigation or proceeding against the Partnership, any General Partner,
          the Builder or the Developer, nor any other litigation or proceeding directly affecting the
          Project, is to its knowledge pending before any court, administrative agency or other
          governmental authority which would, if adversely determined, have a material adverse
          effect on the Partnership, any General Partner, the Builder, the Developer or their
          respective businesses or operations, except for such matters as to which the likelihood of
          such a determination adverse to the Partnership is, in the opinion of Partnership Counsel
          or other counsel acceptable to the Investor Limited Partner, remote.

                  (iii)   (a)     No default by any General Partner, any Affiliate thereof having
          any relationship with the Project, or the Partnership, in any material respect has occurred
          or is continuing (nor has there occurred any continuing event which, with the giving of
          notice o r the p assage oft ime o r b oth, would constitute such a default i n any material
          respect) under any of the Project Documents.




                                                   46
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1949 Page 200 of 333



                         (b)   The Project Documents are in full force and effect (except to the
         extent fully performed in accordance with their respective terms).

                        (c)     All operating and replacement reserves are fully funded to the
         extent required by the Project Documents and this Agreement.

                        (d)    No default under the Bond Documents has occurred or is
         continuing.

                 (iv)   No Partner or Related Person bears the economic risk of loss with respect
         to the indebtedness evidenced by any Note secured by any Permanent Mortgage Loan,
         except as permitted by Article IIIA.

                 (v)    All building, zoning and other applicable certificates, permits and licenses
         necessary to permit the construction, rehabilitation, repair, use, occupancy and operation
         of the Project have been obtained (other than prior to construction commencement or
         completion of the Project or a specified portion thereof, such as will be issued only after
         the commencement of construction or completion of the Project or such specified portion
         thereof) and neither the Partnership nor the General Partners have received any notice or
         has any knowledge of any violation with respect to the Project of any law, rule,
         regulation, order or decree of any governmental authority having jurisdiction which
         would have a material adverse effect on the Project or the construction, rehabilitation, use
         or occupancy thereof, except for violations which have been, or will be, cured and notices
         or citations which have been withdrawn or set aside by the issuing agency or by an order
         of a court of competent jurisdiction. It is specifically acknowledged that as of the date of
         this Agreement that construction of the Project has not commenced, and working
         drawings are in process

                (vi)    The Partnership will as of the commencement of the Construction
         Mortgage Loan, own the fee simple interest in the Property and have good and
         marketable title thereto, free and clear of any liens, charges or encumbrances other than
         the Mortgage[s], matters set forth in the Title Policy delivered at Investment Closing,
         encumbrances the Partnership is permitted to create under Sections 2.4 and 7.1, and
         mechanics' or other liens which have been bonded or insured or reserved against in such
         a manner as to preclude the holder of such lien or such surety or insurer from having any
         recourse to the Property or the Partnership for payment of any debt secured thereby.
         None of the liens, charges, encumbrances or exceptions set forth in the Title Policy
         delivered at Investment Closing has or will have a material adverse effect upon the
         construction or operation of the Project.

                 (vii) The execution and delivery of all instruments and the performance of all
         acts heretofore or hereafter made or taken or to be made or taken, pertaining to the
         Partnership or the Property by any General Partner or Affiliate thereof which is a
         corporation have been or will be duly authorized by all necessary corporate or other
         action, and the consummation of any such transactions with or on behalf of the
         Partnership will not constitute a breach or violation of, or a default under, the charter or
         by-laws of any such corporation or any agreement by which any such corporation or any



                                                 47
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1950 Page 201 of 333



         of its properties is bound, nor constitute a violation of any law, administrative regulation
         or court decree. Each such corporation is duly organized and validly existing under the
         law of the state of its incorporation.

                (viii) Neither the Co-Managing General Partners nor Administrative General
         Partner is in default in any material respect in the observance or performance of any
         provision of this Agreement to be observed or performed by such General Partner.

                (ix)   The Related Agreements are in full force and effect and no default by any
         party thereto (other than AMTAX or its Affiliates) has occurred or is continuing
         thereunder (nor has there occurred any event which, with the giving of notice or the
         passage of time, or both, would constitute such a default in any material respect
         thereunder).

                (x)     No Event of Bankruptcy has occurred and is continuing with respect to the
         Partnership, any General Partner, its Affiliates, the Developer or its Affiliates or the
         Purchaser.

                 (xi)    The entire Project will qualify, or on and after the Completion Date
         qualifies, as a "qualified low-income housing project" under Section 42(g) of the Code
         and all Units in the Project will qualify as Low-Income Units as defined under Section 42
         of the Code.

                (xii) The General Partners are not insolvent as defined in the Uniform
         Fraudulent Transfer Act or such other fraudulent conveyance law as may be applicable
         under the laws of the State.

                 (xiii) All tax returns, financial statements, Schedules K-1 and reports due under
         Article XII have been properly filed and/or transmitted, as applicable.

                (xiv) The General Partners have not: (i) knowingly stored (except in compliance
         with applicable Hazardous Waste Laws) or disposed of any Hazardous M aterial at the
         Project; (ii) directly nor indirectly knowingly transported or arranged for the transport of
         any Hazardous Material (except in compliance with applicable Hazardous Waste Laws).

                (xv) To the best of the General Partners' knowledge, no Hazardous Material
         was ever or is now stored on, transported or disposed of on the Land (except to the extent
         any such storage, transport or disposition was at all times in compliance with all
         Hazardous Waste Laws).

                 (xvi) To the best of the General Partners' present knowledge, and subject to the
         final allocation, Cost Certification and compliance with Section 42 of the Code, the
         amount of the Maximum Annual Credit to the Partnership is anticipated to be
         approximately $1,908,190.

                 (xvii) Bonds will as of the bond issuance date have been properly issued for the
         benefit of the Project in accordance with Section 142 (d) of the Code and the Project is or
         will be financed in accordance with Section 42(h)(4) of the Code. The Partnership will


                                                  48
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1951 Page 202 of 333



          comply with the requirements of the Bond Documents, including owning and operating
          the Project as a "qualified residential rental project" within the meaning of Section 142(d)
          of the Code for the required period.

                  (xviii) At least 50% or more of the sum of (i) the aggregate basis of the land and
          (ii) the aggregate basis of the building is financed with tax-exempt bond proceeds, and
          the entire project is eligible for Credits under Section 42(h)(4)(B).

           B.     The Administrative General Partner agrees to promptly indemnify, defend and
   hold harmless the Partnership and the Limited Partners from and against any and all claims,
   losses, damages and liabilities (as well as from and against any and all attorneys' fees and other
   costs and expenses incurred in connection therewith) which the Partnership and the Limited
   Partners may incur by reason of any liabilities to which either the Partnership or the Project is
   subject at the Admission Date; provided, however, that the foregoing indemnification shall not
   apply to any Mortgage, necessary contractual obligations normally incurred pursuant to the
   Commitments in connection with the operation of the Property, or to acts for which the General
   Partners are entitled to indemnification under Section 7.6.

           C.       The A dministrative General P artner agrees promptly t o i ndemnify, defend, and
   hold harmless the Partnership and the Limited Partners from and against any claim, loss, damage
   or liability (as well as from and against any and all attorneys' fees and other costs and expenses
   incurred in connection therewith), on account of the presence or escape of any Hazardous
   Material at or from the Property (or at any other location). Any claim, loss, damage or liability
   described in the immediately preceding sentence may be defended, compromised, settled, or
   pursued by the Limited Partners with counsel of the Limited Partners' selection, but at the
   expense of the Administrative General Partner. Notwithstanding anything else set forth in this
   Agreement, this indemnification shall survive the withdrawal of any Administrative General
   Partner and/or the termination of this Agreement.

          Section 7.6     Indemnification

           Each General Partner (including any Co-Managing General Partner or Retired General
   Partner) shall be indemnified by the Partnership against any losses, judgments, liabilities, costs
   and expenses (including reasonable attorneys' fees)and amounts paid in settlement of any claims
   sustained by him or it in connection with the Partnership from parties other than the Partnership
   or the Investor Limited Partner, provided that the same were not the result of: (x) willful
   misconduct, (y) reckless disregard for the Partnership's welfare, (z) or gross dereliction of duty,
   on the part of the General Partner or any of its "Designated Affiliates" (as such term is defined in
   Section 7.7B.) and were the result of a course of conduct which the General Partner, in good
   faith, believed to be in the best interest of the Partnership. The Partnership shall advance costs,
   and expenses (including reasonable attorneys' fees) to be incurred in defending any such action
   upon receipt of an undertaking by such General Partner to reply such amount if it is ultimately
   determined that such General Partner is not entitled to indemnification by the Partnership. Any
   indemnity under this Section 7.6 shall be provided out of and to the extent of Partnership assets
   only, and no Limited Partner shall have any personal liability on account thereof; provided.
   however, that no indemnification shall be provided for any losses, liabilities or expenses arising
   from or out of any alleged violation of federal or state securities laws unless (1) there has been a


                                                   49
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1952 Page 203 of 333


   successful adjudication on the merits of each count involving alleged securities law violations as
   to the particular indemnitee and the court approves indemnification of litigation costs; (2) such
   claims have been dismissed with prejudice on the merits by a court of competent jurisdiction as
   to the particular indemnitee and the court approves indemnification of litigation costs; or (3) a
   court of competent jurisdiction approves a settlement of the claims against a particular
   indemnitee and finds that indemnification of the settlement and related costs should be made. In
   any claim for indemnification in connection with a settlement which was so approved, the party
   seeking indemnification shall place before the court the position of the Securities and Exchange
   Commission and the relevant State Securities Commission and any state securities administrator
   whose rules or published policies require such disclosure with respect to the issue of
   indemnification for securities law violations.

          The Partnership shall not incur the cost of that portion of any insurance which insures any
   party against any liability as to which such party is herein prohibited from being indemnified.

          Section 7.7     Liability of General Partners to Limited Partners

            A.     No General Partner or Designated Affiliate (as defined in Section 7.7B) shall be
   liable, responsible or accountable for damages or otherwise to the Partnership or to any Limited
   Partner for any loss suffered by the Partnership which arises out of any action or inaction of such
   General Partner or Designated Affiliate if that General Partner or Designated Affiliate, in good
   faith, believed that such course of conduct was in the best interests of the Partnership and such
   course of conduct did not constitute willful misconduct, reckless disregard for the Partnership's
   welfare or gross dereliction of duty on the part of that General Partner or Designated Affiliate.

           B.      As used in Sections 7.6 and 7.7, a "Designated Affiliate" is any Person
   performing services on behalf of the Partnership who: (1) directly or indirectly controls, is
   controlled by, or is under common control with any General Partner, (2) owns or controls 10% or
   more of the outstanding voting securities of any General Partner, (3) is an officer, director,
   partner or trustee of any General Partner, or (4) if any General Partner is an officer, director,
   partner or trustee, of any company for which the General Partner acts in any such capacity.

          Section 7.8    Reserves

        A.     The General Partner shall establish all reserves required by any of the Project
   Documents and maintain them in accordance with the terms thereof.

           B.      Additionally, the General Partner shall establish an initial operating reserve
   account (at a date no later than that of the Second Installment as set forth in Section 5.1A) in the
   amount of $164,500. to provide for operating deficits. In the event that the General Partner must
   fund any amount of this reserve, the amount funded by the General Partner is to be treated as a
   "Subordinated Loan", except that any maximum annual repayment amount may not exceed 25%
   of the initial amount funded with the Subordinate Loan and repayment will not begin until after
   tax returns and audits for one full year of operations are completed. The initial amount must be
   maintained annually with the minimum balance to be funded by operations cash flow or
   additional "Subordinated Loans" if necessary. If the Permanent Lender requires additional
   operating and/or debt service reserves, the required Operating Reserve Account may be used to



                                                   50
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1953 Page 204 of 333




   fund all or part of lenders requirements only upon the Investment Limited Partner's reasonable
   approval. The required amount of Operating Reserves will be reduced by one-half (50%) of the
   initial reserve amount upon three (3) consecutive calendar years of the Property operating at a
   1.15 debt coverage ratio. The released amount will be applied towards Cash Flow. Upon the
   Property obtaining an average of 1.15 debt coverage ratio for one (1) additional year thereafter,
   the balance of Operating Reserves may be released towards Cash Flow and an Operating Reserve
   shall no longer be required.

           C.      Additionally, the General Partners shall establish a reserve account for capital
   replacements, which account shall be funded by annual deposits of $200 per apartment, and
   which shall be funded on a monthly basis beginning at the time of the Third Installment as set
   forth in section 5.1A increasing to $250 per apartment unit in year six and to $300 per apartment
   unit in year eleven, or as otherwise required by the Permanent Lender. Withdrawals from such
   reserve shall be utilized solely to fund capital repairs and improvements, or scheduled
   maintenance or turnover costs, deemed necessary by the Co-Managing General Partners and,
   except in the case of withdrawals of $5,000 or less, may be made only with the Consent of the
   Investor Limited Partner, which such Consent or ratification shall not unreasonably be withheld.
   All withdrawals must be disclosed in writing to the Investor Limited Partner within 14 days
   thereof. Such withdrawals may be expensed or capitalized as determined by the General
   Partners in consultation with the Investor Limited Partner.

          Section 7.9     Obligation To Provide for Project Expenses

           A.      The General Partners agree that if the Partnership requires funds beyond that
   available from Cash Flow or any amounts released from reserves under Section 7.8, to (i)
   discharge Project Expenses (other than to make payments to Partners, debt service on the City of
   San Jose Loan, payments of any outstanding Subordinated Loans or other obligations herein
   provided to be payable solely out of Cash Flow or distributions of Capital Proceeds) during or in
   respect of the period commencing on the Admission Date or to comply with Tax Credit rules or
   regulations, (ii) pay the Asset Management Fee or (iii) assure maintenance by the Partnership of
   Surplus Cash or at least $1.00 at all times during such period (other than for the payment of
   items p rohibited i n ( i) above), the G eneral P artners s hall furnish t o the Partnership the funds
   required (items (i) through (iii) above are collectively referred to as the "Expense Obligations").
   The General Partners shall not be obligated to fund operating deficits in excess of an aggregate
   amount equal to $600,000 in three (3) years of operations immediately following the Third
   Installment of Capital Contributions of the Investor Limited Partner. The obligation to fund
   operating deficits for the next three year period after such initial three year period shall be
   capped at an aggregate m aximum amount $300, 000. For each consecutive three-year period
   thereafter, the maximum aggregate operating deficit obligation shall be reduced by $100,000 per
   subsequent three-year period. Amounts so furnished shall constitute Subordinated Loans. Any
   such Subordinated Loan shall not be interest-bearing and shall be repayable only as provided in
   Article VI. Failure to timely pay any Expense Obligations, at any time, shall be ground for
   removal of the General Partners from the Partnership. However, if the removal is initiated
   against General Partners after the termination of the funding periods stated above (the "Release
   Date") for failure to timely pay any Expense Obligations, the General Partners shall not be liable
   ,or any accrued bLt unpa:d Expense Obligations initially arising after the R,•lease Date, such



                                                    51
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1954 Page 205 of 333




   subsequent amount to be forgiven upon the uncontested removal of the General Partner from the
   Partnership.

          Section 7.10   Certain Payments to the General Partners and Affiliates


          A.       For its services in connection with the development of the Property and the
   supervision t o c ompletion o f t he c onstruction o f t he Improvements and as reimbursement for
   Development Advances, the Developer shall be entitled to receive the amounts set forth in the
   Development Agreement.

          B.      All of the Partnership's expenses shall be billed directly to, and paid by, the
   Partnership to the extent practicable. Subject to the terms of this Agreement, reimbursements to
   a General Partner or any of its Affiliates by the Partnership shall be made subject to the
   following conditions:

                 (i)    such goods or services must be necessary for the prudent formation,
          development, organization or operation of the Partnership;

                   (ii)   reimbursement for goods or services provided by Persons who are not
          affiliated with a General Partner shall not exceed the cost to a General Partner or its
          Affiliates of obtaining such goods or services; and

                  (iii)   reimbursement for goods and services obtained directly from a General
          Partner or its Affiliates shall not exceed the amount the Partnership would be required to
          pay independent parties for comparable goods and services in the same geographic
          location.

          C.      The Partnership shall pay to the Investment General Partner a cumulative Asset
   Management Fee in an a mount equal t o $ 15,000 ( as a djusted a nnually by the C .P.I) prorated
   from the date of 75% of construction completion.. The Asset Management Fee shall be payable
   from Cash Flow or Capital Proceeds as provided in Section 6.2.

          D.      The Partnership shall pay to Affordable Housing Access, Inc. a cumulative
   Partnership Management Fee in an amount equal to $500/month during construction and
   $2,800/month after 90% occupancy, adjusted annually for actual rent increases, from Cash Flow
   or Capital Proceeds as provided in Section 6.2.

          E.     The Partnership shall pay:

                  (i)     A non-cumulative Annual Supervisory and Incentive Management Fee to
          the General Partners from "Distributions of Cash Flow" in an amount equal to 6.5% of
          the total Gross Revenues of the Partnership. The Supervisory and Incentive Management
          Fee shall be payable solely from Cash Flow as provided in Section 6.2A.

                 (ii)    An Operating Deficit Management Fee to the General Partners from
          Distributions of Cash Flow and Distributions of Capital Proceeds in an amount equal to




                                                  52
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1955 Page 206 of 333




          25% of the total Gross Revenues of the Partnership, as provided in Sections 6.2A and
          6.2B.

           F.      Neither the General Partners nor any of their Affiliates shall be entitled to any
   other compensation, fees or profits from the Partnership in connection with the acquisition,
   construction, development or rent-up of the Land or Improvements or for the administration of
   the P artnership's business orotherwise, except for ( i) payments p rovided for o r referred to in
   Sections 2.4(v) o r 7 .10, (ii) payments o f t he Management Fee r eferred to in Article XI o r the
   Supervisory and Incentive Management Fee and Development Fee set forth in the Development
   Agreement, (iii) fees and distributions under Article VI and (iv) such other fees and distributions
   as otherwise stated herein, or as negotiated with the Limited Partner or as may be permitted to be
   paid by the Lenders or the Agency out of the proceeds of any Mortgage Loan.

          Section 7.11   [INTENTIONALLY OMITTED]

          Section 7.12   Grant of Security Interest

           In order to secure the performance by the General Partners and the Developer of their
   obligations t o the Investor Limited P artner under t his Agreement and a 11 o ther agreements o r
   instruments delivered concurrently herewith, the General Partners and the Developer hereby
   collaterally assign to the Investor Limited Partner all amounts otherwise payable to the General
   Partners and the Developer under this Agreement and the Development Agreement (as fees,
   distributions or otherwise), which assignment shall be deemed a grant of a security interest. The
   General Partners and the Developer hereby represent and warrant to the Investor Limited Partner
   that the security interest granted hereunder is and shall remain a perfected first security interest
   in the collateral herein described subject and subordinate, if applicable, to the Bond Documents,
   the Construction Loan and the Permanent Mortgage Loan. At the request of the Investor Limited
   Partner, the General Partners and the Developer shall execute such documents and take such
   other actions as may be necessary or appropriate in the discretion of the Investor Limited Partner
   to further evidence and perfect the security interest granted hereby.

           Notwithstanding any of the foregoing, unless and until there occurs an event of default of
   a material obligation of the General Partners, or Developer hereunder which remains uncured
   after expiration o f t he applicable cure p eriod, the Investor Limited P artner agrees t o forebear
   exercising its right to Developer Fees payable to Developer or the General Partners, and the
   Developer or the General Partners shall have the right to receive all Developer Fees and retain
   and enjoy the same not otherwise needed to complete the development of the project.

          Section 7.13   Tax Matters Partner

          A.     The Tax Matters Partner ("TMP") for the Partnership shall be the Administrative
   General Partner serving in such capacity from time to time.

           B.      The TMP s hall have the right t o resign a s the TMP b y giving thirty (30) days
   written notice to each Partner, provided there is another General Partner willing to serve in such
   capacity. Upon the resignation, death, legal incompetency or Event of Bankruptcy of the Person
   serving as the TMP, any successor to the interest of the TMP pursuant to the applicable
   provisions of this Section 7.9 shall be designated as the successor TMP, but such designee shall


                                                   53
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1956 Page 207 of 333




   not become the TMP until the designation of such Person has been approved by the Consent of
   the Investor Limited Partner, which consent shall not be unreasonably withheld or delayed.

           C.      The T MP s hall employ experienced t ax c ounsel t o represent the P artnership i n
   connection with any audit or investigation of the Partnership by the Service, and in connection
   with all subsequent administrative and judicial proceedings arising out of such audit. The fees
   and expenses of such counsel shall be a Partnership expense and shall be paid by the Partnership.
   Such counsel shall be responsible for representing the Partnership; it shall be the responsibility of
   the General Partners and of the Investor Limited Partner, at their expense, to employ tax counsel
   to represent their respective separate interests.

          D.      The TMP shall keep the Partners informed of all administrative and judicial
   proceedings, as required by Section 6623(g) of the Code, and shall furnish to each Partner who
   so requests in writing, a copy of each notice or other communication received by the TMP from
   the Service (except such notices or communications as are sent directly to such requesting
   Partner by the Service). All third party costs and expenses incurred by the TMP in serving as the
   TMP shall be Partnership expenses and shall be paid by the Partnership.

          E.     The TMP shall not have the authority, unless such action has been approved by
   the Consent of the Investor Limited Partner, to do all or any of the following:

                 (i)     To enter into a settlement agreement with the Service which purports to
          bind partners other than the TMP,

                  (ii)    To file a petition as contemplated in Section 6226(a) or 6228 of the Code,

                  (iii)   To intervene in any action as contemplated in Section 6226(b) of the
          Code,

                  (iv)    To file any request contemplated in Section 6227(b) of the Code, or,

                (v)     To enter into an agreement extending the period of limitations as
          contemplated in Section 6229(b)(1)(B) of the Code.

           F.      The relationship of the TMP to the Investor Limited Partner is that of a fiduciary,
   and the TMP has a fiduciary obligation to perform its duties in such manner as will serve the best
   interests of the Partnership and the Investor Limited Partner.

            G.      The Partnership shall indemnify the TMP (including the officers and directors of a
   corporate TMP) from and against judgments, fines, amounts paid in settlement, and expenses
   (including attorneys' fees) reasonably incurred b y t hem i n any c ivil, criminal o r investigative
   proceeding in which they are involved or threatened to be involved by reason of being the TMP,
   provided that the TMP acted in good faith, within what is reasonably believed to be the scope of
   its authority and for a purpose which i t reasonably believed tobe int he best interests oft he
   Partnership or the Partners. The TMP shall not be indemnified under this provision against any
   liability to the Partnership or its Partners to any greater extent than the indemnification allowed
   by Section 7.6 of this Agreement. The indemnification provided hereunder shall not be deemed
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1957 Page 208 of 333




   to be exclusive of any other rights to which those indemnified may be entitled under any
   applicable statute, agreement, vote of the Partners, or otherwise.

          Section 7.14    Special Limited Partner

          Unless the General Partners are lawfully and validly removed in accordance with the
   provisions of Section 4.5, the Special Limited Partner shall have no right or authority to act in
   any capacity on behalf of the Partnership or to represent or bind the Partnership in any capacity
   or in any manner. A Co-Managing General Partner shall become unable to serve as Co-
   Managing General Partners or if there is a Change in Control of the Co-Managing General
   Partners, Protech, or a non-profit entity designated by Protech, shall be admitted to the
   Partnership as a General Partner and designated as the Co-Managing General Partners subject to
   the consent of the Investment Partner Manager. If the Administrative General Partner shall
   become unable to serve as Administrative General Partner or if there is a Change in Control of
   the Administrative General Partner, Protech shall be admitted as the Administrative General
   Partner subject to the consent of the Investment Partner Manager.

                                              ARTICLE 8

                         Withdrawal of a General Partner., New General Partners

          Section 8.1     Voluntary Withdrawal

          A.      No General Partner shall have the right to withdraw or retire voluntarily from the
   Partnership or sell, assign or encumber his or its Interest without the Consent of the Investor
   Limited Partner and, if required, any Requisite Approvals, provided, that subject to any
   necessary consent by the Authority and the Lenders, CHBA may withdraw prior to the
   Completion Date, in which event AHAI shall be the Sole Managing General Partner.

          B.      Notwithstanding the foregoing, a General Partner may at any time propose to the
   Investor Limited Partner a Person to serve as his or its successor, or if at such time there be more
   than one General Partner, to serve as a successor to one or more of the General Partners desiring
   to withdraw. If the Consent of the Investor Limited Partner is obtained, and all Requisite
   Approvals are obtained to such withdrawal and the admission of such successor, all Partners
   hereby agree that this Agreement and the Certificate shall be appropriately a mended to effect
   such withdrawal and admission.

          Section 8.2     Right To Continue

           In the event of the occurrence of a Terminating Event with respect to any General
   Partner, the remaining General Partners, if any, and any successor General Partner, shall have the
   right to elect to continue the business of the Partnership employing its assets and name, all as
   contemplated by the laws of the State. Within ten (10) days after the occurrence of such
   Terminating Event, the remaining General Partners, if any, shall notify the Investor Limited
   Partner thereof and of their decision whether or not to continue the business of the Partnership.

          Section 8.3     Successor General Partner



                                                    55
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1958 Page 209 of 333




           A.    Upon the occurrence of any Terminating Event referred to in Section 8.2, the
   remaining General Partners may (but are not required to) designate a Person to become a
   successor General Partner to the General Partner as to whom such event shall have occurred.
   Any Person so designated, subject to the Consent of the Investor Limited Partner (and, if
   required by the Act or any other applicable law, the consent of any other Partner so required),
   shall become a successor General Partner upon its written agreement to be bound by the Project
   Documents and by the provisions of this Agreement.

           B.      If any Terminating Event referred to in Section 8.2 shall occur at a time when
   there is no remaining General Partner and no successor becomes a successor G eneral Partner
   pursuant to the preceding provisions of this Section 8.3 or if the remaining General Partners do
   not elect to continue the business of the Partnership (in which case such Partners shall also be
   considered "Retired General Partners" for purposes of this Article VIII), then the Investor
   Limited Partner shall have the right to designate a Person to become a successor General Partner
   upon his or its written agreement to be bound by the Project Documents and by the provisions of
   this Agreement.

           C.      If the Investor Limited Partner elects to reconstitute the Partnership pursuant to
   this Section 8.3 and admit a successor General Partner pursuant to this Section 8.3, the
   relationship of the parties in the reconstituted Partnership shall be governed by this Agreement.

          Section 8.4     Interest of Predecessor General Partner

           A.      Except as provided in Section 8.3, no assignee or transferee of all or any part of
   the Partnership Interest of a General Partner shall have any automatic right to become a General
   Partner. Upon the designation of a successor General Partner (if any) pursuant to Section 8.3,
   such Partner shall have the option to acquire the predecessor General Partner's Partnership
   Interest by paying to such General Partner or its representatives the fair market value of such
   Partnership Interest (provided that if the predecessor General Partner is in violation of any of the
   covenants or undertakings contained in this Agreement, or has violated any representation or
   warranty contained herein, the designated successor General Partner may pay such amount into
   escrow until such violation has been corrected). Any dispute as to such fair market value or as to
   the final disposition of such amount shall be settled by Arbitration.

           B.      If no successor General Partner is designated or if the designated successor
   General Partner of the predecessor General Partner does not desire to purchase the Partnership
   Interest of the predecessor General Partner, such Partnership Interest of the predecessor General
   Partner shall be deemed to be that of a Special Class Limited Partner and the holder thereof shall
   be entitled only to such rights as the assignee of a Limited Partnership Interest may have as such
   under t he provisions o f Section 9.4 hereof, the Uniform Act and other applicable laws o f t he
   State.

           C.     Upon the occurrence of a Terminating Event as to any General Partner (other than
   the initial withdrawal of CHBA prior to the Completion Date), such General Partner (the
   "Retired General Partner") shall be deemed to have automatically transferred to the remaining
   General Partners, in proportion to their respective General Partnership interests, or, if there shall
   be no remaining General Partners, then to the Partnership for the benefit of the remaining



                                                    56
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1959 Page 210 of 333




   Partners, all or such portion of the General Partnership Interest of such Retired General Partner
   which, w hen a ggregated w ith the existing G eneral P artnership Interests of a II such remaining
   General Partners, if any, will be sufficient to assure such remaining General Partners and any
   successor General Partner a .0045% interest in all Profits, Losses, Tax Credits and distributions
   of the Partnership under Article VI hereof. No documentation shall be necessary to effectuate
   such transfer, which shall be automatic. That portion of the General Partnership Interest of the
   Retired General Partner which shall not have been transferred pursuant to this Section 8.4C shall
   be retained by such Retired General Partner (or pass to legal representatives of a deceased
   General Partner) who or which shall have the status of a Special Limited Partner, with no right to
   receive a share of the Profits, Losses, Tax Credits, and distributions of the Partnership to which
   the Retired General Partner as such, would have been entitled had such Terminating Event not
   occurred, and such Retired General Partner (or his legal representatives in the case of a deceased
   General Partner) shall not be considered to be a Limited Partner for the purpose of sharing the
   benefits allocated to the Limited Partners under Article VI hereof and shall not participate in the
   votes or consents of the Limited Partners hereunder. No consideration shall be paid to such
   Retired General Partner by the remaining General Partners or the Partnership in the event of a
   Transfer pursuant to this Section 8.4C.

           D.     For the purposes of Article VI hereof, the effective date of the transfer pursuant to
   the provisions of Section 8.4C of the General Partnership Interest of a Retired General Partner
   shall be deemed to be the date on which such Terminating Event occurs.

            E.      Anything herein contained to the contrary notwithstanding, any General Partner
   who withdraws voluntarily in violation of Section 8.1 or is removed shall remain liable for all of
   its obligations under this Agreement, for its obligations under the Related Agreements and the
   Project Documents, for all its other obligations and liabilities hereunder incurred or accrued prior
   to the d ate o f i is withdrawal and for any 1 oss o r damage which the Partnership o r any o f i is
   Partners may incur as a result of such withdrawal, except for any loss or damage attributable to
   the activities of the remaining and/or successor General Partners subsequent to such withdrawal
   or removal. Notwithstanding anything herein to the contrary, the Co-Managing General Partner's
   liability on withdrawal or removal is limited to the loss of its Partnership interest.

           F.      The estate (which term, for purposes of this Section 8.4F, shall include the heirs,
   distributees, estate, executors, administrators, guardian, committee, trustee or other personal
   representative) of a General Partner who is a natural person as to whom a Terminating Event has
   occurred s hall b e and remain l iable for all h is I iabilities and obligations hereunder, except a s
   provided in this Section 8.4F. In the event of the death, insanity or incompetency of a General
   Partner who is a natural person, his estate shall remain liable for all his obligations and liabilities
   hereunder incurred or accrued prior to the date of such event, and for any damages arising out of
   any breach of this Agreement by him, but his estate shall not have any obligation or liability on
   account of the business of the Partnership or the activities of the other General Partners after his
   death, insanity or incompetency unless it elects to become a General Partner pursuant to Section
   8.3A.

          Section 8.5     Designation of New General Partners




                                                     57
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1960 Page 211 of 333




          A.     A General Partner may, with the written consent of all Partners, at any time
   designate one or more new General Partners with such General Partnership Interest(s) as the
   General Partner may specify.

          B.      Any new General Partner shall, as a condition of receiving any interest in
   Partnership Property, agree to comply with the terms of the Project Documents and by the
   provisions of this Agreement to the same extent and on the same terms as any other General
   Partner.

          Section 8.6    Amendment of Certificate; Approval of Certain Events

           A.     Upon the admission of a new General Partner, pursuant to the preceding
   provisions of this Article VIII, the Schedule shall be amended to reflect such admission and an
   amendment to the Certificate, also reflecting such admission, shall be filed in the manner and to
   the extent required by the Uniform Act.

           B.      Each Partner hereby consents to and authorizes any admission or substitution of a
   General Partner or any other transaction, including, without limitation, the continuation of the
   Partnership business, which has been authorized by the requisite percentage of Partners under the
   provisions of this Agreement, subject to the provisions of Section 8.7, and hereby ratifies and
   confirms each amendment of this Agreement and/or the Certificate necessary or appropriate to
   give effect to any such transaction.

          Section 8.7    Admission of a General Partner

           Notwithstanding any other provisions of this Agreement, no Person shall be admitted as
   an additional or successor General Partner without the written approval of all Partners and,
   unless prior to consummation of such transaction, the Limited Partners shall have received an
   opinion of Special Counsel to the effect that the consummation of such transaction will not cause
   (i) the Partnership to be treated as an "association" for federal income tax purposes, or (ii) the
   Limited Partners to be deemed to be taking part in the control of the business of the Partnership
   within the meaning of the Uniform Act.

                                              ARTICLE 9

                  Transfer of Limited Partner Interests; Additional Limited Partners

          Section 9.1    Right To Assign

           The Investor Limited Partner may not make a voluntary assignment of the whole or any
   portion of its Partnership Interest without the written consent of the General Partners, which said
   consent may be withheld with respect to any assignment by the Investor Limited Partner in the
   reasonable discretion of the General Partners. Consent to assignments of the Investor Limited
   Partner Interest shall be withheld to the extent necessary to preserve the Partnership's tax status
   and attributes and to comply with securities laws. Notwithstanding the foregoing, in no event
   shall any assignee of a Limited Partner have any right to become a Substitute Limited Partner
   without compl ance with all applicable provisions of th s Article a.



                                                   58
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1961 Page 212 of 333




          Section 9.2     Restrictions

         A.    No sale or exchange of the Interest of any Person as a Limited Partner shall be
  made if such sale or exchange would violate the Regulations, except a sale pursuant to the
  Purchase Agreement.

          B.      In n o event s hall a 11 o r any p art o f a Limited P artner's Interest b e a ssigned o r
  transferred to a minor or to an incompetent.

          C.      The General Partners may require as a condition of any assignment of any Interest
  that the assignor assume all costs incurred by the Partnership in connection therewith.

         D.      Any assignment in contravention of any of the provisions of Section 9.1 or this
  Section 9.2 shall be void and ineffectual and shall not bind, or be recognized by, the Partnership.

          Section 9.3     Substitute Limited Partners

         A.      No Limited Partner shall have the right to substitute an assignee as a Limited
  Partner in his place. The General Partners, however, shall in their reasonable discretion permit
  any such assignee to become a Substitute Limited Partner and any such permission by the
  General Partners shall be binding and conclusive without the consent or approval of any other
  Person, except, if required, any Requisite Approvals. Any Substitute Limited Partner shall, as a
  condition of receiving any interest in the Partnership assets, agree to be bound (to the same
  extent as his assignor was bound) by the Project Documents and by the provisions of this
  Agreement.

          B.     Upon the admission of a Substitute Limited Partner, the Schedule shall be
  amended to reflect the name and address of such Substitute Limited Partner and to eliminate the
  name and address of his assignor and, if necessary, an amendment to the Certificate reflecting
  such admission shall be filed in accordance with the Uniform Act at least once each calendar
  quarter during which a Substitute Limited Partner is admitted, in order to effect the substitution
  thereof. Each Substitute Limited Partner shall execute such instrument or instruments as shall be
  required by the General Partners to signify its agreement to be bound by all the provisions of this
  Agreement.

          Section 9.4     Assignees

           A.      In the event of the death or incapacity or dissolution of any Limited Partner, his or
   its legal representatives shall have such rights as are afforded them by the Uniform Act. The
   death or dissolution of a Limited Partner shall not dissolve the Partnership.

          B.     An assignee of a Limited Partner who does not become a Substitute Limited
  Partner in accordance with Section 9.3 shall, if such assignment is in compliance with the terms
  of this Agreement, have the right to receive the same share of profits, losses and distributions of
  the Partnership to which the assigning Limited Partner would have been entitled if no such
  assignment had been made by such Limited Partner.




                                                      59
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1962 Page 213 of 333




          C.      Any Limited Partner who shall assign all its Interest shall cease to be a Limited
   Partner of the Partnership, and shall no longer have any rights or privileges or obligations of a
   Limited Partner except that, unless and until the assignee of such Limited Partner is admitted to
   the Partnership as a Substitute Limited Partner in accordance with Section 9.3, said assigning
   Limited Partner shall retain the statutory rights and be subject to the statutory obligations of an
   assignor limited partner u nder the Uniform Act as well as the obligation to make the Capital
   Contributions attributable to the Interest in question, if any portion thereof remains unpaid.

          D.      In the event of any assignment of a Limited Partner's Interest as a Limited
  Partner, there shall be filed with the Partnership a duly executed and acknowledged counterpart
  of the instrument making such assignment; such instrument must evidence the written acceptance
  of the assignee to all the terms and provisions of this Agreement; and if such an instrument is not
  so filed, the Partnership need not recognize any such assignment for any purpose.

           E.     In the case of any assignment of a Limited Partner's Interest as a Limited Partner,
   where the assignee does not become a Substitute Limited Partner, the Partnership shall recognize
   the assignment not later than the last day of the calendar month following receipt of notice of
   assignment and required documentation.

           F.      An assignee o f a Limited P artner's Interest a s a Limited P artner w ho d oes not
   become a Substitute Limited Partner as provided in Section 9.3 and who desires to make a
   further assignment of his Interest shall be subject to the provisions of this Article IX to the same
   extent and i n the same manner a s any Limited Partner desiring t o make an assignment o fits
   Interest.

            G.     Notwithstanding any other provisions in this Partnership Agreement,
   Administrative General Partner may, with the consent of the Investor Limited Partner (such
   consent not to be unreasonably withheld) remove the Co-Managing General Partners for any of
   the following reasons upon prior written notice to the Co-Managing General Partners of the
   Administrative General Partner's election to remove the Co-Managing General Partners pursuant
   to this section and a reasonable opportunity to cure (not to exceed thirty days):

                  (1)     for any intentional misconduct or failure to exercise reasonable care by the
   Co-Managing General Partners with respect to any material matter in the discharge of its duties
   and obligations as Co-Managing General Partners (provided that such violation results in, or is
   likely to result in, a material detriment to or an impairment of the Property or assets of the
   Partnership):

                  (2)    the Co-Managing General Partners shall have violated any material
   provisions of any agreements binding on or applicable to the Property or the Partnership or any
   applicable laws;

                  (3)     the Co-Managing General Partners shall have conducted its own affairs or
  the affairs of the Partnership in such manner as would be likely, in the opinion of counsel to the
  Partnership to: (a) cause the termination of the Partnership for federal income tax purposes; or
  (b) cause the Partnership to be treated for federal income tax purposes as an association, taxable




                                                   60
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1963 Page 214 of 333




   as a corporation; or (c) an Event of Insolvency has occurred with respect to such Co-Managing
   General Partners;

                    (4)     the Co-Managing General Partners has ceased to qualify as an eligible
   nonprofit corporation under Section 214(g) of the California Revenue and Taxation Code or the
   Internal Revenue Service has determined that Co-Managing General Partners is no longer
   exempt from federal income taxation under Sections 501(c)(3) or 501(c)(4) of the Code and the
   loss of the real estate tax exemption creates an Operating Deficit;

   A copy of any s uch notice delivered to the Co-Managing General Partners shall be delivered
   concurrently to the Limited Partner. Upon such removal, the interest of the Co-Managing
   General Partners shall be purchased by the Partnership, or, at the election of the Administrative
   General Partner, be purchased by the Administrative General Partner or its designee. The
   purchase price of the Co-Managing General Partner's interest shall be its Capital Account
   balance at s uch time. Upon the p urchase o fits i nterest p ursuant t o t his section, and w ithout
   further action, the Co-Managing General Partners shall cease to have any rights or obligations
   under this Partnership Agreement

          Section 9.5    Additional Limited Partners

         A.       The General Partners may admit additional Limited Partners only with the
   Consent of the Investor Limited Partner.

           B.    Any incoming Limited Partner shall, by his or its execution of this Agreement and
   as a condition to receiving any interest in the Partnership property, agree to be bound by the
   Project Documents to the same extent and in the same terms as the other Limited Partners.

           C.      Upon the admission of any additional Limited Partners, an amendment to this
   Agreement    and, if necessary or appropriate, the C ertificate reflecting such admission shall be
   filed with each appropriate governmental authority. Such amendment shall amend the Schedule
   to reflect the names, addresses and Capital Contributions of such additional L imited Partners,
   and shall set forth the agreement of such additional Limited Partners to be bound by all the
   provisions of this Agreement.

                                             ARTICLE 10

                                                 Loans

           A.     All Partnership borrowings shall be subject to the restrictions of Section 7.1, this
   Article, the Project Documents and the Regulations. To the extent borrowings are permitted,
   they may be made from any source, including Partners and Affiliates. The Partnership may issue
   instruments evidencing Subordinated Loans pursuant to Section 7.9.

           B.     If any Partner shall lend any monies to the Partnership, such loan shall be
   unsecured and the amount of any such loan shall not be an increase of its Capital Contribution.
   Until such time as the General Partners and the Developer shall have performed fully their
   obligations to furnish funds pursuant to Section 7.9 hereof and pursuant to the Development
   Agreement, any loan from a GeneralPartneror an Affiliate of a General Partner s hall be an
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1964 Page 215 of 333




   obligation of the Partnership to the Partner or Affiliate only if it constitutes a borrowing
   permitted by Section 7.9 or pursuant to the Development Agreement and shall be repayable as
   therein provided. Subject to the preceding, any loans to the Partnership by a General Partner or
   an Affiliate of a General Partner may be made on such terms and conditions as may be agreed on
   by the Partnership, consistent with good business practices.

                                              ARTICLE 11

                                          Management Agent

          A.      Subject to the consent of the Investment Partner Manager, the General Partners
   shall have responsibility for obtaining a Management Agent acceptable to each Lender and
   Agency to manage the Project in accordance with the requirements of each Lender and Agency.
   The General Partners shall cause the Partnership to enter into the Management Agreement with
   the Management Agent, which may be an Affiliate of a General Partner. Subject to the
   Regulations, the Management Agent shall be entitled to receive a reasonable and competitive
   Management Fee (determined by reference to arm's-length property management arrangements
   for comparable properties in force in the general locality of the Project) not to exceed the lesser
   of 5% of net rental income or the maximum amount permitted by each Agency or Lender.

          B.       If at any time after the Completion Date:

                  (i)    The Project shall be subject to a substantial building code violation or
          violations which shall not have been cured within 90 days after notice from the applicable
          governmental agency or department or unless such violation(s) is (are) being validly
          contested by the General Partner by proceedings which operate to prevent any fines or
          criminal penalties from being levied against the Partnership or unless in the case of any
          such violation not susceptible of cure within such 90-day period, the General Partners is
          diligently making reasonable efforts to cure the same,

                 (ii)    Operating revenues of the Project in respect of any period of 24
          consecutive calendar months after the Completion Date shall be insufficient to permit the
          Partnership to pay when due on a current basis all Partnership obligations in respect of
          such 24-month period,

                 (iii)  The representation and warranty set forth in Section 7.5A(xi) cannot be
          accurately made or a Recapture Event shall have occurred,

                (iv)   The Management Agent or its agents or employees have demonstrated
          incompetence or malfeasance in the management of the Project,

                 (v)    The Management Agent shall fail to provide the required information to
          the General Partners in a timely manner to permit the General Partners to make all reports
          required by Article XII when due,

                   (vi)   An Event of Bankruptcy shall occur with respect to the Management
          Agent,



                                                   62
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1965 Page 216 of 333




                 (vii) The Management Agent shall take any action or omit to take any action
         which violates in any material respect the terms of the Project Documents or any local,
         state or federal law applicable to the Project, or

               (viii) The Management Agent is an Affiliate of a General Partner and the
         General Partner is removed as such under the terms of this Agreement.

          Then, in any such event, the General Partners shall forthwith give to the Partners notice
  of such event, and thereafter the Partnership shall, subject to any Requisite Approvals, forthwith
  terminate its m anagement agreement w ith the Management A gent, unless the approval o f t he
  Investor Limited Partner is obtained to the retention of the Management Agent as the manager of
  the Property. If such approval is not so obtained, the General Partners shall immediately proceed
  to select a qualified Person (which, in the event the terminated Management Agent was an
  Affiliate of the General Partners, shall be unaffiliated with any General Partner) as the new
  Management Agent for the Property, which selection shall be subject to any Requisite Approvals
  including approval of the Investment Partner Manager; and, after such selection, no Management
  Fee shall be payable to any Person which is an Affiliate of a General Partner unless the
  management contract with any such Person shall provide for the right of the Partnership to
  terminate the same upon the occurrence of the circumstance described in this Article XI.

                                            ARTICLE 12

                        Books and Reporting, Accounting, Tax Elections, Etc.

         Section 12.1    Books, Records and Reporting

         A.      The General Partners shall keep or cause to be kept:

                 (i)     A complete and accurate set o f b ooks and supporting documentation o f
         transactions with respect to the conduct of the Partnership's business. The books of the
         Partnership shall be kept on the accrual basis. The books and records of the Partnership
         (including all records required to be maintained under the Uniform Act) shall at all times
         be maintained at the principal office of the Partnership. Each of the Partners and their
         duly authorized representatives shall have the right to examine the books of the
         Partnership and all other records and information concerning the operation of the
         Property at reasonable times.

                 (ii)   Prior to Final Closing, and within five (5) days of submission to the
         Lender, the General Partners shall cause to be distributed to the Limited Partner copies of
         the monthly draws of the Construction Loan along with copies of all change orders prior
         to each such draw, copy of the Certificate of Occupancy, if any is required to be obtained
         by the governmental authority having jurisdiction, copy of the Architect's Certificate of
         Compliance and a copy of an Insurance Binder listing the Limited Partner as an
         additional party to be notified as to any changes to the policy. Within fifteen (15) days of
         the closing thereto, the Co-Managing General Partners shall also provide to the Investor
         Limited Partner copies of all documents for the Permanent Mortgage Loan.




                                                  63
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1966 Page 217 of 333




          B.      The General Partners shall cause to be prepared and distributed to all persons who
   were Partners at any time during a fiscal year of the Partnership:

                 (i)     Within thirty (30) days of the Completion Date, a credit basis worksheet
          for each building of the Apartment Complex, in a form as specified by the Investment
          Partner Manager.

                  (ii)    By March 15 of each calendar year, and with respect to the previous fiscal
          year of the Partnership an audited financial statement that includes (A) a balance sheet as
          of the end of such fiscal year and statements of income, Partners' equity, and changes in
          financial position and a Cash Flow statement, for the year then ended, all of which, shall
          be prepared in accordance with generally accepted accounting principles and
          accompanied by an auditor's report containing an opinion of the Accountants (however,
          no audit shall be necessary if there is less than one quarter in which the Project has
          occupancy for such year), and (B) a report of the activities of the Partnership during the
          period covered by the report. Such report shall set forth distributions to Limited Partners
          for the period covered thereby and shall separately identify distributions from: (1) Cash
          Flow from operations during the periods, (2) Cash flow from operations during a prior
          period which had been held as reserves, (3) proceeds from disposition of the Apartment
          Complex or any other investments of the Partnership, (4) lease payments on net leases
          with builders and sellers, (5) costs reimbursed to any General Partner and its Affiliates
          verified by an accountant's review of time records and the specific nature of the work, (6)
          reserves, (7) borrowed monies, loans and additional contributions and (8) transactions
          outside of the ordinary course of business with a description thereof.

                  (iii)    By F ebruary 15 of each calendar year, and with respect to the previous
          fiscal year o f the P artnership, ( A) a 11 information necessary for the p reparation o f t he
          Limited Partners' federal income tax returns, (B) a qualifying occupancy summary in a
          format acceptable to the Investment Partner Manager.

                  (iv)    Within fifteen (15) days of the end of each month for the first year and
          each quarter thereafter, low income housing credit monitoring form, rent rolls, statement
          of income and expenses, operating statement and occupancy/rental report, all in the form
          specified or approved by the Investment Partner Manager. Copies of the bank statements
          for all Reserve and Escrow accounts are also to be provided at these times.

                  (v)    Within thirty (30) days after the end of each quarter of each fiscal year of
          the Partnership, a report containing:

                         (1)     A balance sheet, which may be unaudited;

                        (2)      A statement of income for the quarter then ended, which may be
                 unaudited;

                         (3)     A statement of cash flows, which may be unaudited;

                       (4)   The certification by the General Partners that the Apartment
                 Complex and all tenants thereof are in compliance with all requirements and


                                                    64
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1967 Page 218 of 333




                 regulations applicable to Federal Housing Tax Credits. This certification shall be
                 made on a monthly basis for the first twelve (12) months and quarterly thereafter;
                 and

                         (5)     Other pertinent information regarding the Partnership and its
                 activities during the quarter covered by the report.

                 (vi)     By November 1 of each calendar year, an annual operating budget
          incorporating all replacement and capital expenditures for the upcoming fiscal of the
          partnership, in the form reasonably specified by the Investor Limited Partner

                  (vii) Immediately upon being informed thereof, written notice of any IRS, Tax
          Credit Agency, or local municipality audits, investigations, official inquiries, or notices
          relating to, or arising from, alleged non-compliance or alleged violations of law,
          regulations, rules or codes.

                  (viii) As soon as practicable, copies of all correspondence between the General
          Partners, and/or Management Company, and either the Agency or the Service, with
          regard to this Project.

         C.      Within sixty (60) days after the end of each fiscal year of the Partnership the
   General Partners shall cause to be provided to the Investment Partner :

                  (i)    A statement by the General Partners, to the best of their knowledge, that
          (A) all Construction Loan and/or Mortgage Loan payments and taxes and insurance
          payments with respect to the Apartment Complex are current as of the date thereof, or if
          there is any default, a description thereof, and (B) there is no building, health or fire code
          violation or similar violation of a governmental law, ordinance or regulation against the
          Apartment Complex or of which the General Partners have received notice or have actual
          knowledge, if there is any violation received, a description thereof;

                 (ii)    [Intentionally Omitted];

                 (iii)    A descriptive statement of all material transactions during the fiscal year
          between the Partnership and each General Partner and/or any Affiliate, including the
          nature of the transaction and the payments involved; and

                   (iv)    A copy of the annual report to be filed with the United States Treasury
          concerning the status of the Apartment Complex as low-income housing and, if required,
          a certificate to the Credit Agency concerning the same.

           D.       Upon the reasonable written request of the Investment Partner for further
   information with respect to any matter covered in items B or C above, the General Partners shall
   cause to be furnished such reasonable information within thirty (30) days of receipt o such
   request. The General Partners, on behalf of the Partnership, shall cause to be sent to the
   Investment Partner, copies of complete first year tenant files within thirty (30) days of each
   tenant's initial occupancy date or within thirty (30) days form the placed-in-service date in the
   case of an occupied unit with rehabilitated property and on each anniversary date, 20% of all


                                                    67
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1968 Page 219 of 333




   tenant files randomly identified by the Investor Limited Partner. The General Partners shall
   provide the Investment Partner with current photographs and/or slides of the apartment complex
   upon request. The General Partners shall provide the Investor Limited Partner with such other
   reports as may be required by federal or state agencies or by the Investor Limited Partner.

          E.     The General Partners, on behalf of the Partnership, shall case to be sent to the
   Investment Partner , on or before July 31 in each year, a report which shall state:

                 (i)     The then occupancy level of the Apartment Complex;

                (ii)    If there are any operating deficits or anticipated operating deficits, the
          manner in which such deficits will be funded; and

                  (iii)  Such other matters as shall be material to the operation of the Partnership,
          including, without limitation, any building, health governmental law, ordinance or
          regulation by the Apartment Complex of which the General Partners, or any of them, is
          (are) aware.

           F.      Prior to November 15 of each year, the General Partners, on behalf of the
   Partnership, shall cause to be sent to the Investment Partner a current nine (9) month balance
   sheet, an estimate of the Investment Partner `s share of the Tax Credits by each building of the
   Property, estimate of total Tax Credits, and estimates of Profits and Losses for tax purposes of
   the fiscal year in a form as specified by the Investment Partner Manager. Such estimate shall be
   prepared by the General Partners and the Accountants.

          G.      Within 15 days after the end of any calendar quarter during which:

                  (i)   There is a material default by the Partnership under the Project Documents
          or in payment of any mortgage, taxes, interest or other obligation on secured or unsecured
          debt,

                 (ii)   Any reserve (to the extent required under Section 7.8) has been reduced or
          terminated by application of funds therein for purposes materially different from those for
          which such reserves was established,

                 (iii)   The General Partners, or any of them, has (have) received any notice of a
          material fact which may substantially affect further distributions, or

                 (iv)    Any Partner has pledged or collateralized his or its Interest in the
          Partnership,

          Then, the General Partners shall cause to be sent the Investment Partner a detailed report
   of such event.

           H.     After the Admission Date, the General Partners, on behalf of the Partnership, shall
   send to the Investment Partner a copy of all applicable periodic reports covering the status of
   project operations from the previous period, as may be required by any Lender and/or Agency, as
   applicable.


                                                  66
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1969 Page 220 of 333




          I.      Failure to provide the reports required under Section 12.1 within the time
   requirements set forth therein shall result in the assessment of a $100 per day penalty due and
   payable to the Investor Limited Partner until the tax information and/or reports are received.
   These penalties (the "Report Penalties") will be waived if the required information is received
   within three (3) business days after receipt of a written notice of demand from the Investor
   Limited Partner (including a notice sent by facsimile).

          J.      Special Report. Unless otherwise fully reported to the Investment Limited Partner
   pursuant to this Section 12.1, a special report must be issued within sixty (60) days after the end
   of each quarter for real property acquisitions. The report shall contain a description of properties
   acquired, the present or proposed use of such properties, lease terms, financing terms, title
   insurance and bonding information.

           K.     Every Limited Partner shall at all times have access to the records of the
   Partnership and may inspect and copy any of them. A list of the names and addresses of all of
   the Limited Partners shall be maintained as part of the books and records of the Partnership and
   shall be mailed to any Limited Partner upon request. A reasonable charge for copy work may be
   charged by the Partnership.

          Section 12.2    Bank Accounts

          The bank accounts of the Partnership shall be maintained in such banking institutions as
   the General Partners shall determine with the approval of each Lender and Agency, and
   withdrawals shall be made only in the regular course of Partnership business on such signature or
   signatures as the General Partners shall determine.

          Section 12.3    Elections

           Subject to the provisions of Section 12.4, all elections required or permitted to be made
   by the Partnership under the Code shall be made by the Co-Managing General Partners in such
   manner as it considers to be most advantageous to the Limited Partners. [Notwithstanding the
   foregoing, however, unless the Consent of the Investor Limited Partner is obtained permitting a
   different cost recovery schedule, the Partnership shall depreciate its personal and real property
   utilizing the alternative depreciation system of Section 168(g)(2) of the Code.].

          Section 12.4    Special Adjustments

           In the event of a transfer of all or any part of the interest of any Partner or in the event an
   election pursuant to Section 754 of the Code (or corresponding provisions of succeeding law) is
   made by the Investment Partner, the Partnership shall elect, if requested by the transferee or by
   the Investment Partner (as the case may be), pursuant to Section 754 of the Code (or
   corresponding provisions of succeeding law) to adjust the basis of Partnership assets.
   Notwithstanding anything to the contrary contained in Article X, any adjustments made pursuant
   to said Section 754 shall affect only the successor in interest to the transferring Partner. Each
   Partner will furnish the Partnership with all information necessary to give effect to such election.

          Section 12.5    Fiscal Year



                                                     67
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1970 Page 221 of 333




          The Fiscal Year of the Partnership shall be the calendar year unless some other year is
   required by the Code.

                                               ARTICLE 13

                                            General Provisions

          Section 13.1    Notices

            Except as otherwise specifically provided herein, all notices, demands or other
   communications hereunder shall be in writing and shall be deemed to have been given when the
   same are (i) deposited in the United States mail and sent by certified or registered mail, postage
   prepaid, (ii) deposited with Federal Express or similar overnight delivery service,
   (iii) transmitted by telecopier or other facsimile transmission, answerback requested, or
   (iv) delivered personally, in each case, to the parties at the addresses set forth below or at such
   other addresses as such parties may designate by notice to the Partnership:

          A.      If to the Partnership, at the principal office of the Partnership set forth in
   Section 2.2.

          B.      If to a Partner, at his or its address set forth in the Schedule.

          Section 13.2    Word Meanings

          The words such as "herein," "hereinafter," "hereof," and "hereunder" refer to this
   Agreement as a whole and not merely to a subdivision in which such words appear unless the
   context otherwise requires. The singular shall include the plural and the masculine gender shall
   include the feminine and neuter, and vice versa, unless the context otherwise requires. Any
   references to "Sections" or "Articles" are to Sections or Articles of this Agreement, unless
   reference is expressly made to a different document.

          Section 13.3    Binding Provisions

           The covenants and agreements contained herein shall be binding upon, and inure to the
   benefit of, the heirs, legal representatives, successors and assignees of the respective parties
   hereto, except in each case as expressly provided to the contrary in this Agreement.

          Section 13.4    Applicable Law

           This Agreement shall be construed and enforced in accordance with the internal laws of
   the State.

          Section 13.5    Counterparts

           This Agreement may be executed in several counterparts and all so executed shall
   constitute one agreement binding on all parties hereto, notwithstanding that all the parties have
   not signed the original or the same counterpart.




                                                     68
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1971 Page 222 of 333




          Section 13.6    Paragraph Titles

           Paragraph titles and any table of contents herein are for descriptive purposes only, and
   shall not control or alter the meaning of this Agreement as set forth in the text.

          Section 13.7    Separability of Provisions; Rights and Remedies

           A.      Each provision of this Agreement shall be considered separable and (i) if for any
   reason any provision or provisions herein are determined to be invalid and contrary to any
   existing or future law, such invalidity shall not impair the operation of or affect those portions of
   this Agreement which are valid, or (ii) if for any reason any provision or provisions herein would
   cause the Limited Partners to be bound by the obligations of the Partnership under the laws of
   the State as the same may now or hereafter exist, such provision or provisions shall be deemed
   void and of no effect.

           B.     Each of the parties hereto irrevocably waives during the term of the Partnership
   (including any periods during which the business of the Partnership is continued under
   Article VIII) any right (i) that such party may have to maintain any action for partition with
   respect to the property of the Partnership, and (ii) any right to commence an action seeking
   dissolution of the Partnership (unless the Consent of the Investor Limited Partner has been
   obtained).

           C.     The rights and remedies of any of the parties hereunder shall not be mutually
   exclusive, and the exercise of one or more of the provisions hereof shall not preclude the
   exercise of any other provisions hereof. Each of the parties confirms that damages at law may be
   an inadequate remedy for breach or threat of breach of any provisions hereof. The respective
   rights and obligations hereunder shall be enforceable by specific performance, injunction, or
   other equitable remedy, but nothing herein contained is intended to limit or affect any rights at
   law or by statute or otherwise of any party aggrieved as against the other parties for a breach or
   threat of breach of any provision hereof, it being the intention by this paragraph to make clear
   that under this Agreement the respective rights and obligations of the Partners shall be
   enforceable in equity as well as at law or otherwise.

          D.      Each Partner irrevocably:

                 (i)     Agrees that any suit, action or other legal proceeding arising out of this
          Agreement, any of the Related Agreements or any of the transactions contemplated
          hereby or thereby shall be brought in the courts of record of Los Angeles County of the
          State of California or the courts of the United States located in the Southern District of
          California;

                 (ii)   Consents to the jurisdiction of each such court in any such suit, action or
          proceeding; and

                 (iii)    Waives any objection, which he or it may have to the laying of venue of
          any such suit, action or proceeding in any of such courts.

          Section 13.8    Effective Date of Admission


                                                    69
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1972 Page 223 of 333




           Any Partner admitted to the Partnership during any calendar month shall be deemed to
   have been admitted as of the first day of such calendar month for all purposes of this Agreement
   including the allocation of Profits, Losses and Tax Credits under Article VI; provided, however,
   that if regulations are issued by the Service or an amendment to the Code is adopted which
   would require, in the opinion of the Accountants, that a Partner be deemed admitted on a date
   other than as of the first day of such month, then the General Partners shall select a permitted
   admission date which is most favorable to the Partner.

          Section 13.9   Amendment Procedure

           This Agreement may be amended by the written consent of each of the General Partners,
   and with the Consent of the Investor Limited Partner or in the manner provided in Section 4.5,
   subject to the following:

                (i)     The term of the Partnership shall not be extended beyond December 31,
          2057 without the written approval of all Partners.

                 (ii)    This Section 13.9 shall not be amended without the written approval of all
          Partners.

                  (iii) This Agreement shall not be modified or amended in such a manner as to
          increase the amount of Capital Contributions or reduce the interest of any Partner in
          Profits, Losses, Tax Credits, Cash Flow or Capital Proceeds of the Partnership or
          otherwise increase the liability of any Partner without the written approval of each
          Partner affected thereby.

                 (iv)    Without the written approval of all Partners, no amendment hereof may
          reduce the percentage in interest of Partners required hereunder for the taking or omission
          of any action or for the consent to any action proposed to be taken or omitted.

                (v)      Notwithstanding any agreement to the contrary contained in this
          Agreement, no amendment will be made to this Agreement which will affect the rights of
          any Lender or Agency under the terms of any Project Document without the prior written
          approval of such Lender or Agency.

          Section 13.10 Delivery of Certificate

           Promptly upon the filing of the Certificate and each amendment thereto in the Filing
   Office, the General Partners shall deliver or mail a copy thereof to each Limited Partner.

          Section 13.11 Requirements of the Lender and the Agency

          A.      For a s long as any Mortgage from the Partnership held by the Lender s hall be
   outstanding:

                (i)    Each of the provisions of this Agreement shall be subject to, and the
          General Partners covenant to act in accordance with the Regulations and the




                                                  70
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1973 Page 224 of 333




          Commitments, but in no event shall any Partner be personally liable for the performance
          of this covenant;

                 (ii)   The Regulations and the Commitments shall be binding upon and shall
          govern the rights and obligations of the Partners, their heirs, executors, administrators,
          successors and assigns, but only to the extent expressly provided therein;

                  (iii)   Any Partner hereafter shall, as a condition of receiving an interest in the
          Partnership property, agree to be bound by the Commitments and other documents
          required in connection with the Mortgage Loan to the same extent and on the same terms
          as the other parties;

                   (iv)    Upon any dissolution of the Partnership or any transfer of the Property, no
          title to or right to the possession and control of the Property, and no right to collect the
          rent therefrom shall pass to any Person who is not or does not become bound by the
          Commitments (including, without limitation, the Regulatory Agreement) in a manner
          satisfactory to the Lender;

                 (v)     No amendment of this Agreement which would affect the rights of the
          Lenders under any of the documents referred to in this Section 13.11 shall be made
          without the prior written consent of the Lender;

                  (vi) Any other provisions of this Agreement to the contrary notwithstanding, if
          any provisions of this Agreement shall be in conflict with any provisions of the
          Commitments (including, without limitation, the Regulatory Agreement), the provisions
          of the Commitments shall control;

                  (vii) No distributions (as that term is defined in the Regulatory Agreement)
          shall be made except as permitted by the terms of the Regulatory Agreement;

                 (viii) The Partnership shall not be voluntarily dissolved without the prior written
          consent of the Lender; and

           B.     In the event the Partnership elects to (a) pay off any loan that has been insured or
   coinsured and (b) refinance the Property with the proceeds of a new loan from a lender to be
   insured or coinsured, this provision shall remain operative unless modified at the request of said
   secretary or such lender.

          Section 13.12 Entire Agreement

           This Agreement, and the Related Agreements referred to herein sets forth all (and is
   intended by all parties to be an integration of all) of the representations, warranties, promises,
   agreements, and understandings of the parties hereto with respect to the Partnership, its Partners,
   its business and its properties; and there are no representations, warranties, promises, agreements
   or understandings, o ral or written, express o r i mplied, among t hem o ther than as s et forth o r
   incorporated by reference herein.

          Section 13.13 Partition


                                                   71
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1974 Page 225 of 333




         No Partner nor any successor o r assignee o f a ny Partner h as the right t o partition the
  Project or any part thereof or interest therein, or file a complaint or institute an action or
  proceeding at law or in equity to partition the Project or any part thereof or interest therein. Each
  Partner for itself and its successor and assigns waives any such rights. The Partners intend that
  during the term of this Agreement, the rights of the Partners and their successors in interest, as
  among themselves, are governed solely by the Agreement and the Uniform Act.

         Section 13.14 Arbitration

         A..     General; Appointment of Arbitrators; and Discovery.

                  (i)    Except as otherwise specifically provided in this sub-paragraph (i), if any
         controversy or dispute between the parties hereto arises under, out of, or in relation to any
         of the provisions hereof, and this Agreement expressly provides for the arbitration of said
         controversy or dispute, which cannot be settled by the parties within fifteen (15) days after
         a p arty hereto gives written notice o f t he existence o f such dispute, either p arty, w ithin
         thirty (30) days of the expiration of the foregoing fifteen (15) day period, may submit such
         controversy or dispute for arbitration to, and in accordance with the Rules of Practice and
         Procedure for the Arbitration of Judicial Disputes of Judicial Arbitration & Mediation
         Services, Inc. ("J.A.M.S.") (J.A.M.S. and its agents are referred to herein as the
         "Arbitrators"), as then in effect, except as otherwise provided by the provisions of this
         Paragraph 13.14A(i).

                 (ii)    The provisions of this Paragraph 13.14A(ii) shall not be construed to deny
         any party the right to seek provisional remedies available to said party before a court of
         law. For the p urposes o f t his A greement, the parties, b y submitting the controversy o r
         dispute to the Arbitrators, do not waive or relinquish their rights to seek provisional
         remedies before a court of law and said parties expressly agree that each party shall have
         the right to seek provisional remedies before a court of law.

                  (iii)  If neither party elects to submit a controversy to arbitration within the
         aforesaid thirty (30) day period, then either party shall have the right to commence legal
         proceedings to resolve the controversy; provided, however, such party must first give
         written notice to the other party of its intent to commence litigation and the party receiving
         such notice shall have fifteen (15) days following the date of receipt of such notice to
         submit the controversy to arbitration in accordance with the foregoing provisions of this
         Paragraph 13.15A(iii). If the party, after receiving such notice, does not submit the
         controversy to arbitration within such fifteen (15) day period, the right to arbitrate such
         noticed dispute shall be waived and then the party giving the notice shall have the right to
         commence legal proceedings to resolve the controversy without further notice or further
         obligation to comply with the provisions of this Paragraph 13.14A(iii) with respect to that
         particular controversy. For the p urposes o f t his A greement, t he time w ithin which a ny
         arbitration proceedings can be instituted with respect to any matter or dispute shall be
         deemed to have elapsed only upon the expiration of the aforesaid fifteen (15) day period
         following the receipt of such a notice of intent to commence legal proceedings. If either
         party refuses to submit to arbitration after duly given notice of the other parties exercise of
         his/her right to arbitrate, the other party shall be entitled to an order from the appropriate


                                                   72
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1975 Page 226 of 333




        court compelling arbitration. If either party commences legal proceedings (and the other
        party does not successfully compel arbitration) to resolve the controversy as specifically
        provided in this Paragraph 13.14A(iii), the parties hereto shall stipulate immediately upon
        the setting of a trial date, pursuant to California Rule of Court 244, or any successor
        amended statute or law containing similar provisions, that the proceeding be tried by a
        temporary judge.

                (iv)     The provisions of California Code of Civil Procedure governing discovery
        in civil litigation, or any successor amended statute or law containing similar provisions,
        are incorporated by reference herein and shall apply in any such arbitration; specifically,
        the parties shall have the right to engage in all pre-hearing discovery as that which would
        be permitted in a civil litigation action to resolve their dispute. The Arbitrator shall rule
        upon motions to compel or limit discovery and shall have the authority to impose sanctions,
        including attorneys' fees and costs, to the same extent as a court of law, should the
        Arbitrator determine that discovery was sought without substantial justification or that
        discovery was refused o r objected t o w ithout s ubstantial j ustification. The parties shall
        have a certified court reporter make a record of the hearing. The arbitration shall proceed
        in accordance with the laws relating to arbitration then in effect in the State of California,
        including, but not limited to Sections 1280 through 1294.2 of the California Code of Civil
        Procedure, as the same may be amended or superseded from time to time.

        B.     Final Judgment, Findings of Fact and Conclusions.

                 (i)     The Arbitrator shall apply California law as though he/she was bound by
        applicable statutes and precedents and case law, including the admissibility of evidence and
        shall endeavor to decide the controversy as though he/she were a judge in a California court
        of law. The Arbitrator shall have the power to issue any award, judgment, decree or order
        of relief that a court of law or equity could issue under California law, including, but not
        limited to, money damages, specific performance, or injunctive relief; and for such
        purposes, it is hereby expressly acknowledged and agreed that damages at law will be an
        inadequate remedy for a breach or threatened breach of any provision of this Agreement, it
        being the intention of this sentence to make clear the agreement of the parties that the
        respective rights and obligations of the parties hereunder shall be enforceable in any
        arbitration proceedings in accordance with principles of equity as well as law.

                (ii)     The Arbitrator shall prepare a written decision that shall be supported by
        written findings of fact and conclusions which adequately set forth the basis of his/her
        decision and w hich c ite the statutes and precedents applied and relied upon in reaching
        his/her decision. The award, judgment, decree or order, and the findings of the Arbitrator
        shall be final, conclusive and binding upon the parties, and judgment upon the award and
        enforcement of any other judgment, decree or order of relief granted by the Arbitrator may
        be entered or obtained in any court of competent jurisdiction upon the application of any
        party. This agreement to arbitrate shall be self-executing without the necessity of filing any
        action in any c out and s hall be specifically enforceable under the prevailing arbitration
        law.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1976 Page 227 of 333




           C.      Costs and Expenses. Except as otherwise provided in Paragraph 13.14A(iv) in the
  provisions related to discovery, all c osts and expenses of any arbitration proceeding h ereunder,
  excluding attorneys' fees, shall be shared equally by the parties. Each party shall bear its own
  attorneys' fees. Notwithstanding the foregoing, however, in the event the Arbitrator shall
  determine that a party acted without substantial justification in submitting to a dispute to
  arbitration, the party who is so determined to be acting without substantial justification shall bear
  all costs and expenses of the other party in the proceeding including, but not limited to, the
  reasonable attorneys' fees of such other party. The parties hereto expressly agree that the
  provisions of California Code of Civil Procedure, including, but not limited to, Section 998 et seq.,
  as the same may b e a mended o r superseded from time t o time, governing offers by a p arty t o
  compromise shall not apply to any arbitration proceeding hereunder.

         Section 13.15 Requirements for Bonds.

          A.      Notwithstanding any other provision of this Agreement to the contrary, so long as
  any Bonds shall be outstanding, the Partnership shall not, and the General Partners shall have no
  authority in respect of the Partnership or the Project to, perform any act or permit any act to be
  taken on its behalf which:

                (i)   Is contrary to or would result in a breach or violation of or a default under
         any requirement, covenant or other obligation of the Partnership set forth in any Bond
         document or;

                 (ii)    Would adversely affect the exemption from taxation under the Code of the
         interest paid on the Bonds.

          B.    Not withstanding any other provision in the Agreement to the contrary, for so
  long as any Bonds shall be outstanding:

                 (i)    Each of the provisions of this Agreement shall be subject to, and the
         General Partners covenant to act in accordance with, the Bond Documents but in no event
         shall any Partner be personally liable for the performance of this covenant.

                 (ii)    No amendment of this Agreement which would materially and adversely
         affect the rights of any party to any Bond Document (other than the Partnership) shall be
         made without the prior written consent of such party and without prior compliance with
         the conditions for amending such Bond Document;

                (iii)   If any provision if this Agreement shall be in conflict with any provision
         of any Bond Document, such conflicting provision of this Agreement shall be suspended
         and the provisions of the Bond Document shall control;

                (iv)    No part of the Project will be sold or otherwise disposed of or leased and
         no change in the use of the Project shall be made, except in accordance with the terms
         and conditions of the Bond Documents;

               (v)    The Partnership shall not change or permit any change in its identity or
         ownership (except for admitting additional limited partners), undertake any other


                                                   74
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1977 Page 228 of 333



        obligations, directly or indirectly, or take or permit any other actions which would impair
        or prevent performance of its obligations, except as permitted thereby, without obtaining
        the requisite approvals under the Bond Documents;

                (vi)  To the extent reasonably possible, the Partners shall take all actions
        necessary to amend this Agreement to comply with any amendments to the Code or the
        Treasury Regulations effective retroactive to the date of such changes that are applicable
        to the exemptions of federal taxation under the Code of the interest paid on the Bonds;
        and

        Section 13.16 Special Power of Attorney.

                Solely for the purpose of effecting the admission of the Special Limited Partner as
        a General Partner, if the General Partners are validly and lawfully removed under Section
        4.5 of this Agreement, the General Partners constitute and appoint the Manager of the
        Investor Limited Partner as their true and lawful attorney-in-fact, with full power and
        authority to act in its name, place and stead, to make, execute, sign, certify, acknowledge,
        deliver, file and record on its behalf any certificate, document or instrument, necessary or
        helpful, to effect the admission of the Special Limited Partner as a General Partner and as
        Co-Managing General Partners, if authorized in accordance with Section 7.14 herein.




                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 75
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1978 Page 229 of 333




                                           EVANS LANE APARTMENTS L.P.

          AMF.NDP,p AND RESTATED AgREEMENT OF LIMITED PARTNERSHIP SKINATJJRE PAGE

                 IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
         year first above written.

         CO-MANAGING GENERAL PARTNERS:                            SPECIAL LIMITED PARTNER:
         Community Home Builders and Associates,                  PROTECH 2002-C LLC,
         a         n       p      benefit corporation             an Ohio limited liability company

                                                                  By:    Protect' Development Corp.
                    k                its President                its Manager

         Affordable llousing Access, Inc., a California           By:
         non pro s corporatio                                             its:

         By
                                              ent

         ADNINISTRATWE GENERAL PARTNER:
         Montalvo Associates LLC
         a California       iability Company


                James S. Morley, its Man

          INVESTOR LIMITED PARTNER:
          AMTAX HOLDINGS 123, LI.0
          an Ohio limited liability company

          By:   Paramount Properties, Inc. its manager

                By:
                Name:
                Its:

          ORIGINAL (AND WITHDRAWING) LIMITED PARTNER:
          BUILDERS AFFORDABLE HOUSING DEVELOPMENT COMPANY, LLC

          By: Comm         o    Bu           Associates, Member-Manager


                                         ini, President
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1979 Page 230 of 333




                                          EVANS LANE APARTMENTS L.P.

          AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP SIGNATURE PAGE

                 IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
         year first above wntten.

         CO-MANAGING GENERAL PARTNERS:                        SPECIAL LIMITED PARTNER:
         Community Home Builders and Associates,              PROTECH 2002-C LLC,
         a California non profit public benefit corporation   an Ohio limited liability company

         By:                                                  By:    Protech Development Corp.
         Name: Mark D. Lazzarini, its President               its Manager

         Affordable Housing Access, Inc., a California        By:
         non profit corporation                                      ts:

         By:
                William W. Hirsh, its President

         ADMINISTRATIVE GENERAL PARTNER:
         Montalvo Associates LLC
         a California limited liability Company

         By:
                James S. Morley, its Manager

         INVESTOR LIMITED PARTNER:
         AMTAX HOLDINGS 123, LLC
         an Ohio limited liability company

         By:    Paramount Properties, Inc. its manager

                By:        ,     u_N.A0
                Name^%
                Its: Pfa‘.

         ORIGINAL (AND WITHDRAWING) LIMITED PARTNER:
         BUILDERS AFFORDABLE HOUSING DEVELOPMENT COMPANY, LLC

          By. Community Home Builders & Associates, Member-Manager

                 By:
                        Mark D. Lazzarini, President
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1980 Page 231 of 333




                                  EVANS LANE APARTMENTS L.P.

                                                SCHEDULE A

                                                       Original
                                                     Initial Capital                      Percentage
  Name and Business Address                          Contributions                        Interests

  GENERAL PARTNERS:

  Community Home Builders and Associates $                    1000(1)                       .00225%
  657 N. 1st Street, Suite 610
  San Jose, CA 95112

  Affordable Housing Access, Inc.
  4029 Westerly Place Suite 101                      $        L000m                         .00225%
  Newport Beach, CA 92660

  Montalvo Associates LLC                            $       1,000(1)                        .0045%
  1777 Saratoga Ave, Suite 210
  San Jose, CA 95129

  SPECIAL LIMITED PARTNER
  Protech 2002-C, LLC                                           1,000                          .001%
  4009 Columbus Rd., S.W.
  Granville, OH 18423

  INVESTOR LIMITED PARTNER:

  AMTAX Holdings 123, LLC                            $16,695,627(2)                          99.99%
  4009 Columbus Rd., S.W.
  Granville, OH 43023

                         TOTAL                       $ 16,698,627                              100%



  (I)   In the event any deferred portion of the Developer Fee is still outstanding prior to the end of ten (10) years
        of the placed-in-service of the first building in the Project, the General Partners shall make an additional
        Capital Contribution to the Partnership in an amount equal to such outstanding amount, prior to the end of
        such tenth year. Such additional Capital Contribution shall be used solely to pay the outstanding deferred
        Developer Fee. Such Capital Contribution shall be returned to the General Partners out of Distributions of
        Cash F low o r proceeds from a S ale o r Refinancing i n the same priority, b ut p rior t o, the repayment o f
        Subordinated Loans of the General Partners.

  (2)
        $100,000 has been paid in as of the date of the Investment Closing; An additional $16,595,627 to be p, ;d
        pursuant to Article V, subject to an adjustment and conditions to payments provided herein.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1981 Page 232 of 333




                           EVANS LANE APARTMENTS L.P.

                                         Exhibit B
                             Schedule of annual (Tax Losses)
                            to the Investment Limited Partner


                                      ANNUAL           ANNUAL
                           YEAR     TAX CREDITS      TAX LOSSES
                         1   2003          0           (566,581)
                        2    2004       95,799        (3,235,469)
                        3    2005     1,329,213       (2,788,229)
                         4 2006       1,907,999       (1,346,055)
                         5 2007       1,907,999       (1,159,546)
                         6 2008       1,907,999       (1,201,749)
                         7 2009       1,907,999       (1,076,529)
                         8 2010       1,907,999       (1,117,538)
                         9 2011       1,907,999       (1,029,269)
                        10 2012       1,907,999        (950,000)
                        11 2013       1,907,999        (881,732)
                        12 2014       1,907,999        (863,014)
                        13 2015       1,907,999        (393,259)
                        14 2016       1,812,200        (124,461)
                        15 2017        578,786         (600,997)
                        16 2018                        (318,617)
                        17 2019                        (450,470)
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1982 Page 233 of 333




                                   EVANS LANE APARTMENTS L.P.

                                             FORM OF

                          INSTALLMENT PAYMENT CERTIFICATE

         The undersigned, constituting of the Administrative General Partner (the "Administrative
  General Partner") of EVANS LANE APARTMENTS L.P., a California limited partnership (the
  "Partnership"), does hereby certify to AMTAX HOLDINGS 174, LLC, a Ohio limited liability
  company ("AMTAX"), pursuant to Section 5.1B(i) of the Amended and Restated Agreement of
  limited partnership of the Partnership, dated effective as of October 1, 2002 (the "Partnership
  Agreement"), that:

         1.      All preconditions, representations, warranties and agreements set forth in the
  Partnership and applicable to the First Installment(s) have been satisfied.

           2.     As set forth in Section 5.1A of the Partnership Agreement, the amount of the
  [First, Second, Third] Installment is $

         3.      All of the events listed in Section 5.1A (1) have occurred.

         4.      Each of the representations and warranties set forth the Partnership Agreement,
  including those set forth in Section 7.5, is in all material respects true and correct.

         5.     No event has occurred which would permit AMTAX to give an Election Notice
  under the Purchase Agreement

         6.      No event has occurred which suspends or terminates the obligations of the
  Investment Limited Partner to pay Installments under the Partnership Agreement, which has not
  been cured as therein provided.

          7.     In the case of the First Installment(s), attached hereto is a true copy of the Title
  Policy, including all endorsements thereto (the most recent of which is dated within 10 days of
  the date hereof), evidencing the accuracy of the representation contained in Section 7.5A (vi) of
  the Partnership Agreement. [In the case of any other Installment] Attached hereto is a copy of
  the date-down endorsement (or title update) to the Title Policy, which such endorsement (or
  update) is dated within fifteen (15) days of the date hereof.

         Capitalized terms not defined herein shall have the meanings given to them in the
  Partnership Agreement.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1983 Page 234 of 333



                                  EVANS LANE APARTMENTS LP

                        INSTALLMENT PAYMENT CERTIFICATE
                                      SIGNATURE PAGE
                          (for each Installment of Capital Contribution)



         IN WITNESS WHEREOF, the undersigned has executed this Installment Payment
 Certificate effective as of  , 200_.



 CO-MANAGING GENERAL PARTNERS:

 Community Home Builders and Associates,
 a California non profit public benefit corporation

 By:
                Mark D. Lazzarini
                its President

 Affordable Housing Access, Inc.,
 a California non profit corporation
 its Co-Managing General Partner

  By:
         William W. Hirsh
         its President

  ADMINISTRATIVE GENERAL PARTNER:

  Montalvo Associates LLC
  a California limited liability Company
  its Administrative General Partner

  By:
         James S. Morley
         its Manager
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1984 Page 235 of 333




  STATE OF

  COUNTY OF


        On this      day of        , 200_ before me personally came            on behalf of
                           , known to me to be the person described in and who executed the
  foregoing instrument, and he duly acknowledged to me he executed the same.



                                                               Notary Public

  STATE OF                   }
                             : ss.:
  COUNTY OF                 }

  On this     day of          , 200_ before me personally came                on behalf of
                           , known to me to be the person described in and who executed the
  foregoing instrument, and he duly acknowledged to me he executed the same.



                                                               Notary Public

  STATE OF                   }
                                 ss.:
  COUNTY OF                  i

  On this _day of             , 200    before me personally came              on behalf of
                           , known to me to be the person described in and who executed the
  foregoing instrument, and he duly acknowledged to me he executed the same.



                                                               Notary Public
    Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1985 Page 236 of 333



    •
                                                EVANS LANE APARTMENTS L.P.

               AMENDFJ.) AND RESTATED AGREMENT OF LIMITED PARTNERSHIP SIGNATURE PAQE

                       IN WITNESS WHEREOF, the panics have executed this Agreement as of the day and
               year first above written.

               CO-MANAGING GENERAL P3RINERS:                            SPECIAL LIMITED PARTNER:
               Community Home Builders and Associates,                  PROTEC}I 2002-C LLC,
               a Califon:. n _profit  • benefit corporation             an Ohio limited liability company

                                                                        By:    Protech Development Corp.
                                          its President                 its Manager

               Affordable !lousing Access, Inc., a California           By:
               non pro i corporatlo                                             Its:

               By:
                                                    ent

               ADMINISTRATIVE GENERAL PARTNER:
               Monody() Associates LLC
               a California H •   lability Company


•                     James S. Morley, its Marta

               INVESTOR LINIILEDIARTNER:
               AMTAX IFOLDINGS 123, LIC
               an Ohio limited liability company

               By:    Paramount Properties. Inc its manager

                      By:
                      Name:
                      Its:

               ORIGINAL (AND WITHDRAWING) LIMITED PARTNER:
               BUILDERS AFFORDABLE HOUSING DEVELOPMENT COMPANY, LLC

               By: Corn2unity o       Bu'          Associates, Member-Manager

                      /By:                         .4441e\--

                      \.                           President
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1986 Page 237 of 333




                                    EVANS LANE APARTMENTS L.P.

    AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP SIGNATURE PAGE

           IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
   year first above written.

   CO-MANAGING GENERAL PARTNERS:                        SPECIAL LIMITED PARTNER:
   Community Home Builders and Associates,              PROTECH 2002-C LLC,
   a California non profit public benefit corporation   an Ohio limited liability company

   By:                                                  By:    Protech Development Corp.
   Name: Mark D. Lazzarini, its President               its Manager

   Affordable Housing Access, Inc., a California        By:
   non profit corporation                                     Its: •

   By:
          William W. Hirsh, its President

   ADMINISTRATIVE GENERAL PARTNER:
   Montalvo Associates LLC
   a California limited liability Company

   By:
          James S. Morley, its Manager

   INVESTOR LIMITED PARTNER:
   AMTAX HOLDINGS 123, LLC
   an Ohio limited liability company

   By:    Paramount Properties, Inc. its manager

          By:           At"-LA,4
          Name:             5".  A•zi
          Its:

   ORIGINAL (AND WITHDRAWING) LIMITED PARTNER:
   BUILDERS AFFORDABLE HOUSING DEVELOPMENT COMPANY, LLC

   By: Community Home Builders & Associates, Member-Manager

          By:
                  Mark D. Lazzarini, President
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1987 Page 238 of 333




                                SECOND AMENDMENT
                                             TO
                               AMENDED AND RESTATED
                         AGREEMENT OF LIMITED PARTNERSHIP
                                             OF
                              Evans Lane Apartments, L.P.
                            (a California limited partnership)
                                   d/b/a Las Ventanas


         The undersigned, COMMUNITY HOME BUILDERS AND ASSOCIATES, a Co-
  Managing General Partner, AFFORDABLE HOUSING ACCESS, INC., a Co-Managing
  General Partner, MONTALVO ASSOCIATES LLC, the Administrative General Partner,
  PROTECH 2002-C, LLC, as Special Limited Partner, and AMTAX HOLDINGS 123,
  LLC, as Investor Limited Partner being all the Partners, hereby amend the Amended
  and Restated Agreement of Limited Partnership of Evans Lane Apartments, L.P., a
  California limited partnership, dated as of October 1, 2002, as amended from time to
  time (the "Partnership Agreement"), and state as follows:

                                  WITNESSETH



         WHEREAS, Evans Lane Apartments, L.P. (the "Partnership"), a California limited
  partnership, was created and evidenced by a Certificate of Limited Partnership filed with
  the Secretary of State of the State of California on February, 19, 2002 and by an
  Agreement of Limited Partnership executed shortly thereafter; and amended by an
  Amended and Restated Agreement of Limited Partnership among COMMUNITY HOME
  BUILDERS AND ASSOCIATES, a California non-profit public benefit corporation as a
  Co-Managing General Partner ("CHBA"), AFFORDABLE HOUSING ACCESS, INC., a
  California non-profit public benefit corporation as a Co-Managing General Partner
  ("Affordable"), MONTALVO ASSOCIATES LLC, a California limited liability company as
  the Administrative General Partner ("Montalvo"), PROTECH 2002-C, LLC, an Ohio
  limited liability company as Special Limited Partner ("Protech"), and AMTAX HOLDINGS
  123, LLC, an Ohio limited liability company as Investor Limited Partner ("AMTAX")
  (hereinafter collectively referred to as the "Partners"), dated as of October 1, 2002; and
  further Amended by the First Amendment to Amended and Restated Agreement of
  Limited Partnership November 3, 2005 (the "First Amendment");

         WHEREAS, CHBA as a- Co-Managing General Partner is the owner of a
  0.00225% ownership interest in the Partnership and is hereby assigning and conveying
  to Affordable, pursuant to an Assignment of Partnership Interest and Other Rights of
  even date herewith (the "Assignment") all of said ownership interest in the Partnership
  together with all right, title and interest in and to the business, properties and assets of
  the Partnership represented by such ownership interest in the Partnership.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1988 Page 239 of 333



          WHEREAS, pursuant to the JOINDER OF GUARANTOR of the Assignment (the
  "Joinder"), James S. Morley (the "Guarantor") joined in the Assignment for the purpose
  of (i) acknowledging and consenting to the Assignment, and (ii) ratifying and confirming
  that notwithstanding such assignment, his Guaranty dated October 1, 2002, in favor of
  AMTAX, remains in full force and effect; and

        WHEREAS, the Partners desire to amend certain provisions of the Partnership
  Agreement setting forth the duties of the Managing General Partner in order to remain
  in compliance with proposed regulations of the California State Board of Equalization
  ("BOE Regulations") relating to the Project's eligibility to receive an exemption from
  property taxation under Section 214(g) of the California Revenue and Taxation Code.

         NOW THEREFORE, in consideration of the mutual promises of the undersigned,
  and for other good and valuable consideration, IT IS AGREED THAT:


         1.     Pursuant to Section 13.9 of the Partnership Agreement, this Amendment
  changes, amends and modifies the Partnership Agreement as of the date hereof as set
  forth herein and incorporates all prior changes to the terms, conditions and provisions of
  the Partnership Agreement. Terms used herein that were previously defined in the
  Partnership Agreement shall have the meaning stated therein, unless otherwise
  indicated herein. All other provisions of the Partnership Agreement not changed herein,
  remain the same.

        2.     In accordance with Article VIII of the Partnership Agreement, CHBA
  hereby withdraws as a Co-Managing General Partner of the Partnership and Affordable
  acknowledges that it is the sole Managing General Partner.

       3.    All references to Co-Managing General Partner in the Partnership
  Agreement henceforth shall be deemed to refer solely to Affordable.

         4.     Schedule A, "Name and Business Address", is amended to delete CHBA,
 and reflect the transfer of CHBA's Interest to Affordable. Schedule A is amended in its
 entirety. The amended Schedule A is attached hereto and made part hereof.

         5.      Section 7.3C of the Partnership Agreement is hereby amended and
 restated in its entirety as follows:

               "The Managing General Partner shall materially participate in
               the control management and direction of the Partnership's
               business. The Managing General Partner shall. (a) have the
               right to vote on all Major Decisions of the Partnership; (b)
               directly or indirectly under its supervision, manage the
               Partnership; (c) conduct annual physical inspections of the
               Project to ensure that the Project is being used as low-income
               housing and meets all of the requirements set forth in
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1989 Page 240 of 333



              applicable BOE Regulations; and (d) annually submit a
              certification to the county assessor for the county in which the
              Project is located that the Project meets all of the
              requirements set forth in the applicable BOE Regulations. As
              used in this Agreement, "Major Decisions" means any act of
              the Partnership that requires a vote of a majority interest of the
              General Partners of the Partnership. Among its substantial
              management duties to the Partnership, the Managing General
              Partner shall:

                            (i)     rent, maintain and repair the
                            Project, or if such duties are delegated
                            to a property management agent,
                            participate in hiring and overseeing the
                            work of the property management
                            agent;

                            (ii)  participate in hiring      and
                            overseeing the work of all persons
                            necessary to provide services for the
                            management and operation of the
                            Partnership's business;

                            (iii) execute    and     enforce    all
                            contracts executed by the Partnership;

                           (iv)   execute     and deliver  all
                           partnership documents on behalf of
                           the Partnership; and

                    (v)    prepare or cause to be prepared all
                           reports to be provided to the Partners
                           or lenders on a monthly, quarterly or
                           annual basis consistent with the
                           requirements of this Agreement."



              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1990 Page 241 of 333




                                  Evans Lane Apartments, L.P.

                                     SECOND AMENDMENT
                                      SIGNATURE PAGES

           IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
    the Partnership Agreement of Evans Lane Apartments, L.P. to be effective as of the 2nd
    day of March, 2006.


    CHBA:
    Community Home Builders and Associates.
      a California non-profit public benefit corporation


    By:
          Na . Ralph Walker
          Title: President


    AFFORDABLE:
    Affordable Housing Access, Inc. a California nonprofit benefit corporation


    By:
       Name: William H. Hirsch
       Title: President


    MONTALVO:
    Montalvo Associates LLC
    a California limited liability company


    By:
       Name: James S. Morley,
       Title: Manager



                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                4
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1991 Page 242 of 333




                                  Evans Lane Apartments, L.P.

                                     SECOND AMENDMENT
                                      SIGNATURE PAGES

           IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
    the Partnership Agreement of Evans Lane Apartments, L.P. to be effective as of the 2nd
    day of March, 2006.


    CHBA:
    Community Home Builders and Associates.
      a California non-profit public benefit corporation


    By:
          Name: Ralph Walker
          Title: President


    AFFORDABLE:
    Affordable Housing Access, Inc. a California nonprofit benefit corporation


    By:              ,oe
       Name: Williamiii. Hirsch
       Title: President


    MONTALVO:
    Montalvo Associates LLC
    a California limited liability company


    By:
       Name: James S. Morley,
       Title: Manager



                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                4
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1992 Page 243 of 333




                                   Evans Lane Apartments, L.P.

                                      SECOND AMENDMENT
                                       SIGNATURE PAGES

            IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
     the Partnership Agreement of Evans Lane Apartments, L.P. to be effective as of the 2nd
     day of March, 2006.


     CHBA:
     Community Home Builders and Associates.
       a California non-profit public benefit corporation


     By:
           Name: Ralph Walker
           Title: President


     AFFORDABLE:
     Affordable Housing Access, Inc. a California nonprofit benefit corporation


     By:
        Name: William H. Hirsch
        Title: President


     MONTALVO:
     Montalvo Associates LLC
     a California limited liability company


     By:
        N me: James S. Morley,
        Title: Manaaer



                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)




                                                 4
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1993 Page 244 of 333




  PROTECH:
  PROTECH 2002-C LLC, an Ohio limited liability company

  By: Protech Development Corp., a Tennessee corporation, its Manager


  By:     /1, .t /41 4 1
     Name: Dain C. Akin
     Title: Senior Vice President & General Counsel


  AMTAX:
  AMTAX HOLDINGS 123, LLC
  an Ohio limited liability company

  By: Paramou t Properties, Inc., a Delaware corporation its Manager

  By:        _X /011 7
        Name: Dain C. Akin
        Title: Senior Vice President & General Counsel




                  (REMAINER OF PAGE INTENTIONALLY LEFT BLANK]
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1994 Page 245 of 333



                             EVANS LANE APARTMENTS, L.P.
                                  d/b/a Las Ventanas

                                     Second Amendment
                                        SCHEDULE A

                                              Amended                       Amended
                                               Capital                      Percentage
 Name and Business Address                   Contributions                   Interests

 ADMINISTRATIVE GENERAL PARTNER:                     $100(1)                    .0045%
 Montalvo Associates, LLC
 1600 West Campbell, Suite 211
 San Jose, CA 95008

 MANAGING GENERAL PARTNER:
 AFFORDABLE HOUSING ACCESS, INC.                      $100(1)                  .0045%
 4029 Westerly Place, Suite 101
 Newport Beach, CA 9266o

 SPECIAL LIMITED PARTNER:
 PROTECH 2002-C LLC                                   $1,000                    .001%
 4009 Columbus Road, S.W.
 Granville, OH 43023

 INVESTOR LIMITED PARTNER:
 AMTAX HOLDINGS 123, LLC                         $16,695,627(2)                99.99%
 4009 Columbus Road, S.W.
 Granville, OH 43023


                              TOTAL              $16,698,627                 100.00%



 (1)
       In the event any deferred portion of the Developer Fee is still outstanding prior to the end
       of ten (10) years of the Placed in Service Date of the first building in the Project, the
       Administrative General Partner shall make an additional Capital Contribution to the
       Partnership in an amount equal to such outstanding amount, prior to the end of such
       tenth (10th) year. Such additional Capital Contribution shall be used solely to pay the
       outstanding deferred Developer Fee. Such Capital Contribution shall be returned to the
       Administrative General Partner out of Distributions of Cash Flow or proceeds from a
       Sale or Refinancing in the same priority, but prior to, the repayment of Subordinated
       Loans of the Administrative General Partners.




                                                6
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1995 Page 246 of 333



 (2)
       $100,000 has been paid in as of the date of the Investment Closing; An additional
       $16,595,627 is to be paid in pursuant to Article V, subject to adjustment and conditions
       to payment as provided herein.




                                              7
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1996 Page 247 of 333




               ASSIGNMENT OF PARTNERSHIP INTEREST AND OTHER RIGHTS
                              (Evans Lane Apartments, L.P.
                                  d/b/a Las Ventanas)

         This Assignment of Partnership Interest and Other Rights (this "Assignment") is made
  and entered into as of the      day of March, 2006 (the "Effective Date") by and between
  Community Home Builders and Associates, a California non-profit public benefit corporation
  ("Assignor"), and Affordable Housing Access, Inc., a California nonprofit public benefit
  corporation ("Assignee") and is acknowledged and agreed to by JSM Enterprises, Inc., a
  California corporation ("JSM").

                                              RECITALS AND REFERENCES:

          WHEREAS, Evans Lane Apartments, L.P. (the "Partnership"), a California limited
  partnership, was created and evidenced by a Certificate of Limited Partnership filed with the
  Secretary of State of the State of California on February 19, 2002 and by an Agreement of
  Limited Partnership executed shortly thereafter; and amended by an Amended and Restated
  Agreement of Limited Partnership among Assignor, as a Co-Managing General Partner,
  Assignee, as a Co-Managing General Partner. MONTALVO ASSOCIATES LLC, the
  Administrative General Partner, PROTECH 2002-C, LLC, as Special Limited Partner, and
  AMTAX HOLDINGS 123, LLC, as Investor Limited Partner (hereinafter collectively referred to
  as the "Partners"), dated as of October 1, 2002; and further Amended by the First Amendment to
  Amended and Restated Agreement of Limited Partnership on November 3 2005;

             WHEREAS, Assignor is a co-managing general partner of the Partnership;

          WHEREAS, pursuant to the Purchase and Sale Agreement between Assignor and JSM
  effective as of October 11, 2005 (the "PSA"), Assignor agreed (subject to all of the terms and
  conditions of the PSA) to assign its interest in the Partnership to JSM or its designee;

             WHEREAS, Assignee is JSM's designee within the meaning of Section 2.2 of the PSA;
  and

         WHEREAS, Assignor is the owner of a 0.00225% ownership interest in the Partnership
  and is hereby assigning and conveying to Assignee all of said ownership interest in the
  Partnership.

         NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
  other good and valuable consideration paid by Assignee to Assignor, the receipt and sufficiency
  of which are hereby acknowledged, Assignor and Assignee do hereby agree as follows:




  Assignment of Partnership Interest and Other Rights Ver 2
                                                              1
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1997 Page 248 of 333




             1.      Assignment. Assignor does hereby GIVE, ASSIGN, TRANSFER, SET OVER
     and DELIVER to Assignee, its successors and assigns, all of its ownership interest in the
     Partnership, together with all right, title and interest in and to the business, properties and assets
     of the Partnership represented by such ownership interest in the Partnership, including, but not
     limited to, the capital, assets, profits and losses of the Partnership; and Assignor hereby grants to
     Assignee, its successors and assigns, full power and authority to collect, receive and give
     acquittance of any sum or sums due or to become due to him by virtue of the interest in the
     Partnership hereby assigned.

             2.      Assumption of Obligations. Assignee hereby assumes all obligations, if any, of
     Assignor under the Partnership Agreement with respect to the Co-Managing General Partner
     interest assigned pursuant to Section 1, accruing after the Effective Date, if any.

             3.      Distributions. All distributions made by the Partnership to Assignor with respect
    to its interests in the Partnership as hereinabove described from and after the Effective Date shall
    be distributed by Assignor to Assignee.

            4.     Future Cooperation on Subsequent Documents. Assignor and Assignee agree to
    cooperate at all times from and after the date hereof with respect to the supplying of any
    information requested by the other regarding any of the matters described in this Assignment,
    and agree to execute such further bills of sale, assignments, partnership agreement amendments,
    releases or other documents as may be reasonably requested for the purpose of giving effect to,
    evidencing or giving notice of the transaction described herein.

            5.      Successors and Assigns. This Assignment shall be binding upon, and shall inure
    to the benefit of, the parties hereto and their respective heirs, successors and assigns.

           6.      Counterparts. This Assignment may be executed by the parties in one or more
    counterparts, including facsimile counterparts, each of which shall constitute one document,
    binding on all parties, even though all parties are not signatory to the same counterpart.

               Executed to be effective as of the Effective Date.


    ASSIGNOR:                                             COMMUNITY HOME BUILDERS AND ASSOCIATES,
                                                          a California non- profit pubF benefit corporation

                                                          By:
                                                                Ra       alker, President




    Assignment of Partncrship Interest and Other Right; Ver 2
                                                                     2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1998 Page 249 of 333




     ASSIGNEE:                                              Affordable Housing Access, Inc. a California nonprofit
                                                            public benefit corporation


                                                            By:
                                                                  William W. Hirsch, President


     JSM:                                                  JSM Enterprises, Inc., a California corporation


                                                           By:
                                                                  James S. Morley, President




                            [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)




    Assignment of Partnership Interest and Other Rights Ver 2
                                                                    3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.1999 Page 250 of 333




     ASSIGNEE:                                             Affordable Housing Access, Inc. a California nonprofit
                                                           public benefit corporation


                                                           By:
                                                                  William W. Hirsch, President


     JSM:                                                  JSM Enterprises, Inc., a California corporation


                                                           By:
                                                                           Morley, President




                           [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




    As :'nment of Partnership tritereq and Other Rt-hts Ver 2
                                                                     3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2000 Page 251 of 333




                                                      JOINDER OF GUARANTOR

              Intending to be legally bound hereby, the undersigned, James S. Morley ("Guarantor")
     hereby joins in this Assignment for the purpose of (i) acknowledging and consenting to the
     assignment by Assignor of its ownership interest in the Partnership to Assignee, and Assignee's
     assumption of all obligations, if any, of Assignor under the Partnership Agreement with respect
     to a Co-Managing General Partner interest being assigned (.00225%), and (ii) ratifying and
     confirming that notwithstanding such assignment, his Guaranty dated October 1, 2002 remains in
     full force and effect.



                                                                    es   Morley
                                                                      4/./oot e
                                                                 Date Signed




     Assignment of Partnership Interest and Other Rights Ver 2
                                                                   4
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2001 Page 252 of 333




                           CONSENT OF THE SPECIAL LIMITED PARTNER AND
                                OF THE INVESTOR LIMITED PARTNER
                                                 OF
                                   EVANS LANE APARTMENTS, L.P.
                                         d/b/a Las Ventanas

              This Consent of the Special Limited Partner and of the Investor Limited Partner, dated as
     of March 2, 2006 (the "Consent") is made by AMTAX Holdings 123, LLC, an Ohio limited
     liability company, and by Protech 2002-C, LLC, an Ohio limited liability company
     (collectively, the "Undersigned"), as the Investor Limited Partner and the Special Limited
     Partner, respectively, in Evans Lane Apartments, L.P., a California limited partnership (the
     "Partnership").

            In accordance with the terms and provisions of the Amended and Restated Agreement of
     Limited Partnership dated as of October 1, 2002 (and as further amended by the First
     Amendment to the Amended and Restated Agreement of Limited Partnership, collectively, the
     "Partnership Agreement"), the Undersigned desire to consent to the withdrawal of a co-
     Managing General Partner, and as a condition to the sale/ assignment of a Co-General
     Partnership interest in the Partnership by Community Home Builders and Associates, a
     California non-profit public benefit corporation ("Assignor") to Affordable Housing Access, a
     California nonprofit public benefit corporation ("Assignee").

               The Undersigned consents, pursuant to Article VIII of the Partnership Agreement to:

                         (a) the assignment of partnership interest and other rights by ("Assignor") to
                         ("Assignee"), whereby Assignor assigns to Assignee all ownership interest in the
                         Partnership, together with all right, title and interest in and to the business,
                         properties and assets of the Partnership represented by such ownership interest in
                         the Partnership, including, but not limited to, the capital, assets, profits and losses
                         of the Partnership;

                         (b) Assignee becoming sole Managing General Partner of the Partnership; and

                         (c) Assignee agreeing to comply with the terms and assume all obligations of
                         Assignor under the Project Documents, and under the provisions of the
                         Partnership Agreement, to the same extent and on the same terms as any other
                         General Partner (provided that Assignee assumes no obligations of Assignor
                         arising prior to the date of said assignment).

           Capitalized terms used herein and not otherwise defined in this Consent shall have the
     meanings ascribed to such terms in the Partnership Agreement.




                                                           1
     Consent SLP & ILP Ver 2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2002 Page 253 of 333




 signature page to Consent of the Special Limited Partner and of the Investor Limited Partner



                                     SPECIAL LIMITED PARTNER:

                                     PROTECH 2002-C, LLC, an Ohio limited liability
                                     company

                                             By: Protech Development Corp., a Tennessee
                                             corporation, s Manager

                                             By:        it-01
                                             Name: Dain C. Akin
                                             Title: Senior Vice President and General Counsel


                                     INVESTOR LIMITED PARTNER:

                                     AMTAX HOLDINGS 123, LLC, an Ohio limited liability
                                     company

                                            By: Paramount Properties, Inc., a Delaware
                                            corporation its, anager

                                             By:        A4M
                                             Name: Dain C. Akin
                                             Title: Senior Vice President and General Counsel




                                                2
 Consent SLP & ILP Vet 2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2003 Page 254 of 333




                         CONSENT TO ASSIGNMENT AND ASSUMPTION

     This Consent to Assignment and Assumption (this "Consent") is dated as of January 6, 2006, by
     and among the City of San Jose, a municipal corporation (the "City"), Community Home
     Builders and Associates, a California nonprofit public benefit corporation ("Assignor"),
     Affordable Housing Access, Inc., a California nonprofit public benefit corporation ("Assignee")
     and Evans Lane Apartments, L.P., a California limited partnership (the "Partnership") with
     reference to the following facts:

     A.      The Partnership is the owner of a certain multifamily residential housing project located
     in the city of San Jose, Santa Clara County, California, known as Evans Lane Apartments (the
     "Project").

     B.      Assignor and Assignee are the co-managing general partners of the Partnership. For the
     purpose of assisting the Partnership in its acquisition, predevelopment and development of the
     Project, the City made a conditional grant (the "Grant") to Assignor in the aggregate amount of
     Four Million Twenty-Five Thousand Dollars ($4,025,000) pursuant to the terms of a Conditional
     Grant Agreement between the City and Assignor dated February 27, 2002 (as amended, the
     "Grant Agreement"). The acquisition, predevelopment and development phases of the Project
     are complete; and all funds with respect to the Grant have been expended in accordance with the
     Budget (as defined in the Grant Agreement).

     C.     The obligations under the Grant Agreement are secured by the Acquisition and
     Predevelopment Deed of Trust, Assignment of Rents and Fixture Filing dated February 27, 2002,
     and recorded with the Santa Clara County Recorder on March 5, 2002, as Series No. 16139465
     as amended by the First Amendment to Acquisition and Predevelopment Deed of Trust,
     Assignment of Rents and Fixture Filing dated October 1, 2002, and recorded with the Santa
     Clara County Recorder on October 8, 2002, as Series No. 16526715, each by the Partnership for
     the benefit of the City (collectively, the "Deed of Trust").

    D.     In consideration of the Grant, the Project is subject to the Amended and Restated 55-Year
    Affordability Restriction (Evans Lane Family Apartments Project) recorded as Series No.
    16526713 (the "Regulatory Agreement").

    E.     Assignor is withdrawing as a co-managing general partner of the Partnership, and
    Assignee is assuming all management responsibilities of the Partnership as its sole managing
    general partner.

    F.      Assignor desires to assign and Assignee desires to assume all of Assignor's rights and
    obligations under the Grant Agreement. The City and the Partnership are willing to consent to
    said assignment and assumption subject to the terms and conditions precedent contained in this
    Consent.

    In witness of the foregoing, the parties agree as follows:

            1.     The Assignor hereby assigns to the Assignee all of its rights and delegates to the
    Assignee all of its obligations under the Grant Agreement accruing or arising after the effective
    date of this Consent; and the Assignee unconditionally agrees to assume all such obligations and


    700332304v3
    Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2004 Page 255 of 333




        agrees to perform all such obligations in accordance with the terms of the Grant Agreement. The
        Assignee hereby represents and warrants that the performance of the Assignee's obligations
        under this Consent and the Grant Agreement and compliance with the terms hereof and thereof
        will not result in a breach of any of the terms and provisions of, or constitute a default under, any
        agreement to which the Assignee is a party or by which it is bound.

                 2.     Any notice or demand that is required or permitted to be given to Assignee or
         Grantee (as defined in the Grant Agreement) under this Consent or the Grant Agreement shall be
         in writing and shall be deemed effective when delivered to the following address:

                 Affordable Housing Access, Inc.
                 4029 Westerly Place
                 Newport Beach, CA 92660
                 Attn: Jonathan Webb

                3.      Each of the Partnership and the City consents to the assignment and assumption
        described in this Consent and the release of the Assignor of any obligations under the Grant
        Agreement arising after the effective date hereof. The written consent of the City set forth at the
        end of this Agreement is a condition precedent to the effectiveness of this Agreement; and this
        Agreement shall be of no force and effect unless and until the City has (a) duly approved and
        executed this Agreement and its consent hereto, (b) received an Amended and Restated
        Partnership Agreement and assignment documents executed by the limited partners of the
        Partnership to reflect the withdrawal of the Assignor as a general partner of the Partnership, and
        (c) received consents or waivers from: (i) Bank of America, N.A. and (ii) Fannie Mae or GMAC
        Commercial Mortgage Corporation.

                4.     The Partnership acknowledges and agrees that neither this Consent nor the
        assignment and assumption contemplated hereby shall in any way affect or diminish the City's
        rights under the Deed of Trust or the Regulatory Agreement.

                5.      This Consent shall be governed by and interpreted in accordance with the laws of
        the state of California.

                6.     This Consent may be executed in counterparts, each of which shall be deemed an
        original upon execution.

                                         (Signatures follow immediately.)




•
                                                          2
        700332304v3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2005 Page 256 of 333




     In witness of the foregoing, the parties to this Consent have caused it to be executed by their
     undersigned duly authorized representatives as of the date first written above.

     ASSIGNEE:

     AFFORDABLE HOUSING ACCESS, INC.,
     a California nonprofit corporation


     By:
                  at an B. Webb, Executive Director


     ASSIGNOR:

     COMMUNITY HOME BUILDERS AND ASSOCIATES,
     a California nonprofit public benefit corporation

     By:


     THE PARTNERSHIP:

     EVANS LANE APARTMENTS, L.P.,
     a California limited partnership

     By:     AFFORDABLE HOUSING ACCESS, INC.,
             a California nonprofit public benefit corporation,
             its Managing General Partner


             By:
                      0 athan B.      b, Executive Director


     By:     MONTALVO ASSOCIATES, LLC,
             a California limited liability company,
             its Administrative General Partner

             By:
                     James S. Morley, Manager




                                                       3
    700332304v3
   Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2006 Page 257 of 333




C .)    In witness of the foregoing, the parties to this Consent have caused it to be executed by their
        undersigned duly authorized representatives as of the date first written above.

       ASSIGNEE:

       AFFORDABLE HOUSING ACCESS, INC.,
       a California nonprofit corporation


        By:
                Jonathan B. Webb, Executive Director


       ASSIGNOR:

       COMMUNITY HOME BUILDERS AND ASSOCIATES,
       a CalifornianArlprofii pjiblic benefit corporation

       By:


       THE PARTNERSHIP:

       EVANS LANE APARTMENTS, L.P.,
       a California limited partnership

       By:      AFFORDABLE HOUSING ACCESS, INC.,
                a California nonprofit public benefit corporation,
                its Managing General Partner


                By:
                       Jonathan B. Webb, Executive Director


       By:      MONTALVO ASSOCIATES, LLC,
                a California limited liability company,
                its Administrative General Partner

                By:
                       James S. Morley, Manager




                                                          3
       700332304v3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2007 Page 258 of 333




      In witness of the foregoing, the parties to this Consent have caused it to be executed by their
      undersigned duly authorized representatives as of the date first written above.

      ASSIGNEE:

      AFFORDABLE HOUSING ACCESS, INC.,
      a California nonprofit corporation


      By:
              Jonathan B. Webb, Executive Director


      ASSIGNOR:

      COMMUNITY HOME BUILDERS AND ASSOCIATES,
      a California nonprofit public benefit corporation

      By:


      THE PARTNERSHIP:

      EVANS LANE APARTMENTS, L.P.,
      a California limited partnership

      By:     AFFORDABLE HOUSING ACCESS, INC.,
              a California nonprofit public benefit corporation,
              its Managing General Partner


              By:
                     Jonathan B. Webb, Executive Director


     By:      MONTALVO ASSOCIATES, LLC,
              a California limited liability company,
              its Administz        eneral Partner

              By:
                         es S. Morley, Manage




                                                        3
     100332304v3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2008 Page 259 of 333




       THE CITY:

       CITY OF SAN JOSE,
       a municipal corporation

       By:    //1"(
              N•rberto L. Duenas
              Division Manager, Production, Housing Department
      Approved as to form:

      By:          N/A




                                              4
     700332304v3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2009 Page 260 of 333




                              Consent to Withdrawal of General Partner

        This Consent to Withdrawal of General Partner (this "Consent"), which is effective as of
        January 6, 2006, relates to the Construction Deed of Trust made as of October 1, 2002
        (the "Deed of Trust") by Evans Lane Apartments, L.P., a California limited partnership
        (the "Trustor") for the benefit of Wells Fargo Bank, National Association (the "Bond
        Trustee") and Bank of America, N.A. (the "Bank" and, together with the Bond Trustee,
        the "Beneficiary"). Capitalized terms that are used and not defined in this Consent have
        the meanings given such terms in the Deed of Trust.

                                                 Recitals

        A.      The Trustor owns and is in the process of developing a multifamily housing
        project in the city of San Jose known as Evans Lane Apartments (the "Project").

        B.      The Trustor's acquisition and development of the Project are being financed in
        part by a loan from the City of San Jose (the "Issuer") of the Issuer's $31,000,000 City of
        San Jose Variable Rate Demand Multifamily Housing Revenue Bonds (Evans Lane
        Apartments) 2002 Series H (the "Bonds").

        C.       In accordance with the Reimbursement Agreement, the Bank has issued the Letter
        of Credit to the Bond Trustee in the original stated amount of $31,356,713 in order to
        facilitate the financing of the Project by providing credit enhancement and liquidity
        support for the Bonds during the construction phase of the Project.

        D.     Community Home Builders and Associates, a California nonprofit public benefit
        corporation ("Assignor") and Affordable Housing Access, Inc., a California nonprofit
        public benefit corporation ("Assignee") are co-managing general partners in the Trustor.

        E.     Assignor is withdrawing as a co-managing general partner of the Trustor, and
        Assignee is assuming all management responsibilities of the Trustor as its sole managing
        general partner.

        F.     Assignor desires to assign and Assignee desires to assume all of Assignor's rights
        and obligations with respect to the Trustor and the management thereof.

        G.     Pursuant to Section 6.1 of the Deed of Trust, Assignor may not withdraw from the
        Trustor without the consent of Beneficiary.

        H.     Beneficiary is willing to provide its consent to the withdrawal of Assignor in
        accordance with the terms of this Consent.

        In witness of the foregoing and for good and valuable consideration, the receipt and
        adequacy of which are hereby acknowledged, the parties hereto agree as follows:




        700328058v2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2010 Page 261 of 333




                                               Agreement

               1.     The Assignor hereby assigns to the Assignee all of its rights and delegates
       to the Assignee all of its obligations with respect to the Trustor and the management
       thereof accruing or arising after the effective date of this Consent; and the Assignee
       unconditionally agrees to assume and perform all such obligations. The Assignee hereby
       represents and warrants that the performance of such obligations will not result in a
       breach of any of the terms and provisions of, or constitute a default under, any agreement
       to which the Assignee is a party or by which it is bound.

               2.     Beneficiary consents to the assignment and assumption described in this
        Consent and the release of the Assignor from any obligations with respect to the Bonds,
        the Reimbursement Agreement, the Deed of Trust and any other document (collectively,
        the "Documents") relating to the foregoing and arising after the effective date hereof.

                3.     The Trustor acknowledges and agrees that neither this Consent nor the
        assignment and assumption contemplated hereby shall in any way affect or diminish the
        rights of Beneficiary under any of the Documents.

               4.       This Consent shall be governed by and interpreted in accordance with the
        laws of the state of California.

              5.      This Consent may be executed in counterparts, each of which shall be
        deemed an original upon execution.

                                    (Signatures follow immediately.)




       700328058v2
    Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2011 Page 262 of 333




              In witness of the foregoing, the parties to this Consent have caused it to be executed by
              their undersigned duly authorized representatives as of the date first written above.

              BENEFICIARY:

              WELLS FARGO BANK, NATIONAL ASSOCIATION,
              as Trustee

              By:                                v


              BANK OF AMERICA, N.A.

              By:      6(t5i/ e.                 AV?



              ASSIGNEE:

              AFFORDABLE HOUSING ACCESS, INC.,
              a California nonprofit corporation


              By:
                      Jonathan B. Webb, Executive Director


              ASS'ONOR:

              COMMUNITY HOME BUILDERS AND ASSOCIATES,
              a California nonprofit public benefit corporation

              By:




•
             100128058y2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2012 Page 263 of 333




       In witness of the foregoing, the parties to this Consent have caused it to be executed by
       their undersigned duly authorized representatives as of the date first written above.

       BENEFICIARY:

       WELLS FARGO BANK, NATIONAL ASSOCIATION,
       as Trustee

       By:



       BANK OF AMERICA, N.A.

       By:



       ASSIGNEE:

       AFFORDABLE HOUSING ACCESS, INC.,
       a California nonprofit corporation


       By:
                 on   n B. We b, Executive Director


       ASSIGNOR:

       COMMUNITY HOME BUILDERS AND ASSOCIATES,
       a California nonprofit public benefit corporation

       By:




       70032g058v2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2013 Page 264 of 333




       In witness of the foregoing, the parties to this Consent have caused it to be executed by
       their undersigned duly authorized representatives as of the date first written above.

       BENEFICIARY:

       WELLS FARGO BANK, NATIONAL ASSOCIATION,
       as Trustee

       By:



       BANK OF AMERICA, N.A.

      By:



      ASSIGNEE:

      AFFORDABLE HOUSING ACCESS, INC.,
      a California nonprofit corporation


      By:
               Jonathan B. Webb, Executive Director


      ASSIGNOR:

      COMMUNITY HOME BUILDERS AND ASSOCIATES,
      a California o •r fit pu ►lic benefit corporation

      By:




      700328058v2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2014 Page 265 of 333




       THE TRUSTOR:

       EVANS LANE APARTMENTS, L.P.,
       a California limited partnership

       By:      AFFORDABLE HOUSING ACCESS, INC.,
                a California nonprofit public benefit corporation,
                its Managing General Partner


                By:
                             han B. Webb, Execu ive Director


       By:      MONTALVO ASSOCIATES, LLC,
                a California limited liability company,
                its Administrative General Partner

                By:
                       James S. Morley, Manager




       700328058v2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2015 Page 266 of 333




        THE TRUSTOR:

        EVANS LANE APARTMENTS, L.P.,
        a California limited partnership

        By:      AFFORDABLE HOUSING ACCESS, INC.,
                 a California nonprofit public benefit corporation,
                 its Managing General Partner


                 By:
                        Jonathan B. Webb, Executive Director


        By:      MONTALVO ASSOCIATES, LLC,
                 a California limited liability company,
                 its Administrative General Partner

                 By:
                          roes S. Morley, Manager




        700328058v2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2016 Page 267 of 333




                                EVANS LANE APARTMENTS L.P.
                                  (a California limited partnership)

                   THIRD AMENDMENT TO THE AMENDED AND RESTATED
                         AGREEMENT OF LIMITED PARTNERSHIP

                                   effective as of December 29, 2006

           This THIRD AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT
   OF LIMITED PARTNERSHIP (this "Amendment") is effective as of the date first set forth
   above by and among AFFORDABLE HOUSING ACCESS, INC., a California non-profit public
   benefit corporation, as managing general partner (the "Managing General Partner"),
   MONTALVO ASSOCIATES LLC, a California limited liability company, as the administrative
   general partner (the "Administrative General Partner"), PROTECH 2002-C, LLC, an Ohio
   limited liability company, as the special limited partner (the "Special Limited Partner"), and
   AMTAX HOLDINGS 123, LLC, an Ohio limited liability company, as the investor limited
   partner (the "Investor Limited Partner") (collectively the "Partners").

           WHEREAS, the Partners are the sole partners of Evans Lane Apartments L.P., a
   California limited partnership (the "Partnership") and are parties to that certain Amended and
   Restated Limited Partnership Agreement dated as of October 1, 2002 (as amended prior to the
   date of this Amendment, the "Partnership Agreement").

          WHEREAS, the Partners have determined to amend the Partnership Agreement in
   accordance with Section 13.9 of the Partnership Agreement in order to remain in compliance
   with the regulations governing the Partnership's eligibility for the welfare exemption from
   property taxation provided for in Section 214 of the California Revenue and Taxation Code (the
   "Property Tax Exemption").

          NOW THEREFORE, in consideration of the mutual promises of the undersigned, and for
   other good and valuable consideration, IT IS HEREBY AGREED THAT:

           1.      Definitions. Capitalized terms that are used and not defined in this Amendment
   shall have the respective meanings given such terms in the Partnership Agreement. Following
   are the definitions of certain other capitalized terms that are used in this Amendment and hereby
   incorporated by reference into the Partnership Agreement:

                    "Annual Claim Form" means, collectively, the claim forms required to be
            submitted annually to the County Assessor by which the Managing General Partner
            certifies (and, with respect to Form BOE-267-L1, the Managing General Partner and the
            Administrative General Partner certify) that the use of the Project meets all of the
            applicable requirements to qualify for the Property Tax Exemption, which forms. at the
            current time, include, but may not be limited to. Forms (i) BOE-267-A, (ii) BOE-267-L
            and (iii) BOE-267-Ll.

                   "BOE" means the California Board of Equalization.



   52385\74305v3                                   I
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2017 Page 268 of 333




                  "BOE Forms" means the forms prescribed by the BOE, as amended and
            supplemented from time to time.

                  "BOE Regulations" means the Property Tax Rules of the BOE, as amended and
            supplemented from time to time.

                    "County Assessor" means the county assessor for the county in which the Project
            is located.

                   "Major Decision" means any act of the Partnership that requires a vote of a
            majority in interest of the general partners of the Partnership, as defined in BOE
            Regulation 140.1.

                    "Material Participation" or "Materially Participate" means, pursuant to the
            BOE Regulations, that the Managing General Partner (i) has a right to vote in all Major
            Decisions of the Partnership, (ii) performs Substantial Management Duties as set forth in
            this Amendment, (iii) directly, or indirectly under its supervision, manages the
            Partnership, (iv) annually conducts a physical inspection of the low-income housing
            property to ensure that the property is being used as low-income housing and meets all of
            the requirements of the BOE Regulations and (v) submits the Annual Claim Form for
            each real estate tax year, which form constitutes a certification to the County Assessor
            that the Project meets all of the requirements set forth in the BOE Regulations.

                   "Organizational Clearance Certificate" means the certificate issued by the BOE
            pursuant to which the BOE indicates that the Managing General Partner is an
            organization eligible for the Property Tax Exemption (currently, Form BOE-277-0C).

                    "Periodic Filing Form" means, collectively, the claim forms required to be
            submitted on a three-year cycle to the BOE by which the Managing General Partner
            demonstrates continued eligibility for its Organizational Clearance Certificate and the
            General Partners demonstrate that the Project continues to be eligible for its
            Supplemental Clearance Certificate, which forms, at the current time, include, but may
            not be limited to, Forms (i) BOE-277-P, and (ii) BOE-277-L1.

                  "RT Code" means the California Revenue and Taxation Code, as amended and
            supplemented from time to time.

                   "Substantial Management Duties" means the duties the Managing General
            Partner is obligated to perform pursuant to Section 6 of this Amendment.

                   "Supplemental Clearance Certificate" means the certificate issued by the BOE
            pursuant to which the BOE indicates that the Project meets the requirements of the RT
            Code and BOE Regulations for the Property Tax Exemption (currently, Form BOE-277-
            SCC).

          2.     NEW SECTION 2.6. The following new Section 2.6 is hereby added to the
   Partnership Agreement:



   52385\74305v3                                    2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2018 Page 269 of 333



            2.6. Use of Property Tax Savings. The parties acknowledge that the savings
            ("Property Tax Savings") contemplated by the Property Tax Exemption, are necessary
            in order for the Partnership to meet its debt underwriting and financing assumptions, and
            therefore to keep the Project affordable to low-income tenants. The parties further
            acknowledge that the Partners would not undertake to develop the Project and provide the
            affordable housing created by the Project unless the Property Tax Savings were available
            to help underwrite the Mortgage Loans. The Partners shall use their best efforts to
            maintain the Property Tax Exemption during the life of the Partnership.

          3.      AMENDMENTS TO SECTION 4.5. The following new clause (11) is hereby
   added to Section 4.5A(iv) of the Partnership Agreement:

            (11) If the Managing General Partner (1) no longer qualifies as a charitable
            organization under Section 501(c)(3) of the Code or under the laws of the State of
            California, or (2) causes the Partnership to fail to obtain or maintain the Property Tax
            Exemption for the Project during the Compliance Period (as defined in Section 42 of the
            Code) due to the Managing General Partner's gross negligence, willful misconduct or
            breach of this Agreement, then the other General Partner, prior to the Limited Partners
            exercising such rights, or the Limited Partners may effectuate the removal of the
            Managing General Partner as a Partner of the Partnership.

          4.     AMENDMENTS TO SECTION 7.3. The following clauses I, J and K are
   hereby added to Section 7.3 of the Partnership Agreement:

            I.      Notwithstanding any provision to the contrary in the Agreement, including,
            without limitation, Sections 7.3A and 7.3C, the Managing General Partner shall provide
            regular, continuous and substantial services to the Partnership and shall be the "managing
            general partner" of the Partnership, as such term is used in the BOE Regulations,
            specifically, BOE Property Tax Rule 140.1(a)(6). Except as otherwise set forth in this
            Agreement, the Managing General Partner, within the authority granted to it under this
            Agreement, shall Materially Participate (as such term is defined in this Agreement, as the
            same may be amended from time to time) in the control, management and direction of the
            Partnership's business for the purposes stated in Article I, and shall manage and control
            the affairs of the Partnership to the best of its ability and use its best efforts to carry out
            the purpose of the Partnership. In so doing, the Managing General Partner shall take all
            actions necessary or appropriate to protect the interests of the Partners and of the
            Partnership. The Managing General Partner shall devote such of its time as is reasonable
            to the affairs of the Partnership.

            J.     Notwithstanding any provision to the contrary in the Agreement, including,
            without limitation, Sections 7.3A and 7.3C, the Managing General Partner shall
            undertake the following substantial management duties ("Substantial Management
            Duties") on behalf of the Partnership:

                   (i)     rent, maintain and repair the low-income housing property, or if such
                   duties are delegated to a property management agent, participate (together with




   52385174305v3                                      3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2019 Page 270 of 333



                   the Administrative General Partner) in hiring and overseeing the work of the
                   property management agent;

                   (ii)  participate (together with the Administrative General Partner) in hiring
                   and overseeing the work of all persons necessary to provide services for the
                   management and operation of the limited partnership business;

                   (iii)   execute and enforce all contracts executed by the Partnership;

                   (iv)    execute and deliver all partnership documents on behalf of the Partnership;

                   (v)    prepare or cause to be prepared all reports to be provided to the Partners or
                   the Lenders on a monthly, quarterly, or annual basis consistent with the
                   requirements of the Partnership Agreement;

                           In addition to the Substantial Management Duties of the Managing
                   General Partner specifically set forth in Section 7.3I above, to the extent not
                   already designated as duties of the Managing General Partner in the Partnership
                   Agreement, the Managing General Partner upon the written consent of the
                   Administrative General Partner, may also undertake any or all of the following
                   specific management duties:

                   (vi)    coordinate all present and future development, construction, or
                   rehabilitation of low-income housing property that is the subject of the
                   Partnership Agreement;

                   (vii) monitor compliance with all government regulations and filing or
                   supervise the filing of all required documents with government agencies;

                   (viii) acquire, hold, assign or dispose of property or any interest in property;

                   (ix)     borrow money on behalf of the Partnership, encumber Partnership assets,
                   place title in the name of a nominee to obtain financing, prepay in whole or in
                   part, refinance, increase, modify or extend any obligation;

                   (x)     pay organizational expenses incurred in the creation of the Partnership and
                   all operational expenses;

                   (xi)  determine the amount and timing of distributions to Partners and establish
                   and maintain all required reserves; and

                   (xii) ensure that charitable services or benefits, such as vocational training,
                   educational programs, childcare and after-school programs, cultural activities,
                   family counseling, transportation, meals, and linkages to health and/or social
                   services are provided or information regarding charitable services or benefits are
                   made available to the low-income housing tenants.




   52385\74305v3                                    4
    Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2020 Page 271 of 333



                               In addition to its Substantial Management Duties (and any additional
                       specific management duties that the Managing General Partner may undertake
                       pursuant to the foregoing), the Managing General Partner shall also (A) ensure
                       that the Project and the operation thereof at all times comply and are in
                       conformance with Section 4(b) and 5 of Article XIII of the Constitution of the
                       State of California and Section 214, 254 and 259.5 of the RT Code; and (B) apply
                       for, use best efforts to obtain and maintain the Property Tax Exemption, and any
                       savings to the Partnership and the Project attributable to the Tax Exemption shall
                       be used in accordance with Section 214 of the RT Code, and this Agreement.

                 K.    Delegation of Authority.

                               In accordance with the BOE Regulations, the Managing General Partner
                        may delegate all or any of its powers, rights and obligations hereunder to the
                        Administrative General Partner, and may appoint, employ, contract or otherwise
                       deal with the Administrative General Partner for the transaction of the business of
                       the Partnership. The Administrative General Partner may, under supervision of
                       the Managing General Partner, perform any acts or services for the Partnership as
                       the Managing General Partner may approve; provided, however, such delegation
                       does not excuse the Managing General Partner from overseeing and supervising
                       on an ongoing basis the activities delegated. The Managing General Partner may
                       not delegate any of its powers, rights and obligations hereunder to a party other
                       than the Administrative General Partner without the prior written consent of the
                       Administrative General Partner. If the Managing General Partner elects to
                       delegate one or more of its Substantial Management Duties, the Managing
                       General Partner shall retain such records as are reasonably required to
                       demonstrate that it is actually supervising the performance of the delegated duties.
                       Such delegation shall fully authorize the Administrative General Partner to act
                       alone without requirement of any other act or signature of the delegating
                       Managing General Partner, to take any action of any type and to do anything and
                       everything which the delegating Managing General Partner may be authorized to
                       take or do hereunder except that any such delegation shall not relieve the
                       delegating Managing General Partner of its obligations or liabilities under this
                       Agreement.

              5.      AMENDMENTS TO SECTION 7.5. The following clauses D and E are hereby
       added to Section 7.5 of the Partnership Agreement:

                       D.     Property Tax Exemption. The Managing General Partner shall obtain and
                       maintain the Property Tax Exemption for so long as the Project and the
                       Partnership are eligible for such Property Tax Exemption. Any savings to the
                       Partnership and Project attributable to the Property Tax Exemption shall be used
                       to maintain the affordability of, or reduce rents otherwise necessary for, the units
                       occupied by lower income individuals or otherwise be passed onto the low
                       income tenants of the Project in accordance with all applicable provisions of

•                      Section 214 of the RT Code.




       52385\74305v3                                    5
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2021 Page 272 of 333



                            As provided in the RT Code, the BOE Regulations, BOE Forms and
                   elsewhere, in order to obtain and maintain the Property Tax Exemption for the
                   Project, the Managing General Partner must file with the BOE and the County
                   Assessor certain documents containing certifications under penalty of perjury.
                   Among other things, the Managing General Partner will or may have to certify
                   that: (i) the Agreement provides (subject to the rights of the other Partners) that
                   the Managing General Partner has full and exclusive control over the business,
                   assets and affairs of the Partnership, manages day to day operations and
                   participates in Major Decisions; (ii) the Agreement provides that the Managing
                   General Partner has a certain number of Substantial Management Duties; and (iii)
                   the Managing General Partner, the Partnership and the Project meet other
                   requirements of the BOE Regulations. The Managing General Partner shall file
                   such certifications and related documentation in compliance with applicable
                   procedures, for so long as the Managing General Partner deems that it has
                   sufficient factual basis to do so.

                   E.      The Managing General Partner hereby represents and warrants that the
                   officers and directors of the for-profit general partners, for-profit limited partners,
                   or any of its for-profit affiliates, do not as individuals or collectively, have a
                   controlling vote or majority interest in the Managing General Partner.

         6.      AMENDMENT TO SECTION 7.10. Section 7.10D of the Partnership
   Agreement is hereby deleted in its entirety and replaced with the following:

            D.     Managing General Partner Fee.

                           (i)     For its services in managing the Partnership, the Managing General
            Partner shall receive from the Partnership, beginning January 1, 2007, an annual fee in
            the amount of $20,000 (the "MGP Fee"), which MGP Fee shall be pro-rated and paid
            monthly in the amount of $1,667, subject to a three percent (3%) increase annually of the
            then current amount.

                           (ii)    In the event there is insufficient Cash Flow in any year to pay the
            MGP Fee to the Managing General Partner, the Administrative general partner will make
            a loan necessary to pay such MGP Fee. Any such loan made pursuant to this Section
            7.10D shall constitute a Subordinated Loan, shall not bear interest, and shall be repayable
            as provided in Article 6.

          7.      AMENDMENTS TO SECTION 12.1A. The following clause (iii) is hereby
   added to Section 12.1A of the Partnership Agreement:

            (iii) In accordance with the BOE Regulations, the Managing General Partner will
            maintain records and documents evidencing the duties performed by the Managing
            General Partner ("Management Documents"). Such records and documents may
            include, but are not necessarily limited to (1) accounting books and records; (2) tax
            returns; (3) budgets and financial reports; (4) reports required by Lenders; (5) documents
            related to the construction or rehabilitation of the Project; (6) legal documents such as



   52385\74305v3                                     6
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2022 Page 273 of 333



            contracts, deeds, notes, leases and deeds of trust; (7) documents related to complying
            with government regulations and filings; (8) documents related to property inspections;
            (9) documents related to charitable services or benefits provided or the information
            provided regarding such services or benefits; (10) reports prepared for the Partners; (11)
            bank account records; (12) audited annual financial statement of the Partnership; and (13)
            the Management Agreement.

                    To the extent that any such Management Documents are not within the control or
            possession of the Managing General Partner, the Administrative General Partner agrees
            to provide or cause to be provided copies of such documents to the Managing General
            Partner upon written request from the Managing General Partner. The Administrative
            General Partner and the Limited Partners shall have the right upon two (2) business days
            notice, during reasonable business hours, to inspect all records and documents maintained
            by the Managing General Partner.

           8.     AMENDMENTS TO SECTION 12.1. The following clause L is hereby added
   to Section 12.1 of the Partnership Agreement:

            L.     Property Tax Exemption Reports. The Managing General Partner shall (i) on an
            annual basis, within fifteen days of submission thereof, provide the other Partners a copy
            of the Annual Claim Form (as defined in this Agreement, as the same may be amended
            from time to time), (ii) every three years, within fifteen days of submission thereof,
            provide the other Partners a copy of the Periodic Filing Form (as defined in this
            Agreement, as the same may be amended from time to time) and (iii) provide the other
            Partners immediate notice if the Managing General Partner no longer meets the definition
            of "managing general partner" under the BOE Regulations.

           9.      CHANGE IN BUSINESS ADDRESSES. The business addresses for the
   Investor Limited Partner and the Special Limited Partner and references thereto are hereby
   deleted in their entirety and replaced with the following:

                   c/o Capmark Affordable Equity Inc.
                   1801 California Street, Suite 3700
                   Denver, CO 80202
                   Attn: Legal Department
                   Fax No.: 303-296-6804

            10.    MISCELLANEOUS PROVISIONS.

                          (i)     The Administrative General Partner represents and warrants to the
            Investor Limited Partner that all Requisite Approvals to the execution of this Amendment
            have been obtained.

                           (ii)    In the event that the BOE revises the BOE Regulations in a manner
            that requires another amendment to the Agreement, or the BOE or another government
            agency notifies the Partnership that this Amendment does not comply with any
            requirement for obtaining or maintaining the Property Tax Exemption, then the Partners



   52385\74305v3                                    7
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2023 Page 274 of 333



            shall act in good faith to amend the Agreement to the extent necessary in order to obtain
            or maintain the Property Tax Exemption.

                            (iii) Except to the extent specifically provided herein, this Amendment
            is not intended nor does it modify, amend or revise in any way any of the provisions of
            the Partnership Agreement and such Partnership Agreement remains in full force and
            effect as of the date hereof. Specifically, the rights, including but not limited to the
            voting rights of the Limited Partners, privileges and obligations of the Partners as set
            forth in the Partnership Agreement remain in full force and effect.

                           (iv)    The Managing General Partner hereby acknowledges and agrees
            that this Amendment does not modify the management duties of the Managing General
            Partner set forth in the Partnership Agreement in such a way as to cause the Managing
            General Partner to be unable to make the representations necessary to execute the Annual
            Claim Form under penalty of perjury.

                             (v)     This Amendment may be executed in several counterparts all of
            which shall constitute one amendment, binding on all parties hereto, notwithstanding that
            all of the parties are not signatories to the same counterpart.

                            (vi)   This Amendment and the rights of the Partners hereunder shall be
            interpreted in accordance with the laws of the State of California.

                          (vii) Except as and to the extent expressly set forth in this Amendment,
            and any prior amendment to the Partnership Agreement, the Partners hereby affirm the
            terms and provisions of the Partnership Agreement.

                                          [signatures to follow]




   52385\74305v3                                    8
      Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2024 Page 275 of 333




                  IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
          the date first written above.



          MANAGING GENERAL PARTNER:                          SPECIAL LIMITED PARTNER:

          AFFORDABLE HOUSING ACCESS, INC., a                 PROTECH 2002-C, LLC, an Ohio limited
          California non-profit public benefit corporation   liability company

                                                             By: Protech Development Corporation, a
          By:                                                    Tennessee corporation, its Manager
          Name:          kiultAkti 6. WeAlb
          Title:         tit/CAA/60/   IX Y1/019r                By:
                                                                   Alisa Burns
                                                                   Vice President



         ADMINISTRATIVE GENERAL                              INVESTOR LIMITED PARTNER:
         PARTNER:
                                                             AMTAX HOLDINGS 123, LLC, an Ohio
         MONTALVO ASSOCIATES LLC. a                          limited liability company
         California limited liability company
                                                             By: Capmark Affordable Properties Inc., a
                                                                 Delaware corporation (formerly known as
         By:                                                     Paramount Properties, Inc.), its Manager
         Name:
         Title:                                                  By:
                                                                       Alisa Burns
                                                                       Vice President




4IP

         52385\74305v3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2025 Page 276 of 333




           IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
   the date first written above.



   MANAGING GENERAL PARTNER:                   SPECIAL LIMITED PARTNER:

   AFFORDABLE HOUSING ACCESS, INC., a PROTECH 2002-C, LLC, an Ohio limited
   California non-profit public benefit corporation liability company

                                               By: Protech Development Corporation, a
   B y:                                            Tennessee corporation, its Manager
   Name:
   Title:                                          B y:
                                                      Alisa Burns
                                                      Vice President



   ADMINISTRATIVE GENERAL                      INVESTOR LIMITED PARTNER:
   PARTNER:
                                               AMTAX HOLDINGS 123, LLC, an Ohio
   MONTALVO ASSOCIATES LLC, a                  limited liability company
   California limited liability company
                                               By: Capmark Affordable Properties Inc., a
                                                   Delaware corporation (formerly known as
   By:                                             Paramount Properties, Inc.), its Manager
   Name:           IWO S FIO
   Title:            MOIL& W                       By:
                                                         Alisa Burns
                                                         Vice President




   52385\74305v3
    Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2026 Page 277 of 333




              IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
      the date first written above.



      MANAGING GENERAL PARTNER:                          SPECIAL LIMITED PARTNER:

      AFFORDABLE HOUSING ACCESS, INC., a                 PROTECH 2002-C, LLC, an Ohio limited
      California non-profit public benefit corporation   liability company

                                                         By: Protech Development Corporation, a
      By:                                                    Tennessee corporation, its Manager
      Name:
      Title:                                                 By:
                                                                    lc    urn
                                                                    ice President



      ADMINISTRATIVE GENERAL                             INVESTOR LIMITED PARTNER:
      PARTNER:
                                                         AMTAX HOLDINGS 123, LLC, an Ohio
      MONTALVO ASSOCIATES LLC, a                         limited liability company
      California limited liability company
                                                         By: Capmark Affordable Properties Inc., a
                                                             Delaware corporation (formerly known as
      By:                                                    Paramount P 'perties, Inc.), its Manager
      Name:
      Title:                                                 By:

                                                                   Vi e President




•
      52385\743050
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2027 Page 278 of 333




                         RATIFICATION OF GUARANTY AGREEMENT

         By his signature below, the undersigned (the "Guarantor"), hereby consents to the
  execution of this Amendment and acknowledges that to the extent, and only to the extent, that
  the Guaranty (undated) (the "Guaranty") continues to apply pursuant to its terms, the
  Guarantor's obligations remain valid and in full force and effect in accordance with the terms of
  the Guaranty, and that for purposes of such Guaranty, the term "Partnership Agreement" shall
  include all of the terms and conditions of this Amendment. Nothing herein amends, expands or
  otherwise alters the terms of the Guaranty.

  GUARANTOR:

  By:
        James S. Morley, an indi ' ual




                                                Counterpart Signature Page —
             Third Amendment to Amended and Restated Agreement of Limited Partnership (Evans Lane Apartments LP.)
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2028 Page 279 of 333

                                                                                         Execution Version



                           FOURTH AMENDMENT TO
          AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF

                                   EVANS LANE APARTMENTS L.P.

             This Fourth Amendment (referred to herein as the "Amendment") to Amended and
      Restated Agreement of Limited Partnership of Evans Lane Apartments, L.P. is dated effective as
      of July 1, 2008, by and among AFFORDABLE HOUSING ACCESS, INC., a California non-
      profit public benefit corporation (the "Managing General Partner"), MONTALVO
      ASSOCIATES LLC, a California limited liability company (the "Administrative General
      Partner" and, together with the Managing General Partner, the "General Partners"),
      PROTECH 2002-C, LLC, an Ohio limited liability company (the "Special Limited Partner")
      and AMTAX HOLDINGS 123, LLC an Ohio limited liability company (the "Investor Limited
      Partner" and, together with the Special Limited Partner, the "Limited Partners") (collectively,
      the "Partners").

                                                RECITALS

             A.      The Partners are the sole partners of Evans Lane Apartments L.P., a California
      limited partnership (the "Partnership") and are parties to that certain Amended and Restated
      Agreement of Limited Partnership dated as of October 1, 2002, as amended by that certain First
      Amendment to the Amended and Restated Agreement of Limited Partnership dated as of
      November 3, 2005, that certain Second Amendment to Amended and Restated Agreement of
      Limited Partnership dated to be effective as of March 2, 2006 and that certain Third Amendment
      to the Amended and Restated Agreement of Limited Partnership dated to be effective as of
      December 29, 2006 (as amended, the "Partnership Agreement").

              B.      The General Partners have requested the Consent of the Investor Limited Partner
      to the (i) refinancing of the Partnership's Permanent Mortgage Loan and (ii) execution of the
      Swap Documents (as such terms are hereinafter defined). The foregoing being referred to
      hereinafter as the "Proposal."

              C.     As a condition to providing the Consent of the Investor Limited Partner to the
      Proposal, the Investor Limited Partner required that the General Partners agree to enter into this
      Amendment in order to reflect certain changes to the Partnership Agreement in connection with
      (i) the Proposal and (ii) the receipt by the Partnership of Forms 8609. By its execution of this
      Amendment, the Investor Limited Partner hereby provides the Consent of the Investor Partner to
      the Proposal.

            NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
      which are hereby acknowledged, the parties to this Amendment HEREBY AGREE AS
      FOLLOWS:

                                              AGREEMENT

             1.      Defined Terms. All capitalized terms used, but not defined, in this Amendment
      will have the meanings set forth in the Partnership Agreement.




                                                      1
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2029 Page 280 of 333

                                                                                        Execution Version



             2.     Amendments to the Partnership Agreement. The Partners hereby agree that the
      Partnership Agreement is amended as follows:

            2.1    Amendments to Article 1 of the Partnership Agreement. Article 1 of the
            Partnership Agreement is hereby amended by (i) deleting and replacing the definitions of
            "Bonds," "Cash Flow," "City of San Jose Loan," "Construction Loan," "Management
            Agent," "Management Agreement," "Maximum Annual Credit," "Partnership
            Management Fee," "Permanent Lender," "Permanent Mortgage Loan," "Project
            Documents," "Projected Credits" and "Title Policy;" (ii) adding new definitions of "Bond
            Documents," "CHBA Loan," "CHBA Loan Documents," "Compliance Period," "Fourth
            Amendment," "Freddie Mac," "Subordinate Management Fee," "Swap Documents" and
            "Swap Provider;" (iii) deleting the definition of "Special Investment Partner Tax
            Counsel" in its entirety and replacing it with a definition of "Investment Partner Tax
            Counsel;" and (iv) deleting the duplicate definition of "Supervisory and Incentive
            Management Fee" on page 10 of the Partnership Agreement in its entirety, all as follows:

            "Bonds" means City of San Jose Variable Rate Demand Multifamily Housing Refunding
            Revenue Bonds (Las Ventanas Apartments) Series 2008 B issued by The City of San Jose
            in the aggregate amount of $25,900,000.

            "Bond Documents" means all documents relating to Bonds.

            "Cash Flow" means, with respect to any Fiscal Year or applicable period, (a) (i) all cash
            receipts of the Partnership from operations, subsidy payments or rental interruption
            insurance recoveries received by the Partnership during such period; (ii) Surplus Cash;
            and (iii) any amounts from construction or lease up savings realized prior to Breakeven
            that are not used to pay any deferred Developer Fees; plus (b) any interest or like
            earnings of the Partnership and any amounts which the General Partners release upon
            approval of the Investment Partner from any Partnership reserve as being no longer
            necessary to hold as part of such reserve, less (i) cash funds used to pay Project Expenses
            of the Partnership during the period, including any fees and expenses paid to the
            Investment Partner Manager or the General Partners (excluding all fees which by their
            nature are payable only out of Cash Flow); (ii) all cash payments during such period to
            discharge Mortgage Loans (including all payments of a residual nature which shall be
            calculated prior to the determination of Cash Flow) or other Partnership indebtedness
            (other than Subordinated Loans, Deferred Developer Fee, the CHBA Loan and the City
            of San Jose Loan); (iii) any amounts added to Partnership reserves (other than Operating
            Reserves) during such period; and (iv) all costs and expenses associated with the Swap
            Documents or any other interest rate hedging contract or agreement obtained by the
            Partnership at the request of the Swap Provider or any lender, including, without
            limitation, the Permanent Lender; provided, however, that any amounts payable only by
            reference to positive cash flow or surplus cash shall be ignored for such determination of
            expense.




                                                    2
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2030 Page 281 of 333

                                                                                       Execution Version



           "CHBA Loan" means the loan provided to the Partnership by Community Home Builders
           and Associates ("CHBA") (and subsequently assigned by CHBA to the Managing
           General Partner) in the original principal amount of $4,025,000, which such loan (i) is to
           be repaid from Cash Flow or from the sale or refinancing of the Property in accordance
           with Section 6.2 of this Agreement and (ii) matures upon the earlier to occur of (a) a sale
           or refinancing of the Project or (b) the date that is six months following the repayment in
           full of the Permanent Mortgage Loan made using the proceeds of the Bonds in the
           amount of $25,900,000 and the City of San Jose Loan. The CHBA Loan is not secured
           by a Mortgage and will not be secured by a Mortgage during any period in which one or
           more of the Limited Partners remains a Partner in the Partnership.

           "CHBA Loan Documents" means all documents relating to the CHBA Loan, including,
           without limitation, that certain Unsecured Promissory Note executed by the Partnership
           as of February 1, 2007 in the original principal amount of $4,025,000, that certain Loan
           Agreement executed as of February 1, 2007 by and between CHBA and the Partnership,
           that certain Assignment of Loan Documents executed as of February 1, 2007 by and
           between CHBA and the Managing General Partner and that certain First Amendment to
           Promissory Note executed by the Partnership as of July 1, 2008.

           "City of San Jose Loan" means the Construction Loan, to be converted into a Permanent
           Mortgage Loan in an amount of up to $16,232,773.00.

           "Compliance Period" means the compliance period (as defined in Section 42(i)(1) of the
           Code) applicable to the Project.

           "Construction Loan" means the loan made by The City of San Jose to the Partnership in
           the amount of up to $19,395,949.00 of 20% Tax Increment Funds and used for
           development and construction costs associated with the Project located on the Property,
           which such loan is to be converted into a Permanent Mortgage Loan (the "Conversion")
           in an amount of up to $16,232,773.00.

           "Fourth Amendment" means that certain Fourth Amendment to Amended and Restated
           Agreement of Limited Partnership dated as of July 1, 2008, entered into by and among
           the Limited Partners and the General Partners.

           "Freddie Mac" means Federal Home Loan Mortgage Corporation, a shareholder-owned
           government-sponsored enterprise organized and existing under the laws of the United
           States.

           "Investment Partner Tax Counsel" means Holland & Knight LLP, or other counsel
           acceptable to the Investment Partner.

           "Management Agent" means Pacific West Management, Inc. or any successor thereto as
           the management agent for the Project.

           "Management Agreement" means the management contract or agreement by and between
           the Partnership and the Management Agent which has received all Requisite Approvals
           (as amended from time to time).




                                                   3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2031 Page 282 of 333

                                                                                      Execution Version



           "Maximum Annual Credit" shall mean $1,980,794 per year, for the Partnership for the
           total Credit Period.

           "Partnership Management Fee" shall have the meaning set forth in Section 7.10D of this
           Agreement.

           "Permanent Lender" means the maker of a Permanent Mortgage Loan, together with its
           successors and assigns in such capacity.

          "Permanent Mortgage Loan" means the loan made using the proceeds of the Bonds in the
          amount of $25,900,000, with a minimum amortization of 30 years, a term of no less than
          30 years, with an interest rate subject to the Swap Documents. The Administrative
          General Partner shall cause the Partnership to maintain an interest rate hedge for the full
          Compliance Period in accordance with the provisions of the Project Documents and this
          Agreement. After Conversion, the City of San Jose Loan will also be a Permanent
          Mortgage Loan. The City of San Jose Loan will bear interest at 4% with a term of 40
          years, and will be repayable in accordance with the provisions of Section 6.2 of this
          Agreement. In addition to the foregoing, the CHBA Loan is a Permanent Mortgage
          Loan. Permanent Mortgage Loans (including, without limitation, the City of San Jose
          Loan following Conversion and the CHBA Loan) will be non-recourse to the Partnership
          and its Partners.

          "Project Documents" means and includes the Construction Contract, the Mortgages, the
          Regulatory Agreement, the Commitments, the Management Agreement, the CHBA Loan
          Documents, the Swap Documents and all other documents relating to the Project, which
          are required by, or have been executed in connection with, any of the foregoing
          documents.

          "Projected Credits" means Federal Housing Tax Credits on a year-by-year basis in the
          amount of $875,682 for year 2005, $1,873,508 for year 2006, $1,980,596 per year for
          each of the years 2007 through 2014 (inclusive), $1,104,914 for year 2015 and $107,088
          for year 2016, which are the total amount of Federal Housing Tax Credits projected to be
          allocated to the Investor Limited Partner ($19,805,960), constituting 99.99% of the Tax
          Credits projected to be allocated to the Partnership ($19,807,940).

          "Subordinate Management Fee" means, subject to the provisions of the Management
          Agreement and any Requisite Approvals, a fee to be paid by the Partnership to the
          Management Agent comprised of the following amounts: (i) 0.9% of monthly Gross
          Revenues and (ii) a monthly compliance fee equal to $14 per unit. The Subordinate
          Management Fee is payable pursuant to Section 6.2A(ii) of this Agreement.

          "Swap Documents" means and includes that certain ISDA Master Agreement and related
          Schedule dated as of July 1, 2008 by and between the Partnership and the Swap Provider,
          that certain ISDA Credit Support Annex to the Schedule to the ISDA Master Agreement
          dated as of July 1, 2008 by and between the Partnership and the Swap Provider, that
          certain Swap Credit Enhancement Agreement dated as of July 1, 2008 by and between




                                                  4
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2032 Page 283 of 333


                                                                                        Execution Version



           Freddie Mac and the Swap Provider, and all other documents executed in connection with
           any of the foregoing documents.

           "Swap Provider" means Royal Bank of Canada, or any permitted successors thereto.

           "Title Policy" means the owner's policy of title insurance issued to the Partnership by
           First American Title Insurance Company as endorsed to increase the amount thereof to an
           amount equal to the appraised value of the Project, but in no event less than the sum of all
           Permanent Mortgage Loans and Capital Contributions of the Partners, and to update such
           policy to a date not earlier than 10 days prior to the date of the Investment Closing.

           2.2     Amendment to Definition of "Project Expenses." In addition to the foregoing
           amendments to Article 1 of the Partnership Agreement, the final clauses (i) and (ii) set
           forth in the definition of "Project Expenses" are hereby renumbered clauses (a) and (b),
           respectively, with the following clauses (c) and (d) hereby added:

           "or (c) payment of Subordinate Management Fee; or (d) payment of any fees set forth in
           Section 7.10 of this Agreement."

           2.3     Amendment to Section 4.3 of the Partnership Agreement. The following clause F
           is hereby added to Section 4.3 of the Partnership Agreement:

          "F.      Except as hereinafter specifically provided, a Limited Partner shall have no
          obligation to make any contribution to the capital of the Partnership with respect to any
          deficit in its Capital Account, and such deficit shall not be considered to be a debt owed
          to the Partnership or to any other Person for any purpose whatsoever. Notwithstanding
          the foregoing, any Limited Partner may elect, by written notice to the Partnership (a
          "DRO Notice"), on or before the last date on which such notice will create a valid Deficit
          Restoration Obligation for such Fiscal Year (as such Fiscal Year is set forth in Section
          12.5 of this Agreement), to obligate itself to restore a negative balance in its Capital
          Account up to the amount specified in such DRO Notice. A Limited Partner that delivers
          a DRO Notice is referred to herein a "DRO Notice Partner." If, following the
          "liquidation" of the Interest of a DRO Notice Partner in the Partnership (as defined in
          Section 1.704-1(b)(2)(ii)(g) of the Allocation Regulations) or the dissolution of the
          Partnership and the distribution or liquidation of its assets in accordance with the
          provisions of Section 6.3 of this Agreement, such DRO Notice Partner has a negative
          balance in its Capital Account after adjusting such Capital Account to reflect the
          allocations and distributions required under Article 6 of this Agreement (including,
          without limitation, the allocation to such DRO Notice Partner of his or its share of
          Partnership Minimum Gain and/or share of Partner Nonrecourse Debt Minimum Gain),
          the amount of such negative balance (which in the case of a DRO Notice Partner shall not
          exceed the maximum amount specified in the DRO Notice) will be contributed by the
          DRO Notice Partner to the Partnership on the first to occur of (i) the date which is 10
          days after the delivery to such DRO Notice Partner of a certificate of the Accountants,
          prepared in good faith and at the expense of the Partnership, setting forth the calculation
          of the negative Capital Account balance of the DRO Notice Partner, on (ii) the later of
          (a) the last day of the taxable year of the Partnership in which such liquidation occurs, or




                                                    5
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2033 Page 284 of 333

                                                                                       Execution Version



           (b) 90 days after the date of the liquidation. Any such amount will be distributed to those
           Partners having positive Capital Account balances in proportion to, and to the extent
           necessary to eliminate such positive balances, or in such other manner as may be required
           under Section 1.704-1(b)(2)(ii)(b)(3) of the Allocation Regulations.

           2.4    Amendments to Article 5 of the Partnership Agreement.             Article 5 of the
           Partnership Agreement is hereby amended as follows:

                   2.4.1 Section 5.1A of the Partnership Agreement is hereby amended by deleting
                   the reference to "$16,695,627" and replacing it with a reference to "$16,949,376."

                   2.4.2 Section 5.1A(3) of the Partnership Agreement is hereby amended by
                   deleting the reference to "$10,491,000" and replacing it with a reference to
                   "$10,744,749."

                   2.4.3 Section 5.2D of the Partnership Agreement is hereby deleted in its entirety
                   and replaced with "[intentionally deleted]."

           2.5    Amendment to Section 6.2A(ii) of the Partnership Agreement. Section 6.2A(ii) of
           the Partnership Agreement is hereby deleted in its entirety and replaced with the
           following:

           "(ii)   The amount of Cash Flow shall be distributed as follows:

           First, to the maintenance of Operating Reserves as set forth in Section 7.8B herein;

           Second, to the payment to the Investor Limited Partner of any current and accrued Asset
           Management Fee;

           Third, until the expiration of the Compliance Period, to the payment of any current and
           accrued Partnership Management Fee;

           Fourth, to the payment of the Deferred Developer Fee;

           Fifth, (i) during the period beginning upon Conversion and ending upon the sixth
           anniversary thereof, 50% of the Cash Flow remaining after the application of clauses
           First through Fourth above to the repayment of the City of San Jose Loan; and (ii) during
           the period beginning upon the sixth anniversary of Conversion, 75% of the Cash Flow
           remaining after the application of clauses First through Fourth above to the repayment of
           City of San Jose Loan.

           Sixth, Cash Flow remaining after the application of clauses First through Fifth above is to
           be applied in the following priority: (i) $25,000 to the repayment of the CHBA Loan; and
           then (ii) to the payment of any current and accrued Subordinate Management Fee; and
           then (iii) for each year following the expiration of the Compliance Period, to the payment
           of any current and accrued Partnership Management Fee.




                                                    6
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2034 Page 285 of 333

                                                                                       Execution Version



           Seventh, to the repayment of any Subordinated Loans of the General Partners;

           Eighth, to the payment of the Supervisory and Incentive Management Fee to the
           Administrative General Partner as set forth in Section 7.10 herein;

           Ninth, a priority distribution to the Investor Limited Partner in an amount equal to 10% of
           the remaining balance;

           Tenth, to the payment of any current and accrued Operating Deficit Management Fee to
           the General Partners, as set forth in Section 7.10 herein;

           Eleventh, the balance, 99.99% to the Investor Limited Partner, 0.0045% to the
           Administrative General Partner, 0.0045% to the Managing General Partner and 0.001%
           to Protech.

                   Notwithstanding anything to the contrary set forth in this Section 6.2A(ii), during
           the period the CHBA Loan remains outstanding and to the extent that Cash Flow is
           insufficient to make the annual payment of $25,000 to the Managing General Partner as
           repayment on the CHBA Loan pursuant to clause Sixth above, the Administrative
           General Partner shall make a Subordinated Loan to the Partnership in the amount
           necessary to allow such Administrative General Partner to cause the Partnership to make
           the annual $25,000 payment in full."

           2.6    Amendments to Section 6.4 of the Partnership Agreement. Section 6.4 of the
           Partnership Agreement is hereby amended as follows:

                  2.6.1 Section 6.4M of the Partnership Agreement is hereby deleted in its entirety
                  and replaced with "[intentionally deleted]."

                  2.6.2 Section 6.4R of the Partnership Agreement is hereby deleted in its entirety
                  and replaced with the following:

                          "R.    There shall be specially allocated to the Administrative General
                          Partner each year, to the extent permitted by the Code, an amount of losses
                          equal to the sum of (i) all fees payable to either of the General Partners
                          pursuant to Section 7.10 of this Agreement and (ii) the Management Fee
                          payable to the Management Agent in accordance with the provisions of
                          the Management Agreement and this Agreement."




                                                   7
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2035 Page 286 of 333

                                                                                       Execution Version



           2.7     Amendment to Section 7.4 of the Partnership Agreement. The following clause L
           is hereby added to Section 7.4 of the Partnership Agreement:

           "L.     In the event that the Investor Limited Partner gives notice to the General Partners
           that in the reasonable judgment of the Investor Limited Partner depreciation deductions
           will no longer be allocated to the Investor Limited Partner as a result of the treatment of
           any Partnership indebtedness as Partner Nonrecourse Debt ("Related Party Financing"),
           then, subject to the Consent of the Investor Limited Partner, the General Partners shall
           take all such action as may be necessary to assure that any outstanding balance of such
           Related Party Financing will constitute a Partnership liability for which no Partner or
           Related Person bears the Economic Risk of Loss (as such term is used in Treasury
           Regulation Section 1.752-2), provided, however, that such action does not have any
           negative tax consequences for the Partnership or the Investor Limited Partner. One such
           action may be the assignment of the outstanding balance of such Related Party Financing
           to an Entity which is not a Related Person."

           2.8    Amendment to Section 7.5A of the Partnership Agreement. Section 7.5A of the
           Partnership Agreement is hereby amended as follows:

                  2.8.1 Section 7.5A(xvi) of the Partnership Agreement is hereby amended by
                  deleting the reference to "$1,908,190" and replacing it with a reference to
                  "$1,980,794."

                  2.8.2 The following clause (xix) is hereby added to Section 7.5A of the
                  Partnership Agreement:

                          "(xix) The obligations of the Partnership pursuant to the Permanent
                          Mortgage Loan and the Swap Documents are non-recourse to the
                          Partnership and its Partners."

           2.9    Amendments to Section 7.10 of the Partnership Agreement. Section 7.10 of the
           Partnership Agreement is hereby amended as follows:

                  2.9.1 Section 7.10C of the Partnership is hereby deleted in its entirety and
                  replaced with the following:

                         "C.      The Partnership shall pay to the Investment Partner Manager, or an
                         affiliate thereof, a cumulative Asset Management Fee in an amount equal
                         to $15,000 (as adjusted annually from the Admission Date by the C.P.I.)
                         prorated from the date of 75% of construction completion. The Asset
                         Management Fee is payable from Cash Flow or Capital Proceeds as
                         provided in Section 6.2 of this Agreement."

                  2.9.2 Section 7.1OD of the Partnership Agreement is hereby deleted in its
                  entirety and replaced with the following:

                         "D.   (i) For its services in managing the Partnership, the Managing
                         General Partner shall receive from the Partnership, beginning as of




                                                   8
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2036 Page 287 of 333

                                                                                       Execution Version



                          January 1, 2007, an annual fee in the amount of $20,000 (the "Partnership
                          Management Fee"), which such Partnership Management Fee shall be
                          prorated and paid monthly in the amount of $1,667, subject to a three
                          percent (3%) increase annually of the then current amount.

                                 (ii) In the event that there is insufficient Cash Flow in any year to
                          pay the Partnership Management Fee, the Administrative General Partner
                          shall make a Subordinated Loan to the Partnership in the amount
                          necessary to allow such Administrative General Partner to cause the
                          Partnership to pay the annual Partnership Management Fee."

                  2.9.3 Section 7.10E(i) of the Partnership Agreement is hereby amended in order
                  to address a scrivener's error by deleting the capitalized reference to "Annual"
                  and replacing it with a reference to "annual."

           2.10 Addition of Section 7.15. The following Section 7.15 is hereby added to the
           Partnership Agreement:

           "Section 7.14. Administrative General Partner's Obligations With Respect to the Swap
           Documents. The Partners hereby agree as follows:

           A.     The Administrative General Partner irrevocably and unconditionally guarantees
           and covenants that, to the extent that the Partnership has insufficient funds, the
           Administrative General Partner shall cause the Partnership to establish and fund the
           "Hedge Fee Escrow," as such term is defined in that certain Reimbursement and Security
           Agreement by and between Freddie Mac and the Partnership, dated as of July 1, 2008 (as
           amended from time to time, the "Freddie Mac Reimbursement Agreement"), and as
           required pursuant to Section 4.1(i) of such Freddie Mac Reimbursement Agreement. The
           Administrative General Partner hereby agrees that if funds in any such Hedge Fee
           Escrow are insufficient to purchase a "Subsequent Hedge" (as such term is used in the
           Freddie Mac Reimbursement Agreement), as may required by the Project Documents,
           including, without limitation, the Freddie Mac Reimbursement Agreement, to the extent
           that the Partnership has insufficient funds, the Administrative General Partner will
           advance to the Partnership any and all funds required to purchase and maintain such
           Subsequent Hedge (including any associated fees (including attorneys' fees), costs and
           expenses of the Partnership or the Limited Partners incurred in connection therewith).

           B.     If (i) an Early Termination Date (as such term is defined in the Swap Documents)
           occurs and (ii) an amount is payable to the Swap Provider pursuant to the terms of the
           Swap Documents, then upon such Early Termination Date, the Administrative General
           Partner irrevocably covenants and guarantees to advance to the Partnership any funds
           required to pay the amount due to the Swap Provider. In addition, if (iii) an Early
           Termination Date occurs as a result of an Event of Default (as such term is defined in the
           Swap Documents), wherein the Partnership is the Defaulting Party (as such term is
           defined in the Swap Documents) and (iv) Freddie Mac exercises any of its rights against
           the Partnership pursuant to the Freddie Mac Reimbursement Agreement or any other
           document executed in connection therewith, then the Administrative General Partner




                                                   9
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2037 Page 288 of 333

                                                                                       Execution Version



           shall be responsible for any and all costs and expenses of the Partnership and the Limited
           Partners associated with such action taken by Freddie Mac (including, without limitation,
           attorneys' fees).

           C.      It is hereby agreed that, except as otherwise expressly provided in this Agreement,
           funds advanced by the Administrative General Partner in accordance with this Section
           7.15 will constitute non-interest bearing Subordinated Loans, repayable as provided in
           Article 6 of this Agreement."

           2.11 Schedule A of the Partnership Agreement is hereby deleted in its entirety and
           replaced with the revised Schedule A attached hereto and made a part of the Partnership
           Agreement.

           2.12 Schedule B of the Partnership Agreement is hereby deleted in its entirety and
           replaced with "[intentionally deleted]."

           3.     Miscellaneous. The Partners hereby agree as follows:

           3.1    The General Partners represents and warrants to the Investor Limited Partner that
           all Requisite Approvals to the execution of this Amendment have been obtained.

           3.2     The Administrative General Partner represents and warrants to the Investor
           Limited Partner that all Requisite Approvals have been obtained in connection with the
           (i) admission of Pacific West Management, Inc. as the "Management Agent" and
           (ii) execution of that certain Property Management Agreement (undated) by and between
           the Partnership and Pacific West Management, Inc., as amended by that certain
           Amendment to Management Agreement dated as of July 1, 2008.

           3.3    As of the date of this Amendment, the General Partners hereby affirm that each
           representation, warranty and covenant set forth in Section 7.5 of the Partnership
           Agreement remains true and correct.

           3.4     Except to the extent specifically provided herein, this Amendment is not intended
           to, nor does it, modify, amend or revise in any way any of the provisions of the
           Partnership Agreement and such Partnership Agreement remains in full force and effect
           as of the date hereof.

           3.5     This Amendment may be executed in several counterparts all of which will
           constitute one agreement, binding on all the Partners, notwithstanding that all of the
           Partners are not signatories to the same counterpart.

           3.6    Except as expressly set forth in this Amendment, and any prior amendment to the
           Partnership Agreement, the Partners hereby affirm the terms and provisions of the
           Partnership Agreement.

                                         [signatures to follow]




                                                  10
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2038 Page 289 of 333




                 IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
         the date first written above.

         MANAGING GENERAL PARTNER:

         AFFORDABLE HOUSING ACCESS, INC., a California
         non-profit p lic • en fit corpora n

         By:
                Na e. onatfian B. Webb
                Title. xecutive Director

         ADMINISTRATIVE GENERAL PARTNER:

         MONTALVO ASSOCIATES LLC, a California limited
         liability company

         By:
                Name: James S. Morley
                Title: Manager

         SPECIAL LIMITED PARTNER:

         PROTECH 2002-C, LLC, an Ohio limited liability company

         By:    Protech Development Corporation, a Tennessee
         corporation, its Manager

                  By:
                          Name: Alisa B. Kennedy
                          Title: Senior Vice President

         INVESTOR LIMITED PARTNER:

         AMTAX HOLDINGS 123, LLC, an Ohio limited liability
         company

         By: Capmark Affordable Properties Inc., its Manager

                  By:
                          Name; Alisa B. Kennedy
                          Title: Senior Vice President




               Signature Page — Fourth Amendment to Amended and Restated Alinement ofLimited Partnership ofEvansLane Apartments L.P.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2039 Page 290 of 333




               IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
       the date first written above.

        MANAGING GENERAL PARTNER:

        AFFORDABLE HOUSING ACCESS, 1NC., a California
        non-profit public benefit corporation

        By:
              Name: Jonathan B. Webb
              Title: Executive Director

        ADMINISTRATIVE GENERAL PARTNER:

        MONTALVO ASSOCIATES LLC, a California limited
        liability comp


              Name: James S. Morley
              Title: Manager

        SPECIAL LIMITED PARTNER:

        PROTECH 2002-C, LLC, an Ohio limited liability
        company

        By: Protech Development Corporation, a Tennessee
        corporation, its Manager

                By:
                        Name: Alisa 13. Kennedy
                        Title: Senior Vice President

        INVESTOR LIMITED PARTNER:

        AMTAX HOLDINGS 123, LLC, an Ohio limited liability
        company

        By: Capmark Affordable Properties Inc., its Manager

                By:
                       Name: Alisa B. Kennedy
                       Title: Senior Vice President




           Signature Page - Fourth Amendment to Amended andRestated Agreement ofLimited Partnership ofEvans Lane Apartments L.P.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2040 Page 291 of 333




                IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
        the date first written above.

        MANAGING GENERAL PARTNER:

        AFFORDABLE HOUSING ACCESS, INC., a California
        non-profit public benefit corporation

       By:
              Name: Jonathan B. Webb
              Title: Executive Director

       ADMINISTRATIVE GENERAL PARTNER:

       MONTALVO ASSOCIATES LLC, a California limited
       liability company

       By:
              Name: James S. Morley
              Title: Manager

       SPECIAL LIMITED PARTNER:

       PROTECH 2002-C, LLC,                    Ohio limited liability company

       By.    Protech Deve pm t Co oration, a Tennessee
       corporation; its Mana e

                By:
                        Nam Ali B. Kenne • y
                        T.  Senior Vice President

       INVESTOIt LIMITED PARTNER:

       AMTAX HOLDINGS 123, LLC, an Ohio limited liability
       company

       By: Capmark Affordabl                    ertie       C., 1   Manager

                By:
                          am •       sa B ennedy
                       • Title: Se • or ice President




             Signature Page — Fourth Amendment to Amended and Restated Agreement df Limited Partnership of Evans Lane Apatonents L.P.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2041 Page 292 of 333




                                                    Schedule A

               Name and Business Address:                  Capital Contributions        Percentage Interests

      GENERAL PARTNERS:

      Montalvo Associates, LLC                                     $100 ")                     0.0045%
      1600 West Campbell, Suite 211
      San Jose, CA 95008

      Affordable Housing Access, Inc.                                $100                      0.0045%
      4029 Westerly Place, Suite 101
      Newport Beach, CA 92660

      LIMITED PARTNERS:

      AMTAX Holdings 123, LLC                                   $16,949,376 (2)                99.99%
      do Capmark Affordable Properties Inc.
      1801 California Street, Suite 3900
      Denver, CO 80202
      Attention: Legal Department
      Facsimile: (303) 296-6804

      with a copy to:

      Holland & Knight LLP
      10 St. James Avenue, 12th Floor
      Boston, MA 02116
      Attention: Edward R. Hickey, Esq.
      Facsimile: (617) 523-6850

     Protech 2002-C, LLC                                           $1,000                      0.001%

     (same address as provided immediately above)

                                               TOTAL:            $16,950,576                     100%
     (1) In the event any deferred portion of the Developer Fee is still outstanding prior to the end of 10 years
     of the Placed in Service Date of the first Building in the Project, the Administrative General Partner will
     make an additional Capital Contribution to the Partnership in an amount equal to such outstanding
     amount, prior to the end of such 10th year. Such additional Capital Contribution will be used solely to pay
     the outstanding deferred Developer Fee. Such Capital Contribution will be returned to the Administrative
     General Partner out of Distributions of Cash Flow or proceeds from a Sale or Refinancing in the same
     priority, but prior to, the repayment of Subordinated Loans of the Administrative General Partner.

     (2) To be paid in accordance with the provisions of Article 5 of this Agreement, subject to adjustments
     and conditions to payment as provided herein.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2042 Page 293 of 333




                                        RATIFICATION OF GUARANTY

                   The undersigned (the "Guarantor") hereby acknowledges and agrees that his obligations
           as Guarantor remain valid and in full force and effect in accordance with the provisions of that
           certain Guaranty of James S. Morley made effective as of October 1, 2002 (the "Gustrattrn,
           and that for all purposes of such Guaranty, the term "Partnership Agreement" will include all of
           the terms and conditions of that certain Fourth Amendment to Amended and Restated Agreement
           of Limited Partnership of Evans Lane Apartments L.P., dated to be tifeefive as'ofJuly 1, 2008.

           GUARANTO

           By:
                        S. MORLEY, an individt,
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2043 Page 294 of 333




                                EVANS LANE APARTMENTS L.P.
                                 (a California limited partnership)

                                            DRO NOTICE

               This DRO Notice (this "Notice") is made this 10th day of April, 2008 and
       effective for a period beginning as of January 1, 2007 and terminating immediately
       following December 31, 2007 (the "Effective Period"). Reference is hereby made to
       that certain Amended and Restated Agreement of Limited Partnership of Evans Lane
       Apartments L.P., a California limited partnership (the "Partnership") dated as of
       October 1, 2002 and amended by that certain First Amendment to the Amended and
       Restated Agreement of Limited Partnership (undated), that certain Second Amendment to
       Amended and Restated Agreement of Limited Partnership dated to be effective as of
       March 2, 2006 and that certain Third Amendment to the Amended and Restated
       Agreement of Limited Partnership dated to be effective as of December 29, 2006 (as
       amended, the "Partnership Agreement'). Capitalized terms used, and not otherwise
       defined, in this Notice will have the meanings set forth in the Partnership Agreement.

               In accordance with the provisions of the Partnership Agreement, the undersigned
       hereby agrees to undertake a Deficit Restoration Obligation (as such term is defined in
       the Partnership Agreement) in an amount not to exceed $1,500,000. This Notice may be
       deemed to be fully incorporated with and a part of the Partnership Agreement.

              IN WITNESS WHEREOF, the undersigned has caused this Notice to be duly
       executed as of the day and year first written above and effective for the Effective Period.

                          AIVITAX HOLDINGS 123, LLC, an Ohio limited liability company

                          By: Capmark Affordable Properties Inc. (formerly known as
                          Paramount Properties, Inc.), a Delaware corporation, its Manager

                                 By:       -71icsg4/4'
                                       Name: Robert Watts
                                       Title: Senior Vice President



       # 5257298_v1
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2044 Page 295 of 333



                             EVANS LANE APARTMENTS L.P.
                          A CALIFORNIA LIMITED PARTNERSHIP

                        FIFTH AMENDMENT TO THE
         AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

          THIS FIFTH AMENDMENT TO THE AMENDED AND RESTATED
  AGREEMENT OF LIMITED PARTNERSHIP ("Amendment") of EVANS LANE
  APARTMENTS L.P., a California limited partnership (the "Partnership"), is made effective as
  of August 18, 2011, by and among Affordable Housing Access, Inc., a California nonprofit
  public benefit corporation and Montalvo Associates LLC, a California limited liability company
  (collectively the "General Partners"), AMTAX Holdings 123, LLC, an Ohio limited liability
  company (the "Investor Limited Partner"), Protech 2002-C, LLC, an Ohio limited liability
  company, as withdrawing Special Limited Partner ("Protech"), and Tax Credit Holdings III,
  LLC, a Delaware limited liability company, as the successor Special Limited Partner
  ("TCH III").


                                               Recitals:

  A. The General Partners, Investor Limited Partner and Protech have entered into that certain
  Amended and Restated Agreement of Limited Partnership of the Partnership, dated as of October
  1, 2002, as amended by that certain FIRST AMENDMENT dated as of June 17, 2005, that
  certain SECOND AMENDMENT dated as of March 2, 2006, that certain THIRD
  AMENDMENT dated as of December 29, 2006, and as amended by that certain FOURTH
  AMENDMENT dated as of July 1, 2008 (the "Agreement");

  B. As of the date hereof, Protech has assigned all of its right, title and interest in the Agreement
  to TCH III.

  C. The purposes of this Amendment are (i) to effectuate the withdrawal of Protech as the Special
  Limited Partner of the Partnership; and (ii) to admit TCH III as the successor Special Limited
  Partner of the Partnership. Unless otherwise defined herein, terms used herein with initial capital
  letters shall have the same meanings assigned to such terms in the Agreement.

                                             Agreement:

         In consideration of the foregoing and the mutual promises and covenants hereinafter
  contained, and for other good and valuable consideration, the receipt and sufficiency of which
  are hereby acknowledged, the parties to this Amendment, intending to be legally bound, hereby
  agree as follows:

          1.     Protech hereby withdraws as the Special Limited Partner of the Partnership and
  shall have no further rights or obligations with respect to the Partnership from and after the date
  hereof. By its execution of this Amendment, and in accordance with 9.2 and 9.3 of the
  Agreement, the General Partners hereby consent to (i) the withdrawal of Protech as the Special




  NY2 2073216.1
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2045 Page 296 of 333



  Limited Partner of the Partnership and (ii) the admission and appointment of TCH III as the
  successor Special Limited Partner of the Partnership. TCH III shall have, from and after the date
  of this Amendment, solely and exclusively, all of the rights and obligations as Special Limited
  Partner under the Agreement. Upon execution of this Amendment, any references to the
  "Special Limited Partner" of the Partnership in the Agreement shall mean and refer solely to
  TCH III and shall specifically exclude Protech.

         2.     The Agreement is hereby amended by replacing Protech with TCH III in Schedule
  A of the Agreement and TCH III shall succeed to the Capital Contributions made by Protech.

          3.     All the provisions of this Amendment shall be deemed to be incorporated in, and
  made part of, the Agreement, as further amended by this Amendment, and the Agreement and
  this Amendment shall be read, taken and construed as one and the same instrument. Except as
  expressly set forth herein, this Amendment shall not by implication or otherwise limit, impair,
  constitute a waiver of, or otherwise affect the rights and remedies of any of the parties hereto
  under the Agreement, nor alter, modify, amend or in any way affect the terms, conditions,
  covenants or agreements contained in the Agreement, all of which are hereby ratified and
  affirmed in all respects by each of the parties hereto and shall continue in full force and effect.
  This Amendment shall apply and be effective only with respect to the provisions of the
  Agreement specifically referred to herein and any references in the Agreement to the provisions
  of the Agreement specifically referred to herein shall be to such provisions as amended by this
  Amendment.

          4.     Each of the parties covenants that it will execute all documents and take such
  other actions as may be reasonably required or appropriate to effect the withdrawal of Protech as
  Special Limited Partner of the Partnership and the admission of TCH III as the successor Special
  Limited Partner, and to otherwise carry out the intent and purposes of this Amendment.

          5.    This Amendment may be executed by the parties hereto in separate counterparts
  and any single counterpart or set of counterparts executed and delivered by all the parties shall
  together constitute one and the same instrument. The parties hereto may execute this
  Amendment by signing any such counterpart and any such signed counterpart of this
  Amendment may be delivered by telecopy with the same force and effect as if it were physically
  delivered.

              [THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2046 Page 297 of 333



         IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
  day and year set forth above.

                                         MANAGING GENERAL PARTNER:

                                         AFFORDAB           HOUSIN ACCES , INC.

                                             By:
                                                   N e:
                                                   Title:


                                         ADMINISTRATIVE GENERAL PARTNER:

                                         MONTA              SOCIATES LLC


                                                   Name: James S.
                                                   Title: Manager


                                         PROTECH:

                                         PROTECH 2002-C, LLC
                                         By: Protech Development Corporation, its Manager



                                                   Nam
                                                   Title:


                                         TCH III:

                                         TAX CREDIT HOLDINGS III, LLC



                                         By: Capmark Affordable Equity Inc., Debtor and
                                         Debtor in Possession, its Managing Member



                                                   Name:
                                                   Title:
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2047 Page 298 of 333



                                    INVESTOR LIMITED PARTNER:

                                    AMTAX HOLDINGS 123, LLC
                                    By: Tax Credit Holdings III, LLC, its Manager

                                    By: Capmark Affordable Equity Inc., Debtor and
                                    Debtor in Possession, its Managing Member



                                            Nam
                                            Title:
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2048 Page 299 of 333




                     EXHIBIT 3
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2049 Page 300 of 333
  ALDEN
  TORCH
  FINANCIAL
   January 8, 2020

   Via Federal Express

   Affordable Housing Access, Inc.
   4029 Westerly Place, Suite 101
   Newport Beach, CA 92660

   Montalvo Associates LLC
   c/o JSM Enterprises Inc.
   1600 West Campbell, Suite 211
   San Jose, CA 95008

   Montalvo Associates LLC
   3190 S. Bascom Avenue, #220
   San Jose, CA 95124

   RE:    Lucretia Avenue Partners, L.P. (the "Partnership")

   Dear General Partners,

  Reference is made to that certain Amended and Restated Agreement of Limited Partnership
  dated as of December 9, 2002, as amended by that certain First Amendment to Amended and
  Restated Agreement of Limited Partnership, dated as of December 11, 2002, that certain Second
  Amendment to Amended and Restated Agreement of Limited Partnership, dated as of December
  12, 2005, that certain Third Amendment to the Amended and Restated Agreement of Limited
  Partnership, dated as of July 27, 2006, that certain Fourth Amendment to Amended and Restated
  Agreement of Limited Partnership, dated as of December 29, 2006, and that certain Fifth
  Amendment to Amended and Restated Agreement of Limited Partnership, dated as of September
  30, 2012 (as amended, the "Partnership Agreement"). Capitalized terms not otherwise defined
  herein shall have the meanings given to such terms in the Partnership Agreement.

  You are hereby notified that, pursuant to Section 7.4(K) of the Partnership Agreement, the
  Limited Partner hereby exercises the Limited Partnership Option. The Investor Limited Partner
  hereby requests that the General Partners promptly use their best efforts to obtain a buyer for the
  Project on the most favorable terms available. Within thirty (30) days of the date of this letter,
  please provide the Investor Limited Partner with a detailed plan for the sale of the Project, which
  would allow for the closing of the sale of the Project no later than six (6) months following the
  date of this letter. The buyer and the terms of any proposed sale shall remain subject in all
  respects to the consent of the Investor Limited Partner, as provided in the Partnership
  Agreement.

  If you have any questions please feel free to contact Erik Aukland at (312) 520-8837 or
  erik.aukland@aldentorch.com.




            1225 17th Street, Suite 1400 • Denver, CO 80202 • (303) 927-5000 • aldentorch.com
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2050 Page 301 of 333




   Sincerely,

   AMTAX Holdings 279, LLC, an Ohio limited liability company

   By: Alden Pacific Asset Management, LLC, its manager
   By: Alden Torch Financial LLC, its sole member



   By:
   Name: t"Broo -Garnett
   Title: Chief Opera'  icer




   cc:    Erik Aukland (via Email)




            1225 17th Street, Suite 1400 • Denver, CO 80202 • (303) 927-5000 • aldentorch.com
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2051 Page 302 of 333




                     EXHIBIT 4
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2052 Page 303 of 333
      ALDEN
      TORCH
      FINANCIAL
      March 30, 2020

       Via E-mail (AGrant@jsmenterprises.com):

      Affordable Housing Access, Inc.
      4029 Westerly Place, Suite 101
      Newport Beach, CA 92660

      Montalvo Associates LLC
         JSM Enterprises Inc.
      1600 West Campbell, Suite 211
      San Jose. CA 95008

      Montalvo Associates LLC
      3190 S. Bascom Avenue, #220
      San Jose, CA 95124

      RE:    Lucretia Avenue Partners, L.P. (the "Partnership")

      Dear General Partners,

      You previously received a letter dated January 8, 2020 (the "Prior Letter") pursuant to which the
      Investor Limited Partner exercised the Limited Partnership Option. As required under the
      Partnership Agreement and as requested by the Investor Limited Partner in the Prior Letter,
      General Partners were to promptly use their best efforts to obtain a buyer for the Project on the
      most favorable terms available (the "Sale Process"). The Investor Limited Partner further
      requested that, within thirty (30) days after the date of the Prior Letter, General Partners provide
      the Investor Limited Partner with a detailed plan for the Sale Process.

      Since the Prior Letter was received, there have been sporadic and non-substantive
      communications from General Partners concerning the Limited Partnership Option and the Sale
      Process. The Investor Limited Partner is sending this letter to remind General Partners of their
      obligations under Section 7.4(K) and to request that General Partners contact Erik Aukland at
      (312) 520-8837 or erik.aukland@aldentorch.com as soon as they are able to discuss the Sale
      Process.

      All capitalized terms not otherwise defined herein have the meanings ascribed to them in the
      Prior Letter.




                1225 17th Street, Suite 1400 • Denver, CO 50202 • (303) 927-5000 • aldentorch.corn
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2053 Page 304 of 333



     Sincerely,

     AMTAX Holdings 279, LLC, an Ohio limited liability company

     By: Alden Pacific Asset Management, LLC, its manager
     By: Alden Torch Financial LLC, its sole member



     By:
     Name: ill         -Garnett
     Title: Chief Operating Officer




     cc:    Erik Aukland (via Email)




                  1225 17th Street, Suite 1400 • Denver, CO 80202 • (303) 927-5000 • aldentorch,com
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2054 Page 305 of 333




                     EXHIBIT 5
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2055 Page 306 of 333

   ALDEN
   TORCH
   FINANCIAL


  May 29, 2020

   Via Email

  Montalvo Associates LLC
  c/o JSM Enterprises, Inc.
  1600 West Campbell, Suite 21
  San Jose, CA 95008
  Attn: Alexis Grant (AGrant@jsmenterprises.com)

  Re:    Lucretia Avenue Partners, L.P. (the "Partnership")


  Ms. Grant,

  The General Partners previously received letters dated January 8, 2020 and March 30, 2020 from
  the Investor Limited Partner relating to the Limited Partnership Option (capitalized terms not
  otherwise defined herein shall have the meanings set forth in the referenced letters). On April 14,
  2020, you communicated to Mr. Aukland that you were not interested in selling the Project and,
  instead, wanted to purchase the Interests of the Limited Partners. On the same date, you provided
  an appraisal. Since that time, you have noted that you would like to have your appraisal updated.

  Prior to engaging our appraisal under Section 7.4J, and in order to bring structure to this
  transaction, we wanted to confirm that you are exercising the Option under Section 7.4J and agree
  on a timeline related thereto. Once you provide confirmation of the exercise of the Option, we
  believe that we can obtain an appraisal within thirty (30) days, which should also provide you with
  sufficient time to update your appraisal. Accordingly, we believe the following is a reasonable
  timeline:

  July 1, 2020: Appraisals are exchanged and appraisers attempt to agree on a value
  July 10, 2020: In the event the appraisers are unable to agree on the value, they jointly appoint a
  third independent appraisal whose determination shall be final and binding.
  August 10, 2020: Third appraisal, if required, is provided and Option Price under Section 7.4J is
  determined based on the value established by the third appraisal. In the event a third appraisal is
  not required, the following dates will each be moved up by 30 days.
  August 20, 2020: Draft of a purchase and sale agreement is provided by the Limited Partner for
  the General Partners' review and comment.
  September 1, 2020: Purchase and sale agreement is finalized and executed.
  November 1, 2020: Closing occurs.

  In the event you are represented by counsel in this matter, please provide contact information for
  your counsel and I will direct this correspondence to them. Going forward, you and/or your
  counsel can work with me and Adam Stein, copied on this letter, on this matter.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2056 Page 307 of 333




   We look forward to working with you on this transaction.

   Sincerely,

   AMTAX Holdings 279, LLC

  By: Alden Pacific Asset Management, LLC, its manager
  By: Alden Torch inancial LLC, its sole member

  By:
        Alison Wadle, EVP and General Counsel


  cc:     Adam Stein, via email (adam.stein@aldentorch.com)
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2057 Page 308 of 333




                     EXHIBIT 6
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2058 Page 309 of 333

   ALDEN
   TORCH
   FINANCIAL



   July 10, 2020

    Via Email

   Montalvo Associates LLC
   c/o JSM Enterprises, Inc.
   1600 West Campbell, Suite 21
   San Jose, CA 95008
   Attn: Alexis Grant (AGrant@jsmenterprises.com)


   Re:     Lucretia Avenue Partners, L.P. (the "Lucretia Partnership"); Amended and Restated
           Agreement of Limited Partnership, dated as of December 9, 2002 (as amended, the
           "Partnership Agreement") (capitalized terms not otherwise defined herein shall have the
           meanings set forth in the Partnership Agreement)



   Ms. Grant,

   We are writing to follow-up on our letter dated May 29, 2020 and your telephone conversation with
   Adam Stein and Erik Aukland on June 25, 2020.

   During the telephone conversation, you confirmed that the Administrative General Partner is
   exercising its Option under Section 7.4.J. of the Partnership Agreement. Based on that confirmation,
   we agreed to obtain an appraisal on behalf of the Investor Limited Partner, as required under Section
   7.4.J of the Partnership Agreement. You noted that the Administrative General Partner was still
   waiting for its updated appraisal. Below is a refreshed timeline for your review:

   August 12, 2020: Appraisals are exchanged and appraisers attempt to agree on a value
   August 20, 2020: In the event the appraisers are unable to agree on the value, they jointly appoint
   a third independent appraisal whose determination shall be final and binding.
   October 1, 2020: Third appraisal, if required, is provided and Option Price under Section 7.4J is
   determined based on the value established by the third appraisal. In the event a third appraisal is
   not required, the following dates will each be moved up by 30 days.
   October 9, 2020: Draft of a purchase and sale agreement is provided by the Limited Partner for
   the General Partners' review and comment.
   October 23, 2020: Purchase and sale agreement is finalized and executed.
   November 30, 2020: Closing occurs.

   Please confirm that you believe the above is a reasonable timeline or provide your specific thoughts
   on dates that may require adjustment.

   We look forward to working with you.
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2059 Page 310 of 333




   Nothing contained herein shall waive any of the Limited Partners' rights or remedies relating to the
   Lucretia Partnership, all of which are expressly reserved.

   Sincerely,

   AMTAX Holdings 279, LLC

   By: Alden Pacific Asset Management, LLC, its manager
   By: Alden arc u Financial LLC, its sole member

   By:                         ea&

         Alison Wadle, EVP and General Counsel


   cc:      Adam Stein, via email (adam.stein@aldentorch.com)
            Erik Aukland, via email (erik.aukland@aldentorch.com)
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2060 Page 311 of 333




                     EXHIBIT 7
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2061 Page 312 of 333




                                         IviutitaIvo As.sociales LLC
                                      3190 S Baum Avenue., Suite 220
                                            San Jost, CA 95124


      July 27, 2020


      VIA. OVERNIGHT CARRIER AND &MAIL

      LISTED NOTICE PARTY;

      AMTAX Holdings 279., LLC
      c/o Capm&k Affordable Equity Int:,
      1801 California Street., Suite 3700
      Attn: Legal Deparunent

      ADDITIONAL NOTICE PARTY.

      AliSO         EVP it General. Counsel
      Alden Toren Financial. LLC
      1225 17" Street, Suite 1400
      Deriver, CO 80202

             Re;      iettCraiEti Avenue Partners, L,P, (the "rattnerskin")


      1-arlie4 and Gentlemen:.

             Reference is hereby made to that certain AmeMed and Restated Agreement of Limited
      Partnership of the Partnership dated as of December 9, 2002 by and among IvIontalvo Associates
      LLC, e Califinirrtia limited liability company (the "Administrative. General Partner"), Affordable
      Housing Access, Inc, a California not          public. b€nefit corporation (the "Managing General.
      Pottier), AM. TAX Holdings 279, LLC, an Ohio limited. liability company (the "Inveonr
      Limited Partner"), and TCH If Pledge Pool, LLC, a Delaware limited liability company (the
      "Special Limited Partner} (as nmeaded. the "conerstip, Arxreernersr). Capitalized terms used
      but not defined herein shttli have the meanings ascribed to such terms in the Partnership
      Agreement

            Pi,n5uant to Section 7.4.E of the 'Partnership Agteci ern, this letter constitutes
      Administrative Cietteral. Puttees notice to the Investor Limited Partner that Administrative
      General Para-ter is exercising its option to purchase the Investor Limited Partner's Interest_
                                  frtmainder (time intentiona6           bfrinkl




      0539711622956
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2062 Page 313 of 333




     Sincerely.,

     MONTALVO ASSOCIATE LLC,
     a California liability company



         James S, Morley, its   anager




     cc via mall: Stephen C. Ryan
                  Alexis Great
                  Ail= Stein
                  Erik Auckland




      U75397'17ag 56v1
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2063 Page 314 of 333




                     EXHIBIT 8
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2064 Page 315 of 333




                                                 MantaIvo Amociates LLC
                                              3190 S Bascom Avenu,e, Suite H2O
                                                     San Jose, CA 95124


     July 27, 20 0


     VIA OVERNIGUT CARRIER Mill) E,-MAIL,

     1,ASTED NOTICE PAMIRS:

     AMTAX. Holdings 123, LLC                                   Holland & Knight LLP
     do C.:apt-nark Affordabk F,Lpaity Inc.                     14) St,, James Avenue, 12'' Floor
      R01 Cahfornia Street, Suite 3700                          'Boston, MA. 02 @16
     Dcnved-, CO SQ202                                          Attn: Edward R. Hickey, Es-
     Attn: Le to 1,3%7Am-twat

     ADDITIONAL NOTICE ARTY:

             Wattle,   P        51 6a1 Comet
     Aideo. Torch Financial LAX
     1225 17Th Street, Suite, 1400
     Derives-, CO 80202

                 Re:            Evans Lane Apartmenls L.P. (the "Poncliship")

     14x,rie5itaxt, Cizritlemert:

             Refereue is hereby made to that eertai€ Amended and Restated )1Lgreement oG L.inlitoci
     Partnership of the Pannersitip dated as of October 1, 2002 by ?mid among Montalvo Associates
     LEX:, a Catiromi,aii Sit liability company (the "&inrijoistrative cicutr,d Partsien, Airoalalyie
     Housing Access, Inc., a California, no/1profit pkaWic boawfit cc iporatioa ("Managiu,k4 Citnera5
     jhvic.rcl, ANFTAX Holdings 123, LLC, ttt3 Ohk limited liability company (the "laves. tfg:
     Limited ley^ t. 'D and Protech 200Z-C, [IC, an Ohio timlted liability company (the H,Snc.641
     Limited PEt*ier) (as amended,. the 1-"`PA&nyssl-kin, Agreement"). Capitalized terms used but not
     tietined herein shall h€sve the meanings ascribed to 51.1C11 terms irk the Partnership Agreement_

           Pursuant to Section 7,4,J of the Partnership &given-teat, ithis ittte-r constitutes
     Administrative General Partner's 11,9tiCC t the Investor Limited Paxtner that Administrative
     Generai Partner i exerising its option to purchase thc investor Limited las'er's Interest

                                           [remainder ofpage                      MM




     tY,IS 1,s1-.1 r22 9€t1„k
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2065 Page 316 of 333




     Sincerely,

     IVIONTALVO ASSOCIATES LIC,
     a California  liability company



         ,tames S. Mori      it Manager




              ernaii: Stephen C. Ryan
                     Aie.xis Grant
                      Adam Stein
                      Erik Auckland




      0:.:12971 111228.101
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2066 Page 317 of 333




                     EXHIBIT 9
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2067 Page 318 of 333


      ALDEN
      TORCH
      FINANCIAL


      August 21, 2020

      Via Email '

      Montalvo Associates LLC
      c/o JSM Enterprises, Inc.
      1600 West Campbell, Suite 21
      San Jose, CA 95008
      Attn: Alexis Grant (AGrant@jsmenteiprises.com)

      Re:     Lucretia Avenue Partners, L.P. (the "Partnership"); Amended and Restated Agreement of
              Limited Partnership, dated as of December 9, 2002 (as amended, the "Partnership Agreement")
              (capitalized terms not otherwise defined herein shall have the meanings set forth in the
              Partnership Agreement)


      Ms. Grant,

      We are in receipt of a letter from Administrative General Partner, dated July 27, 2020, relating to
      the exercise of its Option pursuant to Section 7.4.J of the Partnership Agreement. Accordingly,
      we are hereby delivering our appraisal and are requesting that you send the Administrative General
      Partner's appraisal as soon as possible. We would also request that we agree on a reasonable
      timeline pursuant to our earlier letters.

      We are also in receipt of a letter from Administrative General Partner, dated July 27, 2020, relating
      to the purported exercise of its option related to Evans Lane Apartments L.P. Because the
      completion of the Compliance Period has not occurred with respect to Evans Lane Apartments,
      L.P., the Administrate General Partner's option with respect to that partnership is not operative at
      this time. However, as mentioned in prior• discussions, we are amenable to discussing the Evans
      Lane partnership.

      Sincerely,

      AMTAX Holdings 279, LLC

      By: Alden Pacific Asset Management, LLC, its manager
      By: Alde Torch Financial LLC, its sole member

      By:
            Alison Wadle, EVP and General Counsel


      cc:     Adam Stein, via email (adam.stein@aldentorch.com)
              Stephen Ryan, via email (sryan@coxcas₹le_com)
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2068 Page 319 of 333




                   EXHIBIT 10
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2069 Page 320 of 333


     ALDEN
     TORCH

     November 25. 2020

     Via Email and Federal Express

      Montalvo Associates LLC                            Affordable Housing Access, Inc.
      c/o ISM Enterprises, Inc.                          4029 Westerly Place, Suite 101
      1600 West Campbell, Suite 21                       Newport Beach, CA 92660
      San Jose, CA 95008
      Attn: Alexis Grant
      (AUrant(iiljsmcuicrprises.cunt)


     Re:     Lucretia Avenue Partners, L.P. (the "Partnership"); Amended and Restated Agreement of
             Limited Partnership, dated as of December 9, 2002 (as amended, the "Partnership Agreement")
             (capitalized terms not otherwise defined herein shall have the meanings set forth in the
             Partnership Agreement)


     Ms. Grant,

     1 am writing to follow up on my letter of October 30, 2020, to which you never responded. Based
     on the General Partner's continuing refusal to comply with the contractual appraisal process that
     it initiated, the Investor Limited Partner's designated appraiser reached out to the General Partner's
     designated appraiser directly to propose an independent third appraiser as required under Section
     7.4J of the Partnership Agreement, However, despite the fact that my prior letter specifically stated
     that the Investor Limited Partner's appraiser would be reaching out directly if we did not hear back
     from you, the General Partner's appraiser replied that he "ha[d] not yet been asked to participate
     in the selection of a third appraiser[,]" and refused to engage on that basis.

     It has now been four months since the General Partner exercised its Option pursuant to Section
     7.4J of the Partnership Agreement, and three months since the parties exchanged their appraisals.
     Yet, ignoring repeated requests from the Investor Limited Partner, the General Partner has
     continued the delay and obstruction tactics that preceded its exercise by refusing to complete the
     process required under Section 7.4J to determine the purchase price. The General Partner's
     intentional obstruction of the contractual appraisal process constitutes a clear breach of the
     Partnership Agreement and intentional relinquishment of its purchase right.

      In light of the above, the Investor Limited Partner is electing to exercise its right under
      Section 7.41 of the Partnership Agreement to require that the General Partner "take such
      other action permitted or required by the Code as the Investor Limited Partner may
      reasonably request to effect a sale of the Project...." More specifically, the Investor Limited
      Partner requests that the General Partner list the Project for sale with a mutually acceptable
      LIMTC broker no later than ten days from today (i.e., Friday, December 4, 2020). The
      Investor Limited Partner's invocation of its sale right under Section 7,41 should come as no surprise
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2070 Page 321 of 333




     to the General Partner, as I specifically stated in my letter dated July 23, 2020 that the Investor
     Limited Partner would "exercise its [sale] right under Section 7.4.1" if the General Partner persisted
     in obstructing the disposition of the Investor Limited Partner's interests. The Partnership
     Agreement, moreover, affords the General Partner with no discretion over whether to
     accommodate this reasonable request. See Partnership Agreement § 7.41 (stating that the "General
     Partner shall—take such other action...as the Investor Limited Partner may reasonably request to
     effect a sale of the Project") (emphasis added).

     Please confirm immediately whether the General Partner will comply with its obligations under
     Section 7.41 of the Partnership Agreement so that the parties can work together to identify a
     mutually acceptable LIHTC broker. Please also be advised that the Investor Limited Partner will
     not hesitate to retain outside counsel and bring an action against the General Partner for, inter alia,
     breach of contract, breach of fiduciary duty, and specific performance should the General Partner
     refuse to comply with its contractual obligations under Section 7.41.

     This letter is not intended to and does not waive any of the Investor Limited Partner's rights or
     remedies, including but not limited to the right under Section 4.5A(iv) of the Partnership
     Agreement "No remove a General Partner and elect one or more new General Partners upon the
     occurrence of any one of a number of prohibited actions.


      Sincerely,

      AMTAX Holdings 279, LLC

      By: Alden Pacific Asset Management, LLC, its manager
      By: Alden Torch Financial LLC, its sole member



      By:
            Alison Wadle, EVP and General Counsel


      cc:     Stephen Ryan, via email (sryan@coxcastle.com)
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2071 Page 322 of 333




                   EXHIBIT 11
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2072 Page 323 of 333


    ("' F
    RIRCH

    November 25, 2020

    Via Emil and Federal Express

     Montalvo Associates LLC                              Affordable Housing Access, Inc.
     c/o JSM Enterprises, Inc.                            4029 Westerly Place, Suite 101
     1600 West Campbell, Suite 21                         Newport Beach, CA 92660
     San Jose, CA 95008
     Attn: Alexis Grant (AGranurrisincriternrises corn


    Re:     Evans Lane. Apartments, LP. (the "Partnership"); Amended and Restated Agreement of Limited
            Partnership, dated as of October 1, 2002 (as amended, the "Partnership Agreement") (capitalized
            terms not otherwise defined herein shall have the meanings set forth in the Partnership Agreement)


    Ms. Grant,

    The Investor Limited Partner is hereby electing to exercise its right under Section 7.41 of the Partnership
    Agreement to require, at any time after the completion of the fourteenth year of the compliance period, that
    the General Partner "take such other action permitted or required by the Code as the Investor Limited
    Partner may reasonably request to effect a sale of the Project. ..." More specifically, the Investor Limited
    Partner requests that the General Partner list the Project for sale with a mutually acceptable LIHTC broker
    no later than ten days from today (i.e., Friday, December 4, 2020). The Partnership Agreement affords the
    General Partner with no discretion over whether to accommodate this reasonable request. See Partnership
    Agreement § 7.41 (stating that the "General Partner shall...take such other action...as the Investor Limited
    Partner may reasonably request to effect a sale of the Project") (emphasis added).

    Please confirm whether the General Pay tier will comply with its obligations under Section 7.41 of the
    Partnership Agreement so that the parties can work together to identify a mutually acceptable URIC
    broker.

    Sincerely,

    AMTAX Holdings 123, LLC
    By: Tax Credit Holdings III, LLC, its manager
    By: Alden Pacific Asset Management, LLC, its manager
    By: Alden, f ircl Financial LLC, its sole member

    By:
          Alison Wadle, EVP and General Counsel


    cc:      Stephen Ryan, via email (sryan@coxeastle.com)
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2073 Page 324 of 333




                   EXHIBIT 12
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2074 Page 325 of 333



           COX CASTLE
hi         NICHOLSON
                                                                                     Cox, Castle & Nicholson LIP
                                                                                    50 California Street, Suite 3200
                                                                                    San Francisco, California 94111-4710
                                                                                    P: 415.262.5100 F: 415.262-5199

                                                                                     Stephen C. Ryan
                                                                                     415.262.5150
                                                                                     sryan@coxcastle.com



      December 3, 2020

      VIA E-MAIL AND U.S. MAIL

      AMTAX Holdings 279, LLC
      Alden Torch Financial
      1225 17th Street, Suite 1400
      Denver, Colorado 80202
      Attention: Alison Wadle, Executive Vice President and Senior Counsel

              Re:         Lucretia Avenue Partners, L.P.

      Dear Ms. Wadle:

                      I am writing in response to your letter that was sent on Thanksgiving Eve,
      November 25, 2020, copy attached. You were notified of the Administrative General Partner's
      exercise of its buy-out rights under Section 7.4.J of the partnership agreement on July 27, 2020,
      copy attached. The Limited Partners confirmed that exercise in your letter of August 21, 2020,
      copy attached. The Administrative General Partner is simply exercising its rights under Section
      7.4.3 and expects the Limited Partners to honor their obligations under Section 7.4.J.

                      The Administrative General Partner is interested in acquiring the Limited
      Partners' interests, as evidenced by its notice of July 27, 2020. Presumably, the Limited Partners
      are interested in the same thing as confirmed in their letter of August 21, 2020. Accordingly, it
      would be more productive for the parties to continue working towards that end. I has been three
      short months since your confirmation of the buy-out as evidenced by your letter of August 21,
      2020, during which time the parties have exchanged valuations and are considering suitable
      neutral evaluators; not an unreasonably time in the Stay-At-Home world that eve one now
      operates in.

                          The Administrative General Partner stands ready to move the process forward.
                          Sincerely yours,




                          Stephen C. Ryan




      074271\12074946v1

 www.coxcastle.com                                                  Los Angeles I Orange County   San Francisco
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2075 Page 326 of 333




                   EXHIBIT 13
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2076 Page 327 of 333




II  I COX CASTLE
      NICHOLSON
                                                                                       Cox, Castle & Nicholson LLP
                                                                                       50 California Street, Suite 3200
                                                                                       San Francisco, California 94111-4710
                                                                                       P: 415262.5100 F: 415.262-5199

                                                                                      Stephen C. Ryan
                                                                                      415.262.5150
                                                                                      sryan@coxcastle.com




    December 3, 2020

    VIA E-MAIL AND U.S. MAIL

    AMTAX Holdings 123, LLC
    Alden Torch Financial
    1225 17th Street, Suite 1400
    Denver, Colorado 80202
    Attention: Alison Wadle, Executive Vice President and Senior Counsel

               Re:       Evans Lane Apartments, L.P. (the "Partnership")

    Dear Ms. Warne:

                    I am writing in response to your letter that was sent on Thanksgiving Eve, November 25,
    2020, copy attached, which purports to exercise certain rights to cause the Partnership's property to be
    sold.

                     The Limited Partners were previously notified of the Administrative General Partner's
    exercise of its buy-out rights under Section 7.4.J of the partnership agreement on July 27, 2020, copy
    attached. The Limited Partners confirmed receipt of such notification in your letter of August 21, 2020,
    copy attached. Accordingly, the November 25th notice from you is inapplicable in light of the
    Administrative General Partner's pending buy-out of the Limited Partners' positions.

                      The Administrative General Partner is interested in acquiring the Limited Partners'
    interests, as evidenced by its notice of July 27, 2020. Presumably, the Limited Partners' November 25th
    letter evidences a similar interest to dispose of their interests in this venture. Accordingly, the parties
    should move towards accomplishing that end with the Administrative General Partner's acquisition of the
    Limited Partners' interests pursuant to Section 7.4.J. I propose that we set up a time to discuss the
    mechanics of doing so.

                                                             incer Y Y•'


                                                                    C. Ryan

    SCR/nral
    cc:        James Morley
               Alexis Grant




     074271112074956v1
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2077 Page 328 of 333




                   EXHIBIT 14
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2078 Page 329 of 333


     KING 8c SPALDING-                                                      King & Spalding LLP
                                                                            633 West Fifth Street
                                                                            Suite 1600
                                                                            Los Angeles, CA 90071
                                                                            Tel: +1 213 443 4335
                                                                            Fax: +1 213 443 4310
                                                                            www.kslaw.com

                                                                            Eric S. Pettit
                                                                            Partner
                                                                            Direct Dial: +1 213 218 4006
                                                                            Direct Fax: +1 213 443 4310
                                                                            epettit@kslaw.com



    December 10, 2020

    VIA E-MAIL

    Stephen C. Ryan
    Cox, Castle & Nicholson LLP
    50 California Street, Suite 3200
    San Francisco, CA 94111-4710

    Re:     Lucretia Avenue Partners, L.P. (the 'Partnership)

    Dear Mr. Ryan:

           I write in response to your letter to Alison Wadle dated December 3, 2020 concerning the
    Partnership. Although your letter purports to respond to Ms. Wadle's letter of November 25, 2020,
    it completely fails to address the issues raised in that letter.

             First, your letter fails to address, let alone remedy, the General Partner's complete
    abandonment of the process triggered more than four months ago by the General Partner's exercise
    of its purchase option pursuant to Section 7.4J of the Partnership's limited partnership agreement
    (the "Partnership Agreement"). As Ms. Wadle noted in her most recent letter which followed an
    earlier letter dated October 30, 2020 to which your client failed to respond it has been more than
    three months since the parties exchanged their appraisals, yet the General Partner has ignored
    repeated requests by the Investor Limited Partner to complete the process required under Section
    7.4J to determine the purchase price. Your letter, unfortunately, continues the pattern of intentional
    obstruction your client began even before it formally exercised its purchase option. Indeed, your
    letter does nothing to move the process forward, but instead claims falsely that the parties "are
    considering suitable neutral evaluators[,]" and preposterously attempts to blame the General
    Partner's delay on "the Stay-At-Home world that everyone now operates in." You fail, however, to
    explain how safety precautions related to COVID-19 have any impact on the ability of the two
    appraisers to discuss whether they can agree on a value and, if they cannot agree, to jointly appoint a
    third appraiser. As Ms. Wadle stated in her November 25, 2020 letter, the General Partner's
    "intentional obstruction of the contractual appraisal process constitutes a clear breach of the
    Partnership Agreement and intentional relinquishment of its purchase right."
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2079 Page 330 of 333
   December 10, 2020
   Page 2

            Second, your letter completely ignores the Investor Limited Partner's exercise of its right
   under Section 7.4I of the Partnership Agreement and request that the General Partner list the Project
   for sale with a mutually acceptable LIHTC broker no later than December 4-, 2020. As Ms. Wadle
   noted in the exercise letter, the Partnership Agreement affords the General Partner no discretion
   over whether to accommodate the Investor Limited Partner's request to sell the Project, yet your
   letter does not even reference, let alone respond to, the Investor Limited Pat tiler's request to agree
   on a mutually acceptable broker to list the Project for sale. The Investor Limited Partner accordingly
   reaffirms its exercise and reiterates its instruction to the General Partner to list the Project for sale.

           The Investor Limited Partner requests that you confirm no later than next Wednesday,
   December 16, 2020, whether the General Partner will comply with its obligations under Section
   7.4I of the Partnership Agreement so that the parties can work together to identify a mutually
   acceptable LIHTC broker, Please be advised that if your client persists in its refusal to comply with
   its contractual obligations, the Investor Limited Partner will bring an action against the General
   Partner and pursue all available remedies based on the General Partner's improper conduct. Please
   be further advised that any effort by the General Partner to attempt belatedly to revive the appraisal
   process under Section 7.4J will neither cure the General Partner's breach of that provision nor excuse
   the General Partner from performing its separate obligations under Section 7.4I. This letter is not
   intended to be, and is not, a waiver of any of the Investor Limited Partner's rights or remedies, all
   of which are expressly preserved.

                                                                    Very truly yours,



                                                                    Eric. S. Pettit



   cc: Alison Wadle
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2080 Page 331 of 333




                   EXHIBIT 15
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2081 Page 332 of 333


     KING 8c SPALDING                                                        King & Spalding LLP
                                                                             633 West Fifth Street
                                                                             Suite 1600
                                                                             Los Angeles, CA 90071
                                                                             Tel: +1 213 443 4335
                                                                             Fax: +1 213 443 4310
                                                                             www.kslaw.com

                                                                             Eric S. Pettit
                                                                             Partner
                                                                             Direct Dial: +1 213 218 4006
                                                                             Direct Fax: +1 213 443 4310
                                                                             epettit@kslaw.com



    December 10, 2020

     VIA E-MAIL

    Stephen C. Ryan
    Cox, Castle & Nicholson LLP
    50 California Street, Suite 3200
    San Francisco, CA 94111-4710

    Re:     Evans Lane Apartments, L.P. (the "Partnership)

    Dear Mr. Ryan:

            I write in response to your letter to Alison Waffle dated December 3, 2020, which purports
    to respond to Ms. Wadle's letter of November 25, 2020 concerning the Partnership. Your letter
    references a prior letter sent by the Partnership's General Partner on July 27, 2020 purporting to
    exercise its purchase option pursuant to Section 7.4J of the Partnership's limited partnership
    agreement (the "Partnership Agreement"). However, as Ms. Wadle noted in her prior letter to the
    General Partner on August 21, 2020—which you attach to your December 3, 2020 letter but appear
    not to have read—the General Partner's purported exercise is invalid and ineffective because the
    exercise period applicable to its purchase option under Section 7.4J has not yet commenced, and will
    not begin until the fifteen-year compliance period has ended.

            By contrast, As Ms. Wadle noted in her letter, the Investor Limited Partner has the right at
    any time after thefourteenth year of the compliance period to exercise its right under Section 7.41 of
    the Partnership Agreement to request that the General Partner to "take such other action permitted
    or required by the Code as the Investor Limited Partner may reasonably request to effect a sale of
    the Project...." The Investor Limited Partner has now exercised that right, and the Partnership
    Agreement affords the General Partner no discretion over whether to accommodate the Investor
    Limited Partner's request to sell the Project.

             The Investor Limited Partner reiterates its request that the General Partner confirm whether
    it will comply with its obligations under Section 7.4I so that the parties can work together to identify
    a mutually acceptable LIHTC broker, and requests a response from the General Partner no later than
    next Wednesday, December 16, 2020. Please be advised that if your client persists in its refusal to
Case 3:20-cv-02478-BEN-AGS Document 19 Filed 03/16/21 PageID.2082 Page 333 of 333
    December 10, 2020
    Page 2

    comply with its contractual obligations, the Investor Limited Partner will bring an action against the
    General Partner and pursue all available remedies based on the General Partner's improper conduct.
    This letter is not intended to be, and is not, a waiver of any of the Investor Limited Partner's rights
    or remedies, all of which are expressly preserved.

                                                                   Very truly yours,



                                                                   Eric. S. Pettit



    cc: Alison Wadle
